Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-a4b4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2266

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Snyder

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC021978
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 2 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-c23f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2267

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shanti Toll

 

General Comment
Guns allow for more killing and violence toward all people and USA. PLEASE place people over profit.

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

shanti toll

WASHSTATEC021979
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 3 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-8814
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2268

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sadie Sullivan-Greiner

 

General Comment

The NRA is a corporate organization focused on one thing only: How much profit they can make from
the sale of weapons. As it happens, I spent part of my career working in the ordnance world at DoD. I
also live on the southern border.

The notion that ANY foreign military sales should be released to the Dept of Commerce is ludicrous.
Much of the gun violence we deal with is a direct result of US weapons going over the border, to arm the
drug cartels, who then create the violence in our cities associated with the drug trade. No sane person
would want to increase that.

Weapons sales of any sort need to be housed in the State Dept. To do otherwise is self-defeating.

WASHSTATEC021980
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 4 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-z6dz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2269

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
To Whom it May Concern at the DOS:

I'm deeply concerned about the Proposed Rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the US.
Commerce Department.

While the current administration has made it abundantly clear that US exports, and supporting large
business is a TOP priority, the same administration is also name national security as a TOP priority,
making major changes to immigration and imports/tarrifs under that guise. I fail to see how reducing
regulations on exporting firearms DOESN'T affect national security.

The State Department's focus is safeguarding our nation
The Commerce Department's focus is on promoting American business

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security: facilitate firearms exports to oppressive regimes, remove
safeguards that help keep organized crime and terrorist organizations from obtaining weapons, and
further fuel violence that destabilizes countries and causes mass migration. How are any of those things
in the best interest of our country? And doesn't nation security always come first? For example, the
Defense Department has the largest slice of the US budget! And the president has tremendous powers to
act in the name of national security (e.g., current travel ban), that are not available to promote business
for a reason. So again, | fail to see how this proposed rule protects the national interests of this country.
PLEASE STOP caving to NRA special interests, and continue to safeguard our nation.

With respect,
D

WASHSTATEC021981
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 5 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-dmgh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2270

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peggy walsh

 

General Comment

Tam deeply opposed to this proposed change to arms and traffic regulation. It is the last thing this
country or the worlds needs. Itis scam to line more pockets.

1.1 would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2.1t would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3.It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

WASHSTATEC021982
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 6 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-md2d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2271

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC021983
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 7 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-ll4m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2272

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. We need safe guards in place to ensure that large
quantities of weapons are not being shipped to countries with dangerous regimes. Congress must
continue to be notified when large quantities of weapons are sold and shipped and where they are going.
The Commerce Department lacks the controls necessary to ensure that the United States remains a
conscientious global citizen.

WASHSTATEC021984
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 8 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-7if0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2273

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

please don't continue our legasy of dependence on killing jobs

WASHSTATEC021985
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 9 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-gh3q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2274

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Irwin

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the
Department of Commerce. This change would make our country and the world more dangerous in many
ways:

It would remove the State Department ability to restrict 3D printing of weapons and open the floodgates
for more weapons domestically and internationally.

It would remove licensing requirements for brokers.

Would stop the program that inspects pre-license guns and issues reports.

Without the State Department oversight and regulatory authority, firearms will be exported to anyone
with money and fuel increased organized crime and terrorism.

There is NO need switch control of firearms exports unless it is to pay for firearms lobbyists. Please do
not approve this move.

WASHSTATEC021986
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 10 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-ptx9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2275

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Harrison

 

General Comment

I strongly oppose changing the regulation of firearms exports from the U.S. State Department to the U.S.
Commerce Department. The change would likely lead to more firearms being exporting to oppressive
regimes. It would remove safeguards now preventing organized crime and terrorist organizations from
obtaining weapons.

WASHSTATEC021987
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 11 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-9xhh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2276

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Wynne

 

General Comment

This rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, [Ncreasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

PLEASE don't let this happen

WASHSTATEC021988
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 12 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-2or5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2277

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Green

 

General Comment

Iam against the rule change that would move the handling of export licenses of semiautomatic assault
weapons and other

powerful firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S.
Commerce Department

(focused on promoting American business).[1] This transfer of authority would open new floodgates for
arms sales

internationally, with serious implications for our national security.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry

and Security does not have staff everywhere. This means that firearms traffickers organized crime,
terrorist organizations

and other viclent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns

and ammunition.

Is the Trump Administration ready to support terrorist and organized crime in this manner? Is Trump
ready to see more people

die to serve his NRA masters?

The world needs less guns not more and much, much stricter regulations and safety laws.

WASHSTATEC021989
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 13 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-o4ch
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2278

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colleen Daly

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC021990
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 14 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943t-ytz3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2279

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julia Michalak

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Exporting military grade weapons without congressional
or diplomatic review opens the door to allowing US companies to provide arms to authoritarian
governments, terrorists and other unethical entities. The sale of semi-automatic weapons of war is not
simply a business decision, itis 100% an ethical and diplomatic decision that requires oversight from US
government - and not just the commerce department, which does not have the expertise or resources to
adequately evaluate these sales. The United States absolutely should not be selling weapons of war
without substantial oversight from elected officials and staff with the expertise to evaluate the human
rights and diplomatic implications of these sales.

WASHSTATEC021991
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 15 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-f079
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2280

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kay Oring

 

General Comment

Keep the international sales of US munitions in the State Department. The US exports too many
munitions and arms now. Congress should continue to have the authority to control such sales.

WASHSTATEC021992
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 16 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-t6c7
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-2231

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Deborah Bronstein

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military. This
is why they are under the regulation of the State Department, and why Congress can block sales of large
batches of firearms to foreign countries.[2] With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, even
to countries where there are serious human rights concerns, such as the Philippines and Turkey [3]
Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face far
fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fuel violence that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC021993
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 17 of 1059

 

As of: November 29, 2018

ISSION Tracking No. 1k2-943u-twp9

Comments Due: July 09, 2018

 

-UBLIC SU

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic i Arms Regulations: Revision of U.S. Munitions List Categories I, IL, and
ul

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L, U1, and Ul

Document: DOS-2017-0046-228?

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Angle

 

General Comment

L oppose this rule change that would switch the regulations of firearms export from the U.S. State Department to the
US. Commerce Department. The NRA is pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American busmess). This
transfer of authority would open new floodgates for arms sales internationally, with serious implications for our
national security and those of other nations.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop im the
name of national security, even to countries where there are serious human rights concerns, such as the Philippines
and Turkey. This is why it is so dangerous.

The Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau of
Industry and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents lke organized crime and terrorist organizations from obtaining weapons, and further fucl violence that
destabilizes countries and causes mass migration. THERE IS NO JUSTIFICATION OR REASON FOR THIS
CHANGE.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of
pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing reqmrements for brokers, increasing the risk of trafficking.

lt would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with access to a 3D
printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D
printing of firearms in the U.S. and around the globe. THIS NEW TECHNOLOGY ALONE MAKES THIS
CHANGE EXTREMELY DANGEROUS.

PLEASE DO NOT ALLOW THIS PROPOSED CHANGE. IT IS DANGEROUS FOR THE US - AND THE
WORLD. Thank you.

WASHSTATEC021994
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 18 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-1325
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2283

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Fitzpatrick

 

General Comment

I oppose change from U.S. State Dept. to Dept. of commerce for sale of guns.

WASHSTATEC021995
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 19 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-l5y9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2284

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeanine Moyer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. The U.S. State Department is focused on safeguarding
our nation, while the U.S. Commerce Department is focused on promoting American business. This
transfer of authority could open new floodgates for arms sales internationally, with serious implications
for our national security. Switching the regulation of firearms exports from the State Department to the
Commerce Department would could lead to firearms exports to oppressive regimes, removing safeguards
that help keep extra-legal agents like organized crime and terrorist organizations from obtaining
weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC021996
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 20 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-z17e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2285

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Yvonne Greenbaum

 

General Comment

The State Dept should continue to be in charge of large arms sales so that they can be properly monitored
and reported to the public. This is a play by the NRA to make guns more available everywhere.

WASHSTATEC021997
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 21 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-ldlo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2286

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angela Haddock

 

General Comment

Firearms sale should continue to be under the jurisdiction of the State Department. The Commerce
Department is, obviously, more interested in MONEY that SAFETY.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems.

WASHSTATEC021998
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 22 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-72zh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2287

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alyce Dodge

 

General Comment

I oppose switching the regulation of firearms exports from the U.S. Department of State to the U. S.
Department of Commerce.

There are many good reasons why firearms exports are classified as military and are closely regulated
under the Department of State, with Congress given notifications of sizable weapons sales to foreign
countries and the ability to block these sales for national security.

The Department of State provides needed gun export oversight, which the Department of Commerce
does not have the resources to do. Enforcing the current regulations prevents firearms traffickers, terrorist
groups, organized crime, and oppressive regimes from obtaining large caches of American guns and
ammunition.

However, if gun export licensing is moved to the Department of Commerce, Congress would not be
informed automatically of notable arms sales, and safeguards would be removed so that dangerous agents
could more easily obtain semiautomatic assault weapons and other powerful firearms, and this opens the
floodgates for destabilizing violence around the world.

The handling of export licenses of assault weapons is properly under the Department of State, which is
focused on safeguarding our nation. The Department of Commerce, with its focus on promoting
American business, is not the suttable agency for regulating arms exports.

I read somewhere Those who live by the sword, die by the sword. Exporting weapons around the world

is not an ordinary business like exporting food or solar technology. For the sake of children everywhere,
lets do all we can to prevent violence and the suffering it causes.

WASHSTATEC021999
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 23 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-8sdp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2288

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maxine Petruccelli

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC022000
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 24 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-rsds
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2289

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Renee Ducker

 

General Comment

No Exporting Of Fire Arms. Save Our Children and Garndchildren; Say NO

WASHSTATEC022001
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 25 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-recj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2290

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Singer

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

Seriously.

Susan O. Singer

WASHSTATEC022002
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 26 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-udzt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2291

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Torok

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022003
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 27 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-07)8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2292

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Wales

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022004
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 28 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-q3kl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2293

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Kennedy

 

General Comment

T understand that the NRA is pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).I oppose this rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department.

This change threatens our security at home and abroad. It would eliminate the State Departments Blue
Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

This makes no sense at all. Please stop this insanity of gun violence.

WASHSTATEC022005
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 29 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-vrsb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2294

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurie Franklin

 

General Comment

I can't even believe you are considering something as bone headed as switching the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department. The goals of those
two departments are completely opposite - from one that would restrict weapons sales in the interest of
national security, to one that would promote it to benefit U.S. businesses. To be perfectly clear, I oppose
this rule change that would make our country and the world drastically less safe.

WASHSTATEC022006
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 30 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-h6h]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2295

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annie Harmon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022007
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 31 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-llre
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2296

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Kramer

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would eliminate the State Departments Blue Lantern
program, in place since 1940, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It would remove licensing requirements for brokers, increasing the risk of
trafficking. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC022008
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 32 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-mter
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2297

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Drew Lindhoff

 

General Comment

So it now appears that national security takes a back seat to profit. Please keep the regulation of exported
gun sales where it belongs...in the State Department, or face the possibility of another 9/11 type attack.

WASHSTATEC022009
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 33 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943u-kzww
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2298

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marjory Donn

 

General Comment

Please do not transfer regulation of firearms from the US State Department.

WASHSTATEC022010
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 34 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-1091
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2299

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: K. Young

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. There is no good reason to make it easier for
manufacturers to export firearms to other countries, to remove licensing requirements for brokers or to
remove the block on the 3D printing of firearms. This is a dangerous rule change and it should be
rejected.

WASHSTATEC022011
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 35 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-f£x74
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2300

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Cloonan

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022012
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 36 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-vwj1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2301

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Chockla

 

General Comment

Hello,

I oppose the rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department! It is bad enough this country leads the way in allowing
"poison for profit” in so many of our consumer goods. All in the name of capitalism, greed, ignorance,
arrogance. Now we want to add firearms world wide?! This is pure insanity! Just look at how sick the
domestic terrorist murders are in the states today. This will open the door for ALL countries to "enjoy"
the murders while the "good, rich, white, conservative christians” roll in more profits! Pro-life? I think
not! Pro CULT is all they really are! Studying the ORIGINS of their cult PROVES they are the ones we
need to STOP! NOW! So, PLEASE! Do NOT allow these regulation changes!!

Regards,

Bill

WASHSTATEC022013
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 37 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-b4az
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2302

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenna Bolton Holz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022014
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 38 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-8wj5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2303

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Travis Jennings

 

General Comment

I oppose the rule to change the regulation change the fire export from the U.S. State Department to the U.
S.. Commerce Department.

WASHSTATEC022015
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 39 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-wez2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2304

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A L

 

General Comment

I STRONGLY oppose this rule change that would shift the the handling and regulation of firearms export
from the U.S. State Department to the U.S. Commerce Department. This is entirely inappropriate and
unsafe. This responsibility needs to remain with the U.S. State Department, because its focus is national
security. The U.S. Commerce Department is completely inappropriate because its focus is on promoting
American businesses, and in this case, it would be weapons sales. Its focus would be money and not
national security. This is dangerous.

Further, it is my understanding that firearms exports are all classified as military. This is critical because,
under the authority of the State Department, Congress is now able to block sales of large batches of
firearms to foreign countries. If the authority is shifted to the U.S. Commerce Dept, Congress would be
utterly uninformed about sizable weapons sales that it could (and should) stop in the name of national
security. Congress would similarly be uninformed about weapons sales to countries where there are
serious human rights concerns, as in the case of he Philippines and Turkey.

Again, this change would be a HUGE MISTAKE, and one that I adamantly OPPOSE. Itis NOT in The
United States best interest. It would be in the NRA's best interest. That is wrong.

WASHSTATEC022016
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 40 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-hi33
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2305

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Konz

 

General Comment

I strongly oppose this proposed change in the control of guns in
this country and abroad. It will not make us safer; on the contrary it will provide fewer
controls ; makes me feel very unsafe.

WASHSTATEC022017
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 41 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-qilj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2306

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Loren Kollmar

 

General Comment

Iam in opposition to this proposed change. I am not anti gun, but I don’t think flooding the world with
more guns is responsible or sensible. There are enough loop holes currently existing to negate this
change.

WASHSTATEC022018
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 42 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-rqze
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2307

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please do not change the control of the export of firearms to the Commerce Department. Why would we
want to do this? To promote terrorists?

WASHSTATEC022019
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 43 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-9nkg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2308

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rahel Ruiz

 

General Comment

Iam writing to oppose the move of weapons sales and licensing from the State Department to the
Department of Commerce.

Here are several reasons:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearrns. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

In addition, the commerce department does not have adequate resources to enforce export controls.

This transfer is bad for the U.S. and is bad for the world.
Thank you,

WASHSTATEC022020
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 44 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-xtfk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2309

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elaine Madjeski

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022021
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 45 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-h52t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2310

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Lander

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This transfer of authority would open new floodgates for
arms sales internationally, with serious implications for our national security. Don't we have enough
people dying from these killing machines???

WASHSTATEC022022
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 46 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-pxqg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2311

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Harris

 

General Comment

To Whom It May Concern:

My family and L oppose this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. Itis a matter of national security - we must
not and cannot permit any change that will open the floodgates of weapons trading.

WASHSTATEC022023
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 47 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943v-x279
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2312

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ms. Sandra Silva
Organization: self

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the US. State
Department to the
U.S, Commerce Department.

WASHSTATEC022024
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 48 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-lxwe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-23 13

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Douglas

 

General Comment

I strongly oppose this U.S. State Dept. rule change.

WASHSTATEC022025
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 49 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943 w-hx8q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2314

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Waite

 

General Comment

Please DO NOT switch regulations of firearms export from the state Dept.

WASHSTATEC022026
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 50 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-ktw0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2315

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Dawson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

And please remember that the majority of military-grade weapons used by the Mexican drug cartels are
obtained from the US!

WASHSTATEC022027
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 51 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-tu35
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2316

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kara Brinkman-Addams

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one else asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022028
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 52 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-bspg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2317

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gene and Rita Collins

 

General Comment

I strongly OPPOSE changing regulation of firearms exports from the State Department to the Department
of Commerce. This change would make our country and the world more dangerous in many ways:

It could result in more weapons on the street - certainly we have enough illicit use guns. I believe it
would result in increased weapons at home and abroad and restrict The State Department's oversight of
many current activities. more weapons domestically and internationally.

It would remove licensing requirements for brokers.

It stops the program that inspects pre-license guns and issues reports.

We do not see the need switch control of firearms exports unless it is to pay for firearms lobbyists. Please
do not approve this move

WASHSTATEC022029
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 53 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-6e3d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2318

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Olsen

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Thank you for your consideration of this very serious matter.

WASHSTATEC022030
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 54 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-mf56
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2319

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Juliet Waldron

 

General Comment

Switching regulation of firearms exports from the State Department to the Commerce Department is a
dangerous, short-sighted idea. It will facilitate exports of weapons to oppressive regimes, and remove the
safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and it will further fuel violence that destabilizes countries and leads to mass
migrations of refuges.

If you switch regulation of firearms exports to the Commerce Dept., it will eliminate the State
Departments's Blue Lantern program, in place since 1940. Blue Lantern carries our hundreds of pre-
license and post-shipment inspections and publicly reports on the results of their inspections.

This change will also remove licensing requirements for brokers, which will instantly encourage
trafficking. Worst of all, the change to the less well-staffed and more porous Dept. of Commerce will
remove the State Department's current block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Dept.
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer--anywhere in the world--to produce lethal weapons. The rule
switch you are proposing will remove this block, and enable 3D printing of firearms in our home-grown
terrorist organizations--as well as all over the world.

This will contribute to instability and violence all over the world and lead to yet more blood on the hands
of our country. Our own nation is already dangerously divided; the rule of law is derided by men who
think they are above the law. Allowing the unchecked flow of assault and other large caliber weapons
will lead to yet more gun violence, more mass shootings of helpless and harmless civilians and children,
and at last to the kind of sectarian bloodshed such as we have seen in countries all over the world--only
this time, it could happen right here, in America.

WASHSTATEC022031
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 55 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-2c6y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2320

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elisabeth King

 

General Comment

Iam registering my dismay at any efforts to increase export of munitions, especially to Mexico, Central
America and to any nation that is at all politically unstable. Mexico ts the country that I know most about
because I volunteer with Greater Boston Trade Justice, a group of citizens in eastern MA working to
improve NAFTA. However the dynamics in all these countries are similar.

Access to weapons 1s critical to the survival of drug cartels, so they love America’s current lax gun laws.
70% of guns recovered in crimes in Mexico can be traced to the USA. High caliber rifles are preferred.

At present guns and cash are transported illegally overland along the same routes that drugs are
transported north. How much easier would it be if the money obtained from drug sales were to be spent
on guns legally imported into their own country? Given the cartels' level of infiltration into local and
even federal government, laws regulating legal sales are very weak.

Violence related to drug trafficking is currently a huge cause of fear for life in Mexico and Central
America. Thus the problem of aliens illegally crossing the border into USA is exacerbated.

Given these facts,how does increasing firearms exports even make sense if you at the same time want to
decrease illegal immigration?

In addition, how is this deregulation different than the Fast and Furious program, in which Border Patrol
Agent Brian Terry was killed in December 2010? That program was rightly criticized, especially by
politicians on the right side of the aisle. But that program at least tried to actually fight criminal activity.
Deregulating gun exports would only increase it.

Please reconsider this deregulation.
Sincerely,

Elisabeth King

23 Greymere Rd. Brighton, MA 02135

WASHSTATEC022032
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 56 of 1059

Sent from AOL Desktop
Liz King 617-787-0165, 857-225-0396 Bking32@aol.com

Greater Boston Trade Justice FB: Greater Boston Trade Justice

Ezekiel cried out to the King of Tyre, in the abundance of your trade you were filled with violence and
you sinned (28:16)

WASHSTATEC022033
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 57 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-l9ux
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2321

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jay Unger

 

General Comment

Automatic and Semi-Automatic Weapons whether currently available in the U.S. from commercial
dealers are primarily weapons of war designed to kill people with maximum efficiency. Reclassifying
these exports as non-military and subjecting therm to less scrutiny when sold outside the U.S. is
dangerous both to human life and the US. foreign policy interests. Imagine the outrage that will be
levied at the U.S. by allies and/or others if such weapons become as easily and inexpensively available
abroad as they are presently in the U.S. where they have been shown to encourage gun violence and even
mass murder in schools, shopping centers, concert venues, etc. Continuing to apply more scrutiny and
higher export registration fees will discourage U.S. manufacturers of such weapons from offering them
commercially abroad.

WASHSTATEC022034
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 58 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-4e5c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2322

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Cote

 

General Comment

Firearms exports must continue to be classified as military so that they are under the regulation of the
State Department, and so that Congress can block sales of large batches of firearms to foreign countries.
If firearms are not classified as "military", Congress would no longer be automatically informed about
sizable weapons sales and could not stop them in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

This would be dangerous to the US and to the world.

WASHSTATEC022035
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 59 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-kiae
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2323

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annie Emmerling

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022036
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 60 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943w-b4yr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2324

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kerry Wiessmann

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey .[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. Ina September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government i.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

WASHSTATEC022037
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 61 of 1059

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this change could
generate many preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] Moreover,
the State Department has developed extensive data, expertise and institutional relations to implement the
Leahy Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to

The rule would eliminate Congressional and public awareness of the total amount (dollar value and
items) of firearms sales authorizations and deliveries around the world, since the Commerce Department
annual reports currently only cover about 20 countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

WASHSTATEC022038
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 62 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-vel3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2325

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Anderson

 

General Comment

Dear Sir or Madam:

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

As you likely know, this rule change would, among other things:

(a) eliminate the State Department's Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

(b) remove licensing requirements for brokers, increasing the risk of trafficking.

(c) remove the State Department's block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please do not move forward with this rule change.

Sincerely,

Mark and Candace Anderson

WASHSTATEC022039
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 63 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-kh3t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2326

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Canales

 

General Comment

I oppose the proposed rule change that would move the handling of export licenses of serniautormatic
assault weapons and other powerful firearms from the U.S. State Department (focused on safeguarding
our nation) to the U.S. Commerce Department (focused on promoting American business). This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our
national security. Currently, firearms exports are classified as military. This is why they are under the
regulation of the State Department, and why Congress can block sales of large batches of firearms to
foreign countries. With the rule change, Congress would no longer be automatically informed about
sizable weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less! As a public health nurse and a citizen concerned about human rights and global health, I
strongly oppose the proposed rule change.

WASHSTATEC022040
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 64 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-mx7k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2327

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Manders

 

General Comment

Please keep ITAR governance under the US State department.

WASHSTATEC022041
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 65 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-msu7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2328

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Watts

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022042
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 66 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-vy7h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2329

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Homp

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

WASHSTATEC022043
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 67 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-loyw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2330

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Benetta Barnett

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022044
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 68 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-mgju
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2331

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rita Kain

 

General Comment

The sale of "assault" style weapons must come through the state department. If left to commerce our
national interests will NOT be followed. The weapons will probably end up in the hands of enemy
governments or terrorists. The truth is, we won;t know until it's to late.

WASHSTATEC022045
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 69 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-sjbj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2332

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael White

 

General Comment

This change conflicts with the nature of the military grade weaponry we export
Imagine 10 more Mexico-like countries that will result.

WASHSTATEC022046
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 70 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-8ko5
Comments Due: July 09, 2018

  

UBLIC

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1
IL, and TI

Comment On: DOS-2017-0046-000 |

International Traffic in Arms Regulations: U.S. Munitions List Categories 1, I, and UI

Document: DOS-2017-0046-2333

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rev. Phoenix Hawelu-Hills

 

General Comment

Why would we change how guns are handled by our government? We need to keep the U.S. State
Department in charge of

the selling and exporting of dangerous things like suns and weapons because it is the job of the U.S. State
Department to

safeguard our country! Changing the department that safeguards our country to the U.S. Commerce
Department would be

outrageous and unsafe!

Firearms are dangerous!! They are used to kill people every day around the world in acts of organized crime,
polrical

violence, terrorism, and human rights viclations. They are used to kill U.S. citizens daily. We need MORE
controls on how

these weapons are acquired!

They should be subject to far more controls, not less!

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department

would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-leeal agents
like organized

crime and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes

mass migration.

Do not change how guns and weapons are classified! They are classified as "military" because that is how we
keep our
country safe! This is why they are under the regulation of the State Department!!

Please keep us safe. Don't let big business control how many of our enemies have weapons because they don't

care about
our lives!!

WASHSTATEC022047
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 71 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-ozb5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2334

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Anonymous

 

General Comment

Please do not enact this rule. Anything that increases traffic in arms should be examined carefully. There
isn't enough justification for this if you remove the profit motive. We don't need the industry taking over.
The profit motive should not outweigh international concerns, and control should remain with the State
Department.

WASHSTATEC022048
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 72 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-88qm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2335

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Rosa

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC022049
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 73 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-upog
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2336

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nora Brown

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022050
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 74 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-sjl4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2337

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charlotte Pirch

 

General Comment

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

I strongly oppose this regulation.

WASHSTATEC022051
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 75 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-orco
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2338

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca BL. Wilk

 

General Comment

Please do NOT promote gun manufacturers’ profits at the expense of people's lives.

WASHSTATEC022052
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 76 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943x-z6om
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2339

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022053
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 77 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-o3pn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2340

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
US. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022054
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 78 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-3e3w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2341

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Monroe

 

General Comment

The State Department must continue to regulate the export of firearms. The role of the State Department
is to interact with other countries in a way that protect American interests and the interests of other
nations. As possible agents of death, firearms can compromise both American and foreign security. The
State Department has a compelling interest in preventing, or at the very least overseeing, the sale of
firearms. Please do not relinquish this authority.

WASHSTATEC022055
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 79 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-fc08
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2342

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Darien Gardner

 

General Comment
To the U.S. State Department,

I am writing to express my opposition to any rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department.

I believe such a rule change would be extremely unwise because the State Department has the facilities
needed to prevent guns from falling into falling into the hands of organized criminals, political
extremists, terrorists and human rights violators around the world. The Commerce Department is much
less well equiped to do this.

Sincerely,
Darien Gardner

Darien Gardner

51 Pilgrim Dr.
Northampton, MA 01060

WASHSTATEC022056
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 80 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-mlif
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2343

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edgar Gehlert

 

General Comment

Hil
Oppose giving this authority to Commerce.

We need less guns here in US and around the world.

Guns are for murdering humans.

WASHSTATEC022057
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 81 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-ptk]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2344

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Schumerth

 

General Comment

I oppose transferring arms regulation to the Dept. of Commerce. This would open the door to even more
arms trafficking than we already have. I find it stupefying that POTUS Trump, who spends most of his
time complaining about arms trafficking across the border, would support such a move. It must be
stopped!

WASHSTATEC022058
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 82 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-815]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2345

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A. Pierce

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This change in the administration of gun sales will create
a fundamentally more violent and unsafe world both inside and outside of the U.S.

This change would:

1. eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them

2. remove licensing requirements for brokers, increasing the risk of trafficking

3. remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

For these reasons I strongly oppose this regulatory change in arms sales.

WASHSTATEC022059
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 83 of 1059

 

As of: November 29, 2018
Tracking Ne. 1k2-943y-1149
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-2346

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: Mha Atma Khalsa

 

General Comment
As avery concerned U.S. citizen and taxpayer I appreciate your carefully considering my comments!

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the rule
change, Congress would no longer be automatically informed about sizable weapons sales that it could stop in
the name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export controls.
Its Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and armmunition.

The bottom line is thal switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

More reasons that the proposed rule change would make the world a far more dangerous place:

it would eliminate the State Departments Blue Lantern program, m place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block,
effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please cancel this proposed rule change!

WASHSTATEC022060
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 84 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-2ht9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2347

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jodi-beth McCain

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Please do not change the rule

WASHSTATEC022061
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 85 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-ohSd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2348

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Miller

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey. The Commerce Department
does not have the resources to adequately enforce export controls. Its Bureau of Industry and Security
does not have staff everywhere. This means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition. Switching the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration

WASHSTATEC022062
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 86 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-umat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2349

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra aNONYMOUSE

 

General Comment

I strongly oppose the proposed rule to allow international traffic in arms regulations from the State Dept
to Dept. of Commerce.

Really, are guns just a commodity now? It would remove the State Departments ability to restrict 3D
printing. Is this the best way to govern? Appauling.

It would also remove licensing requirement for brokers and stop the program that inspects prelicenses.

We CANNOT let this happen in our country and our place in the world. Seems like we've given up being
civil.

WASHSTATEC022063
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 87 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-xohp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2350

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tana Senn

 

General Comment

I understand there are regulations being explored to move the regulations of the sale of guns from the
State Department to the Commerce Department.

I do NOT support this move. The State Department is doing a good job and understands the myriad geo-
political issues with selling weapons to different countries. This context should remain when looking at
the sale of weapons. We have seen too much instability in the world from our sale of weapons to varying
governments, rebel groups and others. We must look at the bigger picture of weapons sales and not just
look at profit.

Please do NOT move this oversight capacity from the State Department to the Commerce Department.

Thank you.

WASHSTATEC022064
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 88 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943y-kdkz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2351

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Matthias Hess

 

General Comment

I strongly oppose any rule changes to give authority over arms exports to the U.S. Commerce
Department. | worry that the Commerce Department would push weapons sales abroad, driving deadly
conflicts even more than they already do. The State Department's mission is to protect our country, and
they authority over firearms exports in order to do so effectively.

WASHSTATEC022065
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 89 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-32fy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2352

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charlotte Johnson

 

General Comment
To whom it may concern,

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC022066
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 90 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-9h3b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2353

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce McDonald

 

General Comment

BAN ALL AUTOMATIC AND SEML-AUTOMATIC WEAPONS IMMEDIATELY! BAN GUN
SHOWS!

WASHSTATEC022067
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 91 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-5t25
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2354

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lacey Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC022068
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 92 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-wikt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2355

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caryn Cowin

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC022069
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 93 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-z008
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2356

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: bonnie monte

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business).[1] This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security. This cannot be allowed to happen!
The NRA may be the most dangerous, destructive, immoral and criminal "terrorist" organization in the
world today, and I do not use the word terrorist lightly. We MUST retain control and knowledge of all
gun sales and we cannot create new systems that would give the NRA and gun manufacturers free rein.

WASHSTATEC022070
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 94 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-x1h9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2357

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Here are more details on how the rule change would make the world a far more dangerous place:

L. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe [7]

I oppose changing rules that would increase Intemational sale of arms. Keep the State Departments Blue
Lantern Program. Keep the State Departments blocking of 3D printing of weapons. Why are we trying to
arm the world. This is foolish!!!

WASHSTATEC022071
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 95 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-zax1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2358

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Sanders

 

General Comment

Iam in opposition to any change in the sales and deportation of firearms listed as category LIL or NL
Doing so may, no, will endanger the security of the nation. Running arms to terroist and drug gangs is
limited now but would only escalate arming these thugs under Commerce Dept rules. Again I am in
opposition to this change

WASHSTATEC022072
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 96 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9432-69w8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2359

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Edna Montague

 

General Comment

The sale of fire arms and weapons should stay under the State Department to ensure that weapons do not
get into the hands of terrorist or enemies of this counrty. The State Department has been doing a good job
of monitoring the sales so they can be stopped before it is to late. The Commerce Department does not
have the personnel or experience to monitor the sales of weapons. This change will seriously jeopardize
our national security . | ask that there be no rule change regarding the sales of weapons.

WASHSTATEC022073
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 97 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-qvil
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2360

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Don't allow the export of semi-automatic weapons. This could put them into the hands of our enemies or
those with health issues who would endanger lives.

WASHSTATEC022074
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 98 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-56wt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2361

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Greenberg

 

General Comment

Firearms exports are currently classified as military. That is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign
countries. With the rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. That means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition. Switching the regulation
of firearms exports from the State Department to the Commerce Department would facilitate firearms
exports to oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime
and terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries
and causes mass migration.

The rule change would eliminate the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them,
would remove licensing requirements for brokers, increasing the risk of trafficking, would remove the
State Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022075
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 99 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-hego
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2362

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patrice Giffith

 

General Comment

The argument of cost savings is false and deceptive. This move to the Dept of Commerce would cause
many small conflicts throughout the world to be exacerbated as conflicts would likely worsen, with
potential detriment to our national security. This move also affects our immigration policy as many of the
immigrants to the US are seeking asylum from severe conflicts and violence in their home countries. The
only entities to benefit from this are gun manufacturers. This change needs to be halted now for
humanitarian and national security reasons.

WASHSTATEC022076
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 100 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-amp7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2363

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sally Gudgel

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022077
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 101 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-9lle
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2364

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Thompson

 

General Comment

Please continue the strict regulation of international firearm sales from United States manufacturers and
other US based sellers This helps keep Americans at home and on foreign military duty safe from harm
from a weapon originating in our own country. Its the patriotic thing to do. Thank you.

WASHSTATEC022078
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 102 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9437z-w2vg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2365

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Herting

 

General Comment

Tam opposing the new rule change that would switch the regulations of firearms export sales from the
U.S. State Department to the U.S.Commerce Department . That just gives firearms traffickers, organized
crime and other violent agents more opportunities

WASHSTATEC022079
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 103 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-943z-lz3x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2366

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leah Mathers

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022080
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 104 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-zw0x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2367

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Sollod

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022081
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 105 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-olll
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2368

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bruce Beese

 

General Comment

Iam against the movement of oversight of firearms exports from the State Department to the Commerce
Department.

Please do not make this change. Firearms regulation are just fine under State.

Thank you,

Bruce Beese

WASHSTATEC022082
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 106 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-69bm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2369

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Kent

 

General Comment

How would allowing access to automatic weapons by private citizens in foreign countries keep us in the
United States safer? Just asking. David Kent

WASHSTATEC022083
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 107 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-qgol7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2370

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

A tule change to move the handling of export licenses of semiautomatic assault weapons and other
powerful firearms from the U.S. State Department to the U.S. Commerce Department is a dangerous idea
to all Americans, since it has serious implications for our national security.

Currently, firearms exports are classified as military, so the State Department can regulate their sale and
Congress can block sales of large batches of firearms to foreign countries. With the rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey.

Meanwhile, the Commerce Department does not have the resources to adequately enforce export
controls. This means that firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

The current administration talks endlessly about national security, but if this rule change goes through,
we will all see that their real top priority is allowing the gun manufacturers to make more money and
they really dont care about Americans security at all.

WASHSTATEC022084
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 108 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-iwts
Comments Due: July 09, 2018

 

 

 

 

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1, 0,
and 1

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and 10

Decument: DOS-2017-0046-2371

Comment on DOS-2017-0046-000 1

 

Submitter Information

Name: Sammy Low

 

General Comment

This transfer of authonty would open new floodgates for arms sales internationally, with serious implications
for our national security. Right now, firearms exporis are under the regulation of the State Department and
Congress can block sales of large batches of firearms to foreign countries. With the rule change, Congress
would no longer be automatically informed about sizable weapons sales that it could stop m the name of
national secunty, even to countries where there are serious human rights concerns, such as the Philippines and
Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. lis Bureau of
Industry and Security does not have staff evervwhere. This means that firearms traffickers, organized crime,
terronst organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

The bottom line ts that switching the regulation of firearms exports from the State Department to the Commerce
Department would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-
legal agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

it would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

Tt would remove the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the
State Department successfully charged him with violating arms export laws, since his open-source posting made
it possible for anvone with access to a 3D printer, anywhere, to produce a iethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

This is crazy and dangerous. Do NOT make this nile change and endanger our country further.

WASHSTATEC022085
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 109 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-ac7]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2372

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joy Hamby

 

General Comment

I believe the regulation of firearms sales should stay under the US Department of State, so the Congress
continues to have veto power. Check and balances are necessary in every public office.

WASHSTATEC022086
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 110 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-sicu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2373

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leilani Alberty

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022087
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 111 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-6igqz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2374

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Collmer

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022088
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 112 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-qewm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2375

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marcia Riley

 

General Comment

I urge you not to change the control from the dept of Defense to the Dept.of Commerce.Guns are military
weapons and should be regulated as such. Bypassing the Dept of Defense is dangerous . We need more
control not less and allowing the unchecked sale of guns would create the increase of sales to volitive
countries. \

This is just stupid and unnecessary.

WASHSTATEC022089
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 113 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-zkbp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2376

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alison Norman

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022090
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 114 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-3m6s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2377

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Koury

 

General Comment

I oppose this rule because the bottom line is that switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC022091
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 115 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-lbzz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2378

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christine Stankiewicz

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC022092
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 116 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-ov5l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2379

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Sandiford

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

Here are some ways that this rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC022093
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 117 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-dhd7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2380

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Schildwachter

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022094
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 118 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-99ro
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2381

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Rozek

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department does not have the resources
to adequately enforce export controls, which means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

WASHSTATEC022095
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 119 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-v6e9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2382

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kelly Korenak

 

General Comment

I oppose the proposed rule because the regulation of weapons, and especially assault style weapons,
should be with the State Department, not the Commerce Department. If the intention of this regulation is
to prevent trafficking, then this responsibility should rest with the State Department, as the Commerce
Department does not have the resources to properly enforce this. The Commerce Department's aim is to
increase trade, and while that is fine if we are talking about strawberries or salt, this is a dangerous
precedent to set for a product that is lethal - gun exports and manufacturing should require extra scrutiny
and regulation, and | strongly oppose this rule change.

WASHSTATEC022096
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 120 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-xdqf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2383

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Lemon

 

General Comment

Moving regulation of firearms export from the Department of State to the Department of Commerce
seems like a misguided idea, and is likely to decrease our country’s security. Without treating firearms as
a military export, the risks of accidentally enabling terrorists and arms traffickers are simply too high.

WASHSTATEC022097
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 121 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-dqh4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2384

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Gladstone

 

General Comment

The proposed rule to loosen regulations on firearm exportation is terrifying. Why would we want to arm
the rest of the world? So that they can attack? So that they can build militias and guerilla warfare? So that
these guns can end up in the hands of terrorist groups? Stop arming terrorists! Dont implement this
change, it is too dangerous for our country and the world.

WASHSTATEC022098
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 122 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-09}h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2385

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Mariconda

 

General Comment

Tam an an ordained Deacon in the Episcopal Church and I am very concerned about this rule change. I
was in Newtown Connecticut at the time of the Sandy Hook tragedy. am very concerned that this
proposed change will impact the lives of so many living under gun violence. The proposed rule treats
semi-automatic assault rifles as non-military. But many state and non-state groups in importing countries
use semi-automatic rifles in armed conflicts, causing enormous damage. U.S. troops use rifles in semi-
automatic mode an overwhelming amount of the time. Regarding wide retail availability of firearms,
about which comment has been requested, many countries prohibit civilian possession of semi-automatic
rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia, and
several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly
have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of arms. The
proposed rule would eliminate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to
comment on related human rights concerns, as it recently did on the Philippines and Turkey [2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role. The new rules would transfer the cost of processing licenses from gun
manufacturers to taxpayers. Registration fees that since the 1940s have been used to offset the costs to
the government of tracking who is manufacturing weapons would no longer apply to manufacturers of
semi-automatic weapons, and Commerce does not charge any fee for licensing. So the government i.e.,
taxpayers will absorb the cost of reviewing applications and processing licenses. Gun exporters that
benefit from these sales should shoulder this cost.

4, National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for

WASHSTATEC022099
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 123 of 1059

brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators. End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

WASHSTATEC022100
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 124 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-bk6r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2386

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department!! This would make it much easier for dangerous people to
obtain weapons they could use on Americans at embassies around the world. It would also allow
oppressive regimes to get more weapons that they could use on anyone who speaks out against them.

WASHSTATEC022101
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 125 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-32ud
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2387

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Abigail Richardson

 

General Comment

Please continue to handle export licensing of semiautomatic assault weapons and other powerful firearms
within the US. State Department (focused on safeguarding our nation). Do NOT move it to the purview
of the U.S. Commerce Department because this transfer of authority would open new floodgates for arms
sales internationally, with serious implications for our national security.

If the U.S. Commerce Department is given this responsibility, it would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) It would remove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Thank you.

WASHSTATEC022102
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 126 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-ybfe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2388

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Genevie

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022103
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 127 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9442-ddy6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2389

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chad Reddick

 

General Comment

Tam deeply concerned with the proposed plan to switch regulation of firearms exports from the State
Department to the Commerce Department. Anything that can make it easier to sell more guns overseas
compromises United States security. Please take whatever steps are necessary to tightly regulate overseas
firearms sales in order to keep people in America, and around the world, safer.

WASHSTATEC022104
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 128 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9443-690s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2390

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Henry Newhouse

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022105
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 129 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9443-9tul
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2391

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: B Dudney, MD

 

General Comment
Opposed to shifting regulation of firearms export to U.S. Commerce Department.

Would stop Congress being automatically informed of weapons sales it could stop in the name of
national security, especially to countries with serious human rights abuses, such as the Philippines and
Turkey.

Commerce Department lacks resources to enforce export controls: Bureau of Industry and Security does
not have staff everywhere. Hence, firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

It would eliminate:

the State Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them.

licensing requirements for brokers, increasing the risk of trafficking.

State Departments block on 3D printing of firearms.

WASHSTATEC022106
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 130 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9443-sqi5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2392

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Warren Wilkins
Organization: Warren Wilkins Designer

 

General Comment

Gun money is blood money. I oppose this rule change that would switch the regulations of firearms
export from the U.S. State Department to the U.S. Commerce Department.

WASHSTATEC022107
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 131 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9443-uu0w1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2393

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ivan Rhudick

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Congress should continue to monitor the sales of large
amounts of weapons to other nations in the interest of national security.

WASHSTATEC022108
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 132 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9443-7xwe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2394

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roger Peeters

 

General Comment

Tam a gun owner and former hunter and strongly OPPOSE switching the regulation of firearms exports
from the State Department to the Department of Commerce. This change would make our country and
the world more dangerous in many ways:

It would remove the State Department ability to restrict 3D printing of weapons and open the floodgates
for more weapons domestically and internationally.

It would remove licensing requirements for brokers.
Would stop the program that inspects pre-license guns and issues reports.

Without the State Department oversight and regulatory authority, firearms will be exported to anyone
with money and fuel increased organized crime and terrorism.

There is NO need to switch control of firearms exports unless it is to pay for firearms lobbyists. Please do
not approve this move.

WASHSTATEC022109
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 133 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9443-urvd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2395

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Massey

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. This is a dangerous and irresponsible action that must be
stopped. The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the
United States, but around the world. They have been pushing hard for a rule change that would move the
handling of export licenses of semiautomatic assault weapons and other powerful firearms from the US.
State Department to the U.S. Commerce Department, which its primary focus is on promoting American
business. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

Firearms exports are classified as military under the regulation of the State Department, and why
Congress can block sales of large batches of firearms to foreign countries. With having firearms sales
regulated by the U.S. Commerce Department, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns.

The reality is - this is not only dangerous for other countries, but our country as well. This is truly an
insane proposition that would turn ugly and deadly fast. The NRA has already proven that they don't care
about anyone's life and that they will go to great lengths to get what they want. This must be stopped
because they don't care how many people will die in other countries or this one as long as they make their
billions. They just don't care.

WASHSTATEC022110
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 134 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9444-le7m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2396

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rosalind Bresnahan

 

General Comment

I strongly oppose the rule change that would transfer the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Arms are not just another US export to promote and arms sales should be subject to review for non-

commercial implications such as use in human rights violations. These are foreign policy issues and
should be treated accordingly.

WASHSTATEC022111
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 135 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9444-aoxg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2397

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: L. Fielder

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022112
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 136 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9444-2vps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2398

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Derek Benedict

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. We truly do NOT need to export more weapons of
death around this planet.

WASHSTATEC022113
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 137 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9444-dk12
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2399

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angela Mogin

 

General Comment

We should not be exporting these dangerous weapons overseas. They serve no purpose other than to kill
human beings. In an unstable world, exporting these weapons would be like throwing a match into a pile
of tinder.

WASHSTATEC022114
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 138 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9444-0838
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2400

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean W

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This change will result in more unregulated and
unreported gun sales. Firearms are dangerous. They are used to kill people every day around the world in
acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less!

WASHSTATEC022115
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 139 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9445-pfdm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2401

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elena Rumiantseva

 

General Comment

I disagree with this rule change. It would eliminate the State Departments Blue Lantern program, in place
since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports
on them. It would remove licensing requirements for brokers, increasing the risk of trafficking. It would
remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022116
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 140 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9445-wsrk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2402

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynette Lowe

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022117
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 141 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9445-wli3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2403

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

For Gods sake, do NOT allow the switching of the regulation of firearms exports from the State
Department to the Commerce Department!

Without question, it would facilitate firearms exports to oppressive regimes, remove safeguards that help
keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fuel the violence that destabilizes countries and causes mass migration.

Although Putin would like the way it would further undermine the reputation of standing for world peace
that the USA has nurtured since its foundation, even he wouldnt approve of this if it meant his citizens
could buy the guns.

Please, please do not let the NRA get away with this dangerous, greedy, thoughtless move. Keep gun
control and the control of export licenses of semiautomatic assault weapons and other powerful firearms
within the State Department!!

Our national security and, to a large extent, that of the world, depends upon it!

I would ordinarily leave my contact info but I'm afraid of NRA repercussions.

WASHSTATEC022118
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 142 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9447-ekh1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2404

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Theresa Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022119
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 143 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9447-rv6j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2405

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Violet Young

 

General Comment

I think this is a terrible idea and should not be allowed to go forward.

WASHSTATEC022120
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 144 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9448-nio06
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2406

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Galen Walker

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022121
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 145 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-86n4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2407

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Habenicht

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department

WASHSTATEC022122
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 146 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944a-ro36
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2408

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheila Stone

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Firearms are dangerous and there needs to be more control, not less, to prevent acts of organized crime,
political violence, terrorism, and human rights violations around the world.

I strongly oppose this rule that would make the world a more dangerous place.

WASHSTATEC022123
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 147 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944a-jiks
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2409

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Livingston

 

General Comment
Dear sir

I am writing to oppose the proposed changes to the regulation of domestic Firearm sales to foreign
purchasers.

The United States has supplied weapons to foreign groups in the past only to have those same weapons
used against

our own military personnel. Mistakes were made in the past but | would rather arms sales were regulated
by the

State Department whose aim is to protect the safety of our nation. The Commerce Department has a goal
of increasing

our sales and isn't tasked with determining whether those sales constitute a future danger to our country.

WASHSTATEC022124
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 148 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944b-iywe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2410

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I have heard about the proposed rule change moving regulation of arms sales from the Department of
State to the Department of Commerce, and I strongly oppose this change. The Commerce Department
will encourage arms sales, which will only increase the number of arms throughout the world. This will
potentially make travel more dangerous for Americans traveling abroad, and will make the world more
dangerous in general--a bad move.

WASHSTATEC022125
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 149 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944b-u60x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2411

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen McDonald

 

General Comment

Iam opposed to the proposed rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the US.
Commerce. This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security. Currently, firearms exports are classified as military. This
is why they are under the regulation of the State Department, and why Congress can block sales of large
batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns ir US national security concerns. In
addition, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. In addition, it would eliminate the State
Departments Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them; it would remove licensing requirements for
brokers, increasing the risk of trafficking; it would remove the State Departments block on the 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for how
to 3D print weapons, the State Department successfully charged him with violating arms export laws,
since his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to
produce a lethal weapon. The rule switch would remove this block, effectively enabling 3D printing of
firearms in the U.S. and around the globe.

WASHSTATEC022126
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 150 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944b-hreq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2412

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann White

 

General Comment

T understand that there is a request from the NRA to change the department that regulates the export of
firearms from the State department to the Commerce Department. The result can only be the increased
export of dangerous guns around the world.

Is this wise? American business is amoral too much of the time, and more guns around the world can not
be good for the American people or any people. Do not allow this change!

Ann White

Arrington, TN

WASHSTATEC022127
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 151 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-krpl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2413

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Morgan

 

General Comment

Im writing because | am strongly against a rule change that would move the handling of export licenses
of semiautomatic assault weapons and other powerful firearms from the U.S. State Department to the
U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

WASHSTATEC022128
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 152 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-y005
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2414

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Em W

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
to the U.S. Commerce Department. This transfer of authority would open new floodgates for arms sales
internationally, with serious implications for our national security.

Therefore, | oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC022129
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 153 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-alyp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2415

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Klein

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

Please put people over profits.

Thank you.

WASHSTATEC022130
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 154 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-b8nw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2416

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.[6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7]

WASHSTATEC022131
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 155 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-tokg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2417

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kenneth Plum

 

General Comment

Please do
not eliminate the State Department Blue Lantern Program in force since 1940.
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countnies.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

WASHSTATEC022132
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 156 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-mupo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2418

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: LJ. Coburn

 

General Comment

I oppose the proposed move of firearm exports from the State Department. For our and everyone's safety,
we must not help arm the world further. Bad actors are a fact of life and they will ensure greater numbers
of efficient killing devices will go to those intent on killing Americans, as well as their fellow citizens,
further acting against our personal and national interest.

WASHSTATEC022133
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 157 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-fs8c¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2419

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: roma ramdhan

 

General Comment

I strongly oppose the move to make it easier for folks to get their hands on semi automatic weapons.
Military style weapons does not belong in the hands of civilians

WASHSTATEC022134
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 158 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-ttrp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2420

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Jo DuRivage

 

General Comment

I oppose the proposed rule to transfer oversight on small arms (firearms) exports from the State Dept. to
the Commerce Dept. Commerce deals with business. The weapons should continue to be regulated by
State Sept. We are not talking about normal household goods. I also oppose the elimination of
Congressional oversight of commercial weapons sales of $1 million or more.

WASHSTATEC022135
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 159 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-h0ax
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2421

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Charikar

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022136
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 160 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944c-u53]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2422

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristine Gentry

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
ever to countries where there are serious human rights concerns, such as the Philippines and Turkey.
Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition. The bottom line is that
switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022137
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 161 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944d-41z9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2423

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary H

 

General Comment

If we're serious about terrorism, we need to keep the regulation of firearms export licenses in the State
Department. I have the unique vantage point of being a New Yorker who lived through 9-11 and as
someone whose hometown has had two school shootings, so I take this issue seriously and I'm concerned
that the Department of Commerce will have more lax enforcement than the State Department.

Thanks!
Mary

WASHSTATEC022138
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 162 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944d-35ci1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2424

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

T usually try to avoid using comments that are written for masses because | worry they won't be taken
seriously. I am disappointed that just about anybody in the United States can legally buy a gun that can
kill multiple civilians or LEO in a matter of minutes. The idea that a rule is being considered to spread
this irresponsible behavior to other countries over which we have no control and no ability to change
laws is appalling. Lam attaching a letter that I think should be taken very seriously because I agree with it
and want to keep the world safer even as our own country goes up in flames: | am submitting this
comment in strong opposition to the proposed rule to transfer oversight of small arms (firearms) exports
from the State Department to the Commerce Department. This rule would make U.S. exports of small
arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security. The rules elimination of congressional oversight of commercial weapons
sales of $1 million or more is also reckless. This rule has one purpose only: to garner profits for a U.S.
gun industry that is faring poorly in the domestic market. It comes after years of lobbying by the NRA
and National Shooting Sports Foundation. No one else asked for it or wanted it. The NSSF, the trade
group for the gun industry, has already boasted the rule would lead to a 20% increase in American gun
exports. We see the gun lobbys influence in the rules description of semiautomatic assault rifles like the
AR-15 as civilian products. These weapons were not designed for household use, they were designed to
kill en masse on the battlefield. That is why they are the weapons of choice for mass shooters. If you go
forward with this disastrous policy, I will do everything in my powerpeacefully and democraticallyto
hold your leadership accountable for the resulting global bloodshed. That will include advocating against
your budget priorities across-the-board until a new, non-corrupt administration can come in and clean
house.

WASHSTATEC022139
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 163 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944d-7wj2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2425

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Eckardt

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022140
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 164 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944e-s1k8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2426

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Lasswell

 

General Comment

This move raises the threat of gun violence and danger in the US and across the world.

Without State Department oversight and regulatory authority, firearms will be exported to anyone with
money and fuel increased organized crime and terrorism. The children and innocents of the world will
suffer while gun lobbyists, manufacturers and the NRA will profit. I strongly oppose this unnecessary

change and ask you to not approve it. Thank you.

WASHSTATEC022141
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 165 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944e-8rza
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2427

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

WASHSTATEC022142
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 166 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-oam9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2428

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Concerned Citizen

 

General Comment

Iam strongly opposed to the proposed rule to transfer oversight of small arms (firearms) exports from the
State Department to the Commerce Department. This rule would make U.S. exports of small arms far
more dangerous by transferring controls to an agency that prioritizes doing business over safeguarding
national security and eliminating congressional oversight of commercial weapons sales of $1 million or
more. This rule has one purpose only: to gamer profits for a U.S. gun industry at the expense of safety for
communities abroad and, potentially, our own armed service members. It comes after years of lobbying
by the NRA and National Shooting Sports Foundation. No one else asked for it or wanted it. We see the
gun lobbys influence in the rules description of semiautomatic assault rifles like the AR-15 as civilian
products. These weapons were not designed for civilian use; they were designed to kill on the battlefield.
Please do all you can within the State department to retain reasonable oversight of small arms trade that
balances commerce with international diplomacy and national security.

WASHSTATEC022143
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 167 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944e-ldke
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2429

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Megan Ball

 

General Comment

As an American citizen, I find it appalling that the government would consider moving this rule to the
DOC, Right now, firearms exports are classified as military. This is why they are under the regulation of
the State Department, and why Congress can block sales of large batches of firearms to foreign countries.
[2] With the rule change, Congress would no longer be automatically informed about sizable weapons
sales that it could stop in the name of national security, even to countries where there are serious human
rights concerns, such as the Philippines and Turkey.[3] This is highly concerning as we have already seen
our current President has no consideration for human rights concerns and will happily give stuff to
anyone if they pay the right amount of money.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition. The bottom line is that switching
the regulation of firearms exports from the State Department to the Commerce Department would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration [4]

Some other details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[7] The answer is not more guns when we already have significant issues with gun violence in this
country.

WASHSTATEC022144
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 168 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944e-nlfc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2430

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aaron Karp

 

General Comment

The proposed ITAR revision for firearms and ammunition promises little, and risks much. As an analyst
of the global arms trade and weapons proliferation for thirty years, | recognize the transformative power
of regulatory reform. But this is something else. The proposed revisions promise short-term benefits,
which seem unlikely to amount to much in an already competitive global market. That makes this
deregulation for the sake of deregulation itself. Meanwhile, the change unleashes three forces certain to
accelerate long turn American industrial decline and loss of influence over global consequences.

First, they show that the United States no longer will set global normative standards for all form of arms
transfers and non-proliferation. Previously the United States Government has shown it will not further
tighten restrictions. As the first outright relaxation of oversight standards in arms exports in over fifty
years, the change marks a switch in policy dating from the Kennedy Administration.

Second, as the dominant player in global small arms trade, the United States has the most to lose from
further loosening. As other countries emulate Americas relaxation of restrictions, not only will there be
more firearms reaching more hotspots, but we can be certain the United States will see its share of a more
competitive market decline. Other manufacturing countries, with lower wages and more aggressive
export subsidies, are more likely to reap the seeds sown here.

Third, the change marks a fundamental shift in the nature of arms export oversight. By reducing the role
of the US Government, it leaves regulation exchusively to the recipient government. This shifts the
burden of proof in international human rights and state oppression, from outside powers with no direct
interest in the outcome, to the recipient governments, governments that are often guilty of using imported
weapons in appalling or frightful ways, ways that would be completely illegal in the United States.

WASHSTATEC022145
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 169 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-crs3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2431

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stair Calhoun

 

General Comment

I strongly oppose a rule change switching the regulation of firearms exports from the U.S. Department of
State to the U.S. Department of Commerce. This would adversely affect our national security and would
destabilize countries around the globe

WASHSTATEC022146
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 170 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-sgey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2432

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Frey

 

General Comment

I wonder when we're going to wake up and realize we're all connected...that we call come from Source.
When are we going to stop killing each other? Is money really the only thing on Earth we care about? Is
living in fear the only way we know? Now, we have to export all of that as well? What possible
justification could there be for shipping out more guns other than greed? One day, our future ancestors
will look back on us and think we were utterly barbaric. So very sad that we don't have the courage to
have a better legacy than this.

WASHSTATEC022147
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 171 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-1k07
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2433

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Sammann

 

General Comment

I oppose changing the regulation of firearms export from the U.S. State Department to the U.S.
Commerce Department. This would remove these exports from the oversight of Congress and would
threaten our national security. It would facilitate exports to oppressive regimes, remove safeguards that
prevent organized crime and terrorists from obtaining weapons, and fuel destabilizing violence around
the world. Do NOT make this unnecessary change, which will put America at grave risk.

WASHSTATEC022148
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 172 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-)7mg
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories 1,
Tl, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories I, 0, and M1

Document: DOS-2017-0046-2434

Comment on DOS-201 7-0046-0001

 

Submitter Information

Name: Lisa Mackem

 

General Comment

I'm opposed to the rule change that would switch the regulations of firearms exports from the State Dept to
the Commerce Dept for the following reasons:

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it could
stop in the name of national security, even to countries where there are serious human rights concerns, such
as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons, and
further fuel violence that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022149
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 173 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-an0n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2435

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aaron Honore’

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022150
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 174 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-nbyz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2436

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gregg Slater

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022151
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 175 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-8crx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2437

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Nestler

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022152
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 176 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-ay]j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2438

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Soft Milani

 

General Comment

Tam concerned about fire arms, their increased use, their increased availability. Our country has become
a nation of random acts of harm, not kindness. More restrictions, not less.

WASHSTATEC022153
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 177 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-lfdq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2439

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: LK Wagner

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022154
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 178 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-grn3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2440

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aileen O'Brien

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house

WASHSTATEC022155
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 179 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-lilo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2441

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

There is no reason to change the rule to permit free sales of arms to foreign countries except to further
enrich gun sellers. In the current system there is sufficient oversight; the Commerce Department doesn't
have the means or the natural purpose to monitor and restrict sales to prevent sales to enemies of the U.S.
and allies, including terrorists.

WASHSTATEC022156
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 180 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-wdwt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2442

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rosemary Gordon

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. It would promote the sale of more guns in the world,
thereby making the world less safe for all.

WASHSTATEC022157
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 181 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-4vw4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2443

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue Mancino

 

General Comment

As aformer Vietnam Era military spouse | oppose anything which puts our troops in danger. Therefore I
oppose switching the regulation of firearms export from the U.S. State Department to the Commerce
Department.

WASHSTATEC022158
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 182 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-20x5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2444

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith Haines

 

General Comment

Iam concerned that everything I have learned about this proposal is likely to make our world less safe.
Keep control of this potentially dangerous situation and Congress's oversight of arms sales.
State Department should maintain regulation.

WASHSTATEC022159
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 183 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944f-3wkn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2445

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Johnson

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe. [7]

WASHSTATEC022160
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 184 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-dpmt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2446

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DENISE HAWKINS

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022161
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 185 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-3pso
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2447

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Anonymous

 

General Comment

We need more gun regulation not less, | oppose this rule change.

WASHSTATEC022162
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 186 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-6771
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2448

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: S Noonan

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022163
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 187 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-f90d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2449

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Weapons sales should absolutely be classified under ‘military’ and therefore be regulated by our
representatives in government. Congress should have the power to regulate and block weapons sales to
foreign agents in the name of national security

WASHSTATEC022164
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 188 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-2wxa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2450

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bob Bartlett

 

General Comment

Expanding the sales of guns, especially semi-automatic and automatic weapons, in this country and the
world is not a good idea. These weapons can fall into the hands of terrorists and used to kill innocent
people. European countries, Australia, and others that limit the sale and use of these weapons have less
mass shootings and gun related deaths then we do. /we need less of these weapons in the world, not more

WASHSTATEC022165
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 189 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-revp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2451

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Osmundsen

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. This is a disastrous policy, and the American people will hold you
accountable if it is enacted.

WASHSTATEC022166
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 190 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-fvid
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2452

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022167
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 191 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-242p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2453

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Don Hayler

 

General Comment

I oppose shifting the responsibility for gun exports from the State Department to the Commerce
Department. As we've seen in recent years, armed groups around the world can cause global instability
that can affect American safety. The State Department is in the best position to ensure that firearm
exports do not exacerbate military situations or humanitarian crises. Thank you.

WASHSTATEC022168
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 192 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢9-nl2q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2454

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katie Snyder

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022169
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 193 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-rr5i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2455

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jackie Edmondson

 

General Comment

Currently, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security. The Commerce Departrnent does not have the
resources to adequately enforce export controls, therefore, firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

Please deny the rule change (that the NRA is pushing) that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American business).
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security.

WASHSTATEC022170
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 194 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-vege
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2456

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military.

THIS PROPOSAL WILL EXACERBATE THE REFUGEE CRISIS, and enable terrorists.

This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic mode, these
weapons are used by state and non-state groups in armed conflicts, and the civilian possession of such
weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms. The proposal reduces
transparency and reporting on gun exports and transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC022171
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 195 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-1lir8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2457

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Cobban

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022172
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 196 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-67¢1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2458

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Westendorf

 

General Comment

Iam opposed to this rule change! Right now, firearms exports are classified as military. This is why they
are under the regulation of the State Department, and why Congress can block sales of large batches of
firearms to foreign countries. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC022173
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 197 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-40in
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2459

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elisabeth Genaux

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military and Congress can block sales of large batches of
firearms to foreign countries. With the rule change, Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security, even to countries where
there are serious human rights concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. This
means that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous

agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

Thank you for taking the time to read my comment.

WASHSTATEC022174
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 198 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-dxzm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2460

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: T. Katz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022175
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 199 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢9-7qp1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2461

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin Pence

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms are dangerous. They are used to kill people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. They should be subject to more controls, not less.

WASHSTATEC022176
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 200 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-140;
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2462

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Trinkley

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022177
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 201 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944¢-imat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2463

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Rea

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022178
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 202 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-8s6q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2464

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mike Corn

 

General Comment

Seriously? The very idea of loosening any export provision on guns is absurd. This country already has a
problem of too many guns, resulting in too many deaths. Do not weaken any export rules or laws. It will
harm everyone involved.

WASHSTATEC022179
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 203 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-qrs9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2465

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Harvey Liszt

 

General Comment

I oppose the proposed rule that allows the freer export of arms.

WASHSTATEC022180
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 204 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-luz8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2466

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dudley and Candace Campbell

 

General Comment

We are writing in opposition to moving export license oversight for firearms from the Department of
State to the Department of Commerce because the proposed rule change treats semiautomatic assault
rifles as non-military. This is despite the fact that U.S. troops routinely use their military nfles in
semiautomatic mode, these weapons are used by state and non-state groups in armed conflicts, and the
civilian possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022181
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 205 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-e4y8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2467

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary O'Neill

 

General Comment

We do not need more guns out there...there are enough now!

WASHSTATEC022182
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 206 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-5e7n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2468

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katherine Manners

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022183
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 207 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-d69p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2469

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Abrams

 

General Comment

PLEASE do not allow guns to proliferate! PLEASE do not allow guns to proliferate!

WASHSTATEC022184
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 208 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-m]e2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2470

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ronald Enholm

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022185
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 209 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-48wf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2471

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also eliminates
Congressional oversight for important gun-export deals, transfers the cost of processing licenses from
gun manufacturers to taxpayers, and enables unchecked gun production in the US. and exports abroad by
removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on gun
exports and transfers gun-export licensing from an agency with a mission to promote stability, conflict
reduction, and human rights to an agency with a mission to promote trade an agency that lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human-rights violations. They should be subject to more controls, not

fewer.

Thank you.

WASHSTATEC022186
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 210 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-aaco
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2472

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This proposed rule is one of the most wrongheaded and misguided to emerge from the Department under
the present administration.

The sale of arms abroad is far more than a business concern. Munitions exports are a matter that
profoundly atfects the national security of the United States and its relationships with other powers.
Those concerns can and should often outweigh the commercial interests of arms manufacturers, and
therefore clearly fall within the purview of the Department of State. Our international relations and
relationships should not be dictated by gun manufacturers and the NRA, which would be precisely the
result of the enactment of the rule.

This proposed rule is a mistake and the Department should immediately abandon it.

WASHSTATEC022187
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 211 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-qx22
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2473

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angela Lancaster

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022188
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 212 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-Siol
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2474

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Brown
Organization: EAB Consulting

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022189
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 213 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-mnjl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2475

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bonnie Chalek

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

Bonnie Chalek

New Jersey

WASHSTATEC022190
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 214 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-h3b5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2476

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynn Winston

 

General Comment

I strongly oppose the proposed rule and urge you to abandon the proposal that will make it easier to
export semi-automatic weapons and ammunition, eliminate Congressional oversight of these sales,
weaken end-use controls, and enable production of 3D weapons anywhere.

Lynn Winston
Carbondale, IL

WASHSTATEC022191
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 215 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-llr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2477

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Todd Thurwachter

 

General Comment

As a 25-year veteran of the U.S. Commercial Service, charged with promoting the export of US.
products & services, I strongly PROTEST against this change in the approval of the export of U.S.
munitions.

from

It is absolutely critical the the U.S. Department of State retain this authority, in order to balance the
financial gain from export sales against our other important foreign policy concerns, such as a country's
treatment of its own citizens, its commitment to human rights, rule of law, and basic, fundamental
democratic principles.

Any short-term gain in export sales is not worth the wholesale abrogation of the very principles which
America -- the shining city on the hill and the world's beacon of democracy -- represents to the world and
for which Americans have died.

Todd Thurwachter

Foreign Commercial Service Officer, U.S. Foreign & Commercial Service, Department of Commerce
(1984-2008)

WASHSTATEC022192
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 216 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-owts
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2478

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022193
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 217 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-tb24
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2479

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lawrence Keane

 

General Comment

See attached file(s)

 

Attachments

LGK ltr - DDTC - Proposed Rule Cats -U-UI 6 Tuly 2018

WASHSTATEC022194
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 218 of 1059

NATIONAL SHOOTING SPORTS FOUNDATION, INC.
Headquarters: 11 Mile Hil Road, Newtown, CT 06470-2359
C

400 N. Capitol Street NW Suite 490, Washington, 0.0. 20

2 22 Ta4o ont. 249  fkesradtiinosf org

ry
So ode

 

   

Lawrence &, Reane
OVE Bow't & Gres

    

huily 6, 2018

By E-mail:
DDTCPublicComments(@state.gov subject line, “ITAR Amendment — Categories 1, IL and IN”

 

By Internet:
Federal eRulemaking Portal: www.regulations gov - Docket DOS-2017-0046

By Federal Mail:

Robert Monjay

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
U.S. Department of State

2401 E. Street, NW.

Washington, DC 20226

RE: Comments on Proposed Rule — International Traffic in Arms Regulations: U.S.
Munitions List Categories I, I, and TTL, 83 FR 24198 (May 24, 2018).

Dear Mr. Monjay:

The National Shooting Sports Foundation (NSSF) respectfully submits the following comments
to the above-referenced Federal Register Notice. NSSF is the trade association for America’s
firearm and ammunition industry.! Formed in 1961, NSSF membership includes more than
12,000 manufacturers, distributors, firearms retailers, shooting ranges, sportsmen’s
organizations, and publishers. We seek to promote, protect, and preserve hunting and the
shooting sports, and we offer the following public comments.

Summary of Hich-Level Comments

The policy justifications for the proposed rule and the corresponding proposed rule by the
Commerce Department are described well on Commerce and State Department web pages at:
hitos://www.bis.doc. gov/index php/forms-documents/federal -register-notices-1/2220-cats-i-ini-
myths-v-facts-posted-5-24-18/file and https://www. state gov/t/pm/ris/fs/20 18/282485 him

 

 

 

1 For additional information on NSSF, please see www.unssforg.

THE FIREARMS INDUSTRY TRADE ASSOCIATION | NSSF.ORG

WASHSTATEC022195
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 219 of 1059

We encourage all those reviewing the proposed rules and the public comments to read these fact
sheets to learn what the proposed regulatory rationalizations of U.S. controls on the export of
commercial firearms and related ammunition are and, as importantly, are not. So that the policy
objectives behind the proposed changes, as well as the “myths” associated with them, are
knowable to all those reviewing the proposed rules, we ask the State Department to republish
their essential content in the preamble to its final rule. In this way, they will be part of the
official record and help inform comments on final agency decisions made regarding the proposed
rules.

As better described by these fact sheets and in the preambles to the proposed rules, commercial
firearms and related items that are widely available in retail outlets that are now subject to the
export control licensing jurisdiction of the State Department under the International Traffic in
Arms Regulations (TAR) on its U.S. Munitions List (USML) Categories [, IL, and IT would be
transferred to the licensing jurisdiction of the Commerce Department’s Export Administration
Regulations (EAR) in a series of new and coherently organized Export Control Classification
Numbers (ECCNs). These proposed rules are the logical continuation of an effort began in 2010
under the Obama Administration to modernize the administration of U.S. export control
regulations “to create a simpler, more robust system that eases industry compliance, improves
enforceability, and better protect America’s most sensitive technologies.” We agree with the
objectives of these bipartisan and widely supported changes. The proposed changes merely align
the regulations with the nature of the items at issue, thus more efficiently accomplishing the
national security and foreign policy objectives of the controls. Such changes reduce unnecessary
burdens for both the U.S. Government and U.S. industry.

We have reviewed the proposed rule thoroughly with our membership. Except with respect to
several of our comments set forth below, most members have told us that the final versions of the
rules would eventually be beneficial because they would significantly reduce the overall burden
and cost of complying with controls on the export of commercial firearms and ammunition. All
who responded told us that there would be an initial short-term increase in burden and cost
because of the need to re-classify thousands of commodity, software, and technology line items
and SKUs affected by the new rules, but that the long-term regulatory burden reduction would
significantly outweigh the short-term need to adjust internal compliance programs and practices.
There would also be significant short-term costs and burdens associated with the need to become
familiar with the nuances of the EAR and new BIS licensing officers. However, this burden, we
believe, would be largely addressed by BIS’s long-standing commitment of industry outreach
and training resources, which we appreciate. We also believe that DDTC staff will continue their
robust outreach and training efforts as well.

Our members understand that there would be no change to the licensing policies for end item
firearms and related ammunition. Ifa gun required a license to export when it was regulated by
the State Department then it would require a license to export when it is regulated by the
Commerce Department. If an export to a particular destination or end user would have been
denied or approved before, it would be dented or approved in the same manner under the new
rules. Applications would go through the same interagency review process, including by the
Defense Department and also the State Departrnent’s human rights and other experts. Under the
new rules, no approvals would be converted to denials or denials to approvals.

WASHSTATEC022196
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 220 of 1059

Nonetheless, most of our members, particularly the small- and medium-sized companies, believe
that the changes will be economically beneficial for them because the eventual regulatory
simplification and cost reductions will allow them to consider exporting when they might not
have otherwise. Those that already export believe they will be able to expand sales of exports
that would have otherwise been approved. They hold these views because BIS and the EAR are
simply better able to regulate commercial items than are DDTC and the ITAR. This is not meant
to be a slur of DDTC staff, which is excellent. Itis merely a reflection of the fact that the ITAR
exists to regulate the export of defense articles that provide a significant military or intelligence
advantage in a “one size fits all” type approach with regulatory requirements that are more
relevant to the export of a fighter aircraft than something that can be purchased at a retail outlet.
The EAR exists to regulate dual-use, commercial, and less sensitive military items that warrant
control, but in more tailored ways to fit the specific national security and foreign policy,
including human rights, issues posed by the items.

These conclusions have been proven thousands of times through the application of similar export
control reforms for other sensitive commercial or less sensitive military items that have been
transferred to Commerce’s jurisdiction over the course of the last eight years. For example,
under the Commerce system, there are no fees to apply for licenses. There are no redundant
registration requirements for domestic manufacturers. There are no fees for registration. Such
fees are bearable for large companies, but often not for small- and medium-sized companies.

The license application forms are vastly simpler. Controls on less sensitive and widely available
and basic parts, components, and technology are more tailored and allow for less burdensome
trade with close allies through license exceptions. Sales with regular customers can be combined
in to fewer license applications, thus reducing overall paperwork to achieve the same policy
objectives. There are many other benefits to the proposed changes as well described in the
proposed rules’ preambles, but our essential conclusion is that, particularly with the
changes recommended below, they will lead to growth for U.S. companies, more jobs in the
United States, and related economic benefits for the cities and states where the members
reside while accomplishing the same national security and foreign policy objectives they
have always had.

Notwithstanding our overall approval of the proposed rules, we have the following comments
and suggested edits that would make the rules even more efficient and consistent with the overall
objectives of the effort.

Specific Comments

    

Ll. Proposed Changes to Brokering Provisions in ITAR Part 129

The proposed rule would add “a new paragraph (b)(2\(vit) to 8129.2 to update the enumerated
list of actions that are not considered brokering [activities]. This change is a conforming change
and is needed to address the movement of items from the USML to the CCL that will be subject
to the brokering controls, to ensure that the U.S. government does not impose a double
licensing requirement on the export, reexport or retransfer of such items.” (emphasis supplied).
The text of the proposed exception is: “(vil) Activities by persons to facilitate the export,

WASHSTATEC022197
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 221 of 1059

reexport, or transfer of an item subject to the EAR that has been approved pursuant to a license
or license exception under the EAR or a license or other approval under this subchapter.”

The policy goal of not imposing double licensing obligations — i.e., the need to get a license from
both State and from Commerce for the same essential transaction —is perfect. The
rationalization benefits of the reform effort and the proposed rule would, of course, be ruined if,
after the regulatory change, the parties involved in the same essential transaction would need
authorizations from two agencies instead of one without the reform. Indeed, State created the
entire paragraph (x) concept for each of its USML categories to avoid the need to get a license
from State and a license from Commerce for exports that had EAR-controlled items for use in or
with ITAR-controlled items in the same shipment.

The proposed (b)(2\(vit) exception text, however, would, in most cases, not eliminate the
creation of a double licensing requirement because the scope of “brokering activities” requiring
registration, fee payments, and licensing under part 129 includes many types of activities that
occur before Commerce (or State under a paragraph (x) authority) would issue a license. Such
activities include, with respect to the export, reexport, or retransfer of defense services, U.S.- and
foreign-origin defense articles, (1) facilitating their manufacture, (41) financing, (iit) or insuring.
With respect to their purchase, sale, transfer, loan, or lease, pre-license brokering activities
include (i) soliciting, (1) promoting, (iil) negotiating, Gv) contracting for, (v) arranging, or (vi)
otherwise assisting.

Thus, for example, one wanting to promote or negotiate the possible sale of a U_S.-origin firearm
that transitioned to the EAR (but which would also be identified in USMIL category I(a}) would
need to go through the process of registering as a broker with DDTC, pay a registration fee, and
get approval from DDTC to doso. This would be a time-consuming and expensive process —
and an effort that would become completely moot under the new (b)(2 (vii) exception if and
when Commerce later issued a license to the exporter to allow the export of the firearm being
promoted or subject to the negotiations.

We can infer why DDTC proposed this provision, which is to ensure that itis able to review and
approve brokering activities before an application is submitted because it will not necessarily
know then that the license would be approved later. We recognize that brokering activities are
separate controlled events from the act of exporting, reexporting, or retransferring an article.
Nonetheless, we respectfully submit that for items that would become subject to the EAR (and
also identified on the relevant USMIL categories), maintaining this distinction is over-cautious,
creates unnecessary regulatory redundancies, and does not advance the policy objectives of the
control.

First, the vast majority of licenses for the export of commercial firearms and related items are
and would likely continue to be approved without issue. With respect to those licenses that are
not approved, the U.S. Government would still get the final say in the act that really matters from
a policy and control point of view, which is the actual shipment of the firearm or other controlled
item. Thus, the double burden the proposed approach would impose does not seem warranted
because the U.S. government will be able to accomplish its ultimate policy objectives at the end
of the day by approving, denying, or approving with conditions the actual movement of the

WASHSTATEC022198
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 222 of 1059

firearm or related item. This would not be the case for items that would not be subject to the
EAR.

RECOMMENDATION [ Thus, to accomplish DDTC’s policy objectives without creating the
possibility of authorization requirements from two agencies, we suggest that the scope of the
brokering obligations over items no longer described on the USML but still described on the
relevant USMIL categories G.e., I(a)-(c), H(a), and Ii(a)) apply only to such items that are not
“subject to the EAR.” In this way, DDTC would have control over brokering activities over such
items in situations where the U.S. Government would not otherwise have jurisdiction over their
later reexport or transfer, such as non-US. origin items meeting the description of items
proposed to move from USML Categories I-IIT that would also meet the description of items
currently on the USMIL’s Category I-IIL (Again, for all items that are “subject to the EAR,” the
US government will still be able to regulate the transaction.) To accomplish this relatively
simple solution, a suggested edit to the proposed exception paragraph (b)(2)(vii) is:

 

“(vil) Activities that would or could result in the export, reexport, or transfer of an
item ‘subject to the EAR.’”

An even simpler approach would be:
“(viil) Activities that involve items ‘subject to the EAR.”

If there were a violation of the EAR later, such as a violation of the terms of a license, then that
would be prosecuted in the ordinary course. If DDTC also wanted enforcement authority over

brokering violations in connection with a later export in violation of the EAR, it could insert at
note along the lines of the following:

“Note to paragraph (b)(2)(vit): This exclusion from brokering activities for items subject
to the EAR does not apply if the activities were part of a conspiracy to violate of the
EAR.”

We are confident that DDTC and the other agencies reviewing this comment may come up with
other ideas. We would be open to them so long as they would eliminate the need for parties to
get both a State and a Commerce authorization for the same basic transaction. Otherwise, the
new rules would largely defeat one of the primary benefits of the proposed regulatory change,
which is the consolidation within the Commerce system of control over the commercial firearms
and related items that no longer warrant control on the USML.

I. USML Category U1] Ammunition — Projectiles — Pyrotechnic and Steel Tipped

The revised Category I enumerates pyrotechnic material in several subparagraphs.
Subparagraph (a)(1) controls “Ammunition that incorporates a projectile controlled in
paragraph (d)(1) or (3) of this category,” and subparagraph (d)(1) controls “Projectiles that use
pyrotechnic tracer materials that incorporate any material having peak radiance above 710 nm
or are incendiary, explosive, steel tipped, or contain a core or solid projectile produced from one

WASHSTATEC022199
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 223 of 1059

or a combination of the following: tungsten, steel, or beryllium copper alloys.” (emphasis
supplied).

The revised category is specific in that it only controls ammunition or projectiles with
pyrotechnic material “having peak radiance above 710 nm”. This indicates that the control is
limited to tracer compositions meant for use with night vision optics rather than controlling all
tracers. We agree with this approach. Bnght tracers have been used for sporting purposes for
years to assist shooters in targeting and marksmanship, and therefore as a dual use item are more
correctly controlled on the CCL.

However, there is confusion and possible overlap of controls with regard to subparagraph (a)(6),
which controls “Ammunition employing pyrotechnic material in the projectile base and any
ammunition employing a projectile that incorporates tracer materials of any type having
peak radiance above 710 nm and designed to be observed primarily with night vision
optical systems.” (emphasis supplied).

The first half of this sentence does not include reference to the radiance parameter of “above 710
nm” and indicates control of any ammunition with pyrotechnic material in the base. Since all
tracer ammunition is manufactured with “pyrotechnic material in the projectile base,” it is not
necessary to designate a separate control for ammunition with pyrotechnic material in the base.
And, subparagraphs (a)(1) and (d)(1) already control these articles and include the radiance
parameter of “above 710 nm.”

The second half of the sentence articulates controls on “any ammunition employing a projectile
that incorporates tracer materials of any type having peak radiance above 710 nm and designed
to be observed primarily with night vision optical systems.” Since peak radiance above 710 nm
is required for tracer ammunition to be suitable for use in night vision devices, having another
control separately enumerated in (a6) seems redundant.

 

RECOMMENDATION ILA.: We request DDTC to review subparagraph (a)(6) for possible
deletion for the reasons stated above.

Subparagraph (a)(3) controls “Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category, and subparagraph (d)(2) controls “Shotgun projectiles that are
flechettes, incendiary, tracer, or explosive.”

Subparagraph (d)(2) does not include any reference to the parameters included in (a}(6) and
(d\(1) i.e. “pyrotechnic tracer materials that incorporate any material having peak radiance above
710 nm”. Shotgun ammunition with tracer material is being produced for sporting use by a
Sporting Arms and Ammunition Manufacturers’ Institute member company.

RECOMMENDATION ILB.: We recommend that subparagraph (d)(2) be revised to delete the
word “tracer” and replace it with the phrase “that use pyrotechnic tracer materials that
incorporate any material having peak radiance above 710 nm” for the reasons explained above
and to make subparagraph (d)(2) consistent with the parameters in subparagraph (d)(1).

 

WASHSTATEC022200
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 224 of 1059

Subparagraph (d)(1) also controls “Projectiles that ..... are incendiary, explosive, steel tipped, or
contain a core or solid projectile produced from one or a combination of the following: tungsten,

steel, or beryllium copper alloys.” (emphasis supplied).

   

Steel tipped projectiles are used in armor piercing ammunition. Unlike the federal definition of
“armor plercing ammunition,” the revised Category UI does not exempt ammunition that the
ATF has found is primarily intended to be used for “sporting purposes” per the below definition:

In 18 USC 918(ay(17\A), the term ‘‘ammunition’’? means ammunition or cartridge cases,
primers, bullets, or propellent powder designed for use in any firearm.
(B) The term ‘‘armor piercing ammunition’? means-——
(4) a projectile or projectile core which may be used in a handgun and which is
constructed entirely (excluding the presence of traces of other substances) from one or a
combination of tungsten alloys, steel, iron, brass, bronze, beryllium copper, or depleted
uranium; or (41) a full jacketed projectile larger than .22 caliber designed and intended for
use in a handgun and whose jacket has a weight of more than 25 percent of the total
weight of the projectile.
(C) The term ‘‘armor piercing ammunition”’ does not include shotgun shot required by
Federal or State environmental or game regulations for hunting purposes, a frangible
projectile designed for target shooting, a projectile which the Attorney General finds is
primarily intended to be used for sporting purposes, or any other projectile or projectile
core which the Attorney General finds is intended to be used for industrial purposes,
including a charge used in an oil and gas well perforating device.

RECOMMENDATION ILC.: We recommend that subparagraph (d)(1) be revised to delete the
term “steel tipped.” Export controls of articles enumerated in the revised Category II should be
consistent with definitions in other parts of federal law. Therefore control of steel tipped
projectiles which have been determined to be intended for sporting purposes correctly belongs
under the EAR.

 

iil. Recommendations for Effective Date of Final Rule and Allowance for
Manufacturing Registrations

RECOMMENDATION DLA. NSSF recommends a 180-day effective date for the final rule.
Throughout the Export Control Reform initiative and during transition from the USML to the
CCL, the final rule for many other categories had an effective date of 180 days after publication.
This gave exporters of those commodities sufficient time to reclassify their products and
implement changes in their enterprise systems to become compliant with the EAR. The later
effective date also allowed those companies to continue to obtain export licenses from DDTC
without loss of business in the interim. The regulatory change for firearms and ammunition will
impact many exporters and involve a significant number of export licenses. Most of these
companies have had no exposure to the EAR and will require significant training and outreach to
understand the new regulations. The extended effective date will allow these firearm and

 

WASHSTATEC022201
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 225 of 1059

ammunition exporters sufficient time to learn and implement EAR-centric processes and
procedures while still continuing to do business.

RECOMMENDATION ULB. Although the extended period will be beneficial to exporters, it
tay present issues for small manufacturers and gunsmiths that do not export but are nonetheless
required to register with DDTC. Some of these cornpanies may have registration expiration
dates within the period prior to the effective date, forcing them to renew a registration which
would no longer be required a short time later. Therefore, we also request DDTC make
allowance for registration renewal during the 180-day period by extending the expiration dates
until after the effective date of the final rule.

IV. Recommendation for Transition of Sound Suppressors to the CCL

NSSF respectfully requests DDTC consider transitioning control of sound suppressors from the
USML tothe CCL. Ata minimum, NSSF requests DDTC to reconsider the current restrictive
policy and allow for commercial exports of these items. The proposed rule retains control of
silencers, mufflers, and sound suppressors under USML Category Ie). The current DDTC
policy restricts exports of these articles to government and law enforcement agencies only. This
policy has been in place for more than 15 years, and is largely out of date with the current
worldwide sale and use of suppressors for commercial, sporting and hunting purposes.

Suppressors are a simple design consisting of a casing which contains material to absorb some of
the gases from escaping from behind the projectile once it leaves the barrel. Suppressors have
only a very limited and specialized military utility. The benefit of a suppressor is that it muffles
the sound of the shot to a certain extent. The detriment of using a suppressor is that the
projectiles lose both range and penetration. And the more effective the sound suppression is,
then the less effective the projectile. In fact, government and law enforcement usage of
suppressors is limited to special operating units and such.

However, sporting and hunting use of suppressors has been growing for many years. The largest
international commercial suppressor markets are the United Kingdom and New Zealand, with
smaller markets throughout Europe. In these countries, there are restrictions on how suppressors
can be used. For example, in Norway suppressors can be used for hunting only when hunters are
a certain distance away from residential areas. In the UK, suppressors are used with 99% of
rifles and are considered a good solution to the problem of noise pollution. There were 154,958
firearm certificates on issue by the end of March 2017, representing a total of 559,302 firearms,
which is an increase of 4% compared with the previous year. In New Zealand, suppressor
ownership and use is legal with no special permit required. Most .22LR nmmfire rifles are sald
with threaded muzzles tor suppressor use. The majority of rumfire suppressors are sourced from
China which sells these items for approximately US$6.00 with an estimated landed cost of
US310 each. Suppressors for centerfire rifles are gaining in popularity, and local production in
NZ is increasing with one-third of NZ produced suppressors being exported to the UK and
Europe. The average price for these centerfire suppressors is approx. US$360.

WASHSTATEC022202
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 226 of 1059

Within the US, the sporting and hunting use of suppressors has kept to the same trend as the
international markets. There are 1.4 million suppressors registered in the U.S. as of April 2017.
Our source is the ATF’s annual Firearms Commerce in the U.S. publication exhibit 8, page 15:
https.//www.ath gov/resource-center/docs/undefined/firearms-commerce-united-states-annual-
statistical-update-2017/download The 2017 figure is triple the number of registered suppressors
as of April of 2013 which was 494,452 units. And the movement of suppressors from the USML
to the CCL will have no effect on domestic registration which will still be required.

 

Based on the above data regarding the predominant commercial use of suppressors both in the
US and overseas, and in comparison to the limited use of suppressors by select groups in the
military or LE, we estimate that there are more suppressors being used now for hunting and
sporting purposes than for military or law enforcement purposes. These articles can no longer be
considered as having a critical military advantage with such widespread foreign availability. The
only effect of restricting U.S. exports of suppressors to government or law enforcement agencies
is to block U.S. manufacturers and exporters from participating in these legal and growing
foreign markets. This is unfair for U.S. manufacturers who are not allowed to compete with
foreign producers. If these articles are legal to own and to use commercially in the foreign
country, then DDTC should allow for their export from the US.

In addition, there is no technology required or in use that warrants the stricter protections of the

AECA. Because of the growing dual-use nature of these articles, export controls more correctly

belong under the CCL. Controls on suppressors on the EAR would include both “NS” (national
security) and “CC” (crime control), and licensing would still be required, but with allowance for
exports intended for sporting and hunting purposes.

eR

We appreciate your consideration of our comments. We would be happy to respond to any
questions or concerns, or provide additional information. I can be reached at lkeane@nssf.org.

Sincerely,

  
 

Lawrence G. Keane

WASHSTATEC022203
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 227 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-m1i 5m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2480

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people everyday around the world. They should be
subjected to more controls not less. The proposed change in regulations will make the world a far more
dangerous place. The proposed rules look to be a for profit act for arms dealers and will do nothing for
humanity nor the planet. The bottom line is that switching the regulations of firearms from the State
Department to the Commerce Department will facilitate exports to oppressive regimes removing safe
guards that keep these crime infested terrorist organizations from obtaining weapons which destabilize
countries and cause mass migrations.

WASHSTATEC022204
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 228 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-g}x7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2481

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Sammartano

 

General Comment

Iam writing in opposition to the rule change that would switch the regulations of firearms export from
the U.S. State Department to the U.S. Commerce Department. Currently, firearms exports are classified
as military. For this reason, they are under the regulation of the State Department, and Congress can
block sales of large batches of firearms to foreign countries. With the rule change, Congress would no
longer be automatically informed about sizable weapons sales that it could stop in the name of national
security, even to countries where there are serious human rights concerns.

The Commerce Department does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

This rule change would have the following negative consequences:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of

pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms.

Firearms are used to kill people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. They should be subject to more controls, not less!

WASHSTATEC022205
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 229 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-jwne
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2482

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rita Eerari

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022206
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 230 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-t5ic
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2483

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Fisher

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022207
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 231 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-bm5a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2484

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deanna Kizis

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022208
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 232 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-uyoa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2485

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

T OPPOSE any legislation that would move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the US. State Department (focused on safeguarding our
nation) to the U.S. Commerce Department (focused on promoting American business). This transfer of
authority would open new floodgates for arms sales internationally, with serious implications for our
national security. In addition, the Commerce Department just does not have the resources to adequately
enforce export controls. Its Bureau of Industry and Security does not have staff everywhere. This means
that firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous agents
would face far fewer hurdles to obtaining large caches of American guns and ammunition. DO NOT
ALLOW THIS TO HAPPEN.

WASHSTATEC022209
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 233 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-u3m7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2486

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Celia Taghdiri

 

General Comment
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC022210
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 234 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-ltzd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2487

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Withheld Withheld

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022211
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 235 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-h51a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2488

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Handley

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022212
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 236 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-ghfn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2489

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: winifred Hopkins

 

General Comment

I oppose the proposed rule change that would move the handling of export licenses of semiautomatic
assault weapons and powerful firearms from the U.S. State Department to the U.S. Commerce
Department

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.[4

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC022213
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 237 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-rtws
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2490

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: ANOMYMOUS Anonymous

 

General Comment

SDEMI-AUTOMATIC RIFLES ARE MILITARY AND SHOULD NEVER BE EXPORTED NO
MATTER WHAT THE NRA SAYS

WASHSTATEC022214
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 238 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-jhwe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2491

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Heagstedt

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022215
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 239 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-optp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2492

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Sowerwine

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022216
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 240 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-Iph4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2493

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Malcolm Kenton

 

General Comment

I write to express strong opposition to a proposed rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
to the U.S. Commerce Department. This rule change would endanger our national security and set a
dangerous precedent.

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. ft would eliminate the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them.

It would also remove licensing requirements for brokers, increasing the risk of trafficking. It would
remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The nile switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Llook forward to seeing this proposed change scrapped.

WASHSTATEC022217
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 241 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-6v9u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2494

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia Tuthill

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more has one purpose only: to garner profits for a U.S. gun
industry that is faring poorly in the domestic market. The NSSF, the trade group for the gun industry, has
already boasted the rule would lead to a 20% increase in American gun exports. We see the gun lobbys
influence in the rules description of semiautomatic assault rifles like the AR-15 as civilian products.
These weapons were not designed for household use, they were designed to kill en masse on the
battlefield. That is why they are the weapons of choice for mass shooters.

WASHSTATEC022218
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 242 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-begk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2495

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Serra

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department

of Commerce because the proposed rule change treats semiautomatic assault nfles as non-military. This
is despite the

fact that U.S. troops routinely use their military rifles in semiautomatic mode, these weapons are used by
state and non-state

groups in armed conflicts, and the civilian possession of such weapons is prohibited in many countries.
The proposed rule also: elimimates Congressional oversight for important gun export deals; transfers the

cost of

processing licenses from gun manufacturers to taxpayers, and, enables unchecked gun production in the
US.

and exports abroad by removing the block on 3D printing of firearms. The proposal reduces transparency
and

reporting on gun exports and transfers gun export licensing from an agency with a mission to promote
stability,

conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources

to adequately enforce export controls.
Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence,
terrorism, and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC022219
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 243 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-eqnu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2496

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Bekavac

 

General Comment

Tam writing to OPPOSE the transfer of authority over arms exports to the Department of Commerce
from the State Department. As a resident of the District of Columbia, I have no voting representative in
the Congress, so lam making my voice heard directly, here and now.

Firearms are the instrumentalities of war: war is evil, and the best way to avoid it is to undertake to
understand and combat the sources of war. Treating the export of firearms as a mere form of commerce is
shortsighted, stupid and vile. The bottom line is that switching the regulation of firearms exports from the
State Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

I have seen war in Vietnam as a journalist; I have tired to combat its aftereffects in the Balkans.
Particularly in the latter, control of arms would have limited, to some extent, the predations on the
civilian populations. I am utterly opposed to this change: keep firearms export controls in the hands of
diplomats, not salesmen.

WASHSTATEC022220
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 244 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944h-x6xs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2497

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Dodd

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022221
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 245 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-7mx1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2498

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lauren Linda

 

General Comment

I strongly oppose switching the regulation of firearms exports from the State Department to the
Commerce Department.

WASHSTATEC022222
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 246 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944i-;whe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2499

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Francine Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

WASHSTATEC022223
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 247 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944)-c0f0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2500

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marcia Crosbie

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

WASHSTATEC022224
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 248 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944i-urxa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2501

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Patterson
Organization: Sporting Arms and Ammunition Manufacturers’ Institute

 

General Comment

See attached file(s)

 

Attachments

DDTC Letter Docket DOS-2017-0046 6 July 2018

WASHSTATEC022225
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 249 of 1059

 

SPORTING ARMS ANZ AMMUINETION MAMUPAC TIRE RE INGT TUITE Va,
EME 1926

daly 6, 2018

PCOrbhot one

 

By Femail b
i, and OY"
By lvfernet: Federal eRulemaking Portal:

Heaney subject line, “ITAR Amendment ~ Categarics 1,

2

 

 
 

i» Docket DOS-201 77-0046

Pnrectorate of Defense Trade Controls
U.S. Department of State

2407 EB. Street, WLW,

Washington, DC 20226

 

REFERENCE: Proposed Rule ~ International Traffic in Arms Regulations: U.S. Munitions List
Categories 1,1, and U1,

Dear Sir:

The Sporting Arms and Ammunition Manufacturers’ Institute (SAAMD respectfully submits the
following comments to the above referenced Federal Register notice of proposed rulemaking 83
FR 24198, dated May 24, 2018. SAAMI is an association of the nation’s leading manufacturers
of firearms, ammunition and components, and an American National Standards Institute (ANSD
acoredited standards developer. SAAMI was founded in 1926 at the request of the federal
government and tasked with creating and publishing industry standards for safety.
inferchangeability, reliability and quality, coordinating technical data and promoting safe and
responsible firearms use.

As the organization responsible for creating manufacturing standards for the firearm and
ammunition industry, SAAMI is uniquely qualified to provide technical expertise on this matter.
We have reviewed the proposed rale, and agree in general with the transition of the majority of
firearms and ammunition to the Commerce Control List. Export controls of commercial
firearms and ammunition which are not mherently military, have no critical military or
mtelligence advantage, and have predominant commercial applications correctly belong wider
the Export Administration Regulations (EAR).

We would like to raise the following points regarding several items enumerated in the revised
Category TT — Ammunition and Ordnance and ask for revision or reconsideration,

Pyretechmic Tracer Materials

1. Subparagraph (a}{1) controls “Ammunition that incorporates a projectile controlled in
paragraph (dy 1) or (3) of this category,” and subparagraph (d\(1) controls “Projectiles
thal use pyrotechnic tracer materials that incorporate any material havinn peak radiance

11 MILE HILL ROAD + NEWTOWN, CT 0470-2859 - (209) 426-4958 - FAX (003) 428-3599

 

WASHSTATEC022226
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 250 of 1059

projectile produced from one or a combination of the following: tungsten, steel, or
beryllium copper alloys.”

Subparagraph (a)(G) controls “Ammunition employing pyrotechnic material in the
projectile base and any ammunition employing a projectile that incorporates tracer
materials of any type having peak radiance above 710 pm and designed to be observed
primarily with night vision optical systems”.

By including the peak radiance parameter of “above 710 nm”, we note DDTC’s intention
to control only tracer compositions that emit primarily in infrared which are for use with
night vision devices. Such dim tracers, with infrared wavelengths from 710 nm to |
millimeter, burn very dimly but are clearly visible through night vision equipment. This
differentiates from bright tracers, which are the most common type of tracer, or subdued
tracers, both of which can overwhelm night vision devices, rendering them uscless.

Small arms tracer ammunition that includes pyrotechnic material below peak radiance of
710 nm has been sold commercially for sporting purposes for many years. For example,
it is used as a training aid for marksmanship proficiency. We agree with the proposed rule
which would maintain control on the USML of dim tracer ammunition with peak
radiance above 710nm.

However, we wish to comment on the following:

a. In subparagraph (a)(6)} the radiance parameter of “above 710 nm” is not applied to the
first part of the control sentence. As currently written, the phrase “ammunition
employing pyrotechnic material in the projectile base” would be interpreted to
include all tracer ammunition because the radiance parameter “above 710 nm” is not
present in the phrase. Also, pyrotechnic tracer material is only employed in the
projectile base, and therefore it is not necessary to enumerate a separate control
specifying “pyrotechnic material in the projectile base”.

b. We note some overlap in controls in subparagraphs (a1) and (a)(6). Subparagraph
(a)(L) controls ammunition with projectiles controlled in subparagraph (d)(1) which
includes “projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm”, i.e. tracer projectiles. Subparagraph
(a)(6) controls “....any ammunition employing a projectile that incorporates tracer
materials of any type having peak radiance above 716 nm” which is already
controlled in (a}(1) with reference to (QU). The only differentiation we note would
be reference to ammunition “designed to be observed primarily with night vision
optical systems”,

phrase “ammunition employing pyrotechnic material in the projectile base”. First, it is
not necessary to articulate pyrotechnic material in the projectile base, and deletion of this
phrase would remove the confusion that (a)(6) controls all ammunition with pyrotechnic

WASHSTATEC022227
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 251 of 1059

material including that with peak radiance below 710 nm. Second, the phrase is
redundant since such ammunition with pyrotechnic material is controlled under (aj(1).
We also request DDTC to provide clarification on which articles would be individually
controlled under subparagraphs (a)(1) and (a)(6) since both control ammunition with
pyrotechnic/tracer projectiles with a radiance parameter intended for use with night
vision devices.

nw

Subparagraph (a)(3) controls “Shotgun ammunition that incorporates a projectile
controlled in paragraph (d)(2) of this category”, and subparagraph (d)(2) controls
“Shotgun projectiles that are flechettes, incendiary, tracer, or explosive.”

We note that this paragraph does not include the parameter “pyrotechnic tracer materials
that incorporate any material having peak radiance above 710 nm”. A SAAMI member
company is currently producing shotgun ammunition with tracer projectiles for
commercial use.

RECOMMENDATION: We reiterate our comments above regarding tracer ammunition,
and recommend subparagraph (d)(2) be revised as follows: “Shotgun projectiles that are
flechettes, incendiary, explosive, or that use pyrotechnic tracer materials that incorporate
any material having peak radiance above 710 nm.” This change would make
subparagraph (d\(2) consistent with the parameters in subparagraph (d)(1).

Non-metallic Cases

Subparagraph (a)(5) lists “Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a total cartridge mass
80% or less than the mass of a brass- or steel-cased cartridge that provides comparable ballistic
performance.” Subparagraph (d)(8) controls “Non-metallic cases, including cases that have only
a metallic base, for the ammunition controlled in paragraph (a)(5) of this category.”

This control would include plastic cartridge cases that fit the mass parameters shown. Polymer-
cased ammunition (PCA) is currently sold to consumers in the commercial market, and is
increasing in popularity. [tis considered an alternative to reduce cost and weight in aramunition.
This type of ammunition has a significant benefit to the environment and to firearm ranges by
reducing both waste and the environmental impact and footprint of hunters and shooters.
Controlling PCA under the ITAR would hinder further technological development in this area.

We recommend that control for non-metallic ammunition be removed from the USML and
transitioned to the CCL to be controlled with similar metallic cartridge ammunition. Non-
mctallic cased ammunition is in development by several SAAMI members for sporting and
hunting purposes. PCA meets SAAMI specifications for ballistic performance. Revised
Category LU should only include articles which are mherently military, and PCA does not meet
that definition. New ECCN 0A505 on the CCL will control metallic cartridge ammunition (e.g.
308 Winchester) regardless of whether it is used in semi-automatic rifles for sporting use, or in

WASHSTATEC022228
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 252 of 1059

full-automatic rifles for milvary use. ‘Therefore, controls for non-metallic cartridges should be
the same. To effect this change, we reconmmend deletion of subparagraphs (a}(5) and (d)(8).

Primers
Subparagraph (d)(10) controls “Primers other than Boxer, Berdan, or shoishell types.”

‘This description appears to except all primers used by SAAMI members. We believe DDTC’s
intent here is fo control tubular primers used in medium or large caliber ammunition, which
SAAMI members do not use in the manufacture of ammunition for sporting arms. We suggest
that the designation of primer types could be simplified. Boxer, Berdan, shotshell and
muzzieloading percussion caps are all called “cap type” primers by the Department of
Transportation, and are classified as UN 0044, “Primers, cap type.” We recommend DDTC
consider using this description to define primers which would not be controlled on the USML.,

Technical Data

Subparagraph (e} controls technical data and defense services dircetly related to the defense
articles enumerated in paragraphs (a), (b}, and (d) of this category.

This exemplifies the need te make the changes we recommend above regarding pyrotechnic
tracer material and non-metallic cases. Technical data related to these items is already in the
public domain and well-known. Therefore, it should not be controlled on the USML.

 

We appreciate your consideration of our recommendations. Due to the technical nature of the
above, please let ys ketiovk if you need any further information or clarification for your review.

 

‘Schad atte son
Executive Director

WASHSTATEC022229
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 253 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-81vf
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-20 17-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories [, 1,
and UI

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L LL and UI

Document: DOS-2017-0046-2502
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Grady

 

General Comment

I oppose the proposed nile and uree you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, elimimate Congressional oversight of these sales. weaken end-use controls,
and enable production of 3D weapons anywhere.

Because military-style assault nfles clearly have substantial military utility, transfer of these firearms to
Commerce Department control 1s inconsistent with the statutory framework enacted by the Congress to regulate
the export of arms. Congress will no longer be automatically informed about sizable saies of these weapons. That
will limit its ability to comment on related human rights concerns,

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the gun
exporters that benefit from these sales should bear this cost. National laws for brokers and financiers who arrange
firearm shipments are a weak link in curtailing trafficking of small arms and light weapons. Firearms brokers
would no longer be subject to US brokering laws which would make it easier for unscrupulous dealers to escape
attention. The rule reduces end-use controls and public reporting on gun exports and human nghts violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in the
U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce Department does not
have resources, data, expertise or institutional relations to enforce export controls.

The proposed change will reduce transparency and reporting on gun exports. The mic would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in criminal
violence around the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights. Military assault stvle firearms are used to kill a thousand people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. The export of these
weapons should NOT be subject to weaker controls.

WASHSTATEC022230
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 254 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944i-3a7w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2503

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gunnar Madsen

 

General Comment

Firearms are military, and their export and oversight should be governed by the State Department, which
has the knowledge and expertise to know when and where exports are acceptable.

WASHSTATEC022231
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 255 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944)-ip8f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2504

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Joyner

 

General Comment

The NRA is one of the most powerful and destructive entities in the US, and look at what it has done to
this country. Please do not let them expand their influence and destructive activities to the global scene
by letting them shift to the Dept. of Commerce.

WASHSTATEC022232
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 256 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944)-stzz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2505

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Joyner

 

General Comment

PLEASE DO NOT ALLOW THE NRA TO BECOME THE WORLD'S BIGGEST ARMS DEALER
BY REMOVING THE REGULATION FROM THE STATE DEPT. TO THE COMMERCE DEPT.
THE PLANET DOES NOT NEED MORE GUNS FROM THE USA.

Pamela Joyner

WASHSTATEC022233
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 257 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944j-0413
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2506

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Mundal

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration. Firearms are dangerous. They are used to kill
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. They should be subject to more controls, not less!

WASHSTATEC022234
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 258 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944j-iwoj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2507

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nora Polk

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022235
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 259 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944)-9etj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2508

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeffrey Cohen

 

General Comment

I strenuously oppose this rule change, believing that we need fewer guns in the world, not more.

WASHSTATEC022236
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 260 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944j-ufS2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2509

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Reiter

 

General Comment

This comment is strong opposition to the proposed rule to transfer oversight of non-military firearms
exports from the State Department to the Commerce Department. All we need is for the guns to easily get
into the hands of people who are violent and want to hurt other people and Americans. The Commerce
Department is not in the business of National Security and all sales should be questioned.

WASHSTATEC022237
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 261 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944j-ruhn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2510

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Francisco

 

General Comment

Iam writing to oppose this rule change. I oppose switching the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department.

I am concerned that the Commerce Department does not have the resources to adequately enforce export
controls.

WASHSTATEC022238
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 262 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944)-lfwj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2511

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jan Replogle

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022239
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 263 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944j-ipsv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2512

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Raksha Krishna

 

General Comment

Tam avery concerned citizen who is very opposed to this proposed rule regarding gun exports. Firearms
are used to kill a thousand people every day around the world in acts of organized crime, political
violence, terrorism, and human rights violations. They should be subject to more controls, not less. This
rule if approved will limit or even eliminate end user controls, cost the tax payers, remove Congressional
oversight, transparency while encouraging more gun production. I earnestly request that this proposed
regulation not move ahead.

Thank you

WASHSTATEC022240
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 264 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944j-p8dv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2513

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frank Evelhoch, U

 

General Comment

First let me say that this is a totally crazy idea that's proposed. I personally like the fact that with the State
Department in control of the the semi-automatic assault and other powerful weapons export licenses that
Congress is always notified of sales of large mumbers of these types of weapons to foreign countries and
can override the sale if needed.

Here are 3 ways that I see this rule change as being harmful to the welfare of all US citizens:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-

license and post-shipment inspections and publicly reports on them.

2) It would rernove licensing requirements for brokers, increasing the risk of trafficking.

3) It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC022241
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 265 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944j-13k9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2514

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jason Green

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022242
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 266 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-klig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2515

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bhuvanesh Bhatt

 

General Comment
The proposed rule change does the following and is unacceptable:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Please reject this change.

WASHSTATEC022243
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 267 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-3ltk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2516

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Cooper

 

General Comment
The proposed rule should not be allowed, because:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022244
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 268 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-bizt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2517

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Manny Garcia

 

General Comment

WASHSTATEC022245
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 269 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-owek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2518

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Braatz

 

General Comment

-Treats semi-automatic assault rifles as non-military, despite their use by US. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
-Eliminates Congressional oversight for important gun export deals.

-Transfers the cost of processing licenses from gun manufacturers to taxpayers.

~Removes statutory license requirements for brokers, increasing risk of trafficking.

~Reduces or eliminates end-use controls, such as State Depts Blhie Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

-Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

-The Commerce Department does not have the resources to enforce export controls, even now.

~Reduces transparency and reporting on gun exports.

-Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022246
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 270 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-c2v8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2519

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Manny Garcia

 

General Comment

WASHSTATEC022247
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 271 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-r92r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2520

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Cato

 

General Comment

I oppose the DOS proposed rule on international traffic in arms regulations for US munitions list
categories | UH & I. On May 24, the Trump administration proposed to make it easier to export US.
guns and ammunition globally, even though U.S.- exported firearms are already used in many crimes,
attacks and human rights violations in many other nations. Action under the rule if itis enacted will
endanger lives merely to enrich munitions dealers. The Trump administration proposal applies to assault
weapons and other powerful firearms, moving export licenses from the State Department to the
Commerce Department. The U.S. gun lobby has advocated for these policies. The Department of
Commerce estimates that the transfer of authority will increase the number of export applicants by
10,000 annually, but the Commerce Department does not have the resources to enforce export controls,
even now.

The proposed rule change:

1. Treats semi-automatic assault rifles as non-military, despite their use by US. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2.Eliminates Congressional oversight for important gun export deals.

3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4 Removes statutory license requirements for brokers, increasing risk of trafficking.

5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6. Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

7 Reduces transparency and reporting on gun exports.

8.Transfers gun export licensing from an agency with mission to promote stability, conflict reduction,
and human rights, to an agency with mission to promote trade.

WASHSTATEC022248
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 272 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-84fe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2521

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Herman Rhein

 

General Comment

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022249
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 273 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-mxb3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2522

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Bartlett

 

General Comment

I strenuously object to any action of my government that makes the distribution of military style weapons
- ot for that matter ANY weapons - easier than it currently is. Our nation does not need to be exporting
the violence that our gun culture causes here to infest other nations. The current proposal to shift control
to the Commerce Department blatantly prioritizes gun dealer and manufacturer profit over civilization
and safety.

The current proposal:

- Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state

groups in armed conflicts, and their prohibition for civilian possession in many countries.

~ Eliminates Congressional oversight for important gun export deals.

- Transfers the cost of processing licenses from gun manufacturers to taxpayers.

- Removes statutory license requirements for brokers, increasing risk of trafficking.

- Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of

firearms exporters, a requirement since the 1940s.

~ Enables unchecked gun production in the US. and exports abroad by removing the block on 3D
printing of firearms.

- The Commerce Department does not have the resources to enforce export controls, even now.

- Reduces transparency and reporting on gun exports.

-Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to

an agency with mission to promote trade.

I do not want my country to stand before the world as preferring money to human rights!

WASHSTATEC022250
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 274 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-qsbl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2523

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: P. Quillian

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022251
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 275 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-vyc3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2524

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Infantino

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

We do not want to make it easier for terrorists to purchase US firearms and use them against their own
people or the United States.

WASHSTATEC022252
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 276 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-zpme
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2525

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Wimmer

 

General Comment

Exporting our sick policies supported by the NRA - a gun in every hand - is the worse idea to ever be
even suggested! This absurd rule change:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022253
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 277 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-jh05
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2526

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Holt

 

General Comment

Do not allow the export of more firearms. The world is already bleeding from US made firearms.

WASHSTATEC022254
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 278 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-ulpe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2527

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Katz

 

General Comment

See attached file(s)

 

Attachments

Beth Katz Public Comment on State Dept ITAR USML Cat LHI

WASHSTATEC022255
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 279 of 1059

July 6, 2018

To: Office of Defense Trade Controls Policy, U.S. Department of State
Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of Commerce

In Reference to FRN 2018-10366 (State} and 83 FR 24166 (Commerce}.

lam writing to express my opposition to the proposed regulatory changes published in the Federal
Register on May 24, 2018, as “International Traffic in Arms Regulations: U.S. Munitions List
Categories LH and WI’ (DOS_FRDOC_0001-4527) and “Control of Firearms, Guns, Ammunition and
Related Articles the President Determines No Longer Warrant Control Under the United States

 

parent, as an American citizen and taxpayer, and as someone who has studied and wrote my
graduate thesis on the international small arms trade.

As a parent of a young child, lam deeply concerned about the impact that these changes will have
on both global and domestic security for the foreseeable future. The proposed changes would
greatly diminish oversight of the export of semi-automatic assault weapons, high capacity
ammunition clips and training on such military equipment. The suggested changes would make it
more likely that these dangerous weapons will end up in the hands of traffickers, terrorists or
cartels and used against US service members. This increases the likelihood for greater
destabilization and conflict worldwide as well as for these weapons to be trafficked back into the
U.S. for nefarious uses here. The new rule also removes the block on 3D printing of firearms. This
will facilitate unregulated gun production in the U.S. and abroad by making it possible for anyone,
anywhere, with access to a 3D printer to produce a lethal weapon. By effectively eliminating many
means to detect firearms, background checks on domestic sales and end-use controls on
international exports for such weapons, these changes could generate many preventable tragedies.
These proposed changes will create a world that is less safe for my son and other children to grow
up in and to live; and therefore should not be adopted.

As an American citizen, | believe that these proposed changes diminish U.S. credibility in the eyes of
the international community and compromise our global leadership. The proposed changes call for
transfering gun export licensing from the State Department, an agency with a mission to promote
stability, conflict reduction, and human rights, to the Commerce Department, an agency with
mission to promote trade. In doing this, we are retreating on our global commitment to human
rights and acting as though the export of firearms is just another commodity when the impact of
these weapons is far more consequential and deadly. Firearms are used to Killa thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. Research shows that the types of weapons being transferred to Commerce control,
including AR-15, AK-47, and other military-style assault rifles and their ammunition, are sought out
weapons used by criminal organizations in Mexico and other Latin American countries to
perpetrate most of the increasing and record levels of homicides in those countries. The US. should
not be adopting policies like the proposed changes which amplify this. Rather, we should be
working collaboratively, as we have under previous administrations, to find ways to prevent and
reduce firearms from being used to carry out human rights viclations and crime.

As a US. taxpayer, | also find these proposed changes to be fiscally irresponsible. The new rule

would transfer the cost of processing licenses from gun manufacturers to U.S. taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of

WASHSTATEC022256
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 280 of 1059

tracking who is manufacturing weapons would no longer apply to manufacturers of semi-automatic
weapons, and the Commerce Department does not charge any fee for licensing. This means that U.S.
taxpayers, such as me, will absorb the cost of reviewing applications and processing licenses rather
than the gun exporters that benefit from these sales. In addition, US. taxpayers also will need to
shoulder the costs of having to build the capacity and expertise of the Commerce Department to
properly administer the proposed changes. The Commerce Department currently does not have
resources to enforce export controls, even before the addition of 10,000 firearms export license
applicants as a result of this rule predicted by Commerce (see Department of Commerce Budget in
Brief FY2017, p.57, http: //www.osec.doc.eov/bmi/budget /FY17BIB /AllFilesWithCharts2 pdf).
The Commerce Department’s Bureau of Industry and Security's enforcement office, who would be
charged to oversee the new changes, does not have staff in Latin America, Africa, or many other
parts of the world and is not equipped to take the same level of preventive measures for end-use
controls. In stark contrast, the State Department, who oversees these items while they reside on the
USML, has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. The Commerce Department does not
have these resources and developing them will come at a substantial cost to ULS. taxpayers.

Finally, as someone who has studied and researched the international small arms trade, I can
confidently say that greater regulation, not less as the proposed rule would enable, is needed to
curb the disproportionate impact that these weapons have on fueling conflict, terrorism, and crime
around the world. One particularly troubling part of the new rule is its reduction of end-use
controls for gun exports. It would eradicate the State Department's Blue Lantern program for gun
and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. It also would move license approval out of the department within
State that compiles the U.S. Government's information on human rights violations, decreasing the
ability to effectively stop weapons licenses from going to international human rights violators. End-
use controls also are weakened by removing the registration of firearms exporters, a requirement
since the 1940s. Under the current rules, registration of exporters lets the State Department check
an exporter's history whenever a manufacturer or broker requests a license for a particular gun
export sale. Migrating the licensing to the Commerce Department will remove new exporters and
brokers of these firearms from the State Department database, losing an important part of the
evidentiary trail that enables the prosecution of arms traffickers.

It is for all the reasons listed above that I urge you to reject the proposed changes and to keep the
items currently listed on the State Department-administered US Munitions List (USML) intact.

Thank you for your time and consideration.
Sincerely,

Beth Katz
Omaha, Nebraska

WASHSTATEC022257
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 281 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-klj0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2528

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Fehr

 

General Comment

The proposed change from the State Department to the Commerce Department overseeing the exports of
firearms is a change

from a department that has the necessary staff, knowledge and experience to properly handle such
exports to an department

which has neither the necessary staff, knowledge and experience and the consequences will be fraught
with problems.

In addition as the NRA is in favor of this proposed change it should be a concern the prime motivation is
for further

accelerated proliferation of guns and greater profits for gun manufacturers, along with increased violence
and mayhem in the

rest of the world.

Thus, this change has no merit and must be summarily rejected.

WASHSTATEC022258
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 282 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-n73y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2529

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I strongly oppose the proposed rule change. It treats serni-automatic assault rifles as non-military, despite
their use by U.S. troops, their use by state and non-state groups in armed conflicts, and their prohibition
for civilian possession in many countries. In addition, it eliminates Congressional oversight for important
gun export deals and transfers the cost of processing licenses from gun manufacturers to taxpayers.

The Commerce Department does not have the resources to enforce export controls, even now, and this
proposed rule change would transfer gun export licensing from an agency with a mission to promote

stability, conflict reduction, and human rights, to an agency with a mission to promote trade. (!)

Please do not approve this rule change. Thank you.

WASHSTATEC022259
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 283 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-k9ee
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2530

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Penelope Okamoto

 

General Comment

American has seen the bloody and horrifying cost of unregulated guns in our country. The rest of the
world must not suffer needless injuries and death from gunshot wounds simply so American gun
manufacturers can make more money.

L oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce. The proposed rule change eliminates necessary Congressional oversight for important gun
export deals; places the cost for processing licenses on the taxpayers; enables 3D printing of firearms;
and allows weapons of war to more easily proliferate throughout the world. The rule change benefits the
profits of American gun makers at the cost of lives around the world.

WASHSTATEC022260
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 284 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-xcg]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2531

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cindy Samuelsen

 

General Comment

I object to the proposed rules:

-Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
-Eliminates Congressional oversight for important gun export deals.

-Transtfers the cost of processing licenses from gun manufacturers to taxpayers.

-Removes statutory license requirements for brokers, increasing risk of trafficking.

-Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

-Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

~The Commerce Department does not have the resources to enforce export controls, even now.

~Reduces transparency and reporting on gun exports.

-Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022261
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 285 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-kzdj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2532

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Collins

 

General Comment

I oppose a rule change that would switch the regulations of firearms export from the State Department to
the Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022262
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 286 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-fivt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2533

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Stern
Organization: Glenwood Management Corp.

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking ]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

Thank you.

WASHSTATEC022263
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 287 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-bm3k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2534

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Drs. James and Judith Lanfrey

 

General Comment

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022264
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 288 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-ivdm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2535

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christine De Angelis

 

General Comment

There is no need to impose our ‘gun culture’ on other countries. In fact, it is far beyond time to repeal the
2nd Amendment as it pertains to private citizens.

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022265
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 289 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-zfgqn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2536

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jerry Bass

 

General Comment

Do not change the rules on exporting firearms for these reasons.

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022266
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 290 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-pdck
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2537

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Arnold

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022267
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 291 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-41h5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2538

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Schmidt

 

General Comment

I could not be more vehemently opposed to this!! Making it easier for people around the world to have
dangerous weapons 1s, at the least, counterintuitive!! We are already suffering from our mistakes with
guns being trafficked to Mexico and Latin America, resulting in the migration of those seeking asylum in
the US. to escape the violence of gangs and cartels. Let's learn from these and other mistakes, such as
arming the Afghans many years ago!

WASHSTATEC022268
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 292 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-2bz8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2539

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meha Kamdar

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022269
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 293 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-qOnn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2540

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Cole

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. That would endanger our country just to provide
increased profits for weapons manufacturers.

WASHSTATEC022270
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 294 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-v4jo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2541

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Schmidt

 

General Comment

I oppose this change for the following reasons:

L. Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2.Eliminates Congressional oversight for important gun export deals.

3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4 Removes statutory license requirements for brokers, increasing risk of trafficking.

5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6. Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

7.The Commerce Department does not have the resources to enforce export controls, even now.

8. Reduces transparency and reporting on gun exports.

9. Transfers gun export licensing from an agency with mission to promote stability, conflict reduction,
and human rights, to an agency with mission to promote trade.

WASHSTATEC022271
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 295 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-yh47
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2542

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Penny Babus-Schmidt

 

General Comment

We must stop the sale of arms!

WASHSTATEC022272
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 296 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-xg10
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2543

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: L. Simmons

 

General Comment

Iam strongly opposed to the proposed rule changes for the following reasons:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022273
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 297 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-vfko
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2544

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dave Mills

 

General Comment

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022274
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 298 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-jbla
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2545

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Leib

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would also:

1) Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) Remove licensing requirements for brokers, increasing the risk of trafficking.

3) Remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022275
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 299 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-l40f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2546

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Douglas McKee

 

General Comment

Transfering international gun sales to the commerce department is a bad idea. No need to export our gun
problems to other countries just because the NRA says you should.

WASHSTATEC022276
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 300 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-5854
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2547

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin Reed

 

General Comment

Tam absolutely against this. This is a complete threat to national security. DO NOT allow this to happen

WASHSTATEC022277
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 301 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944k-g5my
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2548

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stanley Wright

 

General Comment

Iam against any and all changes, moves from one agency, that is for the protection of citizens, to another
agency that only wants to give extreme monetary gain to gun makers and sellers, with no thought of the
possible threat to thousands of innocent peoples lives! Also, the dropping of non- automatic ASSAULT-
RIFLES and the LARGER SIZED CLIPS, by their names alone point to their military use, and not to
their use for hunting, unless you want to add that hunting and killing whole herds of deer, elk, mountain
goats, moose, bears etc. is what you call hunting! There has always been a limit to the number of animals
hunted by individual hunters. The word, Assault, used with any guns, has the meaning of attacks upon
groups, or masses of individual beings, and those beings are most likely to be humans, there-fore, it is a
weapon of mass killing, or murder, if used with regular citizens, as the perpetrator. The complete, Trump
Proposal, should be dropped in the nearest trash bin!

WASHSTATEC022278
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 302 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-3w5p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2549

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Inge Johnsson

 

General Comment

Tam very concerned about the proposed change to easier to spread murder weapons legally across the
world, just because the gun industry wants to make more profit. This is not in our interest as a nation, to
be complicit in increasing homicide rates abroad. Some of the reasons to not approve this proposed rule
change are:

1) Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2) Eliminates Congressional oversight for important gun export deals.

3) Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4) Removes statutory license requirements for brokers, increasing risk of trafficking.

5) Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6) Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

7) The Commerce Department does not have the resources to enforce export controls, even now.

8) Reduces transparency and reporting on gun exports.

9) Transfers gun export licensing from an agency with mission to promote stability, conflict reduction,
and human rights, to an agency with mission to promote trade.

Thanks for this opportunity to share my views as a citizen and voter, and to allow me to express my
desire to make the world a safer place, not one where firearms end the lives of thousands every year.

WASHSTATEC022279
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 303 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-tbs6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2550

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colin Powers

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022280
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 304 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-9qxj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2551

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

In a free capitalist society companies have and do lobby aggressively for total unregulated ability to sell
their wares inside and outside the country. Most products that are likely to cause danger to others or to
consumers are highly regulated and rightly so like automobiles, medicines and even foods. This
protection of the American and world consumer is inherent to the U. 8. capitalist core. One exception is
guns. Why?

Reasons abound. The point though is about the legality and morality of both selling internally and
exporting to the world without logical restrictions of highly dangerous guns and war-caliber weapons to
regular citizens in the name of a companys right. What about the right to protect consumers, families and
communities? The government has both the economic and moral obligation to protect consumers and all
citizens. The recent past legislationsexpired in the late 1980s that prohibited the sale of automatic and
other war-calibre weapons to regular citizens inside and outside the U.S. was a bi-partisan agreement,
totally in line with the U. 8. Constitution. It is not a coincidence that violence in the last 20+ years has
dramatically increased both in the U.S. and is currently ravaging neighboring countries. Unfortunately,
this tragedy is largely caused by U. S. supplied and free-flowing arms that have no reason to be in the
hands of law abiding citizens and even less accessible to dubious groups. Governments law enforcing
forces are overextended and often are part of the many victims high-powered guns enable. A safety-
driven and regulated gun industry is otherwise feasible.

Exporting the U. S. phoneme of mass shootings (it does not happen around the world; only with recent
terrorist groups), increased violence facilitated by easy availability of guns that should only be allowed in
case of war, higher risks of gun-assisted suicide and young violence are against every Americans safety.
Similarly, expanding a market of death and violence by U. S. companies does not make any sense.

Restate previous limits for starters. Show what American capitalism is really all about, growing wealth
and prosperity peacefully. Regulation of danger is part of this.

WASHSTATEC022281
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 305 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-dmen
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2552

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judith Weeks

 

General Comment

I strongly OPPOSE switching the regulation of firearms exports from the State Department to the
Department of Commerce. It would remove the State Department's ability to restrict 3D printing of
weapons and open the floodgates for more weapons domestically and internationally; It would remove
licensing requirements for brokers, and it would stop the program that inspects pre-license guns and
issues reports. Without the State Department oversight and regulatory authority, firearms will be
exported to anyone with money and contribute to organized crime and terrorism.

There is NO need to switch control of the export of firearms unless it is to pay for firearms lobbyists.
This is just another ruse by the NRA to gain more control and

have less oversight into their actions. PLEASE DO NOT APPROVE THIS MOVE.

Sincerely, a concerned citizen

Judith Weeks

Morrison, CO

WASHSTATEC022282
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 306 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-lwid
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2553

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Ruud

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022283
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 307 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-91vi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2554

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Megan Anonymous

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022284
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 308 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-mg0n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2555

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandi Hebley
Organization: Cathedral of Hope

 

General Comment

Iam opposed to the proposal to transfer firearms export to the Department of Commerce for these
reasons:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022285
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 309 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-zwb4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2556

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022286
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 310 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-oomm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2557

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022287
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 311 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-iqj8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2558

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Russell Okamoto

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022288
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 312 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-wwug
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2559

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rocky Salskov

 

General Comment

You must be kidding me! We do not need more arms throughout the world . . . if there ever were a
problem they could use them against us!!

WASHSTATEC022289
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 313 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-y413
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2560

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kimber Kaushik

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022290
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 314 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-7c3f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2561

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022291
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 315 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-ohoj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2562

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Frank Plucinski

 

General Comment

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022292
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 316 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-ukm0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2563

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth McHenry

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Firearms exports are military. The Commerce
Department does not have the resources to adequately enforce export controls.

WASHSTATEC022293
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 317 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-9s5r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2564

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dan Caplis

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department.

The proposed rule change eliminates necessary Congressional oversight for sun export deals; places the
cost of processing

licenses on the U.S. taxpayers; enables 3D printing of firearms; and allows weapons of war to more
easily proliferate

throughout the world. The rule change increases the profits to the American gun industry while the entire
world

pays the cost in lives.

Do the right thing and stand up to the military industrial gun runners!!!

WASHSTATEC022294
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 318 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-6b6s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2565

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Kusiak-Peters

 

General Comment

Tam extremely concerned about these proposed rule changes. Overseas weapons sales are not just simple
financial transactions with little or no consequences if goods are ultimately resold or otherwise passed
along to third parties. Allowing weapons to leave these borders should require extra oversight to make
sure that we do not inadvertently cause problems diplomatically or allow our troops do not find
themselves under attack from our own weapons. These are complex matters that require a careful
weighing of many interests. The system currently in place, with the State Department providing
oversight, is better able to address the myriad of concerns. The Commerce Department simply is
incapable of bringing the same degree of insight to these matters as their focus is only on the monetary,
rather than the practical implications for foreign policy and national security. The president and those in
his administration like to talk about their concern for national security, but these proposed changes
suggest otherwise. I trust actions, not empty words. These changes should not be adopted.

WASHSTATEC022295
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 319 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-mxu6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2566

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Monica Zikpi

 

General Comment

I strongly oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates necessary Congressional oversight for gun
export deals; places the cost of processing licenses on the U.S. taxpayers, enables 3D printing of
firearms; and allows weapons of war to more easily proliferate throughout the world. The rule change
increases the profits to the American gun industry while the entire world pays the cost 1n lives.

WASHSTATEC022296
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 320 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-spf4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2567

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Hunter

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022297
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 321 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-xomf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2568

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elton McQuery

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

I used the suggested wording for this comment because | am lazy, and BECAUSE I AGREE !! TOO
MANY DAMNED GUNS EVERYWHERE.

WASHSTATEC022298
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 322 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-xv90
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2569

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tamera Boyd

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022299
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 323 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944]-1101
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2570

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022300
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 324 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9441-6xsk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2571

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022301
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 325 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-m5tn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2572

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Habafy

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022302
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 326 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944|-xgur
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2573

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Neta Jackson

 

General Comment

My name is Neta Jackson, and I live in the Chicago area. lam very concerned about having common
sense gun control and oversight of the gun industry, which in no way robs our citizens of their rights
under the Second Amendment.

I oppose the proposed rule and urge you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use
controls, and enable production of 3D weapons anywhere.

Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.Congress will no longer be automatically informed about sizable sales of
these weapons. That will limit its ability to comment on related human rights concerns.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the
gun exporters that benefit from these sales should bear this cost. National laws for brokers and financiers
who arrange firearm shipments are a weak link in curtailing trafficking of small arms and light weapons.
Firearms brokers would no longer be subject to US brokering laws which would make it easier for
unscrupulous dealers to escape attention. The rule reduces end-use controls and public reporting on gun
exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce
Department does not have resources, data, expertise or institutional relations to enforce export contrals.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries. This rule would transfer gun export licensing to an agency the Commerce

WASHSTATEC022303
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 327 of 1059
Department - whose principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in
criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights. Military assault style firearms are used to kill a thousand
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. The export of these weapons should NOT be subject to weaker controls.

Thank you!
Neta Jackson

WASHSTATEC022304
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 328 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944l-qzya
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2574

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nora Polk

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022305
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 329 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-kg06
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2575

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katie Riley

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. This proposed rule change would put the world in jeopardy for more potential harm through
proliferation of arms and escalation of warfare and it does not benefit the American people. It only
provides for more profits from gun manufacturers.

WASHSTATEC022306
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 330 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-oull
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2576

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Judy Schultz

 

General Comment

Iam strongly opposed to this rule change and ask that regulations of firearms remain under the
jurisdiction of the State Department. The sale of firearms to other countries is a matter of national
security, and it is not only inappropriate but dangerous for these sales to be regulated by the Commerce
Department. The dangers this rule change pose include firearms reaching oppressive regimes, organized
crime, and terrorists, a5 well as 3-D printing of firearms. There is no justification for this rule change -
the profits of gun manufacturers and their lobbyists do not justify the increased danger to Americans and
our national security that this proposed rule change poses.

WASHSTATEC022307
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 331 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-Ssem
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2577

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

This change will eliminate Congressional oversight for important gun export deals and transfers the cost
of processing licenses from gun makers to taxpayers. It also removes statutory license requirements for

brokers which could increase the risk of trafficking.

Thank you.

WASHSTATEC022308
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 332 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-o9mb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2578

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Woods

 

General Comment
Tam deeply concerned by the proposal to move firearms from ITAR to EAR.
I work in the space industry, where we must be exceptionally careful in our handling not only of
materials but of knowledge concerning anything that could be used in a weapons system. We are taught

that a rocket, even one designed for peaceful purposes, is to be treated as a potential missile.

If ITAR regulates potential weapons, it ought to regulate actual weapons. If it doesn't, perhaps we should
be looking at sharing more of our space technologies (which aren't weapons) with the rest of the world.

Moreover, the State Department not Commerce ought to have the final say on where weapons are
exported and by whom, as weapon export has an obvious effect on our ability to participate in diplomacy.

WASHSTATEC022309
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 333 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-Sibe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2579

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Clarke

 

General Comment

Iam opposed to the proposed rule change being sought by the State Department. This is a dangerous
move by the State Department which will create more gun violence for other countries involved in the
sale of US made firearms and munitions. Semi automatic assault nfles should not be reclassified by the
Dept. of State as “non-military” type arms. Members of the US military, as well as groups engaged in
armed conflict around the world. The proposal to essentially transfer the cost of processing licensing fees
from gun manufacturers to taxpayers is unacceptable. Taxpayers should not have to bear the financial
cost of the transactions which companies that sell guns engage in. The removal of statutory license
requirements for brokers increases risk of trafficking of these firearms. Businesses in the United States
should be able to sell guns to foreign governments, but under the assurance that the weapons sold will not
fall risk to trafficking. This proposal enables unchecked gun production in the U.S. and exports abroad by
removing the block on 3D printing of firearms. | am firmly opposed to removing this current prohibition
on the 3D printing of firearms. We do not need to add even more enforcement responsibilities to the
Dept. of Commerce when it currently has a hard time regulating current export controls. This provision
transfers gun export licensing from an agency with a mission of promoting stability, conflict reduction,
and human rights, to an agency with mission to promote trade. [, as a private citizen and a taxpayer am
against all potential changes which the Department of State has proposed with regards to the exporting of
firearms and munitions.

WASHSTATEC022310
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 334 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-ceo9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2580

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Sprague

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. That is unacceptable.

WASHSTATEC022311
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 335 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-jfhh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2581

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Melissa Madenski

 

General Comment

Dear DOS,

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. | am weary of being taxed for things likea processing licenses, or eliminating Congressional
oversight, not to mention 3D printing of firearms. The rule change will profit the American gun industry
while not a penny will be aimed toward anything that might assist the victims of gun violence.

WASHSTATEC022312
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 336 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-zkye
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2582

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Polly McGraw

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. Isn't it bad enough that
our country is awash in deadly weapons used indiscriminately?! Why inflict this on other countries who
could easily use them the same way and promote fear and bloodshed there? The arms industry has
already made more than enough profits on the death of innocents!!

WASHSTATEC022313
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 337 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-6q7f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2583

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kai-Mei Fu

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022314
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 338 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-9266
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2584

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sam Bryan jr

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022315
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 339 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-cfgi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2585

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rebecca Yaicin

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022316
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 340 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-tv8i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2586

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jen Anonymous

General Comment

I opposed this proposed rule for the following reasons:

>Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
>Eliminates Congressional oversight for important gun export deals.

>Transfers the cost of processing licenses from gun manufacturers to taxpayers.

>Removes statutory license requirements for brokers, increasing risk of trafficking.

>Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

>Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

>The Commerce Department does not have the resources to enforce export controls, even now.
>Reduces transparency and reporting on gun exports.

>Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Lurge you to oppose this legislation.
Thank you!

WASHSTATEC022317
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 341 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-yqc8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2587

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John DeJarnatt

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022318
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 342 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-fril
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2588

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Gitlin

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022319
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 343 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-8ef7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2589

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helen Anonymous

 

General Comment

I totally disagree with moving this to the Commerce Dept! We cant control the massive amount of guns
and killings here and to make 1t easier to export puts other people and countries at risk. Its shameful to
want to profit more by causing deaths! What has this administration become?? Ruthless, heartless,
immoral, NOTHING like the Republican Party | once knew! Below are additional reasons why this
shouldnt happen.

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022320
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 344 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-2io}
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2590

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Earl & Patricia Willams

 

General Comment

We must stop the proliferation of guns, here and abroad!

WASHSTATEC022321
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 345 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-ekr2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2591

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debbie Blair

 

General Comment

The proposed changes to the International Traffic in Arms Regulations are a threat to our national
security. They would eliminate the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Iam strongly opposed to these proposed changes which will provide a heightened threat to our national
security and endanger the safety of American citizens.

WASHSTATEC022322
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 346 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-n4u2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2592

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Warden

 

General Comment

I oppose the proposed rule primarily because it eliminates congressional oversight, transparency and
reporting of gun export transactions. Further the proposal would enable unchecked gun production in the
U.S. and uncontrolled exports abroad by removing the restriction on 3D printing of firearms.

Further, there is no valid or rational reason for the proposed rule's treatment of semi-automatic assault
rifles as non-military, despite their use by U.S. troops, their use by state and non-state groups in armed
conflicts, and their prohibition for civilian possession in many countries.

Statutory license requirements for brokers, an important check on trafficking of the regulated categories
of weapons, would be eliminated by the proposed rule with no alternative means of such control to
replace the present licensing system.

The proposed rule, if enacted, would serve only the commercial interests of weapons manufacturers, not
the interests American gun owners, the general public in the U.S. or those in other countries and regions
experiencing or at risk of civil wars, criminal gang violence and intimidation by unpoliced civilian actors.

WASHSTATEC022323
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 347 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-u3xp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2593

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Scherer

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022324
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 348 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-mq7e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2594

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Minor

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. We need more stringent
oversight, not less.

WASHSTATEC022325
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 349 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-1l4fq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2595

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cara Harrison

 

General Comment

Iam writing in opposition to the proposal for the US. to become a major international weapons dealer.
The proposed rule changes are wrong and dangerous for many reasons inchuiding:

--Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
--Eliminates Congressional oversight for important gun export deals.

-Transfers the cost of processing licenses from gun manufacturers to taxpayers.

--Removes statutory license requirements for brokers, increasing risk of trafficking.

--Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

--Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

T--he Commerce Department does not have the resources to enforce export controls, even now.

Please do not go forward with this proposed change in rule.

WASHSTATEC022326
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 350 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944m-mlvb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2596

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sara Katz

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey [3]

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022327
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 351 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-b99u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2597

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Glenda Golter

 

General Comment

: | oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022328
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 352 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-qdp0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2598

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Swanson

 

General Comment

IT adamantly oppos the rule change that would switch the regulation of the export of firearms from the
State Department to the Commerce Department. This change could result in reducing transparency and in
firearms ending up in the hands of terrorists.

WASHSTATEC022329
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 353 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-9qnr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2599

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Babs Sullivan

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

We do not need to be adding US made guns to the terror in other countries.

WASHSTATEC022330
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 354 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-hnce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2600

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey .[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government 1.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain

WASHSTATEC022331
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 355 of 1059

rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carnes out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to de

WASHSTATEC022332
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 356 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-k7av
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2601

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Norma Neilson

 

General Comment

I feel that is. very.important to have strict regulations on the selling of guns of any kind. Our children &
innocent people are killed every day and something needs to be done. It will help us to have safer
communities and safe place for all of the school children and at events that families and individuals
attend. Please help to keep all Americans safe.

WASHSTATEC022333
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 357 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-4ezd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2602

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Juli Kring

 

General Comment

I wish to comment on the proposalmaking it easier to export U.S. guns and ammunition globally.

As a parent and a grandparent, this is an issue I feel very strongly about.

I have read that this proposal classifiesserni-automatic assault nfles as non-military when they are used
by our army. They are also use by opposing forces in armed conflicts, and are prohibited for civilian
possession in many countries.

It would remove Congressional oversight for important gun export deals.

Taxpayerswould have to pay processing licenses instead of gun manufacturers.

It removes statutory license requirements for brokers, increasing risk of trafficking.

T understand that the Commerce Department does not even have the resources to enforce export controls,
as itis.

It reduces transparency and reporting on gun exports.

There are many other reasons that | knowthe above proposal is a very bad idea that will cost untold lives.
Please reconsider this ill timed and veryunwise proposal.

WASHSTATEC022334
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 358 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-v8pp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2603

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cindy Wilson

 

General Comment

THIS IS VERY DANGEROUS!!! BESIDES HAVING TAX PAYERS PAY FOR TAXES INSTEAD
OF GUN MANUFACTURERS. SELLING GUNS NEED MORE REGULATION, NOT LESS. THIS
WOULD PUT GUNS EASILY INTO THE HANDS OF TERRORISTS.

NO. NO. NO.

WASHSTATEC022335
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 359 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-hqtd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2604

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ed Perry

 

General Comment

Iam totally opposed to the proposed rule for the following reasons:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022336
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 360 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-g5c5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2605

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Suter

 

General Comment

It's time to put a check on the American gun industry. It's bad enough that they take no responsibility for
all the fatalities caused by guns in this country, and it should not be easy for them to export death across
the world.

L oppose moving export license oversight for firearms from the State Department to the Commerce
Department.

WASHSTATEC022337
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 361 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-gpt)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2606

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Becky Marshall

 

General Comment

I oppose the proposed rule and urge you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use
controls, and enable production of 3D weapons anywhere.

Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.Congress will no longer be automatically informed about sizable sales of
these weapons. That will limit its ability to comment on related human rights concerns,

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the
gun exporters that benefit from these sales should bear this cost. National laws for brokers and financiers
who arrange firearm shipments are a weak link in curtailing trafficking of small arms and light weapons.
Firearms brokers would no longer be subject to US brokering laws which would make it easier for
unscrupulous dealers to escape attention. The rule reduces end-use controls and public reporting on gun
exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce
Department does not have resources, data, expertise or institutional relations to enforce export contrals.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries. This rule would transfer gun export licensing to an agency the Commerce
Department - whose principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in
criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights. Military assault style firearms are used to kill a thousand
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. The export of these weapons should NOT be subject to weaker controls.

WASHSTATEC022338
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 362 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-1do7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2607

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Herbert Rothschild

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives

WASHSTATEC022339
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 363 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-ns9u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2608

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: carolyn massey

 

General Comment

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022340
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 364 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-qs3s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2609

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ericka Thessen

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022341
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 365 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-onbe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2610

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Casey Fast

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. Please, members of the
US Government, do something to stop the proliferation of weapons both here in the USA and abroad.

WASHSTATEC022342
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 366 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944n-erp5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2611

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Natalie Van Leekwijck

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022343
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 367 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-mnkw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2612

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: p bryer

 

General Comment

I agree with the following publicly available statement of opposition to the dangerously ill-advised rule
change proposal.

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022344
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 368 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-brf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2613

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Blek

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022345
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 369 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-1604
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2614

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: malcolm simpson

 

General Comment

I strongly oppose the proposal to transfer firearms regulation to the commerce dept. Thank you.

WASHSTATEC022346
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 370 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-6672
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2615

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Lee

 

General Comment

The last thing the U_S. needs is to make it easier for businesses to supply powerful assault weapons to the
world's most unstable munitions buyers. Do not enact this legislation because it:

*Treats semi-automatic assault rifles - developed for wartime use - as non-military, despite their use by
U.S. troops, their use by state and non-state groups in armed conflicts, and their prohibition for civilian
possession in many countries.

*Eliminates Congressional oversight for important gun export deals.

*Transters the cost of processing licenses from gun manufacturers to taxpayers.

*Removes statutory license requirements for brokers, increasing risk of trafficking.

*Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

*Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. The Commerce Department does not have the resources to enforce export controls,
even now. This exemption for a new manufacturing technology cannot be applied to weapons
production, if we are to consider ourselves as Americans responsible world diplomats.

*Reduces transparency and reporting on gun exports.

*Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Do not re-direct us on a path to a more violent world, particularly not with taxpayer dollars.

WASHSTATEC022347
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 371 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-8apm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2616

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022348
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 372 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-8esd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2617

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: L Cassidy

 

General Comment
In a moment of history when a majority of Americans are in favor of stronger gun law, this?

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. When the first murder using a 3D printed weapon that you facilitated through this rule
happens, I hope that you notice, and remember that you could have prevented it. Do better for the people.
The taxpayers, the parents, the students, the teachers, the international community, need the US
government to do better for humans, not corporations and lobbyists. Step up and lead.

WASHSTATEC022349
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 373 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-el2z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2618

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Pearson

 

General Comment

I oppose this rule. There are already too many guns and too few protections for humans, especially
children, who want to live quietly and in peace. This rule change will result in more harm, more refugees,
and more instability around the world.

WASHSTATEC022350
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 374 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-opyp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2619

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

: | oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022351
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 375 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-wido
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2620

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gail Streicker

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

This is a just plain terrible idea that puts profits over the lives of people. Please do not approve!

WASHSTATEC022352
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 376 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9440-fziq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2621

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joan Stoneking

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022353
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 377 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-2ded
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2622

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Timothy Woolsey

 

General Comment

Is this really a good way to export American values around the world?

Isn't this just yet another result of powerful lobbying activities by gun manufacturers to increase sales?
What possible good can come of this other than increasing the profits of the gun industry?

Wouldn't it be better to promote American values in the form of diplomacy, educational exchanges,
artistic exchanges?

We should be making it more difficult to obtain these weapons rather than easier if we are truly
interested in a more peaceful world.

WASHSTATEC022354
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 378 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-fdvb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2623

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudia Reyes

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022355
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 379 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-rf31
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2624

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Yokers

 

General Comment

I oppose re-classifying these regulated weapons from where they are now: "military", under export
regulation by the State Department, to the regulation by the Commerce Department. The Commerce
Department does not have the resources to adequately enforce export controls. Its Bureau of Industry and
Security does not have staff everywhere. That means that firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerous agents would face far fewer hurdles to obtaining large
caches of American guns and ammunition.

As "military", these regulated weapons are under the regulation of the State Department, and Congress
can block sales of large batches of firearms to foreign countries. With the rule change, Congress would
no longer be automatically informed about sizable weapons sales that it could stop in the name of
national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. Switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

This rule change would make the world a far more dangerous place:

1 lt would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2 It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022356
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 380 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-1302
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2625

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cheryl Braginsky

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. We are already fueling
too much violence around the world with our arms sales, including weapon sales that support the
violence in our neighbor, Mexico.

WASHSTATEC022357
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 381 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-bp2c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2626

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: NRA ILA

 

General Comment

See attached file(s)

 

Attachments

Export-Reform_ Cats. [-IL Final

WASHSTATEC022358
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 382 of 1059

NATIONAL RIFLE ASSOCTATION OF AMERICA
ESSTITUTE POR LEGISLATIVE ACTION
11250 WAPLES MILL Roap

PASEFAN, VIRGINIA 22030

 

Puly 6, 2078

Mr. Robert Monjay

Onfice of Defense Trade Controls
United States Department of State

2401 E Street, Northwest

Washington, District of Colambia 20226

ovidocket? <DO8-2017-0046

 

Re: Decket No. DOS-2017-0046; RIN 1400-A E40: International Traffic in Arms
Regulations: U.S. Munitions List Categories 1, U1, and TH

Dear Mr. Moniay:

iam writing on behalf of the National Rifle Association (NRA) te provide the
associetion’s comments on the above proposed rule (the proposal}. With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
Second Amendment. Our members include individuals and businesses that would be directly
atlected by the changes in the proposal, including gunsmiths, firearm instructors, joomalists and
writers covering Hireann technology aod development, hunters, competitive shooters, and
manntacturers,

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories I, UL and lil of the US.
Moantions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an individual right to possess and carry firearms in case of confrontation, extendin gto

WASHSTATEC022359
20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 383 of 1059

Case 2

nen,

3

Lon

VE

&

BE,

&

ge
“e

Se

RE

rod

yt
x

 

                

omiclins

  

he

¥

g

  

os

sition of firearm s

The rete

   

    

soratod

p

          

ns

  

oN

    

ss
=

  

i

  

o&

    

SPOR

     

z

   

pe
WATE

WASHSTATEC022360
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 384 of 1059

tad

« The designation of “high capacity magazines” that would remain on the USML is
based on an arbitrary number, rather than any qualitative difference in the
technology or milMery character of the item. The governing consideration should be
whether they are specifically designed for use only with firearrns that remain on the
USML, not their capacity.

° Where manufacturers and exporters anced fo inuplement new compliance pracedures
for items moving from the USML te the CCL, the final rule should have a delayed
implementation date; where requirements that once pertained ander the
international Traffic in Arms Regulations (TAR) have ne analogues under the
Esport Administration Regulations (LAW), the changes should take effect
immediately.

or these reasons, and as detailed below, the NRA supports the proposal but advocates
for minor revisions before its publication as a final rele.

i. Virearm Sound Suppressors, As Sach, De Not Meet the Prerequisites for Contrel on
the USMIL Articulated by the Prepesal and Therefore Should be Controlled Under

the CCL.

As noted in ite supplementary information, the proposal is part of a longstanding effort to
“revise the U.S. Munitions List so that its scope is limited to those defense articles that srovide
the United States with a critics! sailitary or intelligence advantage or, in the case of weapons, are
inherently for military end use.” Whether or not sound suppressors for firearms are characterized

as “weapons,” there is no plausible argument that the devices meet these standards,

A, firearm sound suppressor is basically a metal cylinder surrounding internal baffles that
slow and cool escaping gas to decrease the vohane of the firearm’s muzzle report. The devices
reduce, bat do not eliminate, the sound of g gunshots. ’ Suppressor have been commercially
available since the first decade of the 1900s." The technology necessary to produce them is

simple and well-understood throughout the developed world. Detailed design, development,
production, and manufacturing indormation for firearm sound suppressors is pervasively

avalable in the public domain, inchiding on the Internet.’ Similar devices are used to moderate
the sound of various other consumer products powered by internal cammbustion, including
automobiles, chainsaws, and lawnmowers.

 

* Stephen Halbrook, “Firearm Sound Moderators: lesues of Crimivalization and the Second Amendment,” 46 Cunth,
L. Rev. 33, 42 (26153

* A quick web browser search will reveal numerous webpages and videos olfering detailed instructions on
congincting suppressors of various levels of sophistication, from products produced with lathes and other machine
tools te improvised seodels snade B irom such materials as PVC, Hasblight tubes, od] filters, and solvent trans. There’s

/harerw att cov/file/silencer-cut-away,

      

WASHSTATEC022361
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 385 of 1059

Suppressors do not provide the United States with any critical military or intelligence
advantage. They are not unique to the United States and are in fact the rare type of firearm-
related product that historically has been regulated more closely in this country than in a number
of other countries with otherwise relatively strict gun control laws. In some foreign countries,
there are no special requirements to acquire or possess firearm suppressors; in certain others,
they are presumptively available to those with a firearm license.* Firearm suppressors are already
in use by mulnary forces, law enforcement agencies, and civilian firearm owners across the
world. Simply put, any country sophisticated enough to produce firearms is sophisticated enough
to produce firearm sound suppressors.

Firearm sound sappressors, by themselves, are harmless and cannot accurately be
classified as “weapons.” They are only useful when actually attached to a firearm. Even then,
they do not make the firearm any more lethal. Their primary advantage is to protect the hearing
of the Brearm’s user and to decrease the sound signature of firearms so their use is less
noticeable and has fewer collateral effects on those in vicinity of the flrearm’s discharge.

And even assuming, for the sake of argument, suppressors could be characterized as
“weapons,” they are not “inherently military.” Suppressors are regulated and taxed under U.S.
law,’ but they are readily available to those who are legally eligible to own firearms. They are
lawful for private possession in 42 states and may be lawfully used for hunting in 40 states.?
Suppressors adorn the firearms of plinkers, hunters, conipetitors, and law enforcement officers,
According to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), there were
1,297,670 suppressors registered under the National Firearms Act as of February 3, 2017, with
neatly 400,000 such registrations occurring in the 12 months preceding that date alone.” As
previously mentioned, suppressors are also conumonly used by law enforcement agencies and
private firearm owners in other countries as well.

in its current form, the proposal does not differentiate between suppressors for use on
frearms that would be regulated under the USML and those that would not. This could mean
that firearms that would otherwise be regulated under the CCL will remain on the USML
because they have integrated suppressors. Tt could also mean thet Grearm instractors would have
io refrain om allowing suppressors to be used in their classes for fear of providing unauthorized
“detense services.” This is contrary to the spirit and intent of Export Reform and does nothing to
further US. or international security interests.

Given that there is ne special miliary or national security significance to firearm sound
suppressors, there is no convincing argument for retaining them on the USML. Like flash
suppressors, they should be generally subject to the CCL. If they are going to be retained on the
USML at all, it should only be to the extent that they are “specially designed” for the firearms

 

* 48 Comb. L. Rev. at 72-4.
’ See National Firearms Act, 26 U.S.C. $§ 5801-5872: Gum Control Act, 18 U.S.C. $8 921-931.

 

* American Suppressor Association, Edacation W ebpag
(Gast visited Faly 6, 2018).

 
 
 

5 Stephen Gutowski, “ATE: 1
bon) Trecheacon,com/issues/attde

 

WASHSTATEC022362
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 386 of 1059

ust

that would also continue to be so controlled. Because that distinction would be difficult to
administer as a practical matter, however, the best option is simply to control the general
category of firearm sound suppressors under the CCL.

i. The Proposal’s Treatment of Magazines is Arbitrary and Capricious.

The proposal treats magazines as “high capacity” and therefore subject to the USML if
they have a capacity of greater than 50 rounds, “regardless of jurisdiction of the firearm.” It
offers no explanation for this threshold. Whatever the thinking behind it may be, a S1-round
magazine provides no greater critical military or intelligence advantage than a magazine of lesser

capacity, nor is it any more inherently for military end use.

Magazines, whatever their capacity, are among the most simple and utilitarian of firearm-
related items. In typical form, they consist of a metal box or tube with a floor plate that contains
a spring with a follower at the top. A firearm that can accept a detachable mugazine can accept a
magazine of virtually any size. All that is necessary to create a magazine of greater capacity is a
longer box and spring. Drum magazines typically utilize a cylindrical chamber and a wound
sprig or raicheting mechanism to allow for greater capacity in a more compact unit, but neither
configuration uses sophisticated or closely-held technology. Like firearm sound suppressors,
technical data for magazines with capacities above and below 31 rounds is available in the public
domain, including online, and has been since at least the early 20° Century.”

United States law does not lomit the capacity of magazines for any sort of firearm
available to private citizens (a handful of states, however, do impose magazine capacity limits,
typically of 10 rounds). Magazines with capacities in excess of 50 rounds are readily available on
the commercial market. They are used by practical shooting competitors, as well as by many gun
owners who appreciate the versatility and convenience they provide. Even BB guns for the youth
market that use springs or compressed air often have reservoirs that hold hundreds of rounds.
While these non-powder guns obviously are not and would not be defense articles under the
proposal, their capacity demonstrates the fact thai marksmen of all types appreciate the ability to
operate their guns without frequent reloading.

Demonstrating the arbitrary nature of cootrolling magazines based on their capacity is the
fact that they can easily be clipped, taped, or otherwise attached to one another, with reloads
accomplished in mere moments.

As with sound suppressors, ii makes no sense that 2 given curriculum of firearm
instruction that would otherwise be uncontrolled under the proposal could potentially be re-
characterized as a “defense service” if it happened to involve a “large capacity” magazine.

 

 

WASHSTATEC022363
20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 387 of 1059

Case 2

ke

tent Rect

 

&

%
a

ERE

ees

#2

we

foly fos ise

&
u

 

 

ee
Bo
mt

v

steer y

wy

 

       

SETHOEE

nen

oy gage
NESS

>

Ws

+
S

CCP:

 

>

         

 

WASHSTATEC022364
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 388 of 1059

NATIONAL RIFLE ASSOCIATION OF AMERICA
PSS TITUTE FOR LEGISLATIVE ACTION
11230 WAPLES MILL ROAD

PAIBFAN, VIRGINIA 22030

 

Faby 6, 2018

Regulatory Policy Division

Boreau of Industry and Security

United States Department of Commerce

i4™ Street and Pennsylvania Avenue, Northwest
Washington, District of Cohambia 20230

document VOOR IS-20 | 7-O086.000 |

  

ke: Docket No. BIS-2017-0004; RIN 0694-4147: Control of Firearms, Guns,
Ammunition and Related Articles the President Determines Na Longer Warrant
Control Vader the United States Munitions List (USML)

Oreetings:

Dam writing on behalf of the National Ritle Association (NRA) to provide the
association's comments on the above proposed rule (the proposal). With some six million dues-
paying members, the NRA is America’s premier defender of the civil right protected by the
second Amendment. Our members include individuals and businesses that would be directly
attceted by the changes in the proposal, including gunsmiths, firearm instructors, journalists and
writers covering firearm technology and development, hunters, competitive shooters, and
manufacturers.

The NRA is very pleased to see that the project of Export Reform has finally circled back
to the place where it began, with proposed amendments to Categories |, IL, and [of the U.S.
Munitions List (USML). These were among the first of the changes planned for the large-scale
undertaking to update export controls on dual-use items, and rightly so. The Second Amendment
protects an mdividual right to possess and carry firearras in case of confrontation, extending to

WASHSTATEC022365
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 389 of 1059

arms in comrmeon use among the population for lawful purposes.’ ' Arnerica boasts buodreds of
millions of privately owned firearms’ and a robust “gun culture” that has produced countless
books, magazine articles, videos, websites, online forums, etc., that exhaustively detail frearm
technology and use. It ia difficult to imagine any information about the design, development,
production, manufacturing, and use of firearms that is not already within the public domain. This
same information is commonly available overseas, as are the types of frearms and ammunition
the proposal would regulate under the Commerce Control! List (CCL). Meanwhile, the might and
sophistication of the U.S. military ~ as well as America’s armed populace ~ ensure that no
foreign enemy wielding the types of arms at issue in these proposed regulations could pose a
serious threat to this nation’s security.

OF course, movement of commonly-available firearms and amununition to the CCL would
not leave their export unregulated. America already has one of the most well-established and
closely-administered systems of regulation for commercial production and distribution of
Srearms and ammunition in the world, and the proposal would not change that. It is clear fom
the proposal that items moving off the USML would remain closely controlled, with the
neces asity of export licenses remaining the norm. Foreign individuals’ access to firearms and
ammunition would also remain regulated under the federal Gun Control Act and the National
Firearms Act, Purthermore, the Coramerce Department has long regulated exports of various
shotguns, a8 well as their parts, components, accessories, and ammunition. Thus, it has existing
knowledge of and relationships with many of the entities the proposal will affect. Those entities,
in turn, will also have some famillarity with the Department’s regulatory environment and
procedures.

The NRA believes that, on the whole, the proposal correctly balances the imperatives of
national and global security, allocation of oversight resources, and prornotion of American
industry, innovation, and competiveness. We do, however, think that it could be improved in
several particulars. We also believe that the timing for the implementation of the rule deserves

careful consideration.
Specifically, our concerns involve the following:

® § 746.9 Temporary loports, exports, reexperts, and treasfers (io-country) (TMP)
and § 733. 10 Rutry clearance requirements for temporary bmports — The use of the
Aulomated Export System (AES) is paprectical and inappropriate for private
travelers exporting a personal firearm they temporarily boported inte the U.S. fer

District of Columbia v. Heller, 554 U.S. 570, $92, 624-25 2008). See also McDonald v. Chicago, 561 U8, 742
(2010) Second Amendment right to keep aad bear arms is fally mmorporated against state and local action by virtue
of the Fourieenth Amendment).

? The Small Acins Servey estimates that as of the end of 2017, there were 121 firearms for every 100 residents in the
UL8., for a total of some 393.2 million guns. The program director for the Small Arms Survey Institute notes,
however, that “there is no direct correlation at the global level between firearm ownership and violence,” See Edith
sHion small arms in world, reostly owned by civilians and mostly in

MM. Lederer, “Global survey shows more than 1 bil
the US 5. oe ChicagoTribune.com, June | £3, 2018, i www chicavotinme com/news/nationworld/ct-survev-small-

 

      

 

WASHSTATEC022366
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 390 of 1059

        

   

      

        

Keo,
ut 3
¥ : Z
fess Sa
poo oe x Be
we TEs SS me Soa eee a3 kes
Ok fs eR ARS we, ik
New he OR tt hes gS o Be ke .
eo Tl come S "eS wie os ; PS wee ye 2
me Go eS Be ine ap "eS ES a
oe in So wy m 4, @ & a
Be wm wt pe Uk ene ie 8
ke ROR! WA by tee hee
Vik ea; 2 oe 2 =
% ‘ es wee ‘oer
"aes si wet 2 wet
P 5 $e ad ot
5 ab & i 2
“. o

    

Ee

         

be
HITEOEY 8

   

%
and
HOW'S

  

-
v

   

&
8

2
Hy
‘A.

tronic Export Ee
&
8
~&

              
   

       

           

Bere requirmmeatis that ounce pertaines
age (RAN), the chonges should take eff

     

   

      

 

                

 

 

   

 

 

    

 

    

        
 

wot
ed
ees
Be
4,
Ke
BN a
it bas Be Be ,
t z s weg go
x get e thet 5 cad! frend
. y & é £3 4
8 2 oy Sori
wre ee me he 2 & am
pe > dl be 2S oe we a
ay 4 wm BS jens “ye ee
wes a ; bag & oe gy me be
ae eG : Se GS ye woot as
GPs wm ok Es ae,
ee aS By GA Gey we Be ne
xe te w, ae son Pee OE . gS
ee bes ae ye OE ay ME ge : 3
eye a % ee Sg nT ¥ we
we fd we fa he we ce RB on we
mm oh. os ce {A eg Pas aed
Be ES ef ser Se RE ’ o eX oe & ce ret of
a 2 ae ee a, Bee é
ay Sob Ss a StS 36 “ ye dad as
am, moe os Ee GS Sy inn “ts ae
ov, bake} eae Gh ets ve oa we ye we
LO capes Pe pee Ob oe, 2 & ™ aes a2
aot “Se oy 1 Be YR te i ° a)
ae ae a 2S 23 Se te oe ; vs oS
, pt E BB Be 3 tng ‘
ae Bum Boe oe 2 es ‘
trex? BS fess Bp ON ee Bo ed 3 mee
a 5 be ER Ghee at a 3 a
Be SS ex we 4k fe ge ben & be
Sg oe Oo me OS GE gh he ae oe he : wong
oe, ee ys "Og t FE he, pee RUA RS me
TD) agg py Pet bed een eae, ie 4 g 2 “e
sae, ee Bees og Ek Ma ree es bog Cs oR 2 is x
ane! a7 Be fe hp ee a 2g ght Bahy ea ules 2 aes
Sy ow, GS Og $y we Rens pe nw &o
we ws Ret ‘ mm seat
ag tale oe ® fe oe ‘3 Som Bm oS "
BOs BR Lh nee ait f ee abet 2 Soo OB oe S
fee re mes wt «8 > bee ek ARSE a ng te MS :
mp Ete ge oh Bret ole GRP Pag gl Saene a a a
mec pee gt rg eS “ fe RY er NTR
kt eg wor SK hes an age
goon Ba ES we Oh BS we we me OS
: ARs OM Ea ges ae WM & BH Si gp Be oe me ;
hee TS bo & 3 eS Si Ee ee aS
mee & gs Ee ge GE he a & Bik eB
a i “i te took i, Ok Fn g tees SR ae
oa ied cttgn HERG et fe , a we eS a 2 : Sa
vee ES See a x 3 y 4 & ‘ PO pat oy
~ BARNES sled Bek Ta fod pee we Rt el “f a
§ :
o
& & e a
: ie
Be
San
ss
2
eg

   

WASHSTATEC022367
20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 391 of 1059

Case 2

 

 

o3
ons the
ne 3
ens eS

ra

WY CANS

          

were

   

ata

“

we}

ae

  

ott

      
       

   

ARR COAIOS
g

       
   

7
4

se
Nene
&
x

. be on

& Sl cel

os pet

et &
Leg

= se

ad

a

¢
y
ant

   

nie

£
ny
3

:
%

         
         

aS
BAS
4

&
oes

y ieniporar

 

 

WASHSTATEC022368
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 392 of 1059

BE, The AES was sot desizned for use bv private cersons for non-business surposes.

The AES was designed around the needs of commercial exporters and government
otiicials, not private travelers. As CBP’s “Introduction” to the AES states:

During AES development, a Triule Resource Group convened regularly. To ensure that
all voices were heard, the group was comprised of large and small exporters, carriers,
freight forwarders, port authorities, and non-vessel aperating commen carriers
(NVOCC). At the trade’s request, separate coalitions for exporters and software vendors
were formed

it continues, “Whatever aspect of the export commuuntity you represent - exporter, carrier, freight
forwarder, port authority, service center, non-vessel operating comunon carrier, consolidator -
AES has advantages for you.”/! Nowhere does this summary recognize that private individuals
would also have to navigate a system designed by and for industry compliance specialists.

individuals attempting to use the AES will need to have compatible hardware and
software systems or to enlist the services of an authorized agent. Those who do not wish to
purchase or write their own sofware, or hire someone to complete the filing process tor them,
have the option of using AESDirect, an online version administered by the U.S. Census Bureau.

That agency, in tum, has a webpage with various resources to acquaint users with the
intricacies of the system’? Browsers can start, for example, with the 29-page 4ESDirect User
Guide’ or with any of the one-hour-plus webinars that cover various aspects of the system.

Navigating the fling process requires individuals to create an account and then fill in data
fields with various codes that are neither intuitive nor easily reconcilable with the context of an
individual traveling with his or her own private property. For example, the system requires the
parties to an export to be identified, with required fields that include the U.S. Principal Party in
Interest, which nuist be identified by “Company Name” and an acceptable ID type. Likewise, the
Ulimate Consignee also must be specified, again with reference to “Company Name” and an
suthorized form of identification.

Nowhere does the User Guide or the sereens of the system itself explain how these
categories are supposed to translate for private individuals declaring temporary exports of their

 

“C18. Customs and Border Protection. “AES: An introduction,” huse/seww.chs sow ins
visited Fuly 6, 2018).

Aid,

 
  

rect - Resources,”

erga’ Aula pas

  

Par oc
Bab taorig
PLASTER

rdf Gast visited July 6,

   

 duallable at Wiosdowyew cons
2018).

WASHSTATEC022369
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 393 of 1059
6

own property, Such persons are not just an afterthought in the system's design. Rather, it appears
that the desigon has not thought of them at all.

The acceplable forms of identification, for example, are an Employer Identification
Number (ETN), 2 Dun and Bradstreet Number, or a foreign passport number (if the foreign entity
ig im the US. at the time the goods are purchased or obtained for export). LS. individuals
making temporary exports cannot use their own passport numbers, nor can they use their Social

Security numbers.'*

Using AESDnreel, moreover, requires an individual to apply for an aceount with the
Secure Data Porial of the Automated Cormmercial Environment. The application for an ACE
Exporter Account’* requirea users to list “Corporate Information,” including an EIN and
Company Name.

The Internal Reverme Service (TAS) is responsible for issuing EINs. The IRS website that
explains the process for applying online clearly states: “Employer Klentification Numbers are
issued for the purpose of tax administration and are not intended for participation in any other
activities.”’* The online application requires the applicant to identify the “legal structure”
associated with the ETN. None of the available options corresponds with a private individual who
sitaply wishes to make an AES filing. The applicant then must specify why he or she is
requesting an EIN, with the limited menu choices again offering no option for the private AES
Hier. Finally, the applicant must certify under penalties of perjury that he or she has “examined

tas application, and to the best of my knowledge and belief, it is true, correct, and complete."

Private individuals using the online application form, in other words, must make a false
certification to the IRS about their business need for an EIN as a prerequisite to complying with
the legally-mandated AES filing requirement. These individuals are also potentially creating an
expectation with the IRS that they are creating a business that should have associated tax flings.

C. The reley fant a uengies have been aware of tthe nroblems rvivate individuals have
using the AES. L prowess in resolving them,

 

in 2015, representatives of the NEA — as well as representatives of hunting and fireann
industry associations ~ met with officials from CBP, the Census Bureau, the Department of

 
 
 

port System (ABS) exporter 1 Gling

Nes 20numberts? Ineeded ei itor*s exo

5 change | m Automate od &

8 tet t
wees /cletan Lg mie 1145

stoms and Border Protection
Hhebs,
18}.

4 See WS. C
requirement,” hit
(last vigil July 6, 261

  

      
  

  

4

SS dvailable at bites ace che dhs gowacess uh aces
visited July 6, 2018}.

poder Account AncHranonesonborn cho Cast

   

  
  

 

Hilesy an WES, BO! ‘businesses (8)

    

SIRS, “Anply for an Exaployer identi EIN) O1 Online,”

nec-seffemoloved sues! -for-an-enzsloverid

 

bang
aah

" See (RS Porm 85-4, available at hits.)
ofthe 88-4 has options for “Other (sr spe af
however, imucate char EYNs may be ob

 

not a vailable ¢ on 1 the | iBS'*s ontine application tum, eae dows eo,
ns solely for AES Aline purposes,

=
g oe ~

WASHSTATEC022370
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 394 of 1059

wee
m4

Homeland Security (DHS), and ICE to discuss the above problems. !® These discussions
emphasized the need for a sunple, straightforward, and legal means for private travelers to
comply with their AES filing requirements. The discussions also touched on concerns about
create a federal firearm registry via AES filings (a topic that is explored below In greater
depth).

Shortly after that meeting, and afler additional itervention from rnombers of Congress,
CSP announced that it would return to the status quo practice of using the paper CBP Form 4457
to track firearms for teroporary export.'” In this procedure, travelers report to a CBP office
during their trip or beforehand at a Port of Entry and present the firearms (and amamunition, if
applicable) to be recorded on the 4457. Upon return to the U.S., the traveler will declare the
property, which can be checked, if necessary, against the 4457 to ensure the samme firearms that
left the country have retarned. The ATP has also indicated that this procedure will satisfy the re-
importation of fircarms weler its anportation jurisdiction.”°

We understand that this remains the procedure for teemporary firearrn exports by private
travelers to {he present day and that the AES filing requirement is not being enforced against
these individuals.

Between 2015 and the present, NRA representatives have bad repeated contects with
officials from CBP and the Census Bureau to inguire about any changes or updates to the above-
described state of affairs. To date, we have neither seen nor heard of any evidence that the AES
system has been in any way modified to alleviate the problems it presents for private travelers.
Gur review of the applicable websites dering the preparation of these comments confirme this
impression. The AES rernains a complex application geared toward the needs of industry and
government, nol private persons traveling with their own property for non-busmess purposes.

 
 

p. BIS : should comme the AES filme reg auirement for eval

Form 4457 ? "proaedtre

The NEA is pleased to see that BIS’ current proposal is handling the AES issue in a
much more transparent and forthright manner than the 2012 DDTC rulemaking that introduced it
in the first place. The background information included with the proposal acknowledges:

BLS is aware that U8. Customs and Border Protection (CBP) has teraporarily suspended
the requirement to file LET ta the AES for personally-owned firearms and amumunition
that are “subject to the ITAR’”’ being exported under 22 CFR 123.17 (c}, due to

     

a See ® NRA- AE A, “You 8 Can't Get There from Here: Chama Administration Shrugs

 
 

  
 

eta gai! »

  
 
 

1 Sey § . BI, Reilly, “U.S. Government witl
Lane Ona Bn, Apa

ory

ete

  
  
 

* See 27 CFR. & 478.115),

WASHSTATEC022371
20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 395 of 1059

Case 2

Sen

“Ee
°

E

the

OMI ge
oy Ge

vat
wae

rey he

"SF

Bren.
Bas
ae

CAS

ee

$

to

Bh

8
B

ate

5
a tht

<A

gage

oy

V5

 

WASHSTATEC022372
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 396 of 1059

EB. rival travelers exrauting a personal Eeeanm they temporarily imvorted into the

fee
co

The same problems that arise from requiring U.S. persons to file declarations through the
AES to take advantage of the BAG exemption apply to requiring foreign visitors traveling to the
ULS. with ther own fircarms to use the AES to avail themselves of the TMP exception. This is

not necessary under the current version of 15 C.PLR. § 740.9, and tt should not be added to that
section of fo & 738.1,

Currently, foreign visitors traveling to the U.S. with their own firearms must apply for an
mmport permit from the Bureau of Alochol, Tobacco, Firearms & Explosives using ATF Form
éNIA, The individual will also have to substantiate his or her eligibility to possess a firearm in
the United States as a non-US. person (for example, by obtaining a hunting Hcense from a U.S
state). The ravelers must then declare their firearms at the border, provide CBP officials with
any required documents, and maintain the required documents during the duration of their stay.
Customs officials in the country of re-importation can use the ATF Form 6NIA te confirn that
the individual is returning with the same firearms that were brought to the U.S.

We are unaware of any atternpt on DDTC’s part to enforce a requirement that foreign
visitors Gneluding from Canada} declare the “export” of firearms they temporary brought to the
U.S. for lewful purposes through the AES when the visitor returns home. indeed, j itis difficult to
understand how doing so would contribute to national security. Thanks the Second Amendment

and America’s unique commitment to individual liberty, the U.S. has by far the largest civilian
stock of firearms in the world”! Given the ready availability of firearms in the U.S. as compared
to the rest of the world, there is little chance that America’s interests are seriously threatened by
ae gn visitors brmging their own lawfully obtained guns into the country. At the very least,

hey are not threatened encugh to uepose a bureaucratic requirement for private foreign travelers
that has already proven unworkable for their US. counterparts.

For these reasons, we urge BIS to omit from §8 740.2 and 758. 10 the AES declaration
requirement as applied to private foreign travelers temporarily bringing personal firearms into
the US. Foreign hunters and competitive shooters help contribute to the US. economy, and

these proposed changes would discourage them frorn doing so. Meanwhile, reports of foreign
travelers comumitteig crimes in the US. with firearms they lawfully brought with them are

vanishingly rare.

i. The expanded date elements necessary for AES filmes exacerbate the problems fer
private travelers forced io use the system and violate the spirit of Congressional
prohibitions against federal firearm registries.

The proposal would “expand the data elements required as part of an AES fling for
ilirearms trensterred from the USMT] to include serial mambers, make, model and caliber,”
inchidiog for those wishing to use the BAG and TMP exemptions. This makes the previously
mentioced problems with AES fling that ouch worse. It also rune counter to the spirit of clearly

 

“| Lederer, supra note 2.

WASHSTATEC022373
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 397 of 1059
10

established Congressional policy against using bureaucratic record-keeping requirements to
establish firearms registries.

Firearm registeies have long been anathema to gun owners as a tool that can be used to
target thera for discrimination and for the eveninal seizure of their firearms. History is rife with
examples of tyrants who used civilian disarraament to further their despotic ends’ and
America’s own Revolutionary War began in carnest after a British raid on Colonial arms caches.
Against this backdrop, federal gun control laws have consistently maintained a policy aguinst
national registries of the sorts of common arms with which Americans typically exercise their

Second Amendment rights.”

Congress, in enacting the Gun Control Act of 1968 (GCA), specifically declined to create
a federal firearm registry, despite the urging of President Lyndon B. Johnson to do so. Both the
House and the Senate voted down proposals to require registration of gums as the legislation
made its way through Congress.” As Sen. James Molure later stated,

The central compromise of the Gun Control Act of 1968—the sine qua non for the entry
of the Federal Government into any form of firearms regulation was this: Records
concerning gun ownership would be maintained by dealers, not by the Federal
Government and not by State and local gaveraments "1

Congress then amended the GCA in 1986 to prohibit any rule or regolation enacted under
‘8 auspices from using the records that federal frearm licensees mrust keep io establish “any

vs tem of registration of Grearms, firearms owners, or firearms transactions or dispositions ...°’

When the Brady Handgim Violence Protection Act of 1993°5 created the authority for the
National Instant Criminal Background Check System (NICS), Congress took pains to ensure the
system would not circumvent the GCA’s policy against firearm registration. The Act states that
ifthe NICS determines receipt of a firearm would not be in violation of law, it shall “destroy all
records of the system with respect to the call (other than the identifying number and the date the

 

” See, e.g, STEPHEN HALBROOK, GUN CONTROL IN THE THIRD REICH, DISARMING THE JEWS AND “ENEMIES OF THE

STATE” (ndependent inst, 2013).

*° The National Firearms Act, 26 U.S.C. §§ 5801-9872, requires federal registration of limited categories of arras,

bat to the extent it covers firearms, those guna— which inchide machineguma, short-harcied shotguns, short-harreled

rifles, and non-sporting firearms greater than .50 caliber - are comparatively rare among the U.S. civilian firearm

stock.

“Re oanatks Upon Signing the Gun Control Ac i of 1968," Oct. 22, 1968, available at
{O19 Cnet visited Fuly 6, 2015).

 

4 See Lyndon B. Johnson

fite aww residency

   

© 114 Cong. Rec. 122267 (daily ed. Juby 19, 1968); 114 Cong, Rec. $27420-421 (daily ed. Sept. 18, 1968}.

“131 Cong, Rec. 89163-64 Ouly 9, 1985).
713 U.S.C. 8 926).
@ Bub, L. No. 103-159, 107 Stat. 1536 (1993).

WASHSTATEC022374
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 398 of 1059
li

number was assigned) and all records of the system relating to the person or the transfer”
Section 103() of the Act contains additional prohibitions against the use of the system to create a
federal firearms registry:

No department, agency, officer, or employee of the United States may—

(L) require that any record or portion thereof generated hy the system established
under this section may be recorded at or transferred to a facility awned
managed, ov controlled by the United States or any Stute or political subdivision

thereof: or

(2) use the system established under this section to establish any system for the
registration of fireorms, firearm owners, sr firearm transactions or dispositions
except with respect to person, prohibited by section 922 (@} or (n) of title 18,
United Stated Code State law, from receiving a firearm.

Beginning in 1979, the annual appropriations bills that funded the ATF and its
predecessor agency prohibited the Department of Justice from centralizing the records of federal
frearm licensees (FFLs), until the prohibition was made permanent in 2011.°' Also mado
permanent in that 2011 appropriations bill was another rider that prohibited the ATF from
compiling a searchable registry of gun buyers’ names from business records transferred to the
agency by FFLs who ceased dong business.” A thied provision in the same bill permanently
created a 24-hour deadline for the destruction of identifying information on those who
suceessfully undergo a NICS check.°°

Even Qoamacare contains a number of provisions that prohibit information collected
under its authority from being used to create firearm registries.“

Meanwhile, there is no express authority in the enabling act under which this rulemaking
is promulgated for BIS to collect and retain detailed information on the firearms owned by law-
abiding Americans. Yet BIS is proposing to compel Americans to enter identifying information
about themselves and their fearms into a federal database as a precondition of engaging in
lawful travel with firearms. Individuals forced to comply with this requirement are given no
assurances about how the information will be retained or protected or whether it will be available
to other entities, and ifse, under what circumstances. This clearly runs contrary to the spirit of
congressional policy governing the handling of firearm owner information.

 

818 US.C. S22 QKC).
*9 107 Stat. at 1542,
4 Consolidated and Further Continuing Appropriations Act, 2012, Pub. L. No. 112-45, 125 Stat. 352, 609 (2

34428 Seat, $82, €10.

Ast

* fd. at 632,

34 Patient Protection and Affordable Care Act, Pub, L. No. 111-148, 124 Stat. 119, 884-8 (20103,

WASHSTATEC022375
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 399 of 1059

12

The de jacto federal firearm registry that would be created by forcing priv ate gun owners
to make detailed declarations about themselves and their firearms via the AES is another
argument in lavor of retaining the current procedure utilizing the paper Form 4457. That
procedore vindicates the government's legitimate interest in monitoring the firearms that move
aid in out of the country but dees not require the government to maintain a central registry of
firearm owner information,

Going forward, any further attempt to automate the information private travelers must
provide about their personal firearms should include express privacy provisions. At a minimum,
these should prevent the dissemination or transfer of the information to other entities and require
its complete desiruction once CBP has verified that the firearms which were temporarily
exported have been returned to the U.S.

For ail these reasons, the NRA objects to the proposal’s use of expanded data elements
for private travelers seeking to utilize the BAG or TMP exceptions and urges that those
requirements be omitted from the final rule.

ili, The Final Rule Should Take Effect immediately to the Extent Requirements Are
Eliminated and Phase in Other Changes to Allow Regulated Entities Time to Adapt.

When the final rule governing Categories 1, TI, and (1 of the USML is published, certain
changes should take effect immediately, while others should be phased in ta allow regulated
endties time fo adapt.

Changes that merely climinate requirements altogether should take effect immediately.
For example, there is no justification for continuing to make “manufacturers” of articles that
would be moved off the USML register with the Department of State.

On the other harul, where control of an item changes from the USML to the CCL,
necessitating new procedures by the regulated entity, implementation of the final rule's effective
date should be delayed to allow for new compliance systems to be established.

Licenses already granted under the ITAR should also be grandfathered for all outstanding
transactions.

The NRA does not have any specific recommendations for a timeline of implementation
for enforcing new requirements and procedur es. We will defer fo the entities whose day-to-day
sperations will be directly affected by the changes in the final rule.

Conclusion

The NRA is very pleased to see Export Reform finally burn its attention to Categories 1
U, and U1 of the USML. The proposal charts a positive course thet will contribute to national
security, enhance the competitiveness of U.S. businesses, and benefit ordinary gun owners by
mitigating the potential for export regulations to burden imocent conduct that does not implicate
national security. We hone you will take the suggestions offered herein sericusly to further
promote the worthy goals of this effort, and we appreciate the opportunity to provide input.

WASHSTATEC022376
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 400 of 1059

paneh
tod

We have also included our submission on the Directorate of Defense Trade Control’s
companion rulemaking and incorporate those cornments herein by this reference.

WASHSTATEC022377

 

Sincerely,
f
( ce hes ae f
. i
f

g
Christopher Zealand 4
Senior Research Attorney

NRA-TLA
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 401 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-e2)d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2627

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M Perlmutter

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022378
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 402 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-yche
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2628

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Baker

 

General Comment

U.S. firearms exported to Mexican police have been used in massacres and forced disappearances. We
need international background checks to prevent gun exports to military and private groups that use them
to commit violence or collude with organized crime.

At the core of these proposed changes is the mistaken belief that firearms do not merit tighter control
because they are neither high-tech nor provide unique military advantages. In reality, these are some of
the weapons most often used to commit abuses and extend conflict around the world. As such they
deserve our highest scrutiny, not an easier path for sale and one without Congressional oversight. The
policy continues the wrong-minded approach of the Trump administration to treat weapons as any other
trade commodity, threatening to undermine long-term global security and true U.S. national security
interests.

"The Trump administration's decision to relax regulations on the export of firearms will make it easier for
terrorists, tyrants and criminal gangs to get their hands on the same dangerous firearms that have been
used in mass shootings in the United States. This is a victory for the NRA and the gun industry and a loss
for everyone else. Relaxing regulations on many firearms by putting them under the jurisdiction of the
Commerce Department rather the the Department of State will make it harder to track where these
weapons end up, and therefore easter for them to be diverted into the wrong hands. To make matters
worse, Congress would no longer even be notified of major firearms exports, making it harder to do
things like limit sales to the police in the Philippines who have been involved in assassinations of their
own citizens -- as Sen. Ben Cardin, who blocked such sales in the past, has noted.

O, let America be America again --

The land that never has been yet --

And yet must be -- the land where every [one] is free.
Langston Hughes, Let America Be America Again

WASHSTATEC022379
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 403 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-gdf7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2629

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vincent Bergan

 

General Comment

Asa US citizen lam opposed to the new regulations which make it easier to sell high tech American
made weapons overseas. It is dangerous because those weapons could easily get into the wrong hands
and be used against Americans.

WASHSTATEC022380
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 404 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-222x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2630

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Couch

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world. They are pushing hard for a rule change that would move the handling of export
licenses of semiautomatic assault weapons and other powerful firearms from the U.S. State Department
(focused on safeguarding our nation) to the U.S. Commerce Department (focused on promoting
American business). This transfer of authority would open new floodgates for arms sales internationally,
with serious implications for our national security.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting

WASHSTATEC022381
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 405 of 1059
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.
Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,

not less!

Thank you for taking action to help make our country and our world a safer place.

WASHSTATEC022382
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 406 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-mvip
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2631

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Mitchell

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military yet semi-automatic rifles are used
in armed conflicts, causing enormous damage. U.S. troops use rifles in semi-automatic mode an
overwhelming amount of the time. Regarding wide retail availability of firearms, about which comment
has been requested, many countries prohibit civilian possession of semi-automatic rifles and handguns as
well as any larger caliber firearm. Six U.S. states, DC, and several large retail chains also prohibit retail
sale of semi-automatic assault rifles. Many semi-automatic rifles are easily converted to fully automatic
firearms. Because military-style assault rifles clearly have substantial military utility, transfer of these
firearms to Commerce Department control is inconsistent with the statutory framework enacted by
Congress to regulate the export of arms as the rule would eliminate Congressional oversight for
important gun export deals. Congress will no longer be automatically informed about sizable sales of
these weapons which will limit its ability to comment on related human rights concems, as it recently did
on Philippines and Turkey. Congressional action in 2002 required sales of firearms regulated by the US
Munitions List valued at $1 million or more be notified to Congress. Items moved to Commerce control
would no longer be subject to such notification. In a September 15, 2017 letter, Senators Benjamin
Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move would violate Congressional
intent and effectively eliminate Congress proper role. The new rules would transfer the cost of processing
licenses from gun manufacturers to taxpayers. Registration fees that since the 1940s have been used to
offset the costs to the government of tracking who is manufacturing weapons would no longer apply to
manufacturers of semi-automatic weapons, and Commerce does not charge any fee for licensing. The
government taxpayers will absorb the cost of reviewing applications and processing licenses. Gun
exporters that benefit from these sales should shoulder this cost. National laws for brokers and financiers
who arrange firearm shipments are a weak link in the chain of efforts to curtail trafficking of small arms
and light weapons. There is good reason for concern that firearms brokers will no longer be subject to US
brokering law. Although Commerce states it will retain rules on brokering for a State Department list that
includes assault rifles, there is no statutory basis for brokers of these weapons to register and obtain a
license, increasing the risk of trafficking which will make 1t easier for unscrupulous dealers to escape
attention. The rule reduces end-use controls for gun exports and would eliminate the State Departments

WASHSTATEC022383
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 407 of 1059

Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and
post-shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators. End-use controls are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale but the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking. The rule enables unchecked gun production in the U.S. and exports
abroad by removing the block on 3D printing of firearms. When Defense Distributed founder Cody
Wilson posted online instructions for 3D-printing weapons, the State Department successfully charged
him with violating arms export laws, since his open-source posting made it possible for anyone with
access to a 3D printer, anywhere, to produce a lethal weapon. Unless corrected, the new regulations run
the risk of effectively condoning and enabling 3D printing of firearms in the U.S. and around the globe.
By effectively eliminating many means to detect firearms, background checks on domestic sales and end-
use controls on international exports for such weapons, this change could generate many preventable
tragedies.

WASHSTATEC022384
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 408 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-tcng
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2632

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Lorioux

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

Thank you

WASHSTATEC022385
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 409 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-dyhs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2633

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin DeKlotz

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022386
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 410 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-3fdd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2634

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Heinz

 

General Comment
SIR/MADAM:

I oppose this rule change that would switch the regulations of firearms export from the US State
Department to the US

Commerce Department! It would eliminate the State Department's "Blue Lantern" program, in place
since 1940, which

carries our hundreds of pre-license and post-shipment inspections and publicly reports on them. Ht also
would remove

licensing requirernents for brokeres, increasing the risk of trafficking. Finally, it would remove the State
department's block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructins for how to 3D print

weapons, the State Department successfully charged him with violating arms export laws. Since his
open-source posting

made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this bock, effectively enabling 3D printing of firearms in the US an around the
globe.

This seems like we are assisting a Russian Organized crime ring again!

WASHSTATEC022387
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 411 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944p-Sek5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2635

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Claudia Gibson

 

General Comment

Please do not unleash gun sales on the world & end up with thousands being killed JUST LIKE WHAT
HAPPENS EVERY WEEK IN AMERICA!!! The NRA should be sued for promoting death! And take
theyre tax free status! Theyre totally political!

Fuck trump!

WASHSTATEC022388
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 412 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9449-f32z9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2636

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Fretwell

 

General Comment

Export weapons should not be under Department of Commerce. They are not to be trusted.

WASHSTATEC022389
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 413 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944g-8fn6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2637

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Skiles

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022390
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 414 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944g-8xrp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2638

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Donna Shuey

 

General Comment

I generally oppose regs that would make it easier to export guns from the US so I oppose any changes to
current rules and regs.

Ex, Congress no longer being notified about large weapons sales is not acceptable.

The changes would present fewer obstacles for crime organizations to purchase large caches of weapons.
Removing liscensing requirements is also a problem in my opinion.

None of the rule changes are acceptable and | urge you to oppose them.

Thank you

WASHSTATEC022391
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 415 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944g-8vu5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2639

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Miller

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Firearms are dangerous! They are used to kill people every day around the world in acts of terrorism,
organized crime, political violence and human rights violations. They should be subject to more controls,
not less. The Commerce Department does not have the resources to adequately enforce export controls.
This rule change would remove essential safe safeguards that help keep extra-legal agents from obtaining
the weapons that fuel violence that destabilizes countries and causes mass migration.

Please do the right thing and forgo this disastrous rule change.

WASHSTATEC022392
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 416 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-zc6c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2640

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diana Smith

 

General Comment

I do not support switching the regulation of firearms exports from the State Department to the Commerce
Department. This change facilitates exporting firearms to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration. Is America into making
money for arms deals, or are we for stabilizing the nations on this earth, reaching for democratic peace
for all.

WASHSTATEC022393
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 417 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-4m7e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2641

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dawn Prosser

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022394
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 418 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-genr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2642

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roger Fretwell

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department.

The proposed rule change eliminates necessary Congressional oversight for sun export deals; places the
cost of processing

licenses on the U.S. taxpayers; enables 3D printing of firearms; and allows weapons of war to more
easily proliferate

throughout the world. The rule change increases the profits to the American gun industry while the entire
world pays the cost

in lives.

WASHSTATEC022395
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 419 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-hf5p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2643

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Mitchell

 

General Comment

As a concerned citizen, I oppose the NRA's push to move export licenses of semiautomatic assault
weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce Department.
I believe this transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. Right now, firearms exports are classified as military", which
allows Congress to block sales of large batches of firearms to foreign countries. With this rule change,
Congress would no longer be automatically informed about sizable weapons sales that it could stop in the
name of national security, even to countries where there are serious human rights concerns, such as the
Philippines and Turkey. In addition, the Commerce Department just does not have the resources to
adequately enforce export controls. Its Bureau of Industry and Security does not have staff everywhere.
This means that firearms traffickers, organized crime, terrorist organizations, and other violent and
dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition. Finally, this rule change would eliminate some very important State Department programs,
including; the State Departments Blue Lantern program, the licensing program for brokers, and the block
on 3D printing of firearms. The bottom line is that firearms are extremely dangerous. They are used to
kill people every day around the world in acts of organized crime, political violence, terrorism, and
human rights violations. They should be subject to more controls, not less!

WASHSTATEC022396
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 420 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-vSmo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2644

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Linda Knudson

 

General Comment

: | oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022397
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 421 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-fizw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2645

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Black

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022398
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 422 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-ekgk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2646

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heather Mulkerns

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. As a mother Lam very
concerned about gun violence in this country.

WASHSTATEC022399
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 423 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-dhs1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2647

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Felicia Feingersch

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. Stop making guns
easier to get!

WASHSTATEC022400
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 424 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-h4pb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2648

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: virginia Feldman

 

General Comment

As a pediatrician, parent, and grandparent, | oppose moving export license oversight for firearms from
the State Department to the Commerce Department. The proposed rule change eliminates necessary
Congressional oversight for gun export deals; places the cost of processing licenses on the U.S.
taxpayers, enables 3D printing of firearms; and allows weapons of war to more easily proliferate
throughout the world. The rule change increases the profits to the American gun industry while the entire
world pays the cost in, increased health costs, environmental degradation, & lives..

WASHSTATEC022401
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 425 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944r-opox
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2649

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brenda Smith

 

General Comment

I oppose the transfer gun export licensing from an agency (State Department) with a mission to promote
stability, conflict reduction, and human rights, to an agency (Commerce Department) with a mission to
promote trade and which lacks the resources to adequately enforce export controls. The propose agency
is to promote commerce in this case -- weapons. There is enough conflict in the world, there is no need
for more weapons.

WASHSTATEC022402
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 426 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944s-lulp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2650

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Calli Madrone

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022403
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 427 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944s-zolk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2651

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ryan Taylor

 

General Comment

The proposed rule change:

* Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
* Eliminates Congressional oversight for important gun export deals.

* Transfers the cost of processing licenses from gun manufacturers to taxpayers.

* Removes statutory license requirements for brokers, increasing risk of trafficking.

* Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

* Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

* The Commerce Department does not have the resources to enforce export controls, even now.

* Reduces transparency and reporting on gun exports.

* Transfers gun export licensing from an agency with mission to promote stability, conflict reduction,
and human rights, to an agency with mission to promote trade.

WASHSTATEC022404
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 428 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944s-86h9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2652

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Switching the regulation of firearms would facilitate
firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents like
organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration.

WASHSTATEC022405
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 429 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944s-ky5z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2653

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Bell

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022406
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 430 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944s-q2uz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2654

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Heaney

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022407
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 431 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944s-txfo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2655

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jerry Charison

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022408
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 432 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944s-sdbi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2656

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ronald Lynn White

 

General Comment

Please make sure that the proposed rule change DOES NOT:

Treat semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state and
non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminate Congressional oversight for important gun export deals.

Transfer the cost of processing licenses from gun manufacturers to taxpayers.

Remove statutory license requirements for brokers, increasing risk of trafficking.

Reduce or eliminate end-use controls, such as State Depts Blue Lantern program, or eliminates
registration of firearms exporters.

Enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

Give the Commerce Department the responsibility to enforce export controls over semi-automatic assault
rifles,

Reduce transparency and reporting on gun exports.

Transfer gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022409
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 433 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944t-r4eg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2657

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. Military style weapons like the
AR 15 belong in the hands of US Military personel, not private citizens and not terrorists and crimals
abroad.

This is yet another move that puts the profits of the US gun industry ahead of the US people and the

people world wide. [thought Presiden Trump was going to drain the swamp rather than relocate it to his
administration.

WASHSTATEC022410
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 434 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944t-p3ul
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2658

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Foster

 

General Comment
What's being prepared is bad!
Potential points to make are that the proposed rule change:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals. Transfers the cost of processing
licenses from gun manufacturers to taxpayers. Removes statutory license requirements for brokers,
increasing risk of trafficking. Reduces or eliminates end-use controls, such as State Depts Blue Lantern
program, and by eliminating registration of firearms exporters, a requirement since the 1940s. Enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports. Transfers gun export licensing from an agency with
mission to promote stability, conflict reduction, and human rights, to an agency with mission to promote
trade.

WASHSTATEC022411
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 435 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944t-kmg5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2659

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Lindley

 

General Comment

If this proposed rule reduces or eliminates end-use controls, such as State Depts Blue Lantern program,
and eliminates

registration of firearms exporters, a requirement since the 1940s, we will contribute to instability and
threats to safety in other

countries. That will only add to the need for immigrants and those seeking asylum in our country to flee
their dangerous

situations. Increasing the risk of arms trafficking is never in our best interests nor those of countries to
which we export.

WASHSTATEC022412
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 436 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-tdce2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2660

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allison Fradkin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022413
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 437 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-tdet
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2661

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leah Elkins

 

General Comment

This new rule would loosen regulations over gun exports, potentially increasing the risk that dangerous
weapons may end up in the hands of international terrorists and criminals. The proposed rule would
dramatically change the regulatory structure for firearm exports. The proposed rule is complex and
appears to be largely driven by the interests of the gun industry. | am appalled at this administrations
capitulation to the gun lobby which is now turning to the international market as gun sales decline in the
US. Lam concerned that the proposed rule does not adequately address our national security, foreign
policy, international crime and terrorist threats. Congress and the public must be able to understand the
impact of these rules on potential firearm exports. The proposed rule fails to recognize the inherently
military nature of many of the relevant firearms. Rather than moving forward with the proposed rule, the
Administration should consider other alternatives to better balance the important interests at stake.

WASHSTATEC022414
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 438 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-4eru
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2662

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chris Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits fora U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022415
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 439 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-zaf2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2663

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: BRUCE ALDER

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022416
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 440 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-mowr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2664

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tenille Woodward

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022417
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 441 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-3rev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2665

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Ayers

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

We shouldn't have assault style weapons available to individuals at home or abroad as they were

designed as weapons of war, and as such should be restricted to military use. Why facilitate deranged
parties acts of mass murder whether it be at home ore elsewhere?

WASHSTATEC022418
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 442 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-nvem
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2666

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nathaniel Watkins

 

General Comment

I oppose this regulation change. The only parties who stand to benefit are arms manufacturers.
Meanwhile, the lax enforcement capabilities of the Department of Commerce will make it easier for US
made arms to find their way into the hands of people who would use them against us.

WASHSTATEC022419
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 443 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-r8ir
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2667

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: B.L. Melton

 

General Comment

I oppose the proposed change of export licencies from the State Department to the Commerce
Department. This transfer includes assault weapons and other powerful firearms and will make it easier
to export U.S. guns and ammunition globally. These exported firearms are already being used in crimes,
attacks and human rights violations in many other nations.

A change to the Commerce Department will increase the number of export applicants by 10,000

annually, according to the Dept. of Commerce estimates. This change will only benefit the arms business,
and cause many more deaths and destruction worldwide.

WASHSTATEC022420
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 444 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944u-aqgl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2668

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Schoene

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S.

Commerce Department. What is the purpose of making this change -- the export of many more firearms,
including weapons

of mass murder? Isn't it enough that America is drenched in privately-owned guns -- including assault
rifles -- and suffers

from the highest rates of gun violence and gun deaths in the world -- by a mile? We want to infect the
rest of the world with

our unique kind of insanity? Well I say "NO we do not!"

WASHSTATEC022421
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 445 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944x-h8ci
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2669

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynn Baldwin

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022422
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 446 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944x-s54y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2670

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Valerie Cooper

 

General Comment

I oppose moving export license oversight for firearms from the Department of State to the Department of
Commerce because the proposed rule change treats semiautomatic assault rifles as non-military. This is
despite the fact that U.S. troops routinely use their military rifles in sermautomatic mode, these weapons
are used by state and non-state groups in armed conflicts, and the civilian possession of such weapons is
prohibited in many countries. The proposed rule also: eliminates Congressional oversight for important
gun export deals; transfers the cost of processing licenses from gun manufacturers to taxpayers; and,
enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022423
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 447 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-944y-7vwa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2671

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erika Benda

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022424
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 448 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9447-3pl5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2672

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dale Goodno

 

General Comment

Iam in favor of moving export license oversight for firearms from the State Department to the
Commerce Department.

WASHSTATEC022425
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 449 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9447-czqc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2673

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Kline

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022426
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 450 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9447-n9hb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2674

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Kaszyca

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Our country is flooded with weapons already and now
we want to flood the world with even more. Obviously this is about profit for the weapons industry and
does nothing but make our already dangerous world more dangerous. This rule change is unacceptable
and | expect someone there knows it.

WASHSTATEC022427
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 451 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9447-18fu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2675

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Livingston

 

General Comment
Dear sir

I am writing to oppose the proposed changes to the regulation of domestic Firearm sales to foreign
purchasers. The United States has supplied weapons to foreign groups in the past only to have those same
weapons used against our own military personnel. Mistakes were made in the past but I would rather
arms sales were regulated by the State Department whose aim is to protect the safety of our nation. The
Commerce Department has a goal of increasing our sales and isn't tasked with determining whether those
sales constitute a future danger to our country.

WASHSTATEC022428
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 452 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9450-80cc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2676

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Megan Epperson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022429
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 453 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9450-qa2q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2677

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Megan Epperson

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022430
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 454 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9450-53dn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2678

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andy Winger

 

General Comment

The price is too high ... in lives destroyed. The arms industry relies on our government to pass legislation
that helps them and hurts the rest of us. Modern governments should have the people's best interests in
mind. That's what our founding father's risked their lives for.

WASHSTATEC022431
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 455 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9451-7evn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2679

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Dortenzio

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC022432
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 456 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9451-w3e5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2680

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kelly Warnberg

 

General Comment

Iam disgusted that the United States seems to be determined to share its gun problem with the rest of the
world! Lam strongly oppsed to the proposed rule to transfer oversight of small arms (firearms) exports
from the State Department to the Commerce Department. This rule would make U.S. exports of small
arms far more dangerous by transferring controls to an agency that prioritizes doing business over
safeguarding national security. The rules elimination of congressional oversight of commercial weapons
sales of $1 million or more is also reckless. This rule has one purpose only: to garner profits for a U.S.
gun industry that is faring poorly in the domestic market. It comes after years of lobbying by the NRA
and National Shooting Sports Foundation. No one elsed asked for it or wanted it. The NSSF, the trade
group for the gun industry, has already boasted the rule would lead to a 20% increase in American gun
exports. We see the gun lobbys influence in the rules description of semiautomatic assault rifles like the
AR-15 as civilian products. These weapons were not designed for household use, they were designed to
kill en masse on the battlefield. That is why they are the weapons of choice for mass shooters. If you go
forward with this disastrous policy, I will do everything in my powerpeacefully and democraticallyto
hold your leadership accountable for the resulting global bloodshed. That will include advocating against
your budget priorities across-the-board until a new, non-corrupt administration can come in and clean
house.

WASHSTATEC022433
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 457 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945 1-vi4t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2681

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dave Riley

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022434
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 458 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9451-b7xs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2682

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Mindell

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of

WASHSTATEC022435
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 459 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9451-998b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2683

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Brenner

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

Elizabeth Brenner 97232

WASHSTATEC022436
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 460 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945 1-onbx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2684

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Kleinschmidt

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022437
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 461 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9451-45ix
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2685

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please, please no! I oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates necessary Congressional oversight for gun
export deals; places the cost of processing licenses on the U.S. taxpayers, enables 3D printing of
firearms; and allows weapons of war to more easily proliferate throughout the world. The rule change
increases the profits to the American gun industry while the entire world pays the cost 1n lives.

WASHSTATEC022438
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 462 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-3vjo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2686

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Whitter

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022439
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 463 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-385]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2687

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Stibolt

 

General Comment

I strongly oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates critical Congressional oversight for gun
export deals; places the cost of processing licenses on the U.S. taxpayers, enables 3D printing of
firearms; and allows weapons of war to more easily proliferate throughout the world. The rule change
increases the profits to the American gun industry while the entire world pays the cost in lives. This
change seems poorly thought out and completely unnecessary.

WASHSTATEC022440
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 464 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-1v2d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2688

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Brackett

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries.

The proposed rule also: eliminates Congressional oversight for important gun export deals; transfers the
cost of processing licenses from gun manufacturers to taxpayers; and, enables unchecked gun production
in the U.S. and exports abroad by removing the block on 3D printing of firearms.

The public needs MORE information not less about firearms both domestically and internationally.

The proposal reduces transparency and reporting on gun exports and transfers gun export licensing from
an agency with a mission to promote stability, conflict reduction, and human rights, to an agency with a
mission to promote trade and which lacks the resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

I think the level of criminality in Central America and Mexico has been partially enabled by guns from

the USA ending up in gangs and drug cartels. This has also encouraged the surge in Asylum seekers. Lets
not make gun sales easier.

WASHSTATEC022441
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 465 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-gsn3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2689

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacqueline Brandt
Organization: Ms.

 

General Comment

I strongly oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates necessary Congressional oversight for gun
export deals; places the cost of processing licenses on the US taxpayers; enables 3D printing of firearms
and allows weapons of war to more easily proliferate throughout the world. The rule change significantly
increases profits to the American gun industry while the entire world pays the cost in lives. The ethical
choice is clear.

WASHSTATEC022442
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 466 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-5¢¢s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2690

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Polly Robinson

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department.

WASHSTATEC022443
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 467 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-dy7]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2691

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Walter Mintkeski

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

Nate Smith, Chair of the Military, Security and Police Transfers Thematic Group at Amnesty
International USA, said of the proposed rule changes: While these changes are somewhat obscure and
bureaucratic, they pose very concrete and real risks to human nghts and peace efforts around the world
and to national security here in the US.

Please heed Mr. Smith's warnings.

WASHSTATEC022444
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 468 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-uphs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2692

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Thomas Callanan

 

General Comment

Stop this crazy proliferation of guns.

WASHSTATEC022445
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 469 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-q0kd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2693

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Stone

 

General Comment

I join all those Americans who ask you to reject this proposed rule.

This proposal would make it easier to export U.S. guns and ammunition globally, even though U.S.-
exported firearms are already used in many crimes, attacks and human rights violations in many other
nations.

There are many problems with this proposal, including it:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

PLEASE REJECT THIS PROPOSAL!

WASHSTATEC022446
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 470 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-qba4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2694

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Teresa Rowan

 

General Comment

Iam a retired social worker, mother of three and active voter and community member. | am all too aware
of the devastation that gun violence has exacted on our communities here in the US. | oppose the
proposed rule and urge you to abandon the proposal that will make it easier to export semi-automatic
weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere.

Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.Congress will no longer be automatically informed about sizable sales of
these weapons. That will limit its ability to comment on related human rights concerns,

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the
gun exporters that benefit from these sales should bear this cost. National laws for brokers and financiers
who arrange firearm shipments are a weak link in curtailing trafficking of small arms and light weapons.
Firearms brokers would no longer be subject to US brokering laws which would make it easier for
unscrupulous dealers to escape attention. The rule reduces end-use controls and public reporting on gun
exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce
Department does not have resources, data, expertise or institutional relations to enforce export controls.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries. This rule would transfer gun export licensing to an agency the Commerce
Department - whose principle mission is to promote trade.

WASHSTATEC022447
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 471 of 1059

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in
criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights. Military assault style firearms are used to kill a thousand
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. The export of these weapons should NOT be subject to weaker controls.

WASHSTATEC022448
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 472 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9453-bebr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2695

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Brock

 

General Comment

Can we please be a model for the world to look to on matters of peace and justice, beginning with our
policies on gun exports:

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022449
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 473 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-el3x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2696

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martin Horwitz

 

General Comment

The State Department should continue to control firearms.

Firearms are classified as "military" for a good reason, and their regulation is much more appropriate
under the State Department than the Department of Commerce.

Firearms are in need of much more regulation that they are currently, and that regulation should remain
under the State Department.

WASHSTATEC022450
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 474 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-rqs5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2697

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Ayres

 

General Comment

The Commerce Department does not have the resources adequately to enforce export controls. Its Bureau
of Industry

and Security does not have staff everywhere. This means that firearms traffickers, organized crime,
terrorist organizations,

and other violent and dangerous agents would face far fewer hurdles to obtaining large caches of
American guns and

ammunition. Firearm exports should continue to be regulated by the State Department. There is a
compelling reason

they are, and have long been, regulated by State.

WASHSTATEC022451
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 475 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-nk0a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2698

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Comfort

 

General Comment

Wage peace. Sell building technology. Use tax money for uplifting not destroying.

WASHSTATEC022452
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 476 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-llag
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2699

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022453
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 477 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-wlps
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2700

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Black

 

General Comment

Iam a parent, educator, retiree and my wife and | oppose the proposed rule for the following reasons:
The proposed rule treats semi-automatic assault rifles as non-military. But many groups in importing
countries use semi-automatic rifles in armed conflicts, causing enormous damage. US. troops use rifles
in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, DC, and several
large retail chains also prohibit retail sale of semi-automatic assault rifles.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. Senators have explicitly noted that this move would violate Congressional intent and
effectively eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. Taxpayers will absorb the cost of reviewing
applications and processing licenses.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers to register and obtain a license, increasing the risk of trafficking. That will make it easier for
unscrupulous dealers to escape attention.

The rule reduces controls for gun exports. It would eliminate the State Departments Blue Lantern

WASHSTATEC022454
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 478 of 1059

program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce. The BISs
enforcement office, with no staffin Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to the Commerce Department whose principle mission is to
promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and
pervasively used in criminal violence around the world. Controlling their export should be handled by the
State Department, which is mandated and structured to address the potential impacts in importing nations
on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.

Thank you.

WASHSTATEC022455
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 479 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-80ds
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2701

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022456
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 480 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-6q)x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2702

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Johnson

 

General Comment

I respectfully request that this proposed rule change be defeated. Among the reasons are that it

1. Treats semi-automatic assault rifles as non-military, despite their use by US. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
2.Eliminates Congressional oversight for important gun export deals.

3.Transfers the cost of processing licenses from gun manufacturers to taxpayers.

4 Removes statutory license requirements for brokers, increasing risk of trafficking.

5.Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

6.Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

7.The Commerce Department does not have the resources to enforce export controls, even now.

& Reduces transparency and reporting on gun exports.

9 Transfers gun export licensing from an agency with mission to promote stability, conflict reduction,
and human rights, to an agency with mission to promote trade.

Points 1 and 9 above are especially compelling. We definitely should not export our gun violence
problems to the rest of the world.

WASHSTATEC022457
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 481 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-cz37
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2703

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national secunty.

WASHSTATEC022458
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 482 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-kbj0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2704

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Charlotte Smith

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. You can also copy and paste in other parts of this email,
too, in order to make your case.

WASHSTATEC022459
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 483 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9454-ionu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2705

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Winterhalter

 

General Comment

Iam writing to ask that you not approve the rule change that would switch the regulation of gun exports
from the State Department to the Commerce Department. In this era of global tension and terrorism, it
makes no sense to increase opportunities for other countries to have access to the weapons that could be
used to terrorize people around the world.

Thank you for your consideration.

WASHSTATEC022460
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 484 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9455-a4gy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2706

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michaele Tharrett

 

General Comment

This country cannot even control what is going on here with our homegrown terrorists & these guns,
especially the weapons used by our military & designed for our military like the AR-15. The President
appeases the gun lobby with these ideas, but that is just a fraction of the population & only serves his
political purposes. We need to get our house in order. Contrary to Mr. Trump's opinion the United States
does not need to be like Russia. He wouldn't even need to come up with schemes like this for trade, had
he not alienated our closest allies like Canada who we had a trade deficit with, they spent more money
here than we did there. I'm praying that someone who works in this government now & has control, uses
common sense in this case & acts responsibly.

WASHSTATEC022461
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 485 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9455-cni9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2707

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alejandro Sahagun

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022462
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 486 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9455-h6c5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2708

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: joanne groshardt

 

General Comment

the proposed rule change:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022463
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 487 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9455-hqwu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2709

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Dixon

 

General Comment
The proposed rule change:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.
The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022464
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 488 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9455-vOxs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2710

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joyce Dixon

 

General Comment

The proposed rule change:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade

WASHSTATEC022465
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 489 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9456-qhqv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2711

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel West

 

General Comment

I oppose the proposed rule and urge you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use
controls, and enable production of 3D weapons anywhere.

Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.Congress will no longer be automatically informed about sizable sales of
these weapons. That will limit its ability to comment on related human rights concerns,

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the
gun exporters that benefit from these sales should bear this cost. National laws for brokers and financiers
who arrange firearm shipments are a weak link in curtailing trafficking of small arms and light weapons.
Firearms brokers would no longer be subject to US brokering laws which would make it easier for
unscrupulous dealers to escape attention. The rule reduces end-use controls and public reporting on gun
exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce
Department does not have resources, data, expertise or institutional relations to enforce export contrals.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries. This rule would transfer gun export licensing to an agency the Commerce
Department - whose principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in
criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights. Military assault style firearms are used to kill a thousand
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. The export of these weapons should NOT be subject to weaker controls.

WASHSTATEC022466
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 490 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9456-pv2]1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2712

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paula Joyce

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports,

potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals.

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and

appears to be largely driven by the interests of industry. We are concerned that the proposed rule may not
adequately

address our national security, foreign policy, international crime, terrorist threats, or the need for
transparency so Congress

and the public may understand the impact of these rules and potential firearm exports.

We are also concerned that the proposed rule fails to recognize the inherently military nature of many of
the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the

important interests at stake.

WASHSTATEC022467
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 491 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9456-415b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2713

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Doug Dicharry

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This proposed transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security.

WASHSTATEC022468
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 492 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9456-ulme
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2714

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steve Hallock

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022469
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 493 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9456-f8w1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2715

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dick Brown

 

General Comment

This isn't hard, it's transparent! We already allow OUR OWN gun manufacturers to distribute their wares
virtually throughout

our republic with hardly an eyebrow raised. Just imagine YET ANOTHER tidal wave penetrating our
ports and borders! The

irony here is that our President, Donald Trump, moans about how porous our borders every day of the
week. Please help

me here--how could this hare-brained idea have any prayer of working? No?!!! Right, I didn't thing sol!!

WASHSTATEC022470
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 494 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9456-haqip
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2716

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: J.A. Titone

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency with a mission to promote stability, conflict reduction, and human rights, to an
agency with a mission to promote trade and which lacks the resources to adequately enforce export
controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer.

WASHSTATEC022471
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 495 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9456-uee]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2717

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Melanie Steffl

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022472
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 496 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9457-tb9d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2718

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: terry barth

 

General Comment

Iam opposed to changing the regulation of firearms from our State Dept. to our Commerce Dept. The
NRA wants as many guns in as many hands as possible, they are not interested in the safety of the
general public!

WASHSTATEC022473
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 497 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9457-7129
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2719

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heather Birdsong

 

General Comment

Iam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022474
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 498 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9457-2111
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2720

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caitlin Mears

 

General Comment

I oppose the rule change that would shift the handling of firearm exports from the U.S. State Department
to the U.S. Commerce Department because I believe that leaving this responsibility to the U.S. State
Department maintains the safety of Americans, as opposed to the best interests of corporations and their
shareholders.

WASHSTATEC022475
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 499 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9457-q4fS
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2721

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mandy Gregory

 

General Comment

Firearms are dangerous. They are used to kill people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. They are killing more innocent people
than ever, CHILDREN! Be humane, think of your family. Be on the nght side of history, there should be
subject to more controls, not less! How do you want to be remember, as a greedy selfish person who
leads their innocent constituents to suffering or do you want to be rermember for standing up to big corps
and NRA (the devil) and taking care of your people. We all want the same thing, to be happy, safe and
healthy.

WASHSTATEC022476
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 500 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9457-ib9h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, 0, and U1

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2722

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change that would shift the handling of firearm exports from the U.S. State Department
to the U.S. Commerce Department because I believe that leaving this responsibility to the U.S. State
Department maintains the safety of Americans, as opposed to the best interests of corporations and their
shareholders.

WASHSTATEC022477
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 501 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9457-qv9on
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOQS-2017-0046-2723

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Trish Smith

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The mile change increases the
profits to the American gun industry while the entire world pays the cost in lives.

We do not need to spread violence for commercial gain!

WASHSTATEC022478
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 502 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9458-o7de
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2724

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eileen Chieco

 

General Comment

The NRA and gun manufacturers want guns everywhere, for everyone, not just here in the United States,
but around the world as this is how they make money. They are pushing hard for a rule change that
would move the handling of export licenses of semiautomatic assault weapons and other powerful
firearms from the U.S. State Department (focused on safeguarding our nation) to the U.S. Commerce
Department (focused on promoting American business). This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security.

With the proposed rule change, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns. Moreover, the Commerce Department does not have the resources to
adequately enforce export controls. Its Bureau of Industry and Security does not have staff everywhere.
Thus, firearms traffickers, organized crime, terrorist organizations, and other violent and dangerous
agents would face far fewer hurdles to obtaining large caches of American guns and ammunition.

Additionally, the rule change would make the world a more dangerous place for the following reasons:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

In summary, firearms are used to kill people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less!

WASHSTATEC022479
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 503 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9458-2eur
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2725

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: NANCY HALDEN

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the worid. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022480
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 504 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9458-t8lu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2726

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Scott Zorc

 

General Comment

I oppose the transfer of firearm export authority from the State Dept. to the Commerce Dept. This transfer
of authority would open new floodgates for arms sales internationally, with serious implications for our
national security.

WASHSTATEC022481
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 505 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9458-v3h8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2727

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Steven Posner

 

General Comment

The problem with indiscriminately arming nations is like the weather: If you like a current regime, wait a
decade or two and it will change--often to one opposed to the United States. Accordingly, the decision
whether to arm a regime is better assessed by the State Department than the Commerce Department,
whose emphasis is promoting trade. The proposed rule is short-sighted and should be rejected.

WASHSTATEC022482
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 506 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9458-js}4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2728

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gretchen Crook

 

General Comment

Against this transfer of authority
Treats semi-automatic assault rifles as non-military

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022483
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 507 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9458-uwv0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2729

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arlene Gardner

 

General Comment

Please do not transfer firearms regulation to the Commerce Departmenf. It more appropriately belongs to
an agency promoting conflict resolution.

WASHSTATEC022484
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 508 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-13r2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2730

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

- by eliminating the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

- by removing licensing requirements for brokers, increasing the risk of trafficking.

- by removing the State Departments block on the 3D printing of firearms.

When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print weapons,
the State Department successfully charged him with violating arms export laws, since his open-source
posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The rule switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and
around the globe.

Please leave the regulation of firearms exports under the jurisdiction of the State Department.

Thank you.

WASHSTATEC022485
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 509 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-kdkz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2731

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sally Misencik

 

General Comment

Please do not let Commerce Dept in charge of weapons sales from USA.

WASHSTATEC022486
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 510 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-a3yd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2732

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jules Abate

 

General Comment

To Whom it May Concern;

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

Thank you,

Jules Abate

WASHSTATEC022487
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 511 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-wtrb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2733

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: C.A. Incze

 

General Comment

I strongly oppose moving firearm export license oversight from the State Department to the Commerce
Department. This rule

change would eliminate necessary and crucial Congressional oversight for gun export deals, enable the
3D printing of firearms

and allow weapons of war to more easily proliferate throughout the world. This rule change increases
profits to the American

gun industry while the entire world will pay the cost in lost lives.

WASHSTATEC022488
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 512 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-gh2s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2734

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brenda Crouser

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022489
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 513 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-l4zx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2735

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I want to make these points about the proposed rule:

Treats semi-automatic assault nfles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022490
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 514 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-z45sc
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-2017-0046
Amendment to the International Traffic in Anns Regulations: Revision of U.S. Munitions List Categories [, 1,
and Ii

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L IL and HI

Document: DOS-2017-0046-2736
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathrvn Heavey

 

General Comment

i oppose the proposed nile and uree you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, elimimate Congressional oversight of these sales, weaken end-use controls,
and enable production of 3D weapons anywhere.

Because military-style assault nfles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of anns Congress will no longer be automatically informed about sizable sales of these weapons. That
will limit its ability to comment on related human nights concerns,

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the gun
exporters that benefit from these sales should bear this cost. National laws for brokers and fmanciers who arrange
firearm shipments are a weak lnk in curtailing trafficking of small arms and light weapons. Firearms brokers
would no longer be subject to US brokering laws which would make it easier for unscrupulous dealers to escape
attention. The rule reduces end-use controls and public reporting on gun exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in the
U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce Department does not
have resources, data, expertise or institutional relations to enforce export controls.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in criminal
violence around the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights. Military assault stvle firearms are used to kill a thousand people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. The export of these
weapons should NOT be subject to weaker controls.

WASHSTATEC022491
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 515 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-83td
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2737

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cynthia O'Neill

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. I oppose switching the regulation of firearms exports
from the State Department to the Commerce Department because it would facilitate firearms exports to
oppressive regimes, remove safeguards that help keep extra-legal agents like organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and
causes mass migration. Exports such as these belong to the State Department to handle. This is not
commerce - this is exploitation by a lobbying organization to spread its influence around the world
without regard to public safety. We need to reduce gun violence. Changing this regulation from the U.S.
State Department to the U.S. Commerce Department effectively increases gun violence. This MUST
NOT HAPPEN .C

WASHSTATEC022492
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 516 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-iilo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2738

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hugh Gurney

 

General Comment

Tam opposed to moving the authority to regulate export of firearms from the State Department to the
Commerce Department. I think the State Department is better equipped to review proposals to ship
exports of firearms and is in a better position to block such exports to rogue countries where they could
be used by the authorities to stifle people's nght to protest against the government. We need to be very
careful of whom we export dangerous firearms to and the State Department is better equipped to do that.

WASHSTATEC022493
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 517 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-wu7o
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2739

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Joyner

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department

WASHSTATEC022494
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 518 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-uyrg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, W, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2740

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Worth

 

General Comment

I oppose the NRA-proposed rule change to move the handling of export licenses of semiautomatic assault
weapons and other powerful firearms from the US. State Department to the U.S. Commerce Department.

The State Depts mission is to safeguard our nation; the Dept of Commerces mission is to promote
American business.

Firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the
tule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. This means that firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

Additional threatening effects of the rule change:

1. It will eliminate the State Departments Blue Lantern program, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them;

2. It will remove licensing requirements for brokers, increasing the risk of trafficking;

3. It will remove the State Departments block on the 3D printing of firearms, effectively enabling 3D
printing of firearms in the U.S. and around the globe.

PLEASE DO NOT LET THIS RULE CHANGE TAKE EFFECT. Our national security is more
important than the profits of gun manufacturers.

WASHSTATEC022495
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 519 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-h88n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2741

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Flournoy

 

General Comment

This seems like a particularly bad idea to me. These firearms are not only for the hunting enthusiast and
hobbyist, but are used as weapons of conflict across the world. That would be the purview of the State
Department, not the Commerce Dept. I respect the right of American citizens to own guns, but I do not
want to provide the gun industry any greater latitude in their lucrative business of selling weapons around
the world.

WASHSTATEC022496
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 520 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-alxm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2742

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Gentry

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022497
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 521 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-7ab7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2743

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Hanks

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

War is not the answer.

WASHSTATEC022498
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 522 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-j3ey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2744

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pam Elders

 

General Comment

As a taxpaying, American citizen lam vehemently opposed to this proposed rule change to move the
handling of export licenses of semi-automatic assault-type weapons and other powerful firearms to the
US Commerce Department.

This is foolhardy and clearly not in the interests of national security. Such a move would mean Congress
would not be automatically informed of the sale of large caches of firearms to foreign countries. No
prudent person would think giving private arms companies the go-ahead to sell dangerous weapons
overseas without proper vetting is a good idea.

Largely unregulated arms sales could endanger our national interests and security. Lack of oversight
would permit arms sales to anyone, including our enemies. Furthermore, why would we want to threaten
world stability and undermine our own global diplomacy as well as that of our allies?

I think that trail leads to the National Rifle Association and its lobbyists. This transfer of authority must
not be approved; to do so, is to embrace an unethical and inhumane practice which will only smear our
international reputation and harm our diplomatic efforts for peace. Please retain administration of export
licenses with the State Department. Peace over profits.

WASHSTATEC022499
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 523 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-btua
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2745

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert and Paula Lund

 

General Comment

Please dont change the rules that are currently in place for trafficking of arms . There is no GOOD reason
to change the current regulations .

WASHSTATEC022500
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 524 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945a-97vw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2746

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Wheeler

 

General Comment

he bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them [5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022501
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 525 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945b-o6t5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2747

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: N. Dumser

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022502
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 526 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945b-sxek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2748

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Raeburn

 

General Comment

Dear sirs and madams: Please note that 1 strongly oppose the rule change that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. Public
safety requires that there are continuing checks and balances on the sale of firearms.

Yours truly,

Dr. Susan Raeburn

Oakland, CA

WASHSTATEC022503
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 527 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945b-z381
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2749

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: KYNA MOSER

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022504
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 528 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945b-qrxe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2750

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Heaney

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

I want to see greater controls on gun sales.

WASHSTATEC022505
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 529 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945b-mw0a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2751

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samantha Chang

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

This is a matter of national security and should be treated as such by remaining under the control of the
US State Department.

WASHSTATEC022506
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 530 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945b-ibm4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2752

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Drew Martin

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

t would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking. [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Extensive trafficing in firearms contributes to violence around the globe. The world is awash in firearms,
particularly military style weapons. Many weapons end up in the hands of pirates, terrorists, criminals
and poachers. Wildlife poaching is a major cause of loss of wildlife. We do not need to make it easier to
transport firearms around the world. We should be making it more difficult.

Firearms exports are increasing the danger that people and animals face around the planet. We need to
werk to actively reduce the amount of firearms net make it easier to export them.

I oppose this proposal for all the following reasons as well as those I have outlined above.

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic

WASHSTATEC022507
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 531 of 1059

assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government L.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control.

WASHSTATEC022508
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 532 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945c-yk0e
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2753

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lee Clapp

 

General Comment

I strongly oppose moving oversight of firearm export licensing from the Department of State to the
Department of Commerce.

The proposed rule change treats semiautomatic weapons as "non-military,
the proposed rule

eliminates Congressional oversight of gun export deals, transfers the cost of processing licenses from gun
manufacturers to

tax payers, and enables unchecked gun production in the U.S. and exports abroad by removing the block
of 3D printing of

firearms. The proposal reduces transparency and reporting on gun exports and transfers gun export
licensing from an agency

with a mission to promote stability, conflict reduction, and human rights, to an agency with a mission to
promote trade and which

lacks the resources to adequately enforce export controls.

4

‘which is absurd. Moreover,

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism,
and human rights violations. They should be subject to more controls, not fewer.

WASHSTATEC022509
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 533 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945c-m2ta
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, W, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2754

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meredith Roach

 

General Comment

Tam writing in response to the proposed policy to make it easier to export U.S. guns and ammunition
globally and the move of export licensing from the State Department to the Commerce Department. We
do not need to make it easier to export guns. There are enough in the world. The only reason for this
proposed changes is to benefit the gun lobby. Here are other reasons why this should not happen:

~ It treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
- It eliminates Congressional oversight for important gun export deals.

- It transfers the cost of processing licenses from gun manufacturers to taxpayers.

- It removes statutory license requirements for brokers, increasing risk of trafficking.

~ It enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

- The Commerce Department does not have the resources to enforce export controls, even now.

- It reduces transparency and reporting on gun exports.

- It transfers gun export licensing from an agency with mission to promote stability, conflict reduction,
and human rights, to an agency with mission to promote trade.

All of these reasons make this policy change ridiculous and terrifying. Please please do not allow this
policy to go through. We have enough gun violence all over the world. Why create an even easier path to

gun violence and human rights violations?

Thank you,
Meredith Roach

WASHSTATEC022510
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 534 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945c-c6jh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2755

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Usdan

 

General Comment

T OPPOSE the proposal. It would make America LESS SAFE. The proposal weakens contrals over
semiautomatic assault weapons including AR-15s and AK-47s, 50 caliber sniper rifles, and high-capacity
ammunition magazines. It may also deregulate 3D printing of guns and could ultimately weaken controls
on firearm imports. The proposed transfer will likely lead to more U.S. guns getting into the hands of
criminal organizations, human rights abusers, and terrorist groups. The proposed rules are a priority for
the National Rifle Association and the National Shooting Sports Foundation (the official trade
association for the firearms industry) who want to open up international markets to compensate for
lagging domestic gun sales.

WASHSTATEC022511
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 535 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945c-oyqt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DQOS-2017-0046-2756

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eve Shapiro

 

General Comment

This rule change would make the world a more dangerous place.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the US. and around the globe.

WASHSTATEC022512
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 536 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945c-x940
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2757

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kelly McCurdy

 

General Comment

I oppose the rule change that would shift the handling of firearm exports from the U.S. State Department
to the Commerce Department. It is unnecessary and would make it easier for terrorists to acquire the
firearms they desire.

WASHSTATEC022513
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 537 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-btpy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2758

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: DeSean Freeman

 

General Comment

In order to accurately and adequately account for the direct correlation between firearms possession and
the violence associated with it, 'repeal’ the "Dickey Amendment" barring the national Center for Disease
Control and Prevention (CDC) from studying firearms violence. Seems simple, does it not?

WASHSTATEC022514
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 538 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-858z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2759

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sally Cairnes-Wurster

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The oversight 1s necessary for gun export deals, to make sure these firearms don't just go to
the highest bidder, ie. terrorists and criminals. Plus this will have the US taxpayer on the hook for the
costs of processing! It enables 3D printing of firearms as well.

No to this BS!

Sally Cairnes-Wurster

WASHSTATEC022515
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 539 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-d5tg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2760

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nykole Sutherland

 

General Comment

The commerce department is absolutely NOT the appropriate regualtory body for deadly weapons.

WASHSTATEC022516
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 540 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-6bq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2761

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Julie Buckner

 

General Comment

Tam writing to voice my strong opposition to the proposed rule to transfer oversight of small arms
(firearms) exports from the State Department to the Commerce Department. This rule would make US.
exports of small arms more dangerous by transferring controls to an agency that prioritizes business
interests over national security. The rules elimination of congressional oversight of commercial weapons
sales of $1 million or more is also concerning. This rule seems designed to create profits for the U.S. gun
industry. The rules description of semiautomatic assault rifles like the AR-15 as civilian products is also
concerning. These weapons were designed to kill en masse on the battlefield. That is why they are the
weapons of choice for mass shooters. Please do not go forward with this dangerous policy.

WASHSTATEC022517
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 541 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-299x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2762

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: matthew cazier

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022518
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 542 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-iogf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2763

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the change of regulation of the selling of firearms to other countries--it needs to stay in the state
department

WASHSTATEC022519
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 543 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-tgf8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2764

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Niemi

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022520
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 544 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-5fg8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2765

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Hanauer

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Arms sales need to be carefully regulated so we do
not sell weapons to terrorists and others who pose threats to our national security. The US Commerce
Department does not have the resources for this and will undoubtably favor sales over security.

WASHSTATEC022521
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 545 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-tik3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2766

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: k danowski

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022522
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 546 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945d-b12y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DOS-2017-0046-2767

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Virginia Phillips

 

General Comment

Tam speaking out against the proposed policy of exporting ammunition and guns globally from the
United States. We have a culture of war. Providing weapons to facilitate the ease of war is not in
anyone's best interest. The proposed rule changes do the following, and are of grave concern:

Treats semi-automatic assault nfles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

This is a dangerous proposal and should be squashed immediately.

WASHSTATEC022523
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 547 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945e-ds7z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2768

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: K Newman

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022524
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 548 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945e-ga8h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2769

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Chagit Steiner

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022525
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 549 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945e-lspe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2770

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mitchell Zito

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

WASHSTATEC022526
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 550 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945e-ga34
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2771

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen O'Neal

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022527
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 551 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945e-2zix
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DOS-2017-0046-2772

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debbie Lyman

 

General Comment

I believe this rule change is dangerous and unnecessary. It would facilitate firearm exports to more easily
be sent to repressive regimes and terrorist organizations. It removes safe-guards that have been in place
for decades. This is a bad idea and should not happen.

WASHSTATEC022528
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 552 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945f-zizx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQS-2017-0046-2773

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vicki Brown

 

General Comment

I vehemently oppose the rule change that would switch regulation of firearms export from the US State
Department to the US Commerce Department. This is very, very dangerous. Firearm traffickers,
organized crime, terrorist organizations among others would love to have this happen. The world is
already a dangerous place. We don't have to make it worse. Just so some people can get richer. Please
stop this. It doesn't make any sense at all. We're better than this.

WASHSTATEC022529
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 553 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-e47m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2774

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I am opposed to the Trump administration proposed to make it easier to export U.S. guns and
ammunition globally, even though U_S.- exported firearms are already used in many crimes, attacks and
human rights violations in many other nations. These are the reasons that I am concerned:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

The Trump administration proposal applies to assault weapons and other powerful firearms, moving
export licenses from the State Department to the Commerce Department. The U.S. gun lobby has
advocated for these policies. The Department of Commerce estimates that the transfer of authority will
increase the number of export applicants by 10,000 annually. The fact that this proposal applies to assault
weapons and other powerful firearms typically used in the military is concerning in that terrorist
organizations may be able to easily get their hands on these weapons. We do not need to increase the
potential use of weapons whether they are here or exported abroad. Thank you for your consideration of
this serious matter.

WASHSTATEC022530
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 554 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9459-587t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2775

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam writing in support of this proposal. The current ITAR regulations, as imposed upon gunsmiths, are
stifling to business. The modern gunsmith will perform tasks such as barrel replacement, muzzle
threading, and other tasks that do not make him a manufacturer by the common definition of the word,
but subject him to manufacturer regulations and fees. The overwhelming majority of these small
businesses operate on very thin margins as a general rule anyway, and most will never export a single
product outside the US. To include common sporting rifles like the Remington 700 or even the semi-
automatic ARIS under this regulations is simply ludicrous and needs to be changed. Ignore the
comments in opposition, not one of them knows what they are talking about, they simply oppose this
common sense measure because it will benefit 2nd Amendment advocates.

WASHSTATEC022531
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 555 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945h-8klp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2776

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanna Bortz

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. Congress would no longer be automatically informed
about sizable weapons sales that it could stop in the name of national security. The Commerce
Department does not have the resources to adequately enforce export controls.

WASHSTATEC022532
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 556 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945i-u5ms
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2777

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kim LeBlanc

 

General Comment
I oppose the proposed rule change because it will do the following:

-Treat semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
~Eliminate Congressional oversight for important gun export deals.

-Transfer the cost of processing licenses from gun manufacturers to taxpayers.

-Remove statutory license requirements for brokers, increasing risk of trafficking.

-Reduce or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

-Enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

~The Commerce Department does not have the resources to enforce export controls, even now.

-Reduce transparency and reporting on gun exports.

-Transfer gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Please oppose the proposed rule change. This matter was brought to my attention by Texas Gun Sense.

Our country does not need reckless laws and rule changes such as these that undermine common sense
gun safety. Thank you.

WASHSTATEC022533
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 557 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945i-bpgm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2778

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Hamilton, LMT

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022534
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 558 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945i-pyer
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2779

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Skirving

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department.

The proposed rule change would eliminate necessary Congressional oversight for gun export deals, place
the cost of

processing licenses on U.S. taxpayers, enable 3D printing of firearms, and allow weapons of war to more
easily

proliferate throughout the world.

The rule change would increase profits to the American gun industry while the entire world would pay
the cost in lives lost.

WASHSTATEC022535
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 559 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945j-8rt5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2780

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shoshana Katz

 

General Comment

Seems like people in the business of selling guns, want to be able to sell a lot more of them. As if we do
not have too many guns all over the place. Scary.

WASHSTATEC022536
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 560 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945k-enzg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2781

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robin Johnston

 

General Comment

Please do not loosen gun export regulations. OMG. What kind of world do you want??
Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022537
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 561 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945m-Stst
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2782

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Jane DelMastro

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022538
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 562 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945m-qtpr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2783

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Wills

 

General Comment

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and appears to be largely driven by the interests of industry.

We are concerned that the proposed rule may not adequately address our national security, foreign
policy, international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe

WASHSTATEC022539
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 563 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945m-29f6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2784

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: M.A. Whelan MD

 

General Comment

I believe the State Dept,. should remain in control of the export of arms. Transferring this to the
Commerce Dept. will emphasize only the commercial aspects, which wsould be a grave error!

WASHSTATEC022540
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 564 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-17bh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2785

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A. S.

 

General Comment

Please stop the NRA backed rule and re-consider how your proposed regulations will change the face of
safety in our society using the following points:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

I am the mother of 5 children who deserve to be safe and protected. Please stop this!
ASS.

WASHSTATEC022541
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 565 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-9cfg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2786

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Rice

 

General Comment
Hello,
If you're being mugged and you have a gun, would you hand it over to them? President Trump's proposal
to lift the current regulations exports seems to be doing the same thing. I believe the the inherently
military nature of these firearms means that the sale of them is an issue of national security. I feel very
strongly that the gun export laws should stay as they are. Why would we make it easier for potential

terrorists or international criminals to obtain lethal weapons?

Thank you for your time.

WASHSTATEC022542
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 566 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-85nf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2787

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Skip Polson

 

General Comment
Tam opposed to this rule change because:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Please do everything you can to stop this proposed rule change.

Thank you.

WASHSTATEC022543
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 567 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-ke9a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2788

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeff Egerton

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022544
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 568 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-rotk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2789

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leslie Aldridge

 

General Comment

Although Tam not currently an NC resident, lam a graduate of UNC Chapel Hill and have relatives and
friends who do reside in NC. lam proud to currently reside in Maryland, a state with some of the
country's most stringent gun laws. Please take the opportunity to follow Maryland's example and stop
legislation that will benefit gun lobbyists and endanger the lives of more American citizens.

Thank you - Lesmusic60@gmail.com

WASHSTATEC022545
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 569 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-flfe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2790

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Brady

 

General Comment
I am a tax-paying citizen who is concerned about the consequences of this proposed rule change.
Please consider other alternatives to this proposed rule that would:

1. Eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

bo

. Remove licensing requirements for brokers, increasing the risk of trafficking.

3. Remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022546
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 570 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-s8tb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQS-2017-0046-2791

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and appears to be largely driven by the interests of industry.

We are concerned that the proposed rule may not adequately address our national security, foreign
policy, international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

WASHSTATEC022547
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 571 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945n-gnev
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2792

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Harriet Solomon

 

General Comment

The proposed changes in the rule regarding international arms regulations are RECKLESS. Lives around
the world will be endangered by international and domestic criminals. It boggles the mind that an
American administration can be so blind to the effect of these changes on the freedom of the traveling
public to go anywhere without fear of gun violence; on the freedom of Americans to go about their
business in their own country; and on the general safety of the world at large.

Please do not change these rules so drastically. They've been in place since 1940; they still work. You are

hurting us, your constituents, whom you promised and swore and oath to protect against all enemies,
foreign and domestic. These rule changes violate that oath on every ground.

WASHSTATEC022548
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 572 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9450-my14
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2793

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Napier

 

General Comment

I oppose this proposed rule for the following reasons, and for my belief that will make our world even for
violent. Congress 1s shirking their responsibility in protecting the American people.

Treats semi-automatic assault rifles as non-military, despite their use by U_S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022549
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 573 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9450-ye27
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2794

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Emily Skidmore

 

General Comment

Tam concerned that this proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. [ am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

Everything Ive heard from this administration is that they want to protect citizens from terrorists and that
focus has been on immigration. Ive also heard the NRA say they fully support keeping weapons out of
the hands of dangerous people but this rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022550
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 574 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9450-zsxn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DOS-2017-0046-2795

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Ortiz

 

General Comment

I strongly oppose this proposal to transfer the oversight of weapons export from the State Dept. to the
Commerce Dept. The change is only for the benefit of the gun manufacturers to increase their profits and
to weaken law enforcement over firearms trafficking to shady gun dealers. The security of civilian
citizens here and abroad would be at risk for the following reasons.

The proposed change treats semi-automatic assault rifles as non-military, despite their use by U.S. troops,
their use by state and non-state groups in armed conflicts, and their prohibition for civilian possession in
many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022551
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 575 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9450-f2co
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, H, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2796

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kicab Castaneda-Mendez

 

General Comment

[adamantly oppose the proposed rule change because of its negative impact on both the domestic and
international fronts.

The proposed rule would dramatically change the regulatory structure for firearm exports--in a way that
makes it appears to be largely driven by the interests of industry.

It's complexity raises the concern that the proposed rule may not adequately address our national
security, foreign policy, international crime, terrorist threats, or the need for transparency so Congress
and the public may understand the impact of these rules and potential firearm exports. In addition, I am
concerned that the proposed rule fails to recognize the inherently military nature of many of the relevant
firearms.

Specifically, these the rule changes that would make the world a far more dangerous place:

--It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

--It would remove licensing requirements for brokers, increasing the risk of trafficking.

--It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

WASHSTATEC022552
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 576 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-zgjo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2797

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elziabeth ODear

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

WASHSTATEC022553
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 577 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-84wk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2798

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lawrence Turk, RN

 

General Comment

No, dont loosen regulations over gun exports, potentially increasing the risk that dangerous weapons may
end up in the hands of international criminals.

The proposed rule appears to be largely driven by the interests of industry.

The proposed rule does not adequately address our national security, foreign policy, international crime,
terrorist threats, or the need for transparency so Congress and the public may understand the impact of
these rules and potential firearm exports. Also, the proposed rule fails to recognize the inherently military

nature of many of the relevant firearms.

Dont eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

Dont remove licensing requirements for brokers, increasing the risk of trafficking.
Dont remove the State Departments block on the 3D printing of firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

WASHSTATEC022554
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 578 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-izyb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories IL, UL, and TI

Document: DOS-2017-0046-2799

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Shafer

 

General Comment

This rule would make it much more dangerous for Americans traveling abroad, especially at a time when
Trump has turned so much of the world against the US with his bullying

WASHSTATEC022555
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 579 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-0k55
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2800

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Clarke-Pearson

 

General Comment

Tam a North Carolina pediatrician. lam opposed to this proposed rule: International Traffic in Arms
Regulations.

In a time of great national concerns about keeping our country secure, this proposed rule MAKES NO
SENSE.

Specifically, it will eliminate the State Dept BLUE LANTERN program which carries out hundreds of
post shipment and pre license inspections

and reports these actions to the public.

Please listen to the citizens of the USA like myself and don't put us in jeopardy with this proposed rule.

Thank you.

Kathleen Clarke-Pearson MD FAAP

WASHSTATEC022556
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 580 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-3pwe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2801

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tara Pressley

 

General Comment

I oppose the passing of this rule that would loosen regulations on weapon exports because it would
eliminate the State Departments Blue Lantern program, in place since 1940, which carries out hundreds
of pre-license and post-shipment inspections and publicly reports on them. It would remove licensing
requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe. This
rule should not pass.

WASHSTATEC022557
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 581 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-m6ny
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2802

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colleen Shearer

 

General Comment

Tam against a Trump Administration rule change to make it easier for U.S. gun manufacturers and
dealers to export guns and ammunition globally.

WASHSTATEC022558
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 582 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-q40s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2803

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandy Irving

 

General Comment
I oppose this rule change.
This rule change would make the world far more dangerous by
Eliminating the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license andpost-shipment inspections and publicly reports on th
Removing licensing requirements for brokers, increasing therisk of trafficking.
Removing the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since hisopen-source posting made it possible

for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022559
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 583 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-rfu5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2804

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Josephine Corro

 

General Comment

Tam commenting on the new rule proposed by the Trump Administration that would loosen regulations
over gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals.

The proposed rule would dramatically change the regulatory structure for firearm exports. I am
concerned that the proposed rule will not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. | am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022560
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 584 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-t4zq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2805

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: frances elsemore

 

General Comment

Questions relating to weapons should be decided with safety as a priority, not profit.
Please do not make the world a more dangerous place.

WASHSTATEC022561
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 585 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-4z8y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2806

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stefanie Mendell

 

General Comment

I oppose the Trump Administration's proposed new rule that would loosen regulations over gun exports,
potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals.

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and appears to be largely driven by the interests of industry.

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. | also am concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

I oppose the proposed rule because it would eliminate the State Departments Blue Lantern program, in
place since 1940, which carries out hundreds of pre-license and post-shipment inspections and publicly
reports on them.

I oppose the proposed rule because it would remove licensing requirements for brokers, increasing the
risk of trafficking.

I oppose the proposed rule because it would remove the State Departments block on the 3D printing of
firearms. When Defense Distributed founder Cody Wilson posted online instructions for how to 3D print
weapons, the State Department successfully charged him with violating arms export laws, since his open-
source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal
weapon. The rule switch would remove this block, effectively enabling 3D printing of firearms in the
U.S. and around the globe.

WASHSTATEC022562
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 586 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945p-cd4j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories IL, UL, and TI

Document: DOS-2017-0046-2807

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cate Pracey

 

General Comment

I think this violates the principle of spreading non violent democracy to the world and strongly disagree
with this proposal.

WASHSTATEC022563
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 587 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945q-Syhi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2808

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martin Washburn

 

General Comment

Deregulation of weapons sales allows the use of secondary purchases giving a path for military supplies
to reach the terrorists we are trying to defeat.
This contributes to the never-ending war.

WASHSTATEC022564
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 588 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-77hg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2809

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shana Whitehead

 

General Comment
I oppose.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government i.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon.

WASHSTATEC022565
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 589 of 1059

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC022566
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 590 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-7lwh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2810

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please uphold rules and regulations on gun exports.
These rules help keep people safer.

WASHSTATEC022567
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 591 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945q-8mci
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-281 1

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Roblee

 

General Comment

The Trump Administration has formally proposed a new rule that would loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. [am concerned that the proposed rule does not adequately address our national security,
international crime, or terrorist threats.

The administration should not move forward with the proposed rule, but should consider other
alternatives to better balance the important interests at stake.

WASHSTATEC022568
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 592 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945q-z139
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2812

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Priscilla Crow

 

General Comment

Seriously? Why in the hell would we want to ship guns, of ANY kind, to other countries? Was that
another item on Putin's "Honey Do" list for his bitch Trump?
Wait - [remember. The NRA is just another extension of the Kremlin. That's a double-debt for the GOP!

WASHSTATEC022569
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 593 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-opfv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DOS-2017-0046-2813

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Kieba

 

General Comment

This is pure greed on display. The gun industry serves the purpose to kill.
International sentiment seeks to reduce weapons of mass destruction

even as the United States attempts to mass distribute guns. The

quantities of guns being distributed for profit will eventually rival the same mass
destruction as large weapons. This must be stopped.

WASHSTATEC022570
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 594 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-kerq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-28 14

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Tam a citizen of the USA and resident of the state of Michigan.
I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicttly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government i.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benetit from these sales should
shoulder this cost.

WASHSTATEC022571
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 595 of 1059

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention [3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights viclators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of experters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means te detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

More reasons exist to stop these unwise changes.

WASHSTATEC022572
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 596 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-dhww
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2815

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and appears to be largely driven by the interests of industry.

We are concerned that the proposed rule may not adequately address our national security, foreign
policy, international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022573
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 597 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945q-rryc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2816

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Walters

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control 1s inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey [2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government L.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain

WASHSTATEC022574
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 598 of 1059

rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make tt easier for unscrupulous dealers to escape attention [3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-ltcense and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators. End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] The BISs
enforcement office, with no staff in Latin America, Africa, or many other

WASHSTATEC022575
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 599 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-woxy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2817

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Goodkind

 

General Comment

The Trump administration has proposed changes to the agreements affecting the sale of weapons abroad
that I believe would make the world a more dangerous place. Please don't value commercial gain as more
important than keeping all of us safe.

it would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Please do not dismantle important protections that have served us well and that we still need.

WASHSTATEC022576
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 600 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-t2y9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2818

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dorothy Potter Snyder

 

General Comment
To Whom It May Concern:

It would ask that you preserve the State Departments Blue Lantern program, in place since 1940, which
carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.
Eliminating these licensing requirements for brokers will increase the risk of illegal firearm trafficking.

Please also preserve the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The government's first job is to protect the people. Opening the door to the spreading of unlicensed

firearms to whomever, wherever is inconsistent with the spirit of firearms laws and your obligation to
protect the safety of the American people.

WASHSTATEC022577
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 601 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-c7n4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2819

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kimberlee Tellez

 

General Comment

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line 1s that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC022578
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 602 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-ungg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and III

Document: DQOS-2017-0046-2820

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Liz Ofstad

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security. The rules elimination of congressional oversight of
commercial weapons sales of $1 million or more is also reckless. This rule has one purpose only: to
garner profits for a U.S. gun industry that is faring poorly in the domestic market. It comes after years of
lobbying by the NRA and National Shooting Sports Foundation. No one elsed asked for it or wanted it.
The NSSF, the trade group for the gun industry, has already boasted the rule would lead to a 20%
increase in American gun exports. We see the gun lobbys influence in the rules description of
semiautomatic assault rifles like the AR-15 as civilian products. These weapons were not designed for
household use, they were designed to kill en masse on the battlefield. That is why they are the weapons
of choice for mass shooters. If you go forward with this disastrous policy, I will do everything in my
powerpeacefully and democraticallyto hold your leadership accountable for the resulting global
bloodshed. That will include advocating against your budget priorities across-the-board until a new, non-
corrupt administration can come in and clean house.

WASHSTATEC022579
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 603 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945q-9br8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2821

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Monica Ortiz

 

General Comment

My name is Monica Ortiz and 1 am a registered voter in Wellington, Florida. My only concern is to save
lives. One life is worth more than all the guns in the world. We need to have common sense gun laws on
the books. Not laws that make it easier for guns to get into the hands of someone who means to do harm
to others. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-
state groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous
damage. U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding
wide retail availability of firearms, about which comment has been requested, many countries prohibit
civilian possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six
U.S. states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-
automatic assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms.
Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms. This proposed rule must not be put in place!

WASHSTATEC022580
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 604 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-imze
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2822

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Phillips

 

General Comment

This rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022581
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 605 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-xodx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2823

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karen Puffett

 

General Comment

Tam very OPPOSED to the proposed regulation to move the firearms exports from the State Department
of Commerce.

The State Departments oversight and regulatory authority is critical to our countrys safety by monitoring
weapons domestically and those coming into this country. Since most types of firearms can be used for
military and terrorist activities and they should remain under the scrutiny of the Department of State for
our protection rather than Department of Commerce for promoting export of our goods with little
oversight.

If the regulatory rule is changed, Congress would no longer be automatically informed about sizable
weapons sales that it could stop in the name of national security, even to countries where there are
serious human rights concerns.

Additionally, the Commerce Department just does not have the resources to adequately enforce export
controls which means that firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition. The end result is firearms will be exported to anyone with money.

For the safety of the people of our country and the world, PLEASE DO NOT approve this move.

WASHSTATEC022582
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 606 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945q-xe5a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DOS-2017-0046-2824

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Lee

 

General Comment

We know that gun violence spreads like a virus, from one person/family to another and across
communities and states. Simply being close to a gun increases the chances that you will be harmed,
domestic violence, suicide or accidentally. Gun violence is an epidemic in America, spreading like a
wildfire in California. Please don’t export this violence to other countries which would make gun
violence a pandemic, like the deadly flu in 1918. It was not a disease that could be controlled. This
violence will circle back through America ten-fold and may revisit it's deadly effect on you or your
family.

As a physician, I stabilize patients using the ABCs first, Airway, Breathing, Circulation, the most
necessary functions to keep one's body alive. Sometimes that means we don't treat the cause of their
emergency first. We stabilize the airway so they can get air in, we ensure they can oxygenate effectively
and then we make sure their heart is working and their blood pressure is adequate to perfuse the brain.
Once we know those major organs are taken care of, we can being to search for a cause. First, we have to
buy ourselves time to work. We can continue to about the causes of gun violence but first we have to stop
the gun deaths and stabilize the situation to give ourselves time to come up with reasonable plans. For
now, stop spreading the gun violence by making more guns, transporting more guns and making it easier
to get guns, even temporarily.

Ideally, if at least temporarily, HALT gun sales. There are more than enough guns on the market for
people to sell to each other. Let's discuss this without all the rhetoric, without the NRA. Let's look at the
science. Don't spread this epidemic. ABCs, stop the bleeding.

WASHSTATEC022583
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 607 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-299d
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2825

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lydia Pyun

 

General Comment

It is appalling to hear that our gov't wants to make selling weapons easier which will help the terrorists
even more. It's a well known fact our gov't has created or emboldened terrorist organizations due to lack
of foresight and/or corruption.

It is ludicrous to ease sale of weapons which will empower and strengthen terrorist organizations.
Trump's plan is a terrible plan and must not proceed.

WASHSTATEC022584
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 608 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-wmpr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2826

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nicholas Britten

 

General Comment

Im Nick Britten and Im for increased gun safety around the world. For that reason Im against this
proposal. More specifically Im against this proposal because it does the following things:

Treats semi-automatic assault rifles as non-military, despite their use by U_S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

WASHSTATEC022585
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 609 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-fjxi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2827

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alexander Hogan

 

General Comment

Turge the Commerce and State Departments to oppose relaxing rules that would make it easter for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easter,
to export U.S. made weapons of war.

WASHSTATEC022586
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 610 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-30hk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2828

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Hartney

 

General Comment

There should be no relaxation of laws and regulations around exporting or traveling with firearms. The
United States has one of the worst rates of gun violence in the world and we should not allow that to flow
over into other countries. Eased exports will only support terrorist organizations. Do not enable gun
manufacturers to spread their business through terrorism.

WASHSTATEC022587
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 611 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945g-39kd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2829

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: K. Worrell

 

General Comment

There are two major problems with this rule change moving the handling of export licenses of
semiautomatic assault and other firearms from the U.S. State Department to the U.S. Commerce
Department. First, Congress would no longer be automatically informed about sizable weapons sales that
it could stop in the name of national security. Second, the Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere.

This rule change would, therefore, make it much easier for firearms traffickers, organized crime, terrorist
organizations, and other violent and dangerousgroups and organizations to obtain large caches of

American guns and ammo with which to commit their horrendous crimes.

This rule change should not take place in the best interests of both American security and moral
conscience.

WASHSTATEC022588
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 612 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945r-78dq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2830

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. This would open up the sales of very dangerous weapons
to other countries and i believe our security would be further degraded.

WASHSTATEC022589
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 613 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945r-sn71
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2831

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rhonda Johnson

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. Right now, firearms exports are classified as military.
This is why they are under the regulation of the State Department, and why Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition

WASHSTATEC022590
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 614 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945r-yl4v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2832

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pat Anonymous

 

General Comment

I oppose the proposed rule for the following reasons:

Treats semi-automatic assault nfles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

WASHSTATEC022591
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 615 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945r-ixb5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2833

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacalyn Kareb

 

General Comment

I oppose the proposed rule and urge you to abandon the proposal that will make it easter to export semi-
automatic weapons and ammunition, eliminate Congressional oversight of these sales, weaken end-use
controls, and enable production of 3D weapons anywhere.

Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.Congress will no longer be automatically informed about sizable sales of
these weapons. That will limit its ability to comment on related human rights concerns,

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the
gun exporters that benefit from these sales should bear this cost. National laws for brokers and financiers
who arrange firearm shipments are a weak link in curtailing trafficking of small arms and light weapons.
Firearms brokers would no longer be subject to US brokering laws which would make it easter for
unscrupulous dealers to escape attention. The rule reduces end-use controls and public reporting on gun
exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce
Department does not have resources, data, expertise or institutional relations to enforce export controls.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries. This rule would transfer gun export licensing to an agency the Commerce
Department - whose principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in
criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human nights. Military assault style firearms are used to kill a thousand
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. The export of these weapons should NOT be subject to weaker controls.

WASHSTATEC022592
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 616 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945r-jrdz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2834

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Conroy

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals.

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and appears to be largely driven by the interests of industry.

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. | am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, theAdministration should consider other alternatives
to better balance the important interests at stake.

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing therisk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted on line instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022593
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 617 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-w3nz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2835

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ryan DeRouen

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control 1s inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey [2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government L.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain

WASHSTATEC022594
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 618 of 1059

rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make tt easier for unscrupulous dealers to escape attention [3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-ltcense and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators. End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively
condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies

WASHSTATEC022595
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 619 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-kaat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2836

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fabrizio Gabbiani

 

General Comment

I have the following concerns about the rule change. Specifically, it

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

None of these changes is beneficial to the broader public, in the US and abroad.

WASHSTATEC022596
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 620 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-3iwk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2837

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Zackery Ferguson

 

General Comment

I oppose this policy change for the following reasons:

Treats semi-automatic assault nfles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals. Transfers the cost of processing
licenses from gun manufacturers to taxpayers. Removes statutory license requirements for brokers,
increasing risk of trafficking. Reduces or eliminates end-use controls, such as State Depts Blue Lantern
program, and by eliminating registration of firearms exporters, a requirement since the 1940s. Enables
unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing of
firearms. The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports. Transfers gun export licensing from an agency with
mission to promote stability, conflict reduction, and human nights, to an agency with mission to promote
trade.

WASHSTATEC022597
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 621 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-9dvj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2838

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer R

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022598
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 622 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-8m8c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2839

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Lindberg

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022599
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 623 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-mngi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2840

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anne Winn

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022600
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 624 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-kw8l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2841

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Smith

 

General Comment

Tam concerned that the proposed export rule may not adequately address our national security, foreign
policy, international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe. Please
don't help make the world a more dangerous place so that weapons companies can make more money.

WASHSTATEC022601
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 625 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-fpx9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2842

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Arielle Franklin

 

General Comment

[urge the Commerce and State Departments to oppose relaxing rules that would make it easier for US.
firearm manufacturers to export assault rifles and other guns, with less oversight and accountability. With
gun violence killing 1,000 people around the world every day, we should be making it harder, not easier,
to export U.S. made weapons of war.

WASHSTATEC022602
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 626 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-z892
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2843

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Eugene Crook

 

General Comment

First, we should not be exporting anything to any country where it is currently against the law to own or
possess such an item. This action would undermine that country's right to their own sovereign rule.
Second, we have become the leading nation in the world in gun deaths, and we do not want to export that
disease to any other country in the world.

Third, exporting these items will create enemies and the US at this point needs friends, not new enemies.

WASHSTATEC022603
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 627 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945s-7t6p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2844

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Concerned American Mom

 

General Comment

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] The BISs
enforcement office, with no staffin Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations.

WASHSTATEC022604
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 628 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945t-6v0j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DOS-2017-0046-2845

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Austin

 

General Comment

The rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022605
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 629 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945t-yzot
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2846

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Reese

 

General Comment

This is stupid and only being pushed because the NRA has bought our politicians.

WASHSTATEC022606
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 630 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945t-la31
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2847

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andres Quiroga

 

General Comment

Good afternoon,
My name is Andres R. Quiroga, current resident of New York. Im writing to oppose this amendment
based on the overwhelming amount of evidence we have on the horrific results American weapon exports

have had around the world.

If moral grounds are not enough, please remember that we have directly armed terrorist organizations in
the past, which resulted in loss of life of allies and American soldiers.

I know there are other plenty factually supported reasons not to, but human life has no cost, and those 2
should suffice.

Thank you

WASHSTATEC022607
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 631 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945t-rucd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and III

Document: DOS-2017-0046-2848

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

As a human rights advocate for the last decade and a half, I am writing to express my concern about, and
voice my opposition to, the reclassification of semi-automatic weapons as commercial items.

Due to my extensive work on gross human rights abuses in sub-Saharan Africa, | understand the role the
semi-automatic weapons play in increasing fatalities in areas of Africa affected by conflict.

For example, in the Democratic Republic of Congo, the large-scale presence of automatic and semi-
automatic weapons increases the toll on civilians at the hands of armed actors inside and outside of
government. According to the 2012 Amnesty International Report, "If You Resist, We Will Shoot
Congolese Republican Guard used AK -47 rifles to disperse a crowd of pro-democracy demonstrators in
the capital city of Kinshasa in late 2011.

The use of semi-automatic weapons like the AK-47 in the dispersal of protesters led to the death of 12
opposition activists as a result of this excessive force.

As such, I strenuously oppose the any federal steps to make these weapons easier to export across
national borders.

WASHSTATEC022608
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 632 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945t-svsn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2849

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shauna Bona

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. Please note that 1am a supporter of the Second Amendment and consider myself a rational
moderate on the issue of guns. That being said, the proposed rule change eliminates necessary
Congressional oversight for gun export, which stops an important check. I fear that we are placing the
desires of the gun industry over the responsibilities of our Congressional leaders. I fear guns will
proliferate and fall into the wrong hands. Mostly, I am disturbed that this action feels like it is taking
place in secret, like so many changes lately, which seem to me to diminish the transparency and authority
of the people to make wise, reasoned policy through their elected representatives. Please do not make this
change.

WASHSTATEC022609
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 633 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945t-ev9c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and

Document: DOS-2017-0046-2850

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Lucisano

 

General Comment

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and appears to be largely driven by the interests of industry.

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. [ am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

WASHSTATEC022610
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 634 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-npu3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2851

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays in the cost in lives.

WASHSTATEC022611
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 635 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-320k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2852

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniel Ater

 

General Comment

No selling more arms of any kind outside the US!

WASHSTATEC022612
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 636 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-fSjo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2853

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jane Valentino

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department. The Commerce Department just does not have the
resources to adequately enforce export controls. Its Bureau of Industry and Security does not have staff
everywhere. This means that firearms traffickers, organized crime, terrorist organizations, and other
violent and dangerous agents would face far fewer hurdles to obtaining large caches of American guns
and ammunition.

WASHSTATEC022613
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 637 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-n7z5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2854

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shirley Brown

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022614
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 638 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-5be9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2855

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anon Diaz

 

General Comment

Unacceptable

WASHSTATEC022615
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 639 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-iger
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, IL, and TI

Document: DOS-2017-0046-2856

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victoria Pless

 

General Comment

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Other
points include:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made tt possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC022616
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 640 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-petj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2857

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Crystal Colter

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake

WASHSTATEC022617
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 641 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-q2of
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2858

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: B. Roxanne Taylor

 

General Comment

Please block the administration’s proposed rule that would loosen laws on exporting military grade
weapons which could then end up in the hands of criminals & terrorists. The rule would also allow 3D
printing of dangerous weapons that may not be tracked by officials. This rule is deadly & weapons could
then be used against US citizens. Act now to block it.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022618
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 642 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945u-j3bt
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2859

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are by design highly portable danger. They are used to kill people every day around the world
in acts of organized crime, political violence, terrorism, and human rights violations. Their lethality

should be subject to more controls, not fewer.

Thank you for helping to secure our country and world as a safer place.

WASHSTATEC022619
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 643 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-d5p6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2860

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ruth Harper

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake

WASHSTATEC022620
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 644 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-h5a6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2861

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristina Parks

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022621
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 645 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945v-obcd
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-2017-0046
Amendment to the International Traffic in Anns Regulations: Revision of U.S. Munitions List Categories [, 1,
and Ii

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L IL and UI

Document: DOS-2017-0046-2862
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Bonistalli

 

General Comment

i oppose the proposed nile and uree you to abandon the proposal that will make it easier to export semi-
automatic weapons and ammunition, elimimate Congressional oversight of these sales. weaken end-use controls,
and enable production of 3D weapons anywhere.

Because militarv-style assault nfles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to regulate
the export of anns Congress will no longer be automatically informed about sizable sales of these weapons. That
will limit its ability to comment on related human nights concerns,

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers and the gun
exporters that benefit from these sales should bear this cost. National laws for brokers and fmanciers who arrange
firearm shipments are a weak lnk in curtailing trafficking of small arms and light weapons. Firearms brokers
would no longer be subject to US brokering laws which would make it easier for unscrupulous dealers to escape
attention. The rule reduces end-use controls and public reporting on gun exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in the
U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce Department does not
have resources, data, expertise or institutional relations to enforce export controls.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales authorizations
and deliveries around the world, since the Commerce Department annual reports currently only cover about 20
countries. This rule would transfer gun export licensing to an agency the Commerce Department - whose
principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in criminal
violence around the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability, human security,
conflict, and human rights. Military assault stvle firearms are used to kill a thousand people every day around the
world in acts of organized crime, political violence, terrorism, and human rights violations. The export of these
weapons should NOT be subject to weaker controls.

WASHSTATEC022622
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 646 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-a75a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2863

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill Van Vlack

 

General Comment

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4] The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.
The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights viclations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.[5] The export of these weapons should be subject to more controls, not less.

WASHSTATEC022623
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 647 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945v-uqli
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2864

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alicia McClintock

 

General Comment

My name is Alicia McClintock and
I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U:S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control 1s inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey .[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that

WASHSTATEC022624
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 648 of 1059

firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for
brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.[3]

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. I hope this is taken seriously and not politicized.

WASHSTATEC022625
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 649 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-7sap
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2865

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

WASHSTATEC022626
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 650 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-8190
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2866

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: michael golen

 

General Comment

Opposed to these revisions.

WASHSTATEC022627
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 651 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945w-g5sa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2867

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Melanie Greene

 

General Comment

As 4 gun-owning taxpayer, [am very concerned about this proposed change in policy. I'm especially
concemed that this change eliminates Congressional oversight for important gun export deals. It reduces
or eliminates end-use controls, such as State Depts Blue Lantern program, and eliminates registration of
firearms exporters, a requirement since the 1940s.

The Commerce Department does not have the resources to enforce export controls, even now. It reduces
transparency and reporting on gun exports. It transfers gun export licensing from an agency with a
mission to promote stability, conflict reduction, and human nights, to an agency with a mission to
promote trade. This does not seem to be in humanity's or our country's best interests.

WASHSTATEC022628
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 652 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945w-ql6j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2868

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Larry Little

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.[2]
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey .[3]

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Please leave the regulation of firearm exports with the US State Department.

WASHSTATEC022629
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 653 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945w-95id
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DOS-2017-0046-2869

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathy Bradley

 

General Comment

I vehemently oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. International firearms sales must remain classified
as "military" and therefore under regulation by the State Department, so that Congress can block sales of
large batches of firearms to foreign countries. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security, or
to countries where there are serious human rights concerns.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition. This would create an unacceptable
proliferation of firearms in the hands of dangerous groups. Switching the regulation of firearms exports
from the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terromist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

Further, the rule change would eliminate the State Departments Blue Lantern program, in place since
1940, which carries out hundreds of pre-license and post-shipment inspections and publicly reports on
them. It would remove licensing requirements for brokers, increasing the risk of trafficking. It would
remove the State Departments block on the 3D printing of firearms. When Defense Distributed founder
Cody Wilson posted online instructions for how to 3D print weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it possible for anyone
with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this
block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Given the issues with gun violence and the tramp Administration's attitude against immigration, this rule
change would make two extremely bad situations much worse.

WASHSTATEC022630
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 654 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945w-s73g
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2870

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alfred Sils

 

General Comment
I oppose the ill considered move of the regulations regarding the export of firearms from the Department

of State to the Department of Commerce. Firearms are an instrument of foreign policy rather than a
commodity. Their export regulation therefore rightly belongs at State.

WASHSTATEC022631
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 655 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945w-g5yj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2871

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robyn Alexander

 

General Comment

I vehemently oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates necessary Congressional oversight for gun
export deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of
firearms; and allows weapons of war to more easily proliferate throughout the world. The rule change
increases the profits to the American gun industry while the entire world pays the cost in lives.

There is more than enough bloodshed and personal and community devastation in the United States from

these ghastly weapons - please don't be responsible for spreading the worst of who America is to the rest
of the world. Do the right thing and think of something besides profits.

WASHSTATEC022632
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 656 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945w-frhz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2872

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Holly Dowling

 

General Comment

Tam strongly opposed to this rule change that would switch the regulations of firearms export from the
U.S. State Department to the U.S. Commerce Department. This is not in the best interests of the
American public. Thank you.

WASHSTATEC022633
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 657 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945w-2¢39
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2873

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Nabors

 

General Comment

I oppose the proposal to move export licensing and oversight of assault and other powerful weapons
from the Dept. of State to the Dept. of Commerce. The proposed rule would treat semiautomatic

assault rifles as non-military, would eliminate congressional oversight for gun export deals, would
transfer the cost of

processing licenses from gun manufacturers to taxpayers, and would enable unchecked gun production in
the US and

exports abroad by removing the block on 3D printing of firearms.

The transfer of gun export licensing from the State Dept., which works to promote stability, conflict

reduction and human rights,
to the Commerce Dept., an agency with a mission to promote trade, is simply a bad idea.

WASHSTATEC022634
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 658 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945x-ev5m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2874

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Merica Hale

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022635
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 659 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945x-b8nf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2875

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Smith

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals.

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is too complex and driven by the interests of industry.

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. Weare also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

Here are details on how the rule change would make the world afar more dangerous place:

1 It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2. It would remove licensing requirements for brokers, increasing the risk of trafficking.

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC022636
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 660 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945x-oivp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2876

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Ungaro

 

General Comment

We need peace and US should Not produce and sell arms.
The government should ban all type of weapons,

WASHSTATEC022637
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 661 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945x-hmog
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2877

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I believe that it's a mistake to change the sale of firearms to the Department of Commerce. This rule
change will only come back to haunt us in a very horrible way. Just as increased firearms sales im this
country haunt us. Please do not do this.

WASHSTATEC022638
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 662 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945x-76hr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2878

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: vera gadman

 

General Comment

loppose this rule change that would switch the regulations of firearms export from the U'S. State
Department to the U.S. Commerce Department. This is an insane idea that Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

WASHSTATEC022639
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 663 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945x-27ey
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2879

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Wilcox

 

General Comment

My 19 year old daughter was killed in a rampage shooting in 2001, so I know full well the tragic toll of
gun violence. I also know that Americas gun homicide rate is more than 25 times the average of other
high-income countries.

An analysis of gun homicide rates in developed countries those considered high-income by the World
Bank found that the United States accounted for 46 percent of the population but 82 percent of the gun
deaths.

The current proposal by the Trump administration would it easier to export U.S. guns and ammunition
globally. I strongly object to America arming the world, especially with assault weapons and other
powerful firearms. The proposal would move export licenses from the State Department to the
Commerce Department. The Department of Commerce estimates that the transfer of authority will
increase the number of export applicants by 10,000 annually.

I object to the proliferation of weapons used in war and crime in other countries. Specifically, I oppose
the proposal for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
U.S. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit retail sale of semi-automatic
assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms. Because
military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

2. The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue

WASHSTATEC022640
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 664 of 1059

Lantern program for gun and ammunition exports, which carries out hundreds of pre-license and post-
shipment inspections and publicly reports on them. It also would move license approval out of the
department that compiles the U.S. Governments information on human rights violations, reducing the
ability to effectively deny weapons licenses to international human rights violators. End-use controls also
are weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporters history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer of licensing to
Commerce will remove new exporters and brokers of these firearms from the State Department database,
weakening enforcement against arms trafficking.

3. The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearms export license applicants as a result of this rule predicted by Commerce. The
BISs enforcement office, with no staffin Latin America, Africa, or many other parts of the world, is not
equipped to take the same level of preventive measures for end-use controls. Moreover, the State
Department has developed extensive data, expertise and institutional relations to implement the Leahy
Law for security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have these resources.

4, This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

5. Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights viclations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

Thank you for considering my objections and concerns. I ask that this proposal be rejected.

WASHSTATEC022641
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 665 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945x-a7j5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2880

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Trotter

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022642
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 666 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-6ikv
Comments Due: July 09, 2018

 

 

 

 

Doeket: DOS-2017-0046
Amendment to the International Traffic in Anns Regulations: Revision of U.S. Munitions List Categories [, 1,
and Ii

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories L IL and UI

Document: DOS-2017-0046-2831
Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dolly Howarth

 

General Comment
i oppose the proposed nile for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state groups in
importing countries use semi-automatic rifles in armed conflicts, causing enormous damage. US. troops use
rifies in semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, about which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia,
and several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly have
substantial military utility, transter of these firearms to Commerce Department control 1s inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would climinate Congressional oversight for important gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons. That will limit its ability to comment on
related human rights concerns, as rt recently did on the Philippines and Turkey [2] Congressional action in 2002
required sales of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such notification. In a September 15,
2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick Leahy explicitly noted that this move
would violate Congressional intent and effectively eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration
fees that since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not charge
any fee for licensing. So the government 1.e¢., taxpavers will absorb the cost of reviewing applications and
processing licenses. Gun exporters that benefit from these sales should shoulder this cost.

The Commerce Department does not have resources to enforce export controls, even before the addition of
10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4| The BISs
enforcement office, with no staff in Latin America, Africa, or many other parts of the world, is not equipped to
take the same level of preventive measures for end-use controls. Moreover, the State Department has developed
extensive data, expertise and institutional relations to implement the Leahy Law for security assistance, which

end users. Commerce does not have these resources.

WASHSTATEC022643
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 667 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-jnus
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2882

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Ashton

 

General Comment

Semi-automatic weapons are NOT military weapons! Military units use fully-automatic (aka machine
guns).

Don't listen to the morons!

WASHSTATEC022644
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 668 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-qpqz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQS-2017-0046-2883

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Coleman

 

General Comment

I oppose moving oversight of gun sales from the Department of State to Commerce. This could very well
come back to bite (all) us. Some things are not worth profit. Please listen up on this. Thank you.

WASHSTATEC022645
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 669 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945y-2ui3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2884

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Moderhack
Organization: Self

 

General Comment

Corporate profits from the sale of guns should never take priority over sensible gun laws and protection
for the world's citizens. Firearms are dangerous. They are used to kill people every day around the world
in acts of organized crime, political violence, terrorism, and human rights violations. They should be
subject to more controls, not less! I strongly oppose the rule change that would switch the regulations of
firearms export from the U.S. State Department to the U.S. Commerce Department.

Do not eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. Do not remove
licensing requirements for brokers, which increase the risk of trafficking. And do not remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The rule switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

Stand up for the safety of American citizens and citizens of the world. Do not switch the regulations of
firearms export from the US State Department to the US Commerce Department. Thank you.

WASHSTATEC022646
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 670 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-dtj8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2885

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stacy Germano

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022647
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 671 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-qurh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DOS-2017-0046-2886

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pam Magidson

 

General Comment

Thank you for the opportunity to comment on the Proposed Rule: International Traffic in Arms
Regulations: U.S. Munitions List Categories I, 1, and TI.

Iam a citizen and taxpayer extremely concerned about gun violence and national security, and feel
strongly that the handling of export licenses of semiautomatic assault weapons and other powerful
firearms should remain with the U.S. State Department rather than move to the U.S. Commerce
Department, for the following reasons:

This rule would transfer gun export licensing to an agency whose principle mission is to promote trade.
Both assault weapons and non-sermi-automatic weapons are used in large numbers by criminals around
the world. Their export should continue to be handled by the State Department, which is mandated and
structured to address the potential impacts in importing nations on stability, human security, conflict, and
human rights.

The proposed rule would transfer the cost of processing licenses from gun manufacturers to us, the
taxpayers. Registration fees that are used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So, we the taxpayers will absorb the cost of reviewing
applications and processing licenses when it should remain a cost that gun exporters pay.

The rule reduces end-use controls for gun exports in several ways. It would eliminate the State
Departments Blue Lantern program for gun and ammunition exports, which carries out hundreds of pre-
license and post-shipment inspections and publicly reports on them. It would eliminate registration of
firearms exporters, which allows the State Department to check on an exporters history. Without use of
this database, enforcement against arms trafficking will be seriously weakened. The Commerce
Department does not compile information on human rights violations, so this rule would make it harder
to deny weapons licenses to international human rights violators

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount of firearms sales authorizations and deliveries
around the world, since the Commerce Department annual reports currently only cover about 20
countries. Furthermore, Congressional oversight for important gun export deals would be eliminated.
Congress will no longer be automatically informed about sizable sales of these weapons. This would
violate Congressional intent and effectively eliminate Congress proper role.

WASHSTATEC022648
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 672 of 1059

Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

What is perhaps scariest is that the proposed rule enables unchecked gun production in the U.S. and
exports abroad by removing the block on 3D printing of firearms.

Please do not make it easier to export U.S. guns and ammunition globally by moving export licenses of
semiautomatic assault weapons and other powerful firearms, given that U.S.-exported firearms are
already used in countless crimes, attacks and human rights violations in many nations. This seems to be a
tule that would only benefit gun manufacturers, and that is just plain wrong.

WASHSTATEC022649
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 673 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-wwsk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2887

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Constance Anderson

 

General Comment

I want all guns to be regulated just like cars. All have to take a mental stability test and use of firearm
tests. All need to be insured and close all the loop holes at gun shows. No one should sell a gun with out
a paper trail. The data base will be paid for by gun owners through their fees and this data base is live, all
law enforcement and courts should see complete history from every state. No more guns in public places
or schools. End open carry, no one needs to take a gun to the movies or to concerts.

WASHSTATEC022650
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 674 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-vly2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2888

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kristopher Anonymous

 

General Comment

I think this is a terrible idea.

The proposed rule would consider semi-auto assault rifles as non-military, despite their use by U.S.
troops, their use by state and non-state groups in armed conflicts, and their prohibition for civilian
possession in many countries. Civilian trade does not need need assault rifles of any sort.

This rule removes Congressional oversight for important gun export deals, reduces transparency and
reporting on gun exports (which increases the risk of trafficking along with the removal of of statutory
license requirements), shifts the cost of processing licenses from gun manufacturers to taxpayers, gets rid
of or decreases many existing gun control efforts, encourages 3D printing of firearms, and transfers gun
export licensing from an agency with mission to promote stability, conflict reduction, and human nights,
to an agency with mission to promote trade.

It seems practically designed to make gun trafficking more likely, harder to control, and more of a

problem than it already is without expanding the resources for any agency to combat all these clear
downsides.

WASHSTATEC022651
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 675 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-7dd9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2889

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill Bailey

 

General Comment
Here are my concerns about the change to these policies:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022652
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 676 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-176m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2890

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We are concerned that the proposed rule may not adequately address our national security, foreign
policy, international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms.

WASHSTATEC022653
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 677 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-wnm4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2891

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: A.L. Steiner

 

General Comment

Treating semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries is
unconscionable.

Do NOT:

- eliminate Congressional oversight for important gun export deals;

- transfer the cost of processing licenses from gun manufacturers to taxpayers;

- remove statutory license requirements for brokers, increasing risk of trafficking;

- reduce or eliminate end-use controls, such as State Depts Blue Lantern program, nor eliminate the
registration of firearms exporters -- a requirement since the 1940s;

- enable unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms

As you know, the U.S. Commerce Department does not have the resources to enforce export controls,

even now, so do NOT reduce transparency and reporting on gun exports. DO NOT transfer gun export
licensing from an agency with mission to promote stability, conflict reduction and human rights, to an

agency with mission to promote trade, for God's sake!

WASHSTATEC022654
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 678 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-yhe9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and II

Document: DOS-2017-0046-2892

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Canner

 

General Comment

Maintain control of International Traffic in Arms Regulations with the State Department where it resides
currently.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

This change would make the world a far more dangerous place for these reasons:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.[

WASHSTATEC022655
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 679 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-945z-9cwl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2893

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nicholas Holt

 

General Comment

Please do not allow the distribution of instructions for 3D printing of firearms. This would benefit only
criminals and other dangerous individuals and groups. Thank you.

WASHSTATEC022656
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 680 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-g7vs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2894

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ethan Rodriguez-Torrent

 

General Comment

Easing restrictions on the export of firearms -- including types already banned in several U.S. states —
does a disservice to the US. and the world. The United States is already the #1 exporter of small arms
and light weapons, many of which end up in the hands of drug cartels and militias from Bogot to Jakarta.
These transfers are documented in detail by wide-ranging research, including the Small Arms Survey and
the U.N. Office for Disarmament Affairs. We will only be shooting ourselves in the foot (pun intended)
if we choose to give gun manufacturers more freedom to contribute to instability abroad. We will also be
repeating the same travesty our government has condoned for decades: putting firearm industry profits
over human lives.

T urge the Department to reconsider this and any other relaxation of existing restrictions on small arms
exports.

WASHSTATEC022657
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 681 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-ux4c
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2895

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Richardson

 

General Comment

Tam submitting this comment in support of DOS-2017-0046 to remove many items from the USML and
transfer them to regulation under Export Administration Regulations. It makes sense for American
industry and it makes sense to allow the Dept of State to concentrate on regulating arms that are truly
military in origin and impact.

Removing gunsmiths from the purview of ITAR is a good change.
Moreover, it will remove the State Department from the regulation of ideas such as the 3D printing

instructions of Defense Distributed. That horse has left the barn years ago and further regulation will
never get it back.

WASHSTATEC022658
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 682 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-z3m7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2896

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michelle Hanlon

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022659
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 683 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-)9p5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2897

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Bieszk

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

WASHSTATEC022660
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 684 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-9yll
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2898

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joanne Guisvig

 

General Comment

I oppose moving export license oversight for firearms from State Department to the Commerce
Department. This proposed rule change eliminates necessary Congresstonal oversight for gun export
deals, enables 3-D printing of firearms and passes on the cost of processing licenses to the US taxpayer.
BULLSHIT

No on this stupid rule. NRA can make more money some other way.

Sincerely,

Joanne Gulsvig

WASHSTATEC022661
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 685 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-r078
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and III

Document: DOS-2017-0046-2899

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

After reviewing the proposed regulations under the Federal Register for the revision of Category 1, we
have noticed some irregularities in the overall objective of the transition.

Industry has been told that the shift from USML to CCL would be beneficial for the following reasons.

1. No export fees
2. Less Documentation For Exports of Commercial Type products

The issues, which are not clearly addressed in the Federal Register, are listed below.

In the proposal on Page 24198, titled Revision of Category 1, the FR indicates that items, which are
inherently military will continue to be controlled under the USML. One could argue that inherently
military can be applicable to any modern firearm depending on the End Use of the defense article. An
End User in country X for example can use a commercial product for military applications regardless of
original design and manufacture of the product. What will be the determination for the split between
USML and CCL for an inherently military firearm?

Secondly, is Category 1(G). I(G) will continue to cover many parts for commercial firearms such as Bolt
Carriers, Slides, and Sears, which can be interchangeably used by commercial and military firearms. If a
commercial customer wants to order a semi-automatic rifle and parts, such as replacement bolt carner
group or a upper receiver, barrel etc., then the applicant has to file an application with Commerce and
State Department. This is a huge cost on industry and major cost to Commerce and the State Department.
Right now the applicant could just file one application with State Department. The proposal would force
applicants to get two different sets of documentation from the Consignee and then submit two
applications. The cost associated to submit an application has now doubled since manpower is required
to submit two licenses, and the cost to the US Government has increased since two applications now
need to be reviewed by two different organizations. What about firearms such as Glock, Sig Sauer or
Beretta etc.? Who will cover the parts since the United States military has used these products in the
past? Will third party aftermarket accessories be considered as inherently Military parts and require a

WASHSTATEC022662
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 686 of 1059
State Department license?

DDTC has certain threshold guidelines for case processing times. What is the current, and projected
processing times for Commerce to process applications? It is not uncommon for Commerce to staff out
cases back to State Department for Referral further adding to the total time for processing. There is little
to benefit industry ifthe average processing time for a case takes longer than current DDTC
performance.

in addition, presently DDTC will RWA a case with explanation if there are certain factors contained
within the case that may jeopardize national security interests. This allows industry to take corrective
measures. What will be the RWA measure with Commerce? One major benefit of having a case RWA
with explanation is the case officer has acted as a subject matter expert to accurately decide if a defense
article contains features that will not be allowed for export to a certain country or individual. This safety
net limits the liability of the applicant. When a case officer can act as a secondary set of eyes, it always is
in the benefit of the applicant.

In the proposal on page 24200 under Regulatory Analysis and Notices there is little to indicate if
Commerce will implement fees at a later date for applications of export. Although there will be a cost
savings to the State Department what will be the cost implications to Commerce? How will Commerce
accommodate the influx of applications without charging a fee to hire new personnel? Specifically, on
page 24201 the Department of Commerce indicates it is unable to estimate the increase in costs. How
will this impact case applications and timelines?

Perhaps, State Department could adopt a sliding fee structure for organizations that do not export or
export very little. Under the proposal most manufacturers will still have to register with State
Department.

In summation, as the proposal stands, there is blurred lines between inherently military items, many
applicants will need to file two export licenses for parts and firearms with Commerce and State, increase
in processing times, liability, and potential fees later on. We support changes in making the process more
efficient, more effective and giving US Companies more advantageous positions to be competitive
internationally. Many companies will benefit but many companies will also be significantly
disadvantaged by the proposed changes.

WASHSTATEC022663
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 687 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-aakh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2900

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Lyman

 

General Comment

Tam seriously concerned that any transfer of authority from the Department of State to the Commerce
Department regarding the sale and shipping of any kind of firearms will bring a world of trouble to our
country and to the rest of the world as well. The State Department has the resources and oversight to
keep lethal weapons out of the hands of terrorists where the Commerce Department is all about
supporting U S business without a keen focus on where the guns will go and what will they be used for.
Our world is already awash in guns of all types and we don't need less oversight - we need much more. I
would demand that the State Dept. should be given further powers to monitor overseas firearm sales.
Commerce should be concerned with non lethal products and commodities and supporting our businesses
who trade in products other than firearms.

NO to the transfer of authority from State to Commerce regarding fire arms sales.

WASHSTATEC022664
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 688 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-bfd9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DQOS-2017-0046-2901

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Samuel Haller

 

General Comment

My friend and fellow citizen said it best:

"Easing restrictions on the export of firearms -- including types already banned in several US. states --
does a disservice to the U.S. and the world. The United States is already the #1 exporter of small arms
and light weapons, many of which end up in the hands of drug cartels and militias from Bogot to Jakarta.
These transfers are documented in detail by wide-ranging research, including the Small Arms Survey and
the U.N. Office for Disarmament Affairs. We will only be shooting ourselves in the foot (pun intended)
if we choose to give gun manufacturers more freedom to contribute to instability abroad. We will also be
repeating the same travesty our government has condoned for decades: putting firearm industry profits
over human lives.

Lurge the Department to reconsider this and any other relaxation of existing restrictions on small arms
exports."

WASHSTATEC022665
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 689 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-jcyl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and III

Document: DQOS-2017-0046-2902

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: mary ellen masciale

 

General Comment

I do not support the changes to the rules for International Traffic in Arms Regulations.

Right now, firearms exports are classified as military. This is why they are under the regulation of the
State Department, and why Congress can block sales of large batches of firearms to foreign countries.
With the rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022666
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 690 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-tocp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2903

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Armstrong

 

General Comment

Comments Re: Proposal for the United States to move oversight of export licenses for semi-automatic
assault weapons, sniper rifles, and other powerful firearms from the State Department to the Commerce
Department

Tam a female senior citizen who, over a span of 76 years, has seen the sale and use of fire arms,
especially assault-style weapons designed for military use, proliferate and the loss of life due to gun
violence increase to a sickening and almost unimaginable level.

I vehemently oppose the proposal to move oversight of such weapons semi-automatic assault weapons,
sniper rifles, and other powerful firearms not meant for use in hunting or other gun-related recreational
sport, nor ever meant for self-defense from the State Department to the Commerce Department. Such
weapons of war rightfully and logically belong under the purview of a military-oriented department.
Further, removal of such weapons from the domain of the State Department is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms. If this proposal is allowed to
be enacted, Congress will no longer be automatically informed about sizable sales of these weapons,
weakening controls on who ends up with such weapons even lifting restrictions on 3D printing of guns
and inevitably leading to people making their own how powered weapons.

This proposal is really a sop to the gun industry and the NRA, aiding them in opening international
markets and exporting U.S. guns and ammunition globally without regulation, and will likely lead to
more U.S. guns ending up in the hands of criminal organizations, human rights abusers, and terrorist
groups. It is a cynical move that wholly ignores the needs and rights of American citizens to live free of
the fear of gun violence. It will take the country backward in the fight to reduce gun violence rather than
move us forward in our efforts to promote and secure the safety of our citizens.

Further, the new rules would transfer the cost of processing licenses from gun manufacturers to

taxpayers. The gun exporters that benefit from these sales should bear this cost. National laws for brokers
and financiers who arrange firearm shipments are a weak link in curtailing trafficking of small arms and

WASHSTATEC022667
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 691 of 1059

light weapons. Firearms brokers would no longer be subject to US brokering laws which would make it
easier for unscrupulous dealers to escape attention. The rule reduces end-use controls and public
reporting on gun exports and human rights violations.

The transfer of licensing to Commerce will remove new exporters and brokers from the State Department
database, weakening enforcement against arms trafficking. The rule enables unchecked gun production in
the U.S. and exports abroad by removing the block on 3D printing of firearms. The Commerce
Department does not have resources, data, expertise or institutional relations to enforce export controls.

The proposed change will also reduce transparency and reporting on gun exports. It would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries. This rule would transfer gun export licensing to an agency the Commerce
Department - whose principle mission is to promote trade.

Firearms, both assault weapons and non-semi-automatic weapons, are uniquely and pervasively used in
criminal violence around the world. Controlling their export should be handled by the State Department,
which is mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights. Military assault style firearms are used to kill a thousand
people every day around the world in acts of organized crime, political violence, terrorism, and human
rights violations. The export of these weapons should NOT be subject to weaker controls.

It is high time we stop kowtowing to the NRA and the gun lobby and start protecting our citizens rights
to live free of fear of gun violence. [ urge you in the strongest possible way to reject this proposal.

Ann H. Armstrong
Forest Park, [linots 60130

WASHSTATEC022668
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 692 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-83)¢
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2904

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Philip Koster

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

WASHSTATEC022669
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 693 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-6bam
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2905

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Megan Kilb

 

General Comment

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022670
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 694 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-yy5m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2906

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christina Lachance

 

General Comment

Exporting weapons of war helps no one and causes unnecessary loss of human life. This practice must
cease.

WASHSTATEC022671
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 695 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-my0l
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2907

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura Klauke

 

General Comment

Tam opposed to this proposed rule change. Instead, the Administration should consider other alternatives
to better balance the important interests at stake.

Specifically:

Iam opposed to the elimination of the State Departments Blue Lantern program, in place since 1940,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them.

Iam opposed to the removal of licensing requirements for brokers because it will increase the risk of
trafficking.

Iam opposed to the removal of the State Departments block on the 3D printing of firearms. The rule

switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

WASHSTATEC022672
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 696 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-ehrf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2908

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jill Blumenthal

 

General Comment

Tam concerned about the proposed changes. While I want our Second Amendment rights protected, | am
also concerned that dangerous weapons don't get into the hands of the wrong people, which threatens
public safety.

I am concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022673
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 697 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-jvm2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2909

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Pomerantz

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022674
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 698 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-rSmn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and III

Document: DOS-2017-0046-2910

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Russell Hartmann

 

General Comment

Hello, my name is Russell Hartmann. I am very concerned about gun violence in the world. Please do not
make U.S. gun exports easier. I do not like that the administration 1s proposing to make it so transparency
and reporting on gun exports. This whole rule is terrible. Please do not use it.

WASHSTATEC022675
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 699 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-lopx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-291 1

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Peterson

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022676
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 700 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-90x5
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2912

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Erin Anonymous

 

General Comment

I live in Oregon and have advocated for gun laws enforcing safety requirements for the sake of those who
want to live in a peaceful society. I disagree and disapprove of the transfer of licensing fees from gun
manufacturers and I disapprove of guns leaving this country capable of being weapons of war and going
to other countries where they could harm civilians. We are a country which still struggles to treat women
as equal to men, and whose violent crimes are largely committed by men, possibly due to a prevailing
worldview where men are the center of that world view. And so it is illogical to me to hear people
declare this country the greatest country in the world and then permit weapons of war to leave our
country and go to other countries where the oppression of women or minority groups might be even
worse or more unpredictable. We have a moral obligation to not let destructive weapons leave our control
as a country because we have not yet reached equality nor perfection in social behavior or control, and
even if we say we have no morals to account ourselves to we still have the inescapable desire to call
ourselves the greatest nation on earth. And that would be a lie if we did not protect others from the very
failings ,or worse, we ourselves have. Transferring fees from businesses who make a tool of death is only
putting in ‘bronze’ the pervasive man centered world view as if itis here to stay and will never be lifted
up from up off of the people. Ifthe companies want to make a tool of death let them pay the associated
costs. They should not be allowed to use other people to bear their responsibilities.

WASHSTATEC022677
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 701 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-nqco
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2913

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022678
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 702 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-rwjz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2914

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sally Martinelli

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022679
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 703 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-cd6n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2915

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pauline Higgins

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

This rule change transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

WASHSTATEC022680
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 704 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-bau7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2916

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christopher Lish

 

General Comment
Sunday, July 8, 2018

Subject: Do not switch the regulations of firearms export from the U.S. State Department to the US.
Commerce Department -- International Traffic in Arms Regulations: U.S. Munitions List Categories I, IL,
and Hi (Docket ID: DOS-2017-0046-0001)

To: Secretary of State Mike Pompeo, Secretary of Commerce Wilbur Ross, Under Secretary of
Commerce for Industry and Security Eric L. Hirschhorn, and Assistant Secretary for Export
Administration Richard E. Ashooh,

I strongly oppose the rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

As you are aware, firearms exports are currently classified as "military and are under the jurisdiction of
the State Department. Congress can also block sales of large batches of firearms to foreign countries.
With this rule change, Congress would no longer be automatically informed about sizable weapons sales
that it could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines, Saudi Arabia, and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have sufficient staff, let alone staffin every nation around the
world. This means that firearms traffickers, organized crime, terrorist organizations, and other violent
and dangerous agents would face far fewer hurdles to obtaining large caches of American guns and
ammunition.

The rule change would also make the world a far more dangerous place because:

1) It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2) It would remove licensing requirements for brokers, increasing the risk of trafficking.

WASHSTATEC022681
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 705 of 1059

3) It would remove the State Departments block on the 3-D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3-D print weapons, the State
Department successfully charged him with viclating arms export laws, since his open-source posting
made it possible for anyone with access to a 3-D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3-D printing of firearms in the US. and around the
globe.

I strongly urge you to reject this proposed mile change.

Thank you for your consideration of my comments. Please do NOT add my name to your mailing list. I
will learn about future developments on this issue from other sources.

Sincerely,

Christopher Lish
San Rafael, CA

WASHSTATEC022682
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 706 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-6b7x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2917

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Johanna McConnell

 

General Comment

Tam strongly against letting US gun manufacturers sell weapons abroad. Those guns will be purchased
by cnmuinal gangs and used against law enforcement and US soldiers. Selling US guns abroad is being
promoted by Trump so the NRA and gun manufacturers will support Trump and give him money to
support his campaign in 2020.

WASHSTATEC022683
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 707 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-geue
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0646-2918

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Watts

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department.

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022684
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 708 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-lyqn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2919

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Meggin Lane

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.I would like our legacy, as the United States of America, to
be that we made the world a safer place to live rather than create an increase in the level of violence in
which the world is already dealing.

WASHSTATEC022685
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 709 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-n9i0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DOS-2017-0046-2920

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tracy Feldman

 

General Comment

Tam a parent and educator in Durham, NC. | am strongly against the new rule being considered about
deregulating gun exports. This would make our world more dangerous in many ways:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022686
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 710 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-lwbd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2921

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Coyle

 

General Comment

I believe the changes proposed would make gun trade too open and unregulated, endangering not only
U.S. Citizens but countries receiving more guns as a result.

Sincerely,
John B. Coyle, MLS. Ed

WASHSTATEC022687
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 711 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-hy0a
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2922

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynn Gravelle

 

General Comment

I oppose the rules change that would move the handling of export licenses of powerful firearms from the

U.S. State Department to the U.S. Commerce Department. The Commerce Department does not have the
experience and resources to adequately enforce export control. This transfer of authority would open new
floodgates for arms sales internationally, with serious implications for our national security.

WASHSTATEC022688
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 712 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-26k6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2923

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carita Weaver

 

General Comment
Tam against this because it:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022689
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 713 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9462-agin
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2924

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Branch

 

General Comment

Tam completely opposed to the proposed rule change. This proposed rule change seems extremely ill
conceived. We have so many problems with guns in our country. Why do we want to make things more
difficult for the US and the world in relationship to arms?

It will do the following if passed:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022690
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 714 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-otxw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2925

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Olinger

 

General Comment

Tam writing to express my vehement opposition to moving export license oversight for firearms from the
U.S. Department of State to the U.S. Department of Commerce because the proposed rule change treats
semiautomatic assault nfles as non-military. This is clearly inconsistent with the undeniable reality that
our troops routinely use their military rifles in semiautomatic mode, these weapons are used by state and
non-state groups in armed conflicts, and the civilian possession of such weapons is prohibited in many
countries.

Our government should not be making it easier to trade/export weapons that are likely to be used in other
countries by organized crime, terrorism, human rights violations, and political violence. It is
inappropriate and shameful that the proposal would, in effect, use the Commerce Department to promote
trade in such weapons to kill human beings abroad. Abroad, our country already has the reputation as
being overrun with guns; so our solution is to make it easier to export these weapons? The current gun
export licensing oversight under the State Department is appropriate as that agency's mission is
promoting stability, conflict reduction, and human rights.

In addition te reducing transparency and reporting on gun exports, the proposed rule also would:
eliminate Congressional oversight for important gun export deals; transfer the cost of processing licenses
from gun manufacturers to taxpayers; and, enable unchecked gun production in the U.S. and exports
abroad by removing the block on 3D printing of firearms.

Shameful.

WASHSTATEC022691
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 715 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-g53x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2926

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Lenkowski

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

The last thing we need to export is America's love of guns and the devastating slaughter that results from
that love affair!

Leave firearms export license oversight in the State Department.

WASHSTATEC022692
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 716 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-rd7v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2927

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janiece Staton Ret. RN, MSW, MAT

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022693
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 717 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-wpkm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2928

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Coffee

 

General Comment

This proposed rule is irresponsible because it:

Treats semi-automatic assault nfles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022694
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 718 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-jqvs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2929

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shirley Rombough

 

General Comment

I oppose the regulation that would remove the exporting of firearms from the U.S. State Department to
the Department of Commerce.

WASHSTATEC022695
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 719 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-lnrm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2930

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Lusch

 

General Comment

I'm against making it easier to export firearms to other countries. In most cases they will be used to do
bad things. Why support something like this? The arms manufactureres just want to make more money.

WASHSTATEC022696
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 720 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-opre
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2931

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Melissa Henriksen

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

WASHSTATEC022697
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 721 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-196u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2932

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Bellm

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022698
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 722 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-0528
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2933

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cara Artman

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would facilitate firearms exports to oppressive regimes, remove safeguards that help keep extra-legal
agents like organized crime and terrorist organizations from obtaining weapons, and further fuel violence
that destabilizes countries and causes mass migration.

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022699
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 723 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-toe]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2934

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kelly Alba

 

General Comment

Please consider the following negative aspects:

-Treats semi-automatic assault rifles as non-military, desptte their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
-Eliminates Congressional oversight for important gun export deals.

-Transfers the cost of processing licenses from gun manufacturers to taxpayers.

-Removes statutory license requirements for brokers, increasing risk of trafficking.

-Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

-Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

~Reduces transparency and reporting on gun exports.

-Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022700
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 724 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-rfls
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2935

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margret Harburg

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022701
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 725 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-d5ns
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2936

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

It should be illegal to import or export firearms from other countries.

WASHSTATEC022702
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 726 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-ohlx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2937

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Enid Cardinal

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Commerce Department just does not have the resources to adequately enforce export controls. Its Bureau
of Industry and Security does not have staff everywhere. This means that firearms traffickers, organized
crime, terrorist organizations, and other violent and dangerous agents would face far fewer hurdles to
obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel viclence that destabilizes countries and causes mass migration.

1 It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2 It would remove licensing requirements for brokers, increasing the risk of trafficking.

3 It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

Please take all this into consideration before you would take the extremely dangerous step.
Thank you.

Enid Cardinal

WASHSTATEC022703
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 727 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-wlod
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2938

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam not in agreement with the proposed changes to the International Traffic in Arms Regulations.
Intending to revise these three categories indicates a commercial pursuit not considering the deadly
impact it could have on recipient countires. Widening this market with a more diverse selection will spur
more international trade with international armies and polices infamously recognized for their human
right repression.

I fear this will allow the United States Department of State to give clearance to gun shops across the
South West to offer a wider selection for our governments and armies south of the border. I fear for that
for the pursuit of commercial growth, unworthy and untrusting armed forces across the world will have
access to this deregulating market.

The Federal Register of Munitions should be more mindful of who their customer base is, on an
international level, and spend more time investigating the international trafficking of arms. Itis no
coincidence that Border Patrol Agent Brian Terry was killed with a gun supposedly monitored by the
ATF's Fast and Furios Operation.

Lunderstand the economic concerns some gun shop owners and employees and the industry as a whole

may have, but the potential for US-manufactured, commercially-approved, gun-fueled violence in the
world should not be overlooked due to the loss of some revenue.

WASHSTATEC022704
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 728 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9463-gnz1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2939

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Deborah McArthur

 

General Comment

Tam a concerned citizen who worries that eating the export of arms internationally will facilitate the
weapons ending up in the hands of terrorists. Haven't we been down this road before with the Iran-Contra
scandal?

WASHSTATEC022705
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 729 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-109b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2940

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gabriel C

 

General Comment

As an entrepreneur and skilled maker who is capable of creating performance parts and custom sporting
firearms for use in shooting competitions, Lam unable to enter this market without significant financial
backing. I cannot create a hammer, trigger sear, disconnector, any part. | cannot tune and improve
handguns and sell them as signature upgraded firearms. Not unless I register with the DDTC, and stay
registered with them annually at a great expense for a one-man show.

I support the elimination of the annual $2,250 fee required by the Department of States Directorate of

Defense Trade Control. I believe this imposed requirement was done to choke innovation and
advancement in the firearms industry.

WASHSTATEC022706
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 730 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-2¢p7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2941

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Paul Cardinet

 

General Comment

Do not make it easier to export firearms or ammunition.

Make the rules stricter and harder. We do not need to export these weapons and ammunition.
In the long run firearm exportation only make the world amore dangerous place

Paul Cardinet

WASHSTATEC022707
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 731 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-neqs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2942

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: D. Foster

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the US.
State Department to the U.S. Commerce Department. Semiautomatic assault weapons and other powerful
firearms are clearly military and as such must continue to be under the regulation of the State Department
and to allow Congress the ability to block sales of large batches of firearms to foreign countries in the
name of national security, and to countries where there are serious human nghts concerns. The
Commerce Department just does not have the resources to adequately enforce export controls; firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.The rule change would
remove the State Departments block on the 3D printing of firearms, effectively enabling 3D printing of
firearms in the U.S. and around the globe, which is a terrible idea. This rule change would make both the
US and the world a far more dangerous place.

Thank you.

WASHSTATEC022708
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 732 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-Ip8s
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2943

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Caroline Todd

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military and therefore are under the regulation of the State
Department, and thus Congress can block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that tt
could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Come on -- itis obvious our national security implicated. The NRA and gun manufacturers want guns
everywhere, for everyone, not just here in the United States, but around the world as this is how they
make money. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American

business). This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

WASHSTATEC022709
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 733 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-mm2t
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2944

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022710
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 734 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-nao6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2945

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hannah Berg

 

General Comment

I oppose the rule change that would shift the handling of firearm exports from the U.S. State Department
to the U.S. Commerce Department because I believe that leaving this responsibility to the U.S. State
Department maintains the safety of Americans, as opposed to the best interests of corporations and their
shareholders.

WASHSTATEC022711
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 735 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-hd4p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2946

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robb Fisher

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

Right now, firearms exports are classified as military and therefore are under the regulation of the State
Department, and thus Congress can block sales of large batches of firearms to foreign countries. With the
rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concems, such as the Philippines and Turkey.

Meanwhile, the Commerce Department just does not have the resources to adequately enforce export
controls. Its Bureau of Industry and Security does not have staff everywhere. This means that firearms
traffickers, organized crime, terrorist organizations, and other violent and dangerous agents would face
far fewer hurdles to obtaining large caches of American guns and ammunition.

Come on -- itis obvious our national security implicated. The NRA and gun manufacturers want guns
everywhere, for everyone, not just here in the United States, but around the world as this is how they
make money. They are pushing hard for a rule change that would move the handling of export licenses of
semiautomatic assault weapons and other powerful firearms from the U.S. State Department (focused on
safeguarding our nation) to the U.S. Commerce Department (focused on promoting American

business). This transfer of authority would open new floodgates for arms sales internationally, with
serious implications for our national security.

WASHSTATEC022712
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 736 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9464-mesz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories IL, UL, and TI

Document: DOS-2017-0046-2947

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Simpson
Organization: Retired

 

General Comment

This proposal would inevitably lead to many more deaths, suffering and subjugation of innocent citizens.
Please do not endorse this proposal.

WASHSTATEC022713
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 737 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9465-ae66
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2948

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Josh Silverstein

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

Sincerely,

Josh Silverstein
Brooklyn, NY

WASHSTATEC022714
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 738 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9465-ejua
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2949

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patti Gorman

 

General Comment

I oppose the regulation change that would put firearms under the Department of Commerce instead of the
Department of Defense. The ramifications are very serious and dangerous.

WASHSTATEC022715
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 739 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9466-9s5]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2950

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Knutson

 

General Comment

Please retain overview and potential restrictions on international gun sales.

WASHSTATEC022716
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 740 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9466-6ae2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2951

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lama R

 

General Comment

I oppose this rule change. I believe the US State Department should continue to have control over foreign
arms sales. This could otherwise become dangerous especially if weapons get into the wrong hands. Gun
sales to foreign entities should remain as military sales that are carefully controlled by the US State
Department. Otherwise, this could become a major security risk for our nation. The US Commerce
Department is focused on promoting American business. This is not about American business. This is
about American safety. The US State Department is focused on safeguarding our nation. It is the right
entity to continue having control over foreign arms sales.

WASHSTATEC022717
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 741 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9466-1d19
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2952

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Gary Simmons

 

General Comment

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

I oppose the proposed rule.

WASHSTATEC022718
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 742 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9467-dswl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2953

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mariela Acevedo

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022719
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 743 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9468-c2ri
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2954

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrew Walcher

 

General Comment

Tam writing to oppose the rule change that would move the handling of export licenses of semiautomatic
assault weapons and other powerful firearms from the U.S. State Department to the U.S. Commerce
Department. Firearms are a weapon of war and tight restrictions should be maintained on which foreign
entities can have access to these.

The current rules automatically informing Congress about sizable weapons sales is critical to keep
military-grade hardware from falling into the hands of regimes which pose serious human rights concerns
towards their people, or those which would pass these weapons along to terrorist organizations.

The Commerce Department does not have the resources to adequately enforce export controls as its
Bureau of Industry and Security does not have staff everywhere. This means we will be relying on the
same industry self-regulation which has produced the disastrous US domestic firearms policy. In short,
profit will be placed over national security.

While not perfect, the State Departments Blue Lantern program is a much better alternative to this
giveaway to the gun industry.

WASHSTATEC022720
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 744 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-vj3z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2955

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Blackley

 

General Comment
Why make gun sales easier to potential terrorists?
Are three D guns easter to slip onto airplanes?

Why loosen regulations on guns shipments and sale?

WASHSTATEC022721
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 745 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-cxwh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2956

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Smith

 

General Comment

The Trump Administration formally proposed a new rule that would loosen regulations over gun exports,
potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals. The proposed rule would dramatically change the regulatory structure for firearm exports. The
proposed rule is complex and appears to be largely driven by the interests of industry. | am concerned
that the proposed rule may not adequately address our national security, foreign policy, international
crime, terrorist threats, or the need for transparency so Congress and the public may understand the
impact of these rules and potential firearm exports. lam also concerned that the proposed rule fails to
recognize the inherently military nature of many of the relevant firearms. Rather than moving forward
with the proposed rule, the Administration should consider other alternatives to better balance the
important interests at stake.

WASHSTATEC022722
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 746 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946a-damm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2957

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Freeland

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022723
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 747 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946a-2g¢0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2958

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carolyn Belczyk

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022724
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 748 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946a-nime
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2959

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Zitzmann

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022725
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 749 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946b-sih8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2960

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022726
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 750 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946b-1510
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2961

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: richard kunkel
Organization: nobody

 

General Comment

Tam against this legislation, as it will just make more guns more accessable. Not common sense, not
common, not even sense.

WASHSTATEC022727
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 751 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946b-14z]
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2962

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janice Valder

 

General Comment

Please do not pass this in my name. When we the taxpayers are having to pay 4 decreased regulation of
semi-automatic weapons and guns it is making me responsible for how they are used to kill each other
and to kill us. We are already killing our own with weapons made and sold by our gun manufacturers. I
ask you in the Department of State to become peacemakers not war makers.

WASHSTATEC022728
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 752 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946c-xy29
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2963

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Chisholm

 

General Comment
Dear Sir/Madam:

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

Sincerely,
Debra Chisholm

WASHSTATEC022729
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 753 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946c-5077
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2964

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Martha Hill

 

General Comment

Tam a retired person concerned about the cost shift that will happen with these changes. The new rules
would transfer the cost of processing licenses from gun manufacturers to taxpayers. Registration fees that
since the 1940s have been used to offset the costs to the government of tracking who is manufacturing
weapons would no longer apply to manufacturers of semi-automatic weapons, and Commerce does not
charge any fee for licensing. So the government i.e., taxpayers will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should shoulder this
cost.

WASHSTATEC022730
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 754 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946c-bws2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2965

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victoria Chance

 

General Comment

My name tis Victoria Chance from Greenville, SC. | oppose this proposed rule. As a Franciscan and a
citizen, we should not

export semi-automatic weapons. These firearms should be dismantled and recycled. Congress needs to
maintain oversight over

ALL guns sales. Exporters should pay for licenses. We should never remove the block on printing 3-D
firearms.

We are all responsible for the safety of one another. Passing this proposed rule would simply jeopardize
the rest the

world as we export our propensity for violence for the sake of money. Profit is not a justification for
increasing the

violence in the world. Our government should be exporting humanitarian aid, education, and our justice
system NOT weapons.

WASHSTATEC022731
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 755 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-78n3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-2966

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Cooper

 

General Comment

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries. I
am afraid of the use of assault rifles by non-military troops such as guerillas.

Eliminates Congressional oversight for important gun export deals. Congressional oversight is essential.

Transfers the cost of processing licenses from gun manufacturers to taxpayers. We taxpayers do not want
to pay the cost of processing gun licenses.

Removes statutory license requirements for brokers, increasing risk of trafficking. This point suggests a
complete lack of control over who will ultimately receive and use the weapons we transport. This is very

dangerous.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.
Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and

human rights, to an agency with mission to promote trade. This is a very good point. Guns are weapons
of war and killing and should be used only as necessary in order to promote peace.

WASHSTATEC022732
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 756 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-7381
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and [I

Document: DOS-2017-0046-2967

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura M

 

General Comment

Tam a teacher within the Chicago Public Schools district. Lam opposed to amending the International
Traffic in Arms Regulations (TAR) to revise Categories I (firearms, close assault weapons and combat
shotguns), I (guns and armament) and I (ammunition and ordnance) of the U.S. Munitions List
(USML) to describe more precisely the articles warranting export and temporary import control on the
USML. Items removed from the USML would become subject to the Export Administration Regulations
(EAR).

The firearms industry is hurting financially - revising these rules to benefit the fire arms industry's
bottom line is NOT in the best interest of Americans or any global citizens.

We do not need more guns in the hands of those that wish to cause us harm. These high powered
weapons belong in the hands of our military and not civilians.

Also, the amendments proposed would limit Congressional oversight on important gun export deals and
drastically increases the possibility for gun trafficking. This is unacceptable.

[respectfully ask that the Department of State does not amend the International Traffic in Arms
Regulations (TAR).

WASHSTATEC022733
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 757 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-imzp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2968

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tucker Respess

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department vigorously oppose the rule changes that would switch the
regulations of firearms export from the U.S. State Department to the U.S. Commerce Department. Such
trade must be factored into international interactions and diplomacy. It is not simply a matter of
commerce. Further, the proposals to cease licensing would make arms too easily trafficked, especially
without at least as much inspection as has been conducted with State Department oversight. And there
should never be 3D reproduction of guns of any size of fire-power.

Tucker Respess

WASHSTATEC022734
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 758 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-qexs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2969

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam submitting this comment in strong opposition to the proposed rule to transfer oversight of small
arms (firearms) exports from the State Department to the Commerce Department. This rule would make
U.S. exports of small arms far more dangerous by transferring controls to an agency that prioritizes doing
business over safeguarding national security.

WASHSTATEC022735
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 759 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-n52u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2970

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Johnson

 

General Comment

Please stop these sales of weapons.

WASHSTATEC022736
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 760 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-58xc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2971

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Pamela Albers

 

General Comment

Tam a 60 year old American citizen who is sickened by the unnecessary violence perpetuated by the
availability of weapons.
Iam opposed to the proposed rule change for the following reasons:

The proposed rule change treats semi-automatic assault rifles as non-military, despite their use by US.
troops, their use by state and non-state groups in armed conflicts, and their prohibition for civilian
possession in many countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

The proposed rules are bad policy and encourage bad conduct.

WASHSTATEC022737
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 761 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-5x6b
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2972

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Renee Fitzpatrick

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022738
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 762 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-9n9r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2973

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mikaela Moracco-Schelp

 

General Comment

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. I am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms. Furthermore, it
would eliminate the State Departments Blue Lantern program, tn place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It would remove
licensing requirements for brokers, increasing the nsk of trafficking. It would remove the State
Departments block on the 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for how to 3D print weapons, the State Department successfully charged him
with violating arms export laws, since his open-source posting made it possible for anyone with access to
a 3D printer, anywhere, to produce a lethal weapon. The mile switch would remove this block, effectively
enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022739
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 763 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-v2sa
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-2974

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: JL Angell

 

General Comment

I oppose the proposed rule as explained in the attached.

 

Attachments

L oppose the proposed rule for the following reasons

WASHSTATEC022740
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 764 of 1059

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as “non-military.” But many state
and non-state groups in importing countries use semi-automatic rifles in armed conflicts,
causing enormous damage. U.S. troops use rifles in semi-automatic mode an
overwhelming amount of the time. Regarding wide retail availability of firearms, about
which comment has been requested, many countries prohibit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the
District of Columbia, and several large retail chains also prohibit retail sale of semi-
automatic assault rifles. Many semi-automatic rifles are also easily converted to fully
automatic firearms. Because military-style assault rifles clearly have substantial military
utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

2. The proposed rule would eliminate Congressional oversight for important gun export
deals. Congress will no longer be automatically informed about sizable sales of these
weapons. That will limit its ability to comment on related human rights concerns, as it
recently did on the Philippines and Turkey [2] <http:/Awww.vpc. org/the-trump-
administration-proposes-making-gun-exports-easier-heres-how-to-submit-yvour-public-
comment-on-this-dangerous-proposal/?eType=EmailBlastC ontent&eld=2af87259-dfS$-
4ada-bd29-35eald658f42> Congressional action in 2002 required sales of firearms
regulated by the US Munitions List valued at $1 million or more be notified to Congress.
Items moved to Commerce control would no longer be subject to such notification. In a
September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and Patrick
Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress’ proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply to
manufacturers of serni-automatic weapons, and Commerce does not charge any fee for
licensing. So the government - 1.¢., taxpayers - will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in
the chain of efforts to curtail trafficking of small arms and light weapons. There is good
reason for concern that firearms brokers will no longer be subject to US brokering law.
Although Commerce states it will retain rules on brokering for a State Department list that
includes assault rifles, there is no statutory basis for brokers of these weapons to register
and obtain a license, increasing the risk of trafficking. That will make it easier for
unscrupulous dealers to escape attention [3] <http://www.vpc.org/the-trump-
administration-proposes-making-gun-exports-easier-heres-how-to-submit-your-public-
comment-on-this-dangerous-proposal/?eType=Emai BlastContent&eld=2at87259-dfS5-
4a4a-bd29-3Sealdossf42>

5. The rule reduces end-use controls for gun exports. It would eliminate the State
Department’s Blue Lantern program for gun and ammunition exports, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It
also would move license approval out of the department that compiles the U.S.

 

 

 

 

 

 

 

 

WASHSTATEC022741
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 765 of 1059

Government's information on human rights violations, reducing the ability to effectively
deny weaponis licenses to international human rights violators.End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s.
Registration of exporters allows the State Department to check an exporter’s history
whenever a manufacturer or broker requests a license for a particular gun export sale. But
the transfer of licensing to Commerce will remove new exporters and brokers of these
firearms from the State Department database, weakening enforcement against arms
trafficking.

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing
the block on 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for 3D-printing weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The Commerce Department 1s unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of
effectively condoning and enabling 3D printing of firearms in the ULS. and around the
globe. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this
change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even
before the addition of 10,000 firearms export license applicants as a result of this rule
predicted by Commerce.[4] <http://www.vpc.org/the-trump-administration-propases-
making-gun-exports-easier-heres-how-to-submut-your-public-comment-on-this-

 

 

 

many other parts of the world, is not equipped to take the same level of preventive
measures for end-use controls. Moreover, the State Department has developed extensive
data, expertise and institutional relations to implement the Leahy Law for security
assistance, which can serve as a critical foundation in both pre-license and post-shipment
checks to control and verify end uses and end users. Commerce does not have these
resources.

8. The proposed change will reduce transparency and reporting on gun exports. The rule
would eliminate Congressional and public awareness of the total amount (dollar value and
items) of firearms sales authorizations and deliveries around the world, since the
Commerce Department annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency - the Commerce Department -
whose principle mission is to promote trade. Firearms, both assault weapons and non-
semi-automatic weapons, are uniquely and pervasively used in crimimal violence around
the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. Research
indicates that the types of weapons being transferred to Commerce control, including AR-
15, AK-47, and other military-style assault rifles and their ammunition, are weapons of
choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries. [5]

WASHSTATEC022742
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 766 of 1059

<hitp://www.vpe.org/the-trump-administration-proposes-making-gun-exports-easier-
heres-how-to-submit-your-public-comment-on-this-dangerous-proposal/?
elype=EmailBlastContent&eld=2af87259-df 5-4a4a-bd29-35ea1d658f42> The export of
these weapons should be subject to more controls, not less.
i] <http://www.vpc.org/the-trump-administration-proposes-making-gun-exports-easier-heres-
how-to-submit-your-public-comment-on-this-dangerous-proposal/?

 

 

 

 

 

 

in Arms Regulations: U.S. Munitions List Categories 1, IL and IT (DOS FRDOC_ 0001-4527,
Docket No. Docket DOS-2017-0046] and Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control Under the United States Munitions
List (USML) [83 FR 24166, Docket No. 111227796-5786-01].

[2] <http://www.vpc.org/the-trump-administration-proposes-making-gun-exports-easier-heres-
how-to-submit-your-public-comment-on-this-dangerous-proposal/?

 

 

 

at arms sales to Saudi Arabia, Turkey and Nigeria,” DefenseNews, Sept. 26, 2017,
https://www.defensenews.com/congress/2017/09/26/us-lawmakers-balk-at-arms-sales-to-saudi-
arabia-turkey-and-nigeria/

[31 <htto://www.voc.ore/the-trump-administration-proposes-making-gun-exports-easier-heres-
how-to-submit-your-public-comment-on-this-dangerous-proposal/?
eType=EmailBlastContent&eld=2af87259-d(55-4ada-bd29-3 Seal d658f42> “Arms Dealer Faces
New Charges,” New York Times, Aug. 23, 2010,
https://www.nytimes.com/2010/08/24/us/24arms.html

[4] <http://www.vpc.org/the-trump-administration-proposes-making-gun-exports-easier-heres-
how-to-submit-your-public-comment-on-this-dangerous-proposal/?

    

 

 

 

 

 

Commerce Budget in Brief FY2017, p. 57,

http://www.osec.doc.gov/bmi/budget/F Y17BIB/AllFilesWithCharts2. pdf

[5| <http://www.vpc.org/the-trump-administration-proposes-making-oun-exports-easier-heres-
how-to-submit-your-public-comment-on-this-dangerous-proposal/?

 

 

 

“Cross Border Gun Trafficking: An Ongoing Analysis of the Types of Firearms Illegally
Trafficked from the United States to Mexico and Other Latin American and Caribbean Countries
as Revealed in U.S. Court Documents,” by the Violence Policy Center,
http:/Awww.vpe.org/indicted/

WASHSTATEC022743
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 767 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-wbd4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2975

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Mitkus

 

General Comment

T OPPOSE this rule change. The proposed rule would dramatically change the regulatory structure for
firearm exports. Further, the proposed rule 1s being driven by the interests of the gun industry.

I am concerned that the proposed rule will not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. I am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

The rule change would make the world a far more dangerous place in the following ways:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

Rather than moving forward with the proposed rule, the Administration should SCRAP this rule and
consider other alternatives to better balance the important interests at stake.

WASHSTATEC022744
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 768 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946d-396k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2976

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Victoria Ross
Organization: WNY Peace Center

 

General Comment

This would be a terrible scourge on the world, with the only beneficiaries the Merchants of Death - I
mean arms manufacturers. The United States cannot, must not allow this avenue that can flood the world
with military-grade arms. If you have any conscience at all, please do not allow this to happen. The many
lives that would be lost would be on your head. Please do the responsible thing and block this proposal]!
Our communities our nation and our world will thank you for it

WASHSTATEC022745
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 769 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946e-2n2p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2977

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Douglas Bohling

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022746
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 770 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946e-8wlm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2978

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: karyn barry

 

General Comment

The US should not be trafficing in weapons. We have fueled too much bloodshed, suffering and wars
around the Globe. How about exporting peace?!

WASHSTATEC022747
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 771 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946e-teOx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DQOS-2017-0046-2979

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Walls

 

General Comment
To whom it may concern:
This transfer of authority would open new floodgates for arms sales internationally, with serious
implications for our national security. Switching the regulation of firearms exports to Commerce would
facilitate firearms exports to oppressive regimes, remove safeguards that help keep organized crime and
terrorist organizations from obtaining weapons, and further fuel violence that destabilizes countries and

exacerbates the worldwide refugee crisis.

William J. Walls

WASHSTATEC022748
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 772 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-lvuk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2980

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Barrineau

 

General Comment

The proposed gun rule change would benefit the NRA while making the world a far more dangerous
place for the rest of us.

By eliminating the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them; removing licensing
requirements for brokers, increasing the nisk of trafficking; and removing the State Departments block on
the 3D printing of firearms.

Please protect us. Protect the rest of the world, too. Thank you. I vote!

WASHSTATEC022749
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 773 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-q7fv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2981

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Noella Poinsette

 

General Comment

We should not be exporting more guns especially guns of the same type that our military uses and the
licensing should not be transferred to an agency the Commerce Department that already cannot fulfill its
responsibilities. Licensing needs to stay with the State Department which is more focused on the harm
that these weapons do to our citizens abroad and citizens of other countries.

A 2nd reason lam strongly opposed to these proposed changes is that congressional oversight would
effectively be eliminated. This is extremely important because without such oversight nobody would
have been aware of the scope of recent human rights violations in the Philippines or in Turkey.

We as a country need to continue to stand up for the dignity of each person - a dignity that is far more
important than a few people or companies making money off of an increase in violence and killing.

WASHSTATEC022750
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 774 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-609q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2982

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Katharine Tussing

 

General Comment

Please do not transfer the regulation of firearms export from the Department of State to the Department
of Commerce. That would facilttate even more warfare around the world and firearm exports to
oppressive regimes.

WASHSTATEC022751
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 775 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-wugm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-2983

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Theresa Turner

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

Theresa Turner
Spring Lake, NJ

WASHSTATEC022752
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 776 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-49zh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2984

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Colleen Scanlon
Organization: Catholic Health Initiatives

 

General Comment

See attached letter.

 

Attachments

CHI Overseas gun sales final

WASHSTATEC022753
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 777 of 1059

  

Catholic Health
Initiatives

3.298.9100
catholichealthinitiatives.org

 

 

Submitted via regulations.gav

July 9, 2018

Wilbur Ross Mike Pompeo

Secretary Secretary

Regulatory Policy Division Office of Defense Trade Controls Policy
Bureau of Industry and Security Directorate of Defense Trade Controls
U.S. Department of Commerce U.S. Department of State

Room 20998 2201 C Street NW

1401 Constitution Avenue NW Washington, B.C. 20520

Washington, DC 20236

RE: RIN 0694-AF47 (Commerce) and RIN 1400-AE30 (State)

Dear Mr. Ross and Mr. Pompeo,

Catholic Health Initiatives appreciates the opportunity to comment on the proposed rules to
address the Control of Firearms, Guns, Ammunition and Related Articles the President
Determines No Longer Warrant Control Under the United States Munitions List (USML).
Catholic Health Initiatives (CHI) is a faith-based nonprofit health system operating in 18 states
with 100 hospitals and numerous other services and facilities that span the inpatient and
outpatient continuum of care. As a Catholic organization, we feel a special call to reduce
viclence in our communities and around the worid.

While these proposed rule touches many aspects of firearm regulation, sales and oversight, CHI
is particularly concerned about the transfer of weapon sale regulation from the State
Department to the Commerce Department and the negative effect this may have on violence
around the world. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export
should be handled by the State Department, which is mandated and structured to address the
potential impacts in importing nations on stability, human security, conflict, and human rights.

WASHSTATEC022754
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 778 of 1059

Catholic Health initiatives
July 9, 2018

Rather, the rule proposes to transfer gun export licensing to the Commerce Department, whose
principle mission is to promote trade.

Firearms are used to killa thousand people every day around the world In acts of organized
crime, political violence, terrorism, and human rights violations. The types of weapons being
transferred to Commerce Department control—including the AR-15, AK-47, and other military-
style assauit rifles and their ammunition—are among the deadliest personal-use weapons
produced in the United States. We also understand they are weapons of choice for criminal
organizations in Mexico and other Latin American countries that are responsible for most of the
increasing and record levels of homicides in those countries. The export of these weapons

should be subject to more controls, not less.

We should not export American violence solely ta boost economic development, competitive
advantage, or other commerce-related goals. We strongly urge the Departments of
Commerce and State to rescind this proposed rule.

Thank you for consideration of our comments on this important issue. If you have any
questions, please contact me at 303-298-9100 or contact Laura Krausa, Director of Advocacy, at

inuakrausa@cathotcheslth net,
Sincerely,

a
f ‘ 4 » #
‘ abl fe “%, a gehts 7

Colleen Scanion, RN, JD
Senior Vice President and Chief Advocacy Officer

WASHSTATEC022755
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 779 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-6k66
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2985

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The US arms makers are a major source of small arms originally designed for and supplied to our
military. Since 1970 or so they have hit the civilian market in vast numbers, and we are seeing the totally
expected abuse with mass shootings in the

US. Really, do we want more of the same with these same guns in the hands of foreign gangsters,
despotic governments, terrorists, etc.,etc? The NRA's only concern is to sell as many guns as possible,
not only here, but across the world. Isn't there anyone in our government. who has the courage to push
back on this insanity? Please do. Peter eyonmark

WASHSTATEC022756
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 780 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-v4kk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2986

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill Durston

 

General Comment

Americans Against Gun Violence opposes the transfer of oversight for regulation of firearms exports
from the State Department to the Commerce Department, as proposed by the Trump Administration in
the ITAR amendment, categories I, 0, and Il. The new proposed changes would have numerous adverse
effects, including, but not limited to, the following:

Reclassifies semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by
state and non-state groups in armed conflicts, and their prohibition for civilian possession in many
countries.

Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

WASHSTATEC022757
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 781 of 1059

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

The ITAR amendments proposed by the Trump Administration are clearly an effort to boost lagging
domestic gun sales without regard to the safety of civilians in other countries. The epidemic of gun
violence in the United States is a national disgrace. We should not be in the business of exporting this
epidemic abroad.

Yours truly,

Bill Durston, MD

President, Americans Against Gun Violence
(916) 668-4160 / (888) 286-8122

WASHSTATEC022758
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 782 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-)7ng
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOQS-2017-0046-2987

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandy Commons

 

General Comment

Iam opposed to the transfer of firearms regulation from the State Department to the Commerce
Department. It would open far too many opportunities for terrorists to get their hands on weapons we
produce so as to use them against us.

WASHSTATEC022759
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 783 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-2iao
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2988

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kellyanne Bondulich

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022760
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 784 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-z102
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2989

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Schneegurt

 

General Comment

Tam a registered Republican from Kansas and I always vote. I stand with the students from Parkland and
want to limit gun violence with common sense laws and regulations. Let's not follow the bad practices of
Ollie North (the criminal) head of NRA.

L oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military.

The proposed rule would eliminate Congressional oversight for important gun export deals.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons.

The rule reduces end-use controls for gun exports.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce.

The proposed change will reduce transparency and reporting on gun exports.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations.

WASHSTATEC022761
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 785 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-4pim
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2990

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Larson

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022762
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 786 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-12ai
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-2991

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Are you kidding me? Will shameless greed at the expense of the lives of God's children never end under
Republican rule? How much is enough? Make money but honor God's children. What if you were at the
receiving end of these weapons’ aim? "What profit a man if he gain the world but lose his soul?". I pray

your hearts and minds be opened to truth. I pray for your well being.

WASHSTATEC022763
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 787 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946f-)92p
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2992

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: E Smith

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022764
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 788 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-xsq2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-2993

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hollye Dexter

 

General Comment

My name is Hollye Dexter. lam on the board of directors for Women Against Gun Violence and have
experienced the scourge of gun violence in my own family. I vehemently oppose the transfer of oversight
of firearms export from the state to commerce department. Guns kill a thousand people every day around
the world in acts of organized crime, political violence, terrorism, and human rights violations. Research
indicates that the types of weapons being transferred to Commerce control, including AR-15, AK-47, and
other military-style assault rifles and their ammunition, are weapons of choice for criminal organizations
in Mexico and other Latin American countries that are responsible for most of the increasing and record
levels of homicides in those countries. The export of these weapons should be subject to more controls,
not less. Incidentally, did anyone consider that arming criminals and terrorists in third world countries
will only send more asylum seekers fleeing to our borders?

WASHSTATEC022765
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 789 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946¢-hbd0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2994

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Alice Dahle
Organization: Amnesty International USA

 

General Comment

For thirty-five years [have been a member of Amnesty International USA and currently chair our
Women's Human Rights Coordination Group. Amnesty International is the world’s largest grassroots
human rights organization, and our global movement consists of millions of members and activists who
defend justice, dignity and freedom for everyone without exception. The Women's Human Rights
Coordination Group's particular area of interest is in the human rights of women and girls.

We are concerned about recent proposals to move responsibility for oversight of licensing of
international sales of some small arms and light weapons from the Department of State to the Department
of Commerce and the removal from the US Munitions List (USML) of several semi-automatic firearms,
including AR-15s, some AK-47s and high capacity ammunition cartridges. Since 2014, the U.S. has been
one of the worlds largest arms dealers, and is responsible for approximately 30 percent of conventional
arms transfers with regards to monetary value. Consequently, these changes would make sales of these
weapons easier and expand access to them at their destination. They would also reduce accountability for
their use in commission of human rights abuses.

It is now recognized that rape and sexual assault are systematically used as weapons of war in conflicts
around the world. Attacks on women and girls terrorize families, communities or ethnic groups,
humiliating and demoralizing local residents to bring them under control, or causing them to flee from
disputed territory

In interviews with women and girls who have survived sexual violence during conflict, a very high
number of their stories include descriptions of the torture they endured at the point of a gun. Although the
particular models of firearms involved are seldom identified, there is no doubt that a military-style
weapon contributed to gross violations of their human rights. Even after a conflict has officially ended,
the weapons left behind are used all too often by perpetrators of domestic violence. Colombia receives a
large proportion of their weapons from the U.S. These guns are often linked to the patriarchal culture that
supports the notion that firearms help men to defend themselves and protect their families. However,
these weapons exacerbate violence against women and girls. In Colombia, 2 out of 10 women who are

WASHSTATEC022766
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 790 of 1059

internally displaced identify sexual violence as the primary cause. The exact model of firearm used in
violence against women and girls is irrelevant, and all military-style weapons and ammunition currently
on the US Munitions List should remain there.

Amnesty International was actively involved for two decades in negotiating the global Arms Trade
Treaty (ATT), which went into force in December 2014. This treaty requires that before authorizing a
transnational sale of firearms, governments must assess the risk that the weapons under consideration
would be used to commit or facilitate serious violations of international humanitarian or human rights
law, undermine peace and security, or to engage in transnational organized crime. An "overriding" risk
that the arms would be used for these purposes would prohibit the sale.

After intense lobbying by women's human rights organizations and activists during the drafting of the
ATT, it became the first treaty that recognized the link between the international arms trade and gender-
based violence. Article 7(4) of the treaty made it mandatory for arms exporting countries to assess the
risk that weapons being considered for sale would be used to commit or facilitate gender-based violence
and deny authorization in the case of an “overriding” risk.

Moving responsibility for authorizing international sales of additional weapons and ammunition from the
Department of State to the Department of Commerce would bypass the requirement to assess the risk that
the merchandise in question would be used to commit or facilitate human rights violations, including
gender-based violence. It is essential that these standards continue to be upheld, and we strongly urge the
Government to maintain responsibility for international sales of weapons and ammunition manufactured
in the US with the Department of State.

Sincerely,

Alice Dahle, Chair
Women's Human Rights Coordination Group
Amnesty International USA

WASHSTATEC022767
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 791 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-ilg4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2995

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa lannucct

 

General Comment

Iam writing to express my opposition to the proposed rule regarding the regulation of international arms
traffic. The rule would dramatically change the regulatory structure for firearm exports. The proposed rule
is complex and appears to be largely driven by the interests of industry. | am concerned that the proposed
rule may not adequately address our national security, foreign policy, international crime, terrorist
threats, or the need for transparency so Congress and the public may understand the impact of these rules
and potential firearm exports. am also concerned that the proposed rule fails to recognize the inherently
military nature of many of the relevant firearms. Rather than moving forward with the proposed rule, the
Administration should consider other alternatives to better balance the important interests at stake.

WASHSTATEC022768
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 792 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-gknn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2996

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Tammy Kreznar

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022769
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 793 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-2)x2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-2997

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lynda Stewart

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022770
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 794 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-53bv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-2998

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Karole Friemann

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

Please review this legislation and guarantee that it does not allow guns to be sold to terrorists in other

countries or those who will use them against the United States and its citizens. It is time to run this
country in the best interest of our citizens and the citizens of the world!

WASHSTATEC022771
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 795 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946¢-eong
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-2999

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: stephen canner

 

General Comment

keep it with state department

WASHSTATEC022772
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 796 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946g-03qo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3000

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Hall

 

General Comment

I oppose the regulation of firearms exports by the Department of Cornmerce rather than the Department
of State. The former department is already overburdened while State has the resources to continue this
job. America must not become the gun dealer to the world and make worse the proliferation of weapons,
especially weapons that will find their way back to our streets.

WASHSTATEC022773
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 797 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-vtec
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3001

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margo Chesley

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022774
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 798 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-w5qi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories IL, UL, and TI

Document: DQOS-2017-0046-3002

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Al Lindsey, M.D.

 

General Comment

Please do not allow the supervision of Firearms Exporters to be transferred from State to Commerce.
This is bad policy on too many fronts to include, and itis another gift to the gun lobby, which has
received too many gifts from this failed and illegitimate administration already.

WASHSTATEC022775
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 799 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-1859
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3003

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sreevalli Chivukula

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022776
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 800 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9469-ppvj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3004

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kate Kizer

 

General Comment

I'm an expert on civilian harm and the arms trade, and I write to urge you to reject this dangerous
proposal because:

1. The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, and US troops use rifles in
semi-automatic mode an overwhelming amount of the time. Regarding wide retail availability of
firearms, many countries prohibit civilian possession of semi-automatic rifles and handguns, as well as of
any larger caliber firearm. Because military-style assault rifles clearly have substantial military utility,
transfer of these firearms to Commerce Department control is inconsistent with the statutory framework
enacted by the Congress to regulate arms exports.

2. The proposed rule would eliminate Congressional oversight for gun export deals. Congress will no
longer be automatically informed about sizable sales of these weapons, which will limit its ability to
comment on related human rights concerns. Items moved to Commerce control would no longer be
subject to the statutory required congressional notification for sales of firearms regulated by the US
Munitions List valued at $1 million or more. In a September 15, 2017, letter, Senators Benjamin Cardin,
Dianne Feinstein, and Patrick Leahy explicitly noted that this move would violate Congressional intent
and effectively eliminate Congress proper role.

3. The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that since the 1940s have been used to offset the costs to the government of tracking
who is manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing, leaving the government 1.e. taxpayers to absorb the cost
of reviewing applications and processing licenses.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for

WASHSTATEC022777
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 801 of 1059

brokers of these weapons to register and obtain a license, increasing the risk of trafficking. That will
make it easier for unscrupulous dealers to escape attention.

5. The rule reduces end-use controls for gun exports. It would eliminate the States Blue Lantern program
for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment inspections
and publicly reports on them. End-use controls also are weakened by eliminating registration of firearms
exporters. Registration of exporters allows State to check an exporters history whenever a manufacturer
or broker requests a license for a particular gun export sale. Transferring licensing to Commerce will
remove new exporters and brokers of these firearms from State's database, weakening enforcement.

6. The rule enables unchecked gun production in the US and exports abroad by removing the block on
3D printing of firearms. Uniess corrected, the new regulations run the risk of effectively condoning and
enabling 3D printing of firearms in the US and around the globe. By effectively eliminating many means
to detect firearms, background checks on domestic sales and end-use controls on international exports for
such weapons, this change could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even before the
addition of 10,000 firearms export license applicants as a result of this rule predicted by Commerce. The
BISs enforcement office, with no staff in other parts of the world, is not equipped to take the same level
of preventive measures for end-use controls. Moreover, State has developed extensive data, expertise and
institutional relations to implement the Leahy Law for security assistance the Commerce does not.

8. The proposed change will reduce transparency and reporting on gun exports. The mle would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by State, which is mandated and structured to address the potential impacts in importing nations
on stability, human security, conflict, and human rights.

The export of these weapons should be subject to more controls, not less.

WASHSTATEC022778
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 802 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-tc52
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3005

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William M. Musser [V

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022779
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 803 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-o06ts
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3006

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christy Milam

 

General Comment

I oppose the the Trump administration proposal to move the make tt easier to export U.S. guns and
ammunition globally. By transferring the authority from the State Department to the Commerce
Department, the number of exports applicant will increase by 10,000 annually. This includes assault
weapons and other powerful firearms! This change in policy is problematic because it:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Transfers the cost of processing licenses from gun manufacturers to taxpayers.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022780
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 804 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-fath
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3007

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jacob Gurvis

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022781
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 805 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-rb8h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3008

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Yamada

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

T urge rejecting this change. The United States shouldnt be exporting death weapons without careful
deliberations.

WASHSTATEC022782
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 806 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-55ft
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3009

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nicole Clarke

 

General Comment

I oppose the proposed rule, as it loosens the regulation of gun experts and increases the risk that military-
style weapons land in the hands of international criminals. The proposed rule dramatically changes the
regulatory structure for firearm exports and appears largely driven by the interests of the firearms
industry. Notably, the proposed rule decreases transparency to Congress and the public. l urge you to
reject the proposed rule as currently drafted.

WASHSTATEC022783
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 807 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-v7qq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-30160

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: William Marsh

 

General Comment

I am opposed to the transfer of oversight of firearms exports from the State Department to the Commerce
Department. Firearms are weapons of war. The State Department is tasked with relations with other
countries and the reduction of violent conflict in the world. On the other hand the Commerce Department
would be responsible for increasing the sale of such weapons in support of US arms manufacturers. The
Commerce Department has no responsibility to determine the effect of a particular arms sale on the
stability of a country or region.

The State Department is in a position to know the political ramifications of shipping weapons of war to
any particular country or region, and therefore should be in charge regulating the sale of such weapons of
war. The sale of such weapons should remain under control of the United States Munitions List

(USML) .

WASHSTATEC022784
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 808 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-bdd8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3011

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amanda Smock

 

General Comment

Right now, firearms exports are classified as military. With the rule change, Congress would no longer be
automatically informed about sizable weapons sales that it could stop in the name of national security,
even to countries where there are serious human rights concerns, such as the Philippines and Turkey.

The Commerce Department just does not have the resources to adequately enforce export controls. The
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdies to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC022785
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 809 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-5ta2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3012

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

The proposed rule may not adequately address our national security, foreign policy, international crime,
terrorist threats, or the need for transparency so that public may understand the impact of these rules and
potential firearm exports. Also concerned that the proposed rule fails to recognize the inherently military
nature of many of the relevant firearms. Rather than moving forward with the proposed rule, the
Administration should consider other alternatives to better balance the important interests at stake.

WASHSTATEC022786
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 810 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-wy44
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3013

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Daniale Lynch

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

When will the safety of our children and the members of our communities become more important than
the profits of the gun industry?

WASHSTATEC022787
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 811 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-lj5w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3014

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022788
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 812 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-85bb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3015

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ben Musser

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022789
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 813 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-eqto
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3016

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Berkwitz

 

General Comment

Regrettably, on May 24, the Trump Administration formally proposed a new rule that would loosen
regulations over gun exports, potentially increasing the risk that dangerous weapons may end up in the
hands of international criminals. The proposed rule would dramatically change the regulatory structure
for firearm exports. The proposed rule is complex and appears to be largely driven by the interests of the
gun industry. lam concerned that the proposed rule may not adequately address our national security,
foreign policy, international crime, terrorist threats, or the need for transparency so Congress and the
public may understand the impact of these rules and potential firearm exports. | am also concerned that
the proposed rule fails to recognize the inherently military nature of many of the relevant firearms, which
could lead to great bloodshed in other countries. Rather than moving forward with the proposed rule, the
Administration should consider other alternatives to better balance the important interests at stake.

WASHSTATEC022790
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 814 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-hil3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3017

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Lane

 

General Comment

I oppose this, or any other, rule change that would move the regulations of firearms export from the State
Department to any other agency. That change would encourage firearms sales to entities that we all agree
should not have them, such as oppressive political regimes, criminals and terrorists in other countries.
The resulting increase in violence would not only destabilize those countries, but encourage mass
migration to the United States, both undesirable outcomes.

WASHSTATEC022791
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 815 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-x221
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0646-3018

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Kelcey

 

General Comment

I am in opposition to this rule change. Congress needs to control arms sales through the state department
not the business department. Weapons or arms sales should be controlled tn the interests of the entire
country not just a businesses need to improvethebottom line.

WASHSTATEC022792
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 816 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-p8ce
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3019

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lori Van Orden

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts. ULS. troops use rifles in semi-
automatic mode an overwhelming amount of the time. Regarding wide retail availability of firearms,
about which comment has been requested, many countries prohibit civilian possession of semi-automatic
rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the District of Columbia, and
several large retail chains also prohibit retail sale of semi-automatic assault rifles. Many semi-automatic
rifles are also easily converted to fully automatic firearms. Because military-style assault rifles clearly
have substantial military utility, transfer of these firearms to Commerce Department control is
inconsistent with the statutory framework enacted by the Congress to regulate the export of arms.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will ne longer be automatically informed about sizable sales of these weapons. That will limit its ability
to comment on related human rights concerns, as it recently did on the Philippines and Turkey .[2]
Congressional action in 2002 required sales of firearms regulated by the US Munitions List valued at $1
million or more be notified to Congress. Items moved to Commerce control would no longer be subject
to such notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein, and
Patrick Leahy explicitly noted that this move would violate Congressional intent and effectively
eliminate Congress proper role.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
Registration fees that have been used to offset the costs to the government of tracking who is
manufacturing weapons would no longer apply to manufacturers of semi-automatic weapons, and
Commerce does not charge any fee for licensing. So the government L.e., taxpayers will absorb the cost
of reviewing applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. There is good reason for concern that
firearms brokers will no longer be subject to US brokering law. Although Commerce states it will retain
rules on brokering for a State Department list that includes assault rifles, there is no statutory basis for

WASHSTATEC022793
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 817 of 1059

brokers of these weapons to register and obtain a license, increasing the risk of trafficking. [3]

The rule would eliminate the State Departments Blue Lantern program for gun and ammunition exports,
which carries out hundreds of pre-license and post-shipment inspections and publicly reports on them. It
also would move license approval out of the department that compiles the U.S. Governments information
on human rights violations, reducing the ability to effectively deny weapons licenses to international
human rights violators. End-use controls also are weakened by eliminating registration of firearms
exporters, a requirement since the 1940s. Registration of exporters allows the State Department to check
an exporters history whenever a manufacturer or broker requests a license for a particular gun export
sale. But the transfer of licensing to Commerce will remove new exporters and brokers of these firearms
from the State Department database, weakening enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. Unless corrected, the new regulations run the risk of effectively condoning and
enabling 3D printing of firearms in the U.S. and around the globe.

The Commerce Department does not have resources to enforce export controls, even before the addition
of 10,000 firearms export license applicants as a result of this rule predicted by Commerce.[4]. The rule
would eliminate Congressional and public awareness of the total amount (dollar value and items) of
firearms sales authorizations and deliveries around the world, since the Commerce Department annual
reports currently only cover about 20 countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human nghts.

The export of these weapons should be subject to more controls, not less.

WASHSTATEC022794
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 818 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-13b7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3020

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022795
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 819 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-958y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, IL, and TI

Document: DQOS-2017-0046-3021

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kamella Tate

 

General Comment

I come from many generations of responsible rural gun owners. There are times and places where gun
ownership and use are critical; however, I find the proposal to ease restrictions on the exportation of guns
and ammunition from the United States to be abhorrent. We struggle enough with gun violence in our
own country, that the gun industry and the NRA are pushing to embed that struggle in other communities
just to increase sales and profits is poisonous and amounts to nothing more than greed run amuck.
Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to MORE controls, not
fewer.

WASHSTATEC022796
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 820 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-3kaq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3022

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dennis Gormley

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022797
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 821 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946h-afut
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-3023

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Fishback

 

General Comment

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. [ am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

WASHSTATEC022798
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 822 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-3bsg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3024

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sherry Blanton

 

General Comment

Please do not switch the regulations of firearms export from the U.S. State Department to the U.S.
Commerce Department. Firearms are not just merchandise made and sold to profit businesses; they are
used to kill people every day around the world in acts of organized crime, political violence, terrorism,
and human rights violations. They should be subject to more controls, not less!

WASHSTATEC022799
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 823 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-fy6ép
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3025

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maureen Brennan

 

General Comment

I work for a company that makes military life support equipment (helmets, masks). These ttems are
protected under ITAR / EAR regulations - so that they don’t fall into the wrong hands. How can we
consider GUNS (any!) to be non-military items and not controlled by ITAR? The proposed rules would
eliminate Congressional oversight for important gun export deals - Congress would not longer be
automatically informed about sizable sales of these weapons. On top of that, the new rules would make
taxpayers pay for "licenses" via the Commerce Department- not the manufacturers via the State
Department. And depending on the size of the sale- this is a lot of money. In summary: the proposed
change will reduce transparency and reporting on gun exports - Congress and the public will not be
aware of the total dollar value of firearms sales and where they are delivered.

WASHSTATEC022800
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 824 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-u1f8
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3026

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Marilyn Silvey

 

General Comment

I support keeping arms sales under the control of the Department of State and not moving them to the
Department of Commerce. We need the strictest controls possible.

WASHSTATEC022801
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 825 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-rauw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3027

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: S Nuckols

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022802
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 826 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-z085
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3028

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sharon Roodhuyzen

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022803
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 827 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-uxny
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories I,
TL, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories [, U, and M11

Document: DOS-2017-0046-3029

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cyndie Anonymous

 

General Comment

I oppose a rule change that would switch the regulations of firearms export from the State Department to
the Commerce Department.

Right now, firearms exports are classified as military. This is why they are under the regulation of the State
Department, and why Congress can block sales of large batches of firearms to foreign countries.[2] With
the rule change, Congress would no longer be automatically informed about sizable weapons sales that it
could stop in the name of national security, even to countries where there are serious human rights
concerns, such as the Philippines and Turkey.[3]

The Commerce Department just does not have the resources to adequately enforce export controls. Its
Bureau of Industry and Security does not have staff everywhere. This means that firearms traffickers,
organized crime, terrorist organizations, and other violent and dangerous agents would face far fewer
hurdles to obtaining large caches of American guns and ammunition.

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaming weapons, and
further fuel violence that destabilizes countries and causes mass migration.[4]

Here are more details on how the rule change would make the world a far more dangerous place:

1. It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

2. It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

3. It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022804
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 828 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-3 913
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and III

Document: DQOS-2017-0046-3030

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Morgan Miles

 

General Comment

Hello, | am writing te express my concern for this proposal. It is inappropriate to make it easier for US
guns and assault rifles even easier for other countries to get, especially since many of our guns are
already used by "bad guys" across the globe. This treats semi-automatic assault rifles as non-military,
despite their use by U.S. troops, their use by state and non-state groups in armed conflicts, and their
prohibition for civilian possession in many countries which is not ok. This eliminates Congressional
oversight for important gun export deals which makes it easier to hide where the guns are going This
transfers the cost of processing licenses from gun manufacturers to taxpayers. This removes statutory
license requirements for brokers, increasing risk of trafficking. This proposal reduces or eliminates end-
use controls, such as State Depts Blue Lantern program, and by eliminating registration of firearms
exporters, a requirement since the 1940s.

Additionally this proposal is a bad idea becuase:

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Please do not allow this policy to go into effect.
Morgan Miles, LBSW

WASHSTATEC022805
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 829 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-4mia
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3031

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

WASHSTATEC022806
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 830 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-8xca
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3032

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: TERRY KOSOBUD

 

General Comment

I oppose this change in rules. Control of guns should remain within the US Department of State. The US
government should not be in the business of trying to promote gun sales abroad. There is enough
evidence that easy access to guns results in innocent people being killed.

WASHSTATEC022807
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 831 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-i06x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-3033

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Byrd

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022808
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 832 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-f0ax
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3034

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Reddy

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022809
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 833 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-xgjr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3035

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Axtell

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022810
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 834 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-6ac2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3036

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Danielle Machotka

 

General Comment

I strongly oppose this rule change that would switch the regulations of firearms export from the U.S.
State Department to the U.S. Commerce Department. Please do not institute this change.

WASHSTATEC022811
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 835 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-xz8&z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3037

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Campbell

 

General Comment

I oppose this rule change that would switch the handling of firearms regulations from U.S. State Dept to
U.S. Commerce Dept. I oppose the U.S. making money around the world while creating unrest and
killings when there are already too many . More guns means more killing. Enough is enough!

WASHSTATEC022812
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 836 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-2fw6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3038

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: John Lindsay-Poland

 

General Comment

Comment on Proposed Rules on Categories i-i-ili by Depts. of State and Commerce
John Lindsay-Poland, Global Exchange

The below comment on the proposed rules by the Departments of State and Commerce supplements the
comments submitted by the American Bar Assoctation/Security Assistance Monitor and by Amnesty
International USA, which we support. Please see the attached version for complete comment, sources,
and notes.

The State Department proposed rule states that those weapons that would stay on the USML are
inherently for military end use, adding that the items to be removed from the USML do not meet this
standard, including many items which are widely available in retail outlets in the United States and
abroad. One State Department official reportedly said: We kind of refer to it as the Walmart rule. If its
like something you can buy at a Walmart, why should we have control?

The Commerce Departments description of criteria for items to be moved off of the USML concludes:
Thus, the scope of the items described in this proposed rule is essentially commercial items widely
available in retail outlets and less sensitive military items. (p. 4) It adds that: There is a significant
worldwide market for firearms in connection with civil and recreational activities such as hunting,
marksmanship, competitive shooting, and other non-military activities. However, the examples given
here are not from prospective importing nations, but from the United States: Because of the popularity of
shooting sports in the United States, for example, many large chain retailers carry a wide inventory of the
firearms described in the new ECCNs for sale to the general public. Firearms available through US.
retail outlets include rim fire rifles, pistols, modern sporting rifles, shotguns, and large caliber bolt action
rifles, as well as their parts, components, accessories and attachments.

Retail availability in the U.S. should not be a criterion, since this is not the market to which exports
treated by the proposed rule will be directed. Moreover, the U.S. retail firearms market is qualitatively
and quantitatively different from nearly every market in the world: with 4.4% of the worlds population,
the U.S. comprises more than 45% of the worlds firearms in civilian possession.

WASHSTATEC022813
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 837 of 1059

In addition, the statement neglects another significant portion of the worldwide market for firearms:
criminal organizations, illegal armed groups, and armed security forces that commit human nights
violations.

In many countries, retail availability of all firearms is substantially limited. In Mexico, for example, there
is only one retail outlet in the entire country for the legal purchase of any kind of firearm. In the vast
majority countries, there is a presumption against civillans owning firearms unless certain conditions and
requirements are met. (S. Parker, Small Arms Survey, 2011)

Many nations either do not permit or highly restrict civilian use of some or all types of semi-automatic
firearms and high-capacity magazines proposed for removal from the USML, and so cannot be said to
have any retail availability of these prohibited firearms. Within the United States, semi-automatic rifles
and high-capacity magazines are prohibited for retail sale in six states and the District of Columbia.
Certain types of handguns and certain calibers of firearms that are included in Category I are also
prohibited and not available for retail purchase in some countries.

That purchase and possession of certain types firearms and ammunition are permitted under national
legislation does not necessarily indicate that these items are either widely available or feasible for most
people to obtain. Many countries deeply restrict retail availability of all firearms through licensing
requirements, which are often extensive and time-consuming.

States impose limitations on the retail availability, types of firearms that may be legally purchased, and
licensing process for parties seeking to purchase a firearm because they recognize that guns are not like
ordinary commercial items that can be purchased at a store. In many countries, legal markets for firearms
blend with illegal markets in vast grey areas of stolen and diverted weapons. The potential and actual
negative consequences of the ill use of such firearms are devastating. A coherent, ethical, and politically
strategic approach to firearm exports would increase controls to help reduce violent harm by both state
and non-state actors that will more easily acquire them under the proposed rules.

The proposed rules do not articulate any requirement for a review by State Department experts on human
rights and criminal organizations. If that is the proposers intent, the rule should state it clearly, and spell
out the scope of license applications subject to such review, concurrences required, specifying from
which bureaus and agencies, and the competencies of experts who shall conduct reviews.

 

Attachments

GlobalExchange comment 9july2018

WASHSTATEC022814
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 838 of 1059

Comment on Proposed Rules on Categories i-ii-1ii by Depts. of State and Commerce
John Lindsay-Poland, Global Exchange

The below comment on the proposed rules by the Departments of State and Commerce
supplements the comments submitted by the American Bar Association/Security
Assistance Monitor and by Amnesty International USA, which we support. This
comment focuses on the proposed criterion of wide retail availability for firearms and
munitions proposed for transfer from the USML to the Commerce Department, and
includes brief comments about inter-agency review and about risks of criminal use.

The State Department proposed rule states that those weapons that would stay on the
USML “are inherently for military end use,” adding that the ttems to be removed from
the USML “do not meet this standard, including many items which are widely available
in retail outlets in the United States and abroad.” (p. 5) One State Department official was
quoted in a press report about the proposed rule: “We kind of refer to it as the Walmart
rule. If it’s like something you can buy at a Walmart, why should we have control?””!

The Commerce Department's description of criteria for items to be moved off of the
USML concludes: “Thus, the scope of the items described in this proposed rule is
essentially commercial items widely available in retail outlets and less sensitive military
items.” (p. 4) It adds that: “There is a significant worldwide market for firearms in
connection with civil and recreational activities such as hunting, marksmanship,
competitive shooting, and other non-military activities.” (pp. 6-7) However, the examples
given here are not from prospective importing nations, but from the United States:
“Because of the popularity of shooting sports in the United States, for example,
many large chain retailers carry a wide inventory of the firearms described in the
new ECCWNs for sale to the general public. Firearms available through U.S. retail
outlets include rim fire nfles, pistols, modern sporting rifles, shotguns, and large
caliber bolt action rifles, as well as their ‘parts,’ ‘components,’ ‘accessories’ and
‘attachments.’” (p. 7)

market to which exports treated by the proposed rule will be directed. Moreover, the U.S.
retail firearms market is qualitatively and quantitatively different from nearly every
market in the world: the United States, with 4.4% of the world’s population,’ comprises
more than 45% of the world’s firearms in civilian possession.

 

In addition, the statement neglects another significant portion of the “worldwide market
for firearms”: criminal organizations, illegal armed groups, and armed security forces that
commit human rights violations.

In many countries, the retail availability of all firearms is substantially limited. In Mexico,
for example, there 1s only one retail outlet in the entire country for the legal purchase of
any kind of firearm.” In China, firearm purchases are banned for most people, and private
gun ownership is almost unheard of” In the vast majority countries, according to one of
the few studies of firearms regulations, “there is a presumption against civilians owning

WASHSTATEC022815
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 839 of 1059

firearms unless certain conditions and requirements are met.”°

Belize, Colombia, Israel, Japan, Kenya, Turkey, and United Kingdom do not permit any
civilian use of some or all types of semi-automatic firearms proposed for removal from
the USML, and so cannot be said to have any retail availability of these prohibited
firearms.’ Other nations, including Australia, Canada, Croatia, India, Lithuania, New
Zealand, South Africa, Switzerland apply special restrictions to civilian possession of
semi-automatic firearms, such as proof that they are needed for self-defense, and so it
cannot be said that these firearms are “widely available in retail outlets” there. We
emphasize that these examples are from only a selected sample of 28 countries; a full
accounting of countries where there is only limited or any retail availability of semi-
automatic firearms would certainly show many more.” Brazil also prohibits “assault
weapons” for civilian purchase, while Chile and Colombia prohibit civilian possession of
semi-automatic weapons entirely,”

Moreover, within the United States, semi-automatic rifles and high-capacity magazines
such as those proposed to be removed from the USML are prohibited for retail sale in six
states and the District of Columbia.

Magazines with a capacity of more than 10 rounds are not permitted for civilians in
Australia.’° Brazil, France, Romania, Slovenia, Spain, and Turkey do not permit purchase
by ordinary civilians of high-capacity magazines.'' DDTC policy has reportedly excluded
export of high-capacity magazines except to military and law enforcement end users,”
but nothing in the proposed rule indicates that the Department of Commerce would enact
such a policy.

Certain types of handguns and certain calibers of firearms that are included in Category I
are also prohibited and not available for retail purchase in some countries. In the
Dominican Republic, for example, “certain firearms are considered “war weapons’ and
can only be used by government forces, including .45 calibre pistols [and] rifles,”
according a Small Arms Survey study,'’ while Spain prohibits civilian purchase of
firearms with a caliber of 20 mm or higher, which are considered to be “designed for war
use.”'* More types — in some cases all types - of handguns are prohibited for civilian
purchase in Belize, Canada, Colombia, Japan, Kazakhstan, the Russian Federation, the
United Kingdom, and Venezuela.’

 

That purchase and possession of certain types firearms and ammunition are permitted
under national legislation does not necessarily indicate that these items are either widely
available or feasible for most people to obtain. In addition to prohibitions or restrictions
on retail availability of types of firearms, many countries deeply restrict retail availability
of all firearms through licensing requirements, which are often extensive and time-
consuming. In India, for example, obtaining a license to acquire a firearm requires the
applicant to demonstrate training in use of a gun, and often takes years.'° Japan requires
gun buyers to go through 12 processes before purchasing any type of firearm.’

States impose limitations on the retail availability, types of firearms that may be legally

WASHSTATEC022816
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 840 of 1059

purchased, and licensing process for parties seeking to purchase a firearm because they
recognize that guns are not like ordinary commercial items that can be purchased at a
store. In many countries, legal markets for firearms blend with illegal markets in vast
grey areas of stolen and diverted weapons, and of private security companies. The
potential and actual negative consequences of the ill use of such firearms are
devastating.’* A coherent, ethical, and politically strategic approach to firearm exports
would increase contrals to help reduce violent harm by both state and non-state actors
that will more easily acquire them under the proposed rules.

 

Processes for gun exports reflect substantive priorities and as such are integral to policy.
The National Sports Shooting Foundation (NSSF) claims that under the proposed rule,

“ Applications would go through the same interagency review process, including by the
Defense Department and the State Department's human rights and other experts.”
However, the proposed rules do not articulate any requirement for such a review by State
Department experts on human rights and criminal organizations. If that is the proposers’
intent, the rule should state it clearly, and spell out the scope of license applications
subject fo such review, concurrences required, specifying from which bureaus and
agencies, and the competencies of experts who shall conduct reviews.

 

 

 

 

 

’ David va, ski, same © officials to roll back rules on some gun exports,” The Washington Times

: s-offictais-to-calh-back- A

snot operate in more than 100 nations (see:

5 2 arL.oon/our-story/our-locations and that in the United States Walmart does not sell

semi-automatic assault rifles, high capacity 1 magazines, or even (except in Alaska) handguns. See:

https://news. walmart.com/2018/02/28/walmart-statement-on-firearms-policy.

? https:/Avww.census. gov/popclock/

* Aaron Karp, Estimating Global Civilian-Held Firearms Numbers, Small Arms Survey, June 2018, at

http: //Awww.smallarmssurvey .org/fileadmin/docs/T-Briefing-Papers/SAS-BP-Civilian-F irearms-

Numbers. pdf

"Kate Linthicum, “There is only one gun store in all of Mexico. So why is gun violence soaring?” The Los

Angeles Times, May 24, 2018, https:/Avww.latimes.com/world/la-tg-mexico-guns-20180524-story. html,

> Ben Blanchard, “Difficult to buy a gun in China, but not explosrves,” Reuters, October 2, 2015, at:

https:/Awww.reuters. com/article/ik-china-security-idU 8K CNOR V5Q V 2015 1002

° Sarah Parker, “Balancing Act: Regulation of Civilian Firearm Possession,” chapter 9 in States of Security:

Smali Arms Survey 2011, Small Arms Survey, Geneva, p. 6, at:

http:/Avww.smallarmssurvey.org/fileadmin/docs/A-Yearbook/201 L/en/Small-Arms-Survey-20 | 1-Chapter-

09-EN. pdf.

’ Parker, pp. 9-13: Law Library of Congress, Mirearms-Control Legislation and Policy, 2013, at:

http:/Awww.loc.gov/law/help/firearms-control/firearms-controL pdf.

* Parker, pp. 2, 9-13.

” Lisandra Paraguassu, Ricardo Brito, “U.S. biggest source of illegal foreign guns in Brazil — report,”

euters, January 10, 2018, https://af.reuters.com/articleAvorldNews/idAFKBNIEZ2M3.

David Gacs, Rachel Glickhouse, and Carin Zissis, “Gun Laws in Latin America's Six Largest Economies,”

Americas Society, January Li, 2013, https://www.as-coa.org/articles/explainer-gun-laws-latin-americas-

six-largest-economies.

ne aw Library of Congress, p. 20.
" “Overview of gun laws by nation,”

B rance: https // www se

, May

SEL -

   

  
   

 
  
 

 

Phe Sy

 

       

    

 

 

at: bitps-//en-wikip aw of gun laws by nation.

 

    
  

 

 

 

WASHSTATEC022817
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 841 of 1059

 

'? Clif Burns, “High Capacity Magazines Exported from U.S. to Norway Shooter,” ExportLaw Blog, July
28, 2011, at: https://www.exportlawblog.com/archives/33 15.

13 Darker, p. 8.

'" Law Library of Congress, p. 219.

° Parker, pp. 9-13, Gacs, Glickhouse and Zissis.

'© Rama Lakshmi, “India already had some of the world’s strictest gun laws. Now it’s tightened them,”
Washington Post, August |, 2016, hitps://Awww. washingtonpost. com/world/asia_pacificAndia-had-the-one-
of-the-strictest-gun-laws-in-the-world-it-just-got-tighter/20 16/08/0 L/aftd9422-5 |da-1 le6-b652-

3 15aeSd4d4dd_ story html?utm_term=.f69adS2bfitc.

'’ |. Take a firearm class and pass a written exam, which is held up to three times a year. 2. Get a doctor’s
note saying you are mentally fit and do net have a history of drug abuse. 3. Apply for a permit to take firing
trang, which may take up to a month. 4. Describe in a police interview why you need a gun. 5. Pass a
review of your criminal history, gun possession record, employment, involvement with organized crime
groups, personal debt and relationships with friends, family and neighbors. 6. Apply for a gunpowder
permit. 7. Take a one-day training class and pass a firing test. 8. Obtain a certificate from a gun dealer
describing the gun you want. 9. {you want a gun for hunting, apply for a hunting license. 10. Buy a gun
safe and an ammunition locker that meet safety regulations. 11. Allow the police to inspect your gun
storage. 12. Pass an additional background review. Audrey Carlsen and Sahil Chinoy, “How to Buy a Gun
in 15 Countries,” The New York Times, March 2, 2018,

https: /Avww nytimnes.com/mteractive/2018/03/02/world/nternational-gun-laws. btm.

'® Brazil provides an important example. See Rogert Muggah, “Where do Rio de Janeiro’s crime guns come
from?” openDemocracy, August 8, 2016, https:/Awww.cpendemocracy net/democraciaabierta/robert-
muggahAvhere-do-rio-de-janeiros-crime-guns-come-from.

Larry Keane, “Why export control reform makes security and business sense,” National Shooting Sports
Foundation, July 6 2018, https:/Avww_nssf.org/why-export-control-reform-makes-security-and-business-
sense/,

WASHSTATEC022818
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 842 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-o6bg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3039

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

TamalU_S. taxpayer, resident, and citizen by birth. I oppose the transfer of oversight of firearms export
from the State Department to the Commerce Department. Firearms are used to kill a thousand people
every day around the world in acts of organized crime, political violence, terrorism, and human rights
violations. Research indicates that the types of weapons being transferred to Commerce control,
including AR-15, AK-47, and other military-style assault rifles and their ammunition, are weapons of
choice for criminal organizations in Mexico and other Latin American countries that are responsible for
most of the increasing and record levels of homicides in those countries. The export of these weapons
should be subject to more controls, not fewer. Thank you.

WASHSTATEC022819
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 843 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946i-sow7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3040

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Dawn Sticklen

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. lam
concemed that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. | am also concerned that the proposed
tule fails to recognize the inherently military nature of many of the relevant firearms. Rather than moving
forward with the proposed rule, the Administration should consider other alternatives to better balance
the important interests at stake.

WASHSTATEC022820
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 844 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946)-x3fu
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3041

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cathie McGeehan

 

General Comment

Please do not loosen the gun regulations!

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022821
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 845 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-y9ek
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3042

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Susan Waltz

 

General Comment

My comments are attached

 

Attachments

Comment_on_regs 6-30-18

WASHSTATEC022822
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 846 of 1059

30 June 2018
To: DDTCPublicComments@state. gov
Office of Defense Trade Controls Policy, Department of State
and
Regulatory Policy Division, Bureau of Industry and Security, U.S. Department of
Commerce, Room 2099B, 14" Street and Pennsylvania Avenue NW, Washington DC
20230
Subject: TTAR Amendment - Categories I T, and HI

EAR Amendment - RIN 0694-AF47

 

Lam writing to submit comments on the proposed changes to ITAR (USML) and EAR (CCL) recently
published in the Federal Register. I write in a personal capacity but the views expressed are informed by
my research, policy analysis, and teaching as a professor at the University of Michigan, Gerald R. Ford
School of Public Policy.

By way of a few introductory remarks, | am famuliar with the complexities of US arms export laws and
policy, as well as the regulatory framework. There 1s a legitimate need for periodic updates of the USML
and—in view of the labyrinth of entangled laws, regulations, and agencies involved in the current
system---l am supportive of the reform initiative. [am generally more concerned about keeping weapons
out of the hands of those who would misuse them than in making them easier to procure, but that end is not
at odds with the objective of putting in place a single control list and a single administrative agency. The
reforra effort has not progressed to that point, however, and | am wary about these proposed regulatory
changes as an interim step. I will also add that I have been following the export control reform project
since it was announced in 2009 and this is the only time { have felt the need to express concerns about the
proposed changes. That is largely due to the particular, complete and recognizable, weapons that are being
considered for change.

1. I urge you to delay the effective date of the proposed changes until the Government
Accounting Office or the Library of Congress has publicly reported to the Congress their impact on
numerous statutes referring to “defense articies.”

If enacted, the changes would have implications for several provisions of law. From my reading of both
sets of proposed regulations, I am not reassured that the implications have been fully considered. The
USML is formally defined in the AECA (22 USC 2778) as a definitive list of defense articles,’ and from a
quick search of US statutes the term “defense article” appears in some 45 sections,* in many instances (but

 

122 USC 2778(a)(Q).

? Office of the Law Revision Counsel, United States Code, http:/Avww.uscode. house. gov.

WASHSTATEC022823
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 847 of 1059

not always) explicitly linked to the USML. In addition, several provisions of the AECA itself are explicitly
linked to an item’s presence on the USML (without necessarily referring to “defense articles”). On a
separate statutory track, the Foreign Assistance Act was recently amended to include CCL 600 series items
as defense articles, along with all items contained on the USML [22 USC 2304 (d)(2)(C)], but the
legislation did not anticipate the new 500 series so there is likely a gap there with regards to Congressional
intentions. To complicate things further, the US Munitions Import List CUSMIL) makes liberal use of the
term “defense article,” defined as articles on the USMIL—which currently include the same items that are
slated to lose the “defense article” designation that extends from mclusion on the USML ~ so that rtems
designated as defense articles on the USMIL will not be considered defense articles for purposes of
export.

itis very challenging to sort out the tangle. Some of the instances where terms and definitions are at
variance may not prove significant, but others may have far-reaching implications. Due to the disparate
definitions and linkages, the proposal to remove specified firearms from the USML raises some important
questions about the continuing applicability of provisions of law that refer to “defense articles,” a term that
currently encompasses such firearms. In numerous situations the current statutory treatment of non-
automatic firearms would be altered — or at least become ambiguous-—-as a result simply of moving these
weapons from Category [of the USML to the 500-series on CCL. Statutory provisions that could be
affected bv the proposed change range from Export-Import Bank financing of defense article sales to
human rights conditionality on security assistance, to the provisions for third-party transfer of grant-
supplied defense articles, and various reports to Congress. (See references in the footnote below.*) In
some cases, the law in question is not directly linked to arms exports, but the relevant statute refers to
defense articles and links the definition to items on the USML. In this way, removing specified firearms
from the USML is likely to have a host of unintended and unanticipated repercussions.

Further, if semi-automatic weapons and other non-automatic firearms are removed from the USML it will
impact the ability of law enforcement to charge weapons traffickers with violating the AECA as was done
in several of the cases cited in a recent report from the Department of Justice on export enforcement.”

 

327 CFR 447.11 and 27 CFR 447.21.

‘The numerous places where the meaning of “defense article” would be called into question by the propased mules
include:
* Export-Import Bank financing of defense article sales, including multiple end use considerations and other
conditions (12 USC 635):
* Requirement to give Congress notice of commercial firearms sales of $1,000,000 or more (22 USC 2776)
* Annual report to Congress on military assistance, and specifically on transfers of USML Category |
firearms (22 USC 2415)
* Provisions for supplying defense articles on a grant-basis, and multiple restrictions (22 USC 2314)
¢ Conditions for third-party transfer of defense articles provided on a grant basis 22 USC 2314)
¢ Certification of end use as a condition of sale or lease of defense article 22 USC 2753)
¢ Post-delivery verification of credible reports of misuse of weapons 22 USC 2753}
* Brokers of tterns included on the USML are required to register and activity must be licensed; exporters of
USML tems toust identify all consignecs and freight forwarders in license application 22 USC 2778)

> Department of Justice, “Summary Of Major U.S. Export Enforcement, Economic Espionage, And Sanctions-
Related Criminal Cases,” January 2018, https://www justice. cow/nsd/page/file/1044446/download .

WASHSTATEC022824
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 848 of 1059

As Acting Assistant Secretary for Political-Military Affairs Tina Kaidanow explained to the House
Foreign Affairs Committee last June,® the US arms export architecture is very complex and involves what
her predecessors have described as “cradie to grave” oversight of exported US defense articles. Removing
that designation defense article from weapons that are not fully automatic has the effect of detaching them
from the US Munitions List and the regulatory framework built around i: there may well be significant
unintended consequences.

In the event that consideration of the proposals is not delayed, I would recommend several other changes
to the proposed ITAR and EAR revisions.

2, Retain existing USML I(a) and (d) unchanged; retain the existing coverage of USML (a)
unchanged; delete proposed GAS01.a and .b; and limit proposed GA502 to renumbering existing
OA984,

My concern here is based on principle and definition. Several of the weapons that would be moved to CCL
are military-style weapons that are either used in battlefield situations or are substantially comparable to
weapons as used 1n battlefield situations — including semi-automatic assault rifles and bolt-action sniper
rifles. All of USML Ifa), I(d), and Ti(a) are currently designated “significant military equipment” due to
“their capacity for substantial military utility or capability,” per the ITAR definition.’ The prevalence of
armed extremists and insurgents who depend on weapons currently included in USML Categories I and I
makes the military utility or capability of these weapons as relevant as ever. Due to their size and long
shelf life, firearms are easily diverted and resold on black markets around the world. The Department of
Justice’s January 2018 summary of major US export enforcement cases noted above includes recent
smuggling of semi-automatic assault nfles ¢and other firearms) to Dormminican Republic, the Gambia,
Russia via Latvia, Thailand and other destinations. In addition, the report documents the case of two men
in Georgia attempting to export firearms to a range of intemational on the dark net, and another similar
case from Kansas.®

While the US military may not derive great advantage from most of these weapons, they still have the
military utility and capability of threatening the lives and welfare of many people around the world. Itis
in the interest of the US and American citizens to keep the tightest control on them. Indeed, it is for that
very reason that the same weapons being proposed for removal from the US Munitions List are expected to
remain on the US Munitions /mport List, where their entry into the US will remain tightly controlled. It is
also for that reason that a growing number of states are imposing limitations on the retail availability of
these weapons and many retailers are voluntanly removing them from their shelves. They should remain
where they are, on the USML.

 

© “Forcign Military Sales: Process and Policy.” testimony from Tina 8. Kaidanow, Acting Assistant Secretary,
Bureau of Political-Military Affairs, Statement Before the Subcommittee on Terrorism, Nonproliferation and Trade,
House Foreign Affairs Committee, June 2017. hitps://www.state. gov/t/pmi/rls/rmy/2017/27 1928 htm.

722 CFR 120.7 at hitps:/www.epo.gov/fdsvs/pke/CFR-2004-title22-voll /ndf/CFR-2004-title22-voll -sec]20-7. pdf .

 

 

8 Department of Justice, op. cit.

WASHSTATEC022825
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 849 of 1059

3. Before proposed regulatory changes are adopted, an opinion should be obtained from the
Department of Justice concerning the legality of applying [TAR brokering restrictions to exports of
firearms transferred from the USML tothe CCL. Furthermore, Congress and the public should be
informed as to how the proposed arrangements will address the risk of diversion.

There are several reasons to be concerned about the proposed rules pertaining to brokering.

From their origin in the 1930s, a major intent of efforts to regulate arms exports has been to curtail illicit
and undesirable trafficking in weapons. In the 1980s and 1990s, illicit flows of small arms flooded
international markets, with calamitous effects in everv region of the world. The rate of flow may have
slowed since the 1990s, but as the 2018 Justice Department report attests, the efforts to supply contraband
firearms are very much alive in our own time. From a global perspective, brokering laws are considered a
weak link in the regulatory apparatus, to the extent that in the 1990s there was some talk of negotiating an
international treaty focused entirely on arms brokering. Provisions written into US law around that time
were considered some of the strongest im the world. With the transfer of specified serni-automatic and non-
automatic weapons to CCL, the brokering laws would no longer be applied to these weapons (or would be
applied only in a much-weakened version) and they would not be available to law enforcement for
prosecution purposes.

My specific concerns with the proposal to apply existing AECA/ITAR brokering rules to items
intended for transfer to the CCL are twofold, related to the dubious statutory underpinnings of the
proposed rule change and to its practical implications.

(a) The first concern is a matter of statutory coherence and proper statutory authority. The brokering
clauses of the AECA require commercial brokers involved in the transfer of defense articles to register
with the State Department and apply for their transactions to be licensed (22 USC 2778).° The AECA
brokering provisions are explicitly linked to defense articles on the USML {and by implication, ITAR).
Because the proposed changes to ITAR and CCL would remove specified non-automatic and semi-
automatic firearms from the USML, on the face of it, 1t would seem that commercial brokers of these items
would be released from [TAR registration and brokering requirements. To prevent this outcome, the State
Department proposes a patch, by asserting that the AECA brokering provisions will also apply to the US
Munitions /mport List (which, as noted above, will continue to include the items that—for export
purpose——are deermed no longer to warrant control under the USML). The intended effect is that brokers
wanting to export items included on the list of ttems controlled as defense articles for import (but not for
export) will be subject to the rules pertaining to the export of such items. The logic is convoluted at best,
and it raises questions about the statutory grounding for requiring brokers who are exporting items “no
longer warranting control under USML” to register with the State Department and comply with related
TTAR requirements. Given the complexity of the issue and the risks associated with brokering activities, it
would seem advisable and prudent to seck a legal opinion within the Executive Branch to ensure that the
provisions of the AECA pertaiming to brokers—-including the registration requirement-- can be applied

 

° Per 22 USC 2778 (bHI)(A)®. “...every person (other than an officer or employee of the United States Government
acting in offictal capacity) who engages in the business of brokering activities with respect to the manufacture,
export, import, or transfer of any defense article or defense service designated by the President under subsection
(aj)(1}, or in the business of brokering activities with respect to the manufacture, export, import, or transfer of any
foreign defense article or defonse service (as defined in subclause @V)), shall register with the United States
Government agency charged with the administration of this section, and shall pay a registration fee which shall be
prescribed by such regulations.

WASHSTATEC022826
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 850 of 1059

robustly to all involved in the wide range of brokering activities associated with the export of items on the
US Munitions Import List.'° Such a legal opinion should be obtained and considered before the regulatory
changes are adopted.

(b) The second issue about brokering rules relates to the practical effects of the numerous proposed
changes to ITAR section 129. Itis hard to imagine, in the first place, the steps by which the licensing of a
transaction will be handled by Commerce and any brokering aspects (including completion of information
required by 22 CFR 129.6) will be handled by State. It boggles the mind to consider how this might
actually amount to a time-saving simplification of rules. 1 am primarily concerned about the proposed
amendment 129.2(b)(2)(vil), however, which appcars to negate the controls on brokermg for transactions
subject to EAR and open a significant loophole for unscrupulous brokers. If [ have understood the
proposed changes to Section 129.2 correctly, ifa Michigan-based retail sports outlet licensed to sell
firearms in the US wanted to sell, sav, AR-15 semi-automatic rifles to clients in another country, then so
long as the Michigan retailer could secure approval via the BIS licensing process, the various parties
involved in shipment, financing, and possibly transshipment would be exempt from any registration and
approval requirements. Nor would they necessarily be known to licensing and enforcement agents based in
the Commerce Department. What in this scenario would deter an unknown and independent handler from
diverting the weapons to unauthonzed end-users? ] would like to assume that government officials in the
State and Commerce Departments have thought through the implications of the proposed rules as they
might be bent for nefarious purpose as well as their service for industry cost and convenience, but the
published rules do not provide assurance in that regard. More clarification is needed about how the
brokering regulations will be applied, how the inter-agency process will be managed, and the extent
to which the proposed arrangements for registermg and licensing brokers involved in acquiring,
financing and transporting exported firearms will address the risk of diversion te non-authorized
end-users. One effect of transferring non-automatic firearms from the USML to the CCL is to remove
them from the remit of the State Department’s Blue Lantern program, which otherwise might be engaged
to make post-shipment checks. It 1s not clear whether Commerce has a comparable program or what
resources it will assign to monitoring the commerce in semi-automatic firearms.

 

4. Amend proposals for EAR Section 734.

BIS has indicated that tems moving “to the CCL would be subject to existing EAR concepts of
jurisdiction and controls related to “development” and ‘production,’ as well operation, installation, and
maintenance ‘technclogy.’” This approach would appear to give rise to the possibility of widespread and
openly sanctioned circulation of open source, non-proprietary instructions for using computer-aided design
(CAD) files to produce via 3D-printing technology, or text files to produce via CNC mulling the firearms
removed from USML. Until now, this development has been blocked in the courts via application of ITAR
provisions requiring export license. Either the Department of Commerce should clarify that it views
any software instructions for producing controlled firearms already to be within the ambit of the
EAR, or EAR Section 734.7 should be amended to bring circulation of open-source, non-proprietary
CAD and other electronic files under EAR control - possibly by establishing that electronic files for
producing functional firearms are subject te KAR control as production technology.

 

'" When questions arose in 1996 as to the authority of the President to restrict munitions imports under the AECA, the
Office of Legal Counsel in the Justice Department was asked to provide an opinion. A similar request for opinion is
warranted here. See hitns://www justice. gov/sites/default/files/olc/opinions/1996/02/3 Lop-olc-v020-p0049_O.pdf .

WASHSTATEC022827
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 851 of 1059

3. Amend provisions for License Control - Crime Control

Shotguns controlled under OA502 are subject to the Crime Control because they are not controlled by
Wassenaar. It is not evident, however, why items 0A501a are controlled for Regional Security but not
Crime Control, as firearms are a main element of crime control equipment used by police and security
forces. Moreover, federal statutes explicitly prohibit the export of crime control equipment to police and
security forces in countries whose governments have a consistent pattern of gross violations of
internationally recognized human rights, with exceptions requiring Presidential certification. To bring the
proposed regulations into alignment with provisions of the Foreign Assistance Act [22 USC
2304(a)(2), which makes explicit reference to crime control equipment under the aegis of the
{expired) Export Administration Act], items in OASOLA should be subject to Crime Control,

6. Include information from enhanced reporting on certain firearms exports in annual 655
Report.

Enhanced reporting of items in the 501 series is potentially one bright spot in the proposed regulations.
Several proposed changes are welcome, including: proposed changes in EAR part 748 requiring
information about required import licenses; proposed changes in reporting mandated in EAR part 758; the
required use of EET filing for OASO1.a firearms; and the proposed recordkeeping requirement in part 762.

If the proposed rules are ulimately accepted, the information provided to the Wassenaar Arrangement and
the UN Register of Conventional Arms will provide more granular information about US commercial
exports of firearms, which seemingly could be included without significant additional cffort mn the annual
655 report mandated by the Foreign Assistance Act, 22 USC 2415.

7. The balance of costs and benefits significantly favors industry over the taxpayer.

The two sets of proposed rules include calculations of expected costs and benefits of the changes. Having
invested several hours parsing the proposed rules, I suspect that one major benefit of the changes will
accruc to the attorneys who help clients wend their way through federal regulations. The registration
system as it was initially set up was intended to pay for itself, via modest registration and licensing fees
that covered the costs of recording and updating information on US arms manufacturers and reviewing
details for proposed transactions. In some sense, it has been a fee-for-service arrangement. The proposed
changes significantly alter that approach with regards to firearms proposed for transfer to the CCL.

Except for the presumably few brokers unable to qualify for the firearms registration exemption outlined in
proposed changes to [TAR section 129.2, no registration or license fees will be collected. Some of the
transactions may be straightforward, but the workload promises to be substantial, with 4000-10,000
applications and virtually every OA501 transaction subject to at least regional security controls, with no
heense exceptions available. Whereas under the current system fees paid by industry and brokers
help offset the costs of processing the license applications, under the proposed system the expenses
associated with reviewing license applications will be charged to the taxpayer. In the current political
environment where government hiring is anathema, unless a streamlined new process delivers
extraordinary returns, it is difficult to imagine how the tally could come out in the taxpayer's favor without

WASHSTATEC022828
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 852 of 1059

significant sacrifice of quality control. With respect te firearms exports, taxpavers and the public at large
should be concerned about pressures to cut corners that could result in authorization of irresponsible
transfers. In my view as a taxpayer, the ITAR fee structure is yet one more reason for retaining non-
automatic and semi-automatic firearms on the USML, and should these weapons ultimately be
transferred to the CCL, I urge public officials at the Commerce Department to explore charging a
service fee for processing export license applications.

Conclusion

Lappreciate the opportunity to comment on these rules. | am disappointed, however, that by and large they
downplay the lethality of the weapons currently controlled in ITAR categories Land UL. I realize that these
documents were prepared for a different purpose than the materials posted to inform the global public
about US government programs and policy. but the difference between the tone and emphasis of the
proposed rules and the public presentation of US policy on the export of small arms and light
weapons over the past twenty years is striking. By contrast to the public statements and documents,
including the 2017 Congressional testimony by a State Department official, the emphasis in these
regulations is on reducing transaction costs for industry rather than promoting the public good, including
national security and public safety.

In response to public comments on the proposed regulatory changes, I hope that the Departments of State
and Commerce will reconsider the proposal to transfer any complete weapons from the USML to CCL. In
the event that the proposed regulations go forward substantially unchanged, I can only hope that other
countries wil tighten and strictly enforce their own import restrictions to reduce the risk of diversion and
misuse.

Thank you,

Susan Waltz

Professor

Gerald R. Ford School of Public Policy

University of Michigan
Ann Arbor, Michigan

WASHSTATEC022829
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 853 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-7k53
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-3043

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lisa Flowers

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022830
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 854 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-S3ys
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3044

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephen Roach Knight

 

General Comment

I oppose the proposed rule for the following reasons:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

WASHSTATEC022831
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 855 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-tol4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3045

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Salinda Tyson

 

General Comment

On May 24, the Trump Administration formally proposed a new rule to loosen regulations over gun
exports, potentially increasing the risk that dangerous weapons may end up in the hands of international
criminals.

The proposed rule would dramatically change the regulatory structure for firearm exports. The proposed
rule is complex and appears to be largely driven by the interests of industry.

Tam concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. | am also concerned that the proposed
rule fails to recognize the inherently military nature of many of the relevant firearms.

Rather than moving forward with the proposed rule, the Administration should consider other
alternatives to better balance the important interests at stake.

The rule change would make the world a far more dangerous place because:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

It would remove licensing requirements for brokers, increasing the risk of trafficking.

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how te 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.

WASHSTATEC022832
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 856 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-Injp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3046

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymouse

 

General Comment

The idea that exporting and selling guns to other countries is just another sale seems absolutely ridiculous
to me. This is not like shipping apples overseas. Apparently farmers of some products are now being
impacted with tariffs, but we want to make it easier to sell guns?? How does this make sense? It's also
looking like Russians may have made political contributions to our elections via the NRA. I'm sure I
have a lot of company in thinking that this is crazy.

Thank you for your time and consideration. [hope you will vote against this change in rules.

WASHSTATEC022833
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 857 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-285)
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3047

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Loren Libe

 

General Comment
I strongly OPPOSE the proposed rule.

The proposed change will reduce transparency and reporting on gun exports. The rule would eliminate
Congressional and public awareness of the total amount (dollar value and items) of firearms sales
authorizations and deliveries around the world, since the Commerce Department annual reports currently
only cover about 20 countries.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries. The export of these weapons should be subject to more controls, not less.

WASHSTATEC022834
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 858 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-qjzl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3048

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Diane Kasten

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022835
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 859 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946)-scOt
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories I,
TL, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories [, U, and 11

Document: DOS-2017-0046-3049

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Peeples

 

General Comment

Loosening the regulations over gun exports increased the risk that dangerous weapons could end up in the
hands of international!

criminals. The proposed rule does not adequately address our security needs, terrorist threats, and the need
for transparency so

Congress and the public may understand the impact of these rules.

The administration should consider other alternatives to better balance the important interests at stake.

The rule change removes licensing requirements for brokers, mcreasing the risk of trafficking, and removes
the

State Dept. block of 3D printing of firearms. effectively enabling such printing of lethal weapons in the US
and around the world.

American citizens want more regulations on firearms especially concerning shipments that could make
terrorism even more likely. We do not want less regulatory action, we want more rregulations on suns and
selling guns.

WASHSTATEC022836
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 860 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946)-9ibi
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3050

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lucille Gervase

 

General Comment

The rule change would make the world a far more dangerous place:

1 It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.

2 It would remove licensing requirements for brokers, increasing the risk of trafficking.

3 It would remove the State Departments block on the 3D printing of firearms. When Defense
Distributed founder Cody Wilson posted online instructions for how to 3D print weapons, the State
Department successfully charged him with violating arms export laws, since his open-source posting
made it possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule
switch would remove this block, effectively enabling 3D printing of firearms in the U.S. and around the
globe.

The Commerce Dep't is ill equipped to handle the technicalities that make arms exports a reasonably safe

endeavor.
Please do NOT approve the change

WASHSTATEC022837
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 861 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-68us
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3051

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Everard Davenport

 

General Comment

Tam deeply troubled by loss of all reasonable controls of articles which may be used to kill human
beings. Of particular concern are:

Treats semi-automatic assault rifles as non-military, despite their use by U_S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
Eliminates Congressional oversight for important gun export deals.

Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

The Commerce Department does not have the resources to enforce export controls.

Reduces transparency and reporting on gun exports.

Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

One is merely offensive - the cost of licenses should be borne by end users and not transferred to the rest
of us.

WASHSTATEC022838
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 862 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-al2y
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3052

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brynn Stanley

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022839
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 863 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-mb74
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQS-2017-0046-3053

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shirley Conroy

 

General Comment
PLEASE delay and review again:

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022840
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 864 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-ycpm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3054

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022841
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 865 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-ol7n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3055

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bedford Silvey

 

General Comment

Please keep arms traffic actions under the State Department.

WASHSTATEC022842
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 866 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-k72m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3056

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: George Menassa

 

General Comment

Tam strongly opposed to the proposed rule change. State must maintain control of such sales and
Congress needs to be informed of these sales.

WASHSTATEC022843
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 867 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-uonf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3057

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Allison Gunn

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022844
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 868 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946j-27kr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and I

Document: DOS-2017-0046-3058

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hazel Ryon

 

General Comment

My name is Hazel Ryon. I oppose the transfer of oversight of firearms export from the state to commerce
department. Firearms are used to kill a thousand people every day around the world in acts of organized
crime, political violence, terrorism, and human rights violations. Research indicates that the types of
weapons being transferred to Commerce control, including AR-15, AK-47, and other military-style
assault rifles and their ammunition, are weapons of choice for criminal organizations in Mexico and other
Latin American countries that are responsible for most of the increasing and record levels of homicides
in those countries. The export of these weapons should be subject to more controls, not less.

Please let us know if you did this and how long it took. It should take one minute or less.

Thank you!

WASHSTATEC022845
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 869 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-fy5o0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3059

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jeanne cormier

 

General Comment

fl just read about the following and | am opposed to more guns being sold

"On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.”

WASHSTATEC022846
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 870 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-49el
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3060

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Evan Traylor

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022847
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 871 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-z86r
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3061

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022848
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 872 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-7awm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, W, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DQOS-2017-0046-3062

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeff Abramson

 

General Comment

I have worked in the nonprofit sector for more than a decade in efforts to promote more responsible trade
in conventional weapons and find these proposed regulatory changes to be irresponsible and dangerous.
They continue the wrong-minded approach of the Trump administration to treat weapons as any other
trade commodity, threatening to undermine long-term global security and true U.S. national security
interests.

Please see full comments in the attached document.

 

Attachments

ProposedUSMLCatItoHiChanges Comments Abramson

WASHSTATEC022849
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 873 of 1059

Comments re: TAR Amendment - Categories Ell, and lil; EAR Amendment - RIN 0694-AF47
Jeff Abramson
July 9, 2018

i have worked in the nonprofit sector for more than a decade in efforts to promote more responsible
trade in conventional weapons and find these proposed regulatory changes to be irresponsible and
dangerous. They continue the wrong-minded approach of the Trump administration to treat weapons as
any other trade commodity, threatening to undermine long-term global security and true U.S. national
security interests. While my comments below are as an individual concerned U.S. citizen, they are
informed by my work as a senior fellow at the Arms Control Association, coordinator of a global network
of professionals engaged on these issues -the Forum on the Arms Trade--, and former leader within the
international Contro! Arms campaign that championed the creation and now implementation of the
Arms Trade Treaty.

in addition to these comments, | commend to reviewers the comments by experts listed by the Forum
on the Arms Trade, including: Colby Goodman, William Hartung, Christina Arabia; Adotei Akwei (on
behalf of Amnesty International USA}: and John Lindsay-Poland, which delve into many of these points
in much greater detail.

Specific concerns include:
Loss of Congressional oversight

in 2002 Congress amended its notification threshold so that it would be informed of potential
commercial sales of firearms under USML category | when they were valued at just $1 million, as
opposed to $14 million for other major weapons sales. Such notifications have been instrumental in
forestalling unwise sales, including last year to Turkey and the Phillippines. No similar statutory
requirement of congressional notification exists for most arms sales uncer the CCL, meaning Congress
would lose its oversight role on these weapons.

Public reporting should be Improved, not weakened

The public gains some insight into the transfer of weapons via Congressional notifications, and also
through the State Department’s 655 report and Blue Lantern investigations report. Those reports could
provide much more detail, such as the number of specific weapons involved and other data, rather than
broad categorical details (655 report). Commerce reporting provides even less data, with similar reports
covering around 20 countries per year. We deserve better transparency, not worse. If this transfer of
authority moves forward, the Commerce department should be required to improve its reporting.

Non-sensical to no longer consider these military weapons/defense articles

The transfer of regulatory authority to the Commerce Department is claimed to be wise because these
weapons no longer “provide the United States with a critical military or intelligence advantage or, in the
casé of weapons, are inherently for military end use,” and further because many “are widely available in
retail outlets in the United States and abroad.”

Applying this general approach--taken from the larger export reform initiation--falls apart when we are
looking at firearms and their ammunition. These weapons are and should be controlled because a

WASHSTATEC022850
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 874 of 1059

significant amount of violence that occurs, including against U.S. military and law enforcement
personnel, is inflicted by small arms. Research indicates that the types of weapons being transferred to
Commerce control—AR-15s and AK-47 style assault rifles and their ammunition—are “weapons of
choice” of drug trafficking organizations in Mexico and other Latin American countries. Many can also be
easily converted to fully automatic weapons, which will remain under USML control. U.S. military
members often operate their fully-automatic-capable weapons in a semi-automatic or less-than-
automatic mode. Plus, many sniper rifles to be moved to Commerce control are in U.S. military use.

in addition, in many of the countries where these weapons are likely to be marketed, they are
considered military weapons and tightly controlled. As currently proposed, they would also remain on
the US Munitions Import List (USMIL), which is proper. Why they would therefore not remain ona
similar export list is Hlogical.

Being commercially available in the United States is not a good indicator of whether these weapons
merit the oversight of the State Department, which is better tasked with weighing non-commercial
concerns. Nor is it proper to consider these weapons somehow safer than others on the USML.

Upsetting norms on human rights as relates to the arms trade

The United States maintains strong laws against the provision of arms where certain human rights
abuses are of concern (even if we co not always live up to those laws). Some of those laws may not
apply to items in the 500 series. And although the State Department will be consulted in licensing
decisions, it is difficult to see how this new approach would strengthen the ability of DRL and others
concerned about human rights to forcefully insert human rights into arms sales decisions.

At a time where the global community must make the arms trade more responsible, these proposed
changes would make its largest arms dealer, the United States, appear less responsible and less
concerned about the human rights implications of the arms trade.

Making 3-D printing easier is dangerous

it is unfathomable how allowing untraceable 3-D printing of firearms serves U.S.-recognized goals to
combat illicit trafficking of firearms. Our country has agreed to support the Program of Action (PoA) on
small arms and light weapons and the International Tracing Instument (iT1), has signed accords on arms
transfers and tracing in the Americas, and argued for why these efforts are sc important. The United
States also is the world’s largest donor, as | understand it, to helping countries build their ability to trace
weapons, secure weapons stockpiles, and to destroy those stocks when warranted. Yet, this transfer of
authority to Commerce appears to open the door to unfettered 3D printing, which threatens to
undermine nearly all those efforts.

Overall

At a fundamental level, U.S. arms are not like any other commodity and should not be treated as such.
These are first and foremost killing machines. The over-emphasis on economic security threatens to
jeopardize higher priorities, including peace and security concerns. if more weapons flow to countries
with poor human rights records, norms around responsible weapons use and transfer will be harder to
build and uphold.

WASHSTATEC022851
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 875 of 1059

This analysis is built upon documents and comments currently available at
httos://waww. forumarcistrade org /catitalli bem!

including:
“Proposed Firearms Export Changes: Key Challenges for U.S. Oversight,” (see also attached 14

page document), Center for International Policy, Wiliam Hartung, Colby Goodman, Christina
Arabia

 

Global Exchange

e “Examples of Firearms Transferred to Commerce Under New Expert Rules (pdf),” Violence Policy
Center, contact Kristen Rand
"Business with A Bang:How the Proposal to Loosen Arms Export Regulations Threatens Human
Rights,” Nate Smith, Amnesty USA, June 15, 2018 and Public Comment 41 from Adotei Akwei
(pdf)

e “Trump Favors Arms industry in Effort to Loosen Export Controls,” Jeff Abramson, issue Brief,
Arms Control Association, June 7, 2078.

 

 

WASHSTATEC022852
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 876 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-3dj3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3063

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen DunwoodieAman

 

General Comment

Keep the jurisdiction for exporting assault weapons under the State Department!

WASHSTATEC022853
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 877 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-obgy
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3064

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Suzanne Nordmann

 

General Comment

My name is Suzanne and I'm a voter in San Diego, CA. As a victim of gun violence, | oppose the
proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military.

The proposed rule would eliminate Congressional oversight for important gun export deals. Congress
will no longer be automatically informed about sizable sales of these weapons.

The new rules would transfer the cost of processing licenses from gun manufacturers to taxpayers.
National laws for brokers and financiers who arrange firearm shipments are a weak link in the chain of
efforts to curtail trafficking of small arms and light weapons. T

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault rifles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.[5] The export of these weapons should be subject to more controls, not less.

WASHSTATEC022854
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 878 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-sfo3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3065

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Richard Baldwin
Organization: Esterline Technologies Corp.

 

General Comment

See attached file(s)

 

Attachments

Esterline Comment DOS RIN 1400-AE30

WASHSTATEC022855
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 879 of 1059

 

 

Esterkne Corporation Teh 425-4 3
506 108th Avenue NE Fax, 425-483-2516
Sule 7500 WW, EStenine. com

Bellevue, WA 98004 NYSE symbor ESL
July 9, 2018

Saran Heidema, Director

Office of Defense Trade Controls Policy
Bureau of Palitical-Military Affairs

U.S. Department of State

2401 E Street NW

Washington, D.C.

ATTN: Request for Comments Regarding Reform of USML Categories |, H, and {ll
Public Notice 10094, RIN 1400-AE30, 83 FR 24198

Dear Ms. Heidema:

Esterline Technologies Corporation supports the goals and objectives of the Export
Contro] Reform (ECR) Initiative, and submits the following comments on the reform of
USML Categories |, il, and Hi:

Summary of Comments and Recommendations

This section outlines our main comments, each of which is explained more fully in the
remainder of this letter.

1. Keep the Commerce Control List free of AECA brokering.

2. Coordinate changes to USML Categories |, 1, and lll with changes to the United
States Munitions Import List.

3. Clarify classification of propellant containers and combustible ordnance cornponents.
4. Address conflict with companion rule 83 FR 24166.

Comments and Recommendations

4. Keep CCL free of AECA brokering

One of the main advantages of ECR is that items on the CCL are not subject to the
brokering requirements in section 38(a)(1) of the Arms Export Control Act (AECA) and
22 CFR 129. This advantage has been highlighted by the U.S. Government in public

WASHSTATEC022856
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 880 of 1059

remarks, such as Under Secretary Hirschorn’s address to the BIS Update 2014
Conference.

Absence of brokering controls for CCL items has more significance than the absence of
double licensing. Currently, items subject to the CCL da not require registration or
licensing under 22 CFR 129, period. Once an item is determined to be on the CCL, itis
clear that it is not subject to brokering, so there is no need to review the USMIL or the
requirements in 22 CFR 129 before engaging in business. Knowledge that items on the
CCL are not subject to brokering simplifies and streamlines transactions. Addition of
brokering requirements for any itern on the CCL would be an unwelcome development
as it would introduce a significant complicating factor.

Esterline recommends DDTC reform USML Categories |, Il, and Il! without introducing
brokering controls to items in the CCL.

2. Coordinate changes to USML Categories |, ll, and Ill with USHMIL

The proposed rule would add the need to review the USMIL for activities that are not
imports to the United States. Classifying items against multiple control lists for a single
transaction increases the cost and complexity of U.S. export controls.

Esterline recommends DDTC coordinate its change to USML Categories |, Il, and Il! with
the Bureau of Alcohol, Tobacco, Firearms, and Explosives so that a corresponding
change is made to the USMIL at the same time. This would eliminate the need to
consider both the USML and the USMIL when deciding whether a transaction involves
brokering.

3. Clarify classification of both combustible and consumable case componenis.

With regard to the proposed paragraph Ill(d)(7), Esterline suggests changing the text
from

(7) Cartridge cases, powder bags, or combustible cases for the items controlled
in USML Category II

to

(7) Cartridge cases, powder bags, charges, propellant containers, or combustible
cases for the items controlled in USML Category Il, or “specially designed” parts
and components therefor.

Altemately, include an explanatory note:

Note to paragraph (d)(7): combustible cases include propellant containers for
mortar systems and artillery charges, consumable case sets that include both
combustible and inert parts and components, and their parts such as closure
tabs and interfaces.

WASHSTATEC022857
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 881 of 1059

This change would more clearly describe the range of articles that DDTC appears to be
intending to capture in this paragraph, and would simplify the classification of their parts
and components which are inherently for military end use.

4. Address conflict with companion rule 83 FR 24166

The proposed rule is in conflict with the companion Commerce Department proposed
rule, 83 FR 24166, Docket No. 111227796-5786-01, RIN 0694-AF47. This leaves items
transferred from the USML to the CCL potentially without a controlling ECCN.

Esterline recommends DDTC coordinate with BIS to resolve this conflict.
The BIS proposed rule states:

Category Ill of the USML, entitled “Ammunition/Ordnance,” encompasses
ammunition for a wide variety of firearms that may have military, law enforcement
or civilian applications. Ammunition that has only or primarily military applications
would remain on the USML as would parts, production equipment, “software”
and “technology” therefor.

The State Department proposed rule states with respect to USML Category Il:

Additionally, paragraph (c), which controls production equipment and tooling, will
be removed and placed into reserve. The articles currently covered by this
paragraph will be subject to the EAR.

in effect, the BIS proposed would receive specific production and test equipment for
conventional ammunition into ECCN 0B505, while the State Department proposed rule
would move all production and test equipment for ammunition and ordnance to the CCL,
conventional or otherwise.

ECCN 0B505 would only control equipment specially designed for the production of
ammunition and ordnance that is controlled in USML Category |! if it falls within the list
“tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment mechanisms, and test
equipment.” This list is less than the scope of production equipment that will no longer
be controlled in USML Category VIII(c} by the proposed companion rule, 83 FR 24198.

Similarly, ECCN 0E505 would not control technology for the technology for equipment
specially designed for the production of ordnance, or technology for the software
specially designed for such equipment.

A number of the articles proposed for USML Category lll by 83 FR 24198 are not
conventional ammunition, and their specially designed production equipment exceeds
the specific list “tooling, templates, jigs, mandrels, molds, dies, fixtures, alignment
mechanisms, and test equipment.”

WASHSTATEC022858
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 882 of 1059

For example, production of combustible ordnance requires specialized production
machines that do not fall within the list “tooling, templates, jigs, mandrels, molds, dies,
fixtures, alignment mechanisms, and test equipment.” Under the proposed rules, these
specialized machines would fall outside both the USML and ECCN 0B505.

Summary

Thank you for the opportunity to comment on the proposed reform of USML Categories
i, il, and If. Please feel free to contact me if you have any questions about the
comments and recommendations provided.

Regards,

Aha! BAM

Richard R. Baldwin
Director, Trade Compliance Technology
Esterline Technologies Corporation

WASHSTATEC022859
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 883 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-mi3w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3066

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Fleisher

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer. Please help us to protect the lives of innocent Americans. As a student, lam begging you to keep
classrooms safe and restrict gun purchasing access, not loosen it. Thank you for hearing your citizen's
VOICES.

WASHSTATEC022860
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 884 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-ypvb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3067

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sheri Rotolo

 

General Comment

I strongly OPPOSE switching the regulation of firearms exports from the State Department to the
Department of Commerce. This change would make our country and the world more dangerous in many
ways:

It would remove the State Department ability to restrict 3D printing of weapons and open the floodgates
for more weapons domestically and internationally.

It would remove licensing requirements for brokers.

Would stop the program that inspects pre-license guns and issues reports.

Without the State Department oversight and regulatory authority, firearms will be exported to anyone
with money and fuel increased organized crime and terrorism.

There is NO need switch control of firearms exports unless it is to pay for firearms lobbyists. Please do
not approve this move.

WASHSTATEC022861
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 885 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-300q
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3068

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Plumley

 

General Comment

Tam completely opposed to moving export license oversight for firearms from the Department of State to
the Department of Commerce because the proposed rule change treats semiautomatic assault nfles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022862
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 886 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-biga
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3069

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Miriam Krugman

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022863
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 887 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-90vh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3070

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Plumley

 

General Comment

Tam completely opposed to moving export license oversight for firearms from the Department of State to
the Department of Commerce because the proposed rule change treats semiautomatic assault nfles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022864
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 888 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946k-y Inz
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DOS-2017-0046-3071

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Margaret Hardy

 

General Comment

Tam an active member of San Diego 4 Gun Violence Prevention and it has come to my attention that the
Trump Administration is proposing to transfer licensing and oversight of firearms exports from the State
Department to the Department of Commerce. It is my opinion that if this occurs, more firearms will get
in the hands of criminal organizations, human rights abusers, and terrorist groups and is being pushed to
open up international markets to compensate for lagging domestic gun sales. 1am vehemently opposed to
this proposed change for these reasons:

-Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state

groups in armed conflicts, and their prohibition for civilian possession in many countries.

~Eliminates Congressional oversight for important gun export deals.

-Transfers the cost of processing licenses from gun manufacturers to taxpayers.

-Removes statutory license requirements for brokers, increasing risk of trafficking.

-Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of

firearms exporters, a requirement since the 1940s.

~Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

-The Commerce Department does not have the resources to enforce export controls, even now.
-Reduces transparency and reporting on gun exports.

-Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an

agency with mission to promote trade.

-Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence,

terrorism, and human rights violations. They should be subject to more controls, not less.

Please consider not implementing this proposal.

WASHSTATEC022865
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 889 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-2pcc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3072

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michele Berro

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022866
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 890 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-ovpw
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3073

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022867
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 891 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-r8cc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3074

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022868
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 892 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-tifc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3075

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helen Hayes

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022869
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 893 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-d0zg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3076

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: David Roth

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022870
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 894 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946|-Szdp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3077

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Beth Levin

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022871
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 895 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946]-4du0
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3078

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Faucette
Organization: Mark Barnes & Associates

 

General Comment

See attached file(s)

 

Attachments

ECR Parts Comment

WASHSTATEC022872
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 896 of 1059

Comment on Proposed Rule for “International Traffic im Arms Reeulations: U.S.
Munitions List Categories J, Ul, and TW”

 

 

RIN 1400-AE30

Comment on Proposed Cat. I(2) and Cat. I Note |

 

This law firm, Mark Barnes & Associates, submits this comment on behalf of our clients engaged
in the manufacture of firearms and associated parts. The purpose of this comment is to request that
the final rule clarifies Cat. I(g)’s applicability to parts such as machinegun barrels that are
commonly used in both semiautomatic and fully automatic firearms.

The proposed Cat. I(g) would list: “Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this category.” The articles in
paragraphs (a), (b), and (d) of Category I would encompass firearms that use caseless ammunition,
fully automatic firearms to .50 caliber inclusive, and fully automatic shotguns. In other words, Cat.
I(g) would control barrels, receivers, bolt carriers, slides, or sears (“Parts”) specially designed for
fully-automatic firearms.

The proposed rule includes Note | to Category I which clarifies that “Paragraphs (a), (b), (d), (e),
(g), (bh), and (1) of this category exclude: .. . parts, components, accessories, and attachments of
firearms and shotguns in paragraphs (a), (b), (d), and (g) of this category that are common to non-
automatic firearms and shotguns. The Department of Commerce regulates the export of such
items.” (emphasis added).

Aside from a sear and receiver, itis extremely rare for any part or component of a fully-automatic
firearm to not be common to a non-automatic firearm. Almost all fully automatic firearms have
semi-automatic variants available on the commercial market. For example, FN USA manufactures
and sells to the public a semi-automatic variant of the belt fed M249 Squad Automatic Weapon
(SAW) with the only distinction from the fully automatic version being the receiver and fire control
group. (https://fnamerica.com/products/rifles/fn-m249s/ “Semi-auto replica of the government-
issue FN M249 SAW”). The barrel is identical to the fully automatic version. Accordingly, it
would follow that a military M249 barrel would be controlled by the Department of Commerce.

Many companies will buy fully automatic firearms with destroyed receivers (“parts kits”) from the
military or police departments to construct and sell semi-automatic variants to the public. These
parts kits generally consist of all parts other than the receiver (which is usually cut into three parts
with a torch). Additionally, Mil-spec M4 and M16 fully automatic bolt carriers as well as barrels
specially designed for fully automatic fire, are often sold with and made for civilian AR-15s.

Based upon the plain reading of the proposed Cat. | Note, some clarification is needed as to
whether barrels, receivers (frames), bolts, bolt carriers, slides, or sears are non-ITAR simply
because they are incorporated in semi-automatic variants on the civilian market, as almost all
firearms parts, especially barrels, can be common to both semi-automatic and fully automatic
firearms. We think that unless a part converts a firearm to fully automatic functionality, it should
be controlled by the Department of Commerce.

Should you have any questions on this comment, please do not hesitate to contact Michael Faucette
at (202) 626-0085 or michael faucette@mbassociateslaw.com.

WASHSTATEC022873
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 897 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-tayq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3079

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Stephanie Nystrom

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022874
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 898 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946|-kk77
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3080

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anna Seidman
Organization: Safari Club International

 

General Comment

See attached file(s)

 

Attachments

07 08 2018 - Safari Club International Comments on RIN 1400 AE30 and RIN 0694-AF47

WASHSTATEC022875
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 899 of 1059

     

LS te

FIRST FOR HUNTERS

July 9, 2018

Via http://www. reculations gov

 

Office of Defense Trade Controls Policy
Department of State
DDTCPublicComments@state.gov

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce,

Room 20998,

14th Street and Pennsylvania Avenue NW,
Washington, DC 20230.

Re: Safari Club International Comments on Proposed Amendment to the
International Traffic in Arms Regulations: Revision of U.S. Munitions List
Categories, [, Ul and UI, Decket RIN 1400 AEK30, DOS-2017-0046; and
Proposed Control of Firearms, Guns, Ammunition and Related Articles the
President Determines No Longer Warrant Control Under the United States
Munitions List (USML), RIN 0694-AF47, Docket No. 111227796-5786-01.

Dear Sirs:

Safari Club International (SCD submits these comments in support of the U.S. Department of
State’s proposed amendments to the International Traffic in Arms Regulations (TAR) to revise
Categories L IL, and Ul of the U.S. Munitions List (USML) to describe more precisely the
articles warranting export and temporary import control on the USML. SCT also supports the
Department of Commerce, Bureau of Industry and Security’s proposed determination that these
items no longer warrant control under the U.S. Munitions List (collectively referred to as
“proposed regulations”).

SCI does not support the proposed regulations’ finalization and implementation of a modified
procedure for the temporary export of firearms and ammunition by individuals who wish to
travel outside the U.S. for recreational hunting and shooting purposes. The procedure requires
travelers to use the Automated Export System (AES) to register their personal firearms and
ammunition. This is an inappropriate and unworkable system for the individual who wishes to
temporarily export his/her firearms. As an alternative, SCI requests that the proposed regulations
be modified so that they delete the AES registration requirement and formalize and codify the

Form 4457 process to ensure its consistency and use by all Customs and Border Protection
(CBP) officials.

Safari Club International - Washington DC Office
501 2"! Street, NE, Washington, DC 20002 * Phone 202 543 8733 » Fax 202 543 1205 * www.satariclub.org

WASHSTATEC022876
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 900 of 1059

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 2 of 6

Safari Club International

Safari Club International, a nonprofit IRC § 501(c)(4) corporation, has approximately 50,000
members worldwide, many of whom are U.S. residents who travel with their firearms for hunting
and recreational shooting around the world. They are individuals, not businesses, who seek only
to bring their own property with them when they travel and return to the U.S. with that same
property. Their activities are legal and are regulated by the countries they visit to hunt and shoot.

The Origin of the AES Registration Requirement

The export of firearms is controlled under the I[TAR, which is administered by the U.S.
Department of State, Directorate of Defense Trade Controls (DDTC). ITAR regulations have
historically included an exemption under 22 CFR §123.17(c) allowing US. persons to
temporarily export without a license up to three nonautomatic firearms and not more than 1,000
cartridges. This exemption is widely used by hunters and other sportsmen, who travel overseas
with firearms to be used for sporting and other legal purposes. To use the exemption, the U.S.
person must declare the firearms and/or ammunition to CBP, carry the firearms as part of their
baggage, and not transfer ownership while abroad.

In 2011, DDTC published a Federal Register notice of proposed rulemaking that principally
revised the exemption related to personal protective equipment, but also included a requirement
that those traveling with firearms register through the Automated Export System (AES): “The
person. .. presents the Internal Transaction Number from submission of the Electronic Export
Information in the Automated Export System per §123.22 of this subchapter....” 76 Fed. Reg.
16353, 163534 (Mar. 23, 2011).

The system required those registering to provide an Employer Identification Number (EIN),
available only te commercial enterprises. The registration system also involved procedures far
too complicated and burdensome than necessary for individuals seeking only to travel with their
personal equipment. Because the registration system imposed registration obligations that would
have forced hunters and shooters to make false representations to the Internal Revenue Service,
jeopardized their ability to obtain permits to import the wildlife they successfully hunted, and
imposed burdensome obligations unnecessary and inappropriate for non-commercial importers,
CBP agreed to postpone the implementation of the registration requirements and te continue the
use of Form 4457 as the mechanism to facilitate temporary firearms export. Even that solution
presented problems. Due to the inconsistencies in the way that CBP personnel issued the forms,
US. residents have encountered difficulties in taking their firearms to foreign countries (e.g.
South Africa) that attribute much greater significance to Form 4457 than does the U.S.

Collection of Data Through AES Registration is Inappropriate

Without good reason, the proposed regulations would reactive the AES registration requirement
for individuals seeking to temporarily export their firearms and ammunition.

Consistent with the ITAR requirements previously applicable to temporary
exports of the firearms and associated ammunition covered by this rule, [Bureau

Safari Club International - Washington DC Office
501 2" Street, NE, Washington, DC 20002 « Phone 202 543 8733 + Fax 202 543 1205 » www.safariclub.org

WASHSTATEC022877
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 901 of 1059

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 3 of 6

of Industry and Security (“BIS“)] is proposing to modify § 758.1 of the EAR to
make clear that exporters would continue to be required to file Electronic Export
Enforcement (EED to the Automated Export System (AES) for transactions
involving such firearms and associated ammunition that are otherwise authorized
pursuant to License Exception BAG.

83 Fed. Reg. 24174. The purpose of the registration system is not to facilitate the temporary
export and reimport of firearms and ammunition. According to CBP, the collection of export
data through the registration is designed to help with the “compilation of the US. position on
merchandise trade” and is an “essential component of the monthly totals provided in the US.
International Trade in Goods and Services (FT900) press release, a principal economic indicator
and a primary component of the Gross Domestic Product.” https://Awww.census.gov/foreign-
trade/aes/aesdirect/AESDirect-User-Guide.pdf

 

The government has no need to collect this data. The data, provided by individuals who wish to
temporarily export and then re-import the same personally owned equipment, has nothing to do
with the “U.S. position on merchandise trade” or the “Gross Domestic Product.”

The only purpose for the collection of data from individual hunters who travel with their firearms
is likely to enable the government to maintain records on these individuals and their legal
activities abroad. In the proposed regulations, the BES acknowledges that the intention of the

AES filing system was to “track such temporary exports of personally-owned firearms and
ammunition.” SCI strongly opposes this attempt to “follow” and retain records of the individuals
who travel with their firearms for hunting purposes. These individuals have taken no actions
meriting the government’s desire or need to collect and maintain data on their activities. The
government should remove the requirement to collect such data.

The Proposed Regulations Recognize Flaws in the Registration System

The proposed regulations provide the public with the opportunity to comment on whether CBP
has been able to remedy the problems identified when CBP first attempted to activate and
implement the new requirement. The drafters also condition the reactivation of the AES
registration requirement on CBP’s success in remedying the problems that plagued the
introduction:

Whether and how BIS includes this requirement in a final rule would be based on
whether CBP is able to update its processes, and other agencies as needed, to
allow for individuals to easily file EEL in AES by the time a final rule is
published. If CBP is not able to do so, then the final rule may direct exporters to
continue to use CBP’s existing process, which is the use of the CBP Certification
of Registration Form 4457, until a workable solution is developed or CBP
suggests an alternative simplified solution for gathering such information for
temporary exports of personally-owned firearms and ammunition. BIS will also
take into consideration any public comments submitted on this aspect of the
proposed rule regarding imposing an EEI filing requirement in AES, as well as

Safari Club International - Washington DC Office
501 2" Street, NE, Washington, DC 20002 « Phone 202 543 8733 + Fax 202 543 1205 » www.safariclub.org

WASHSTATEC022878
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 902 of 1059

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 4 of 6

comments on the current practice of using the CBP Form 4457, as well as any
other suggestions on alternative approaches for tracking such information.

83 Fed. Reg. 24174. AES registration should not be required as CBP has not remedied the
problems that plagued the initial attempted implementation of the system.

The AES Registration System Requires Individuals to Provide False Information to the
Internal Revenue Service

The AES registration system continues to require persons temporarily exporting firearms or
ammunition to present “the Internal Transaction Number from submission of the Electronic
Export Information in the Automated Export System.” The AES system requires an EIN before
auser can submit any data. The Census Bureau administers the AES system, and their website
still includes the following FAQ:

The Internal Revenue Service ([RS) site states that an Employer
Identification Number (EIN) is for use in connection with business activity
only. It further states, do not use your EEN im place of a Social Security
Number. The information provided by the Census Bureau and the IRS is
conflicting.

The IRS publication titled “Understanding Your EIN” which is located on their
webpage (http://www.irs.gov/pub/irs-pdf/p 1635 pdf [external link]) states that
"... Employer Identification Number (EIN) is for use in connection with business
activity only, do not use your EIN in place of a Social Security Number"...
However, for the purposes of registering or filing in the AES you can and should
use your EIN. While it is not specifically stated, an EIN can be obtained for
government reporting purposes when a person does not own a business.”

 

https://www.census.gov/foreion-trade/regulations/ssnfaqs. html. The Census Bureau site
expressly tells individual exporters to ignore the IRS's instructions and to misrepresent
themselves as businesses, in order to obtain an EIN. The IRS site contains no instructions
providing such an exception.

 

The Census guidelines instruct individuals to select “Sole Proprietorship” as the “type of legal
structure applying for an EIN,” which is explained by IRS as: “sole proprietor includes
individuals who are in business for themselves, or household employers.” The individual is
further required to select “started a new business” as the reason why the sole proprietor is
requesting an EIN. For an individual seeking to travel overseas with their firearms, this
information is confusing, false and entered only to obtain the EIN.

As nothing has changed to remedy this problem since the AES registration requirement was
originally imposed, the regulations should not include this requirement.

The AES Registration System is Designed for Commercial Operations and Is Overly
Complicated for the Individual Exporter

Safari Club International - Washington DC Office
501 2" Street, NE, Washington, DC 20002 « Phone 202 543 8733 + Fax 202 543 1205 » www.safariclub.org

WASHSTATEC022879
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 903 of 1059

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 5 of 6

Despite the years that have passed since CBP’s attempt to require individuals to register through
the AES system for the temporary export of their firearms, the agency has not made meaningful
progress in reducing the overly complicated process for registration. The system is designed for
businesses whose repeated use of the system merits the time and patience required for
registration. The online AES Direct Users’ Guide (which contains no reference to individuals,
temporary export, or firearms) is a 39-page manual that an individual would be required to learn
in order to register with the system. The registration mechanism is unnecessarily burdensome
and complicated for the private individual who does not wish to participate in commercial trade
but merely wants to temporarily take his own firearm with him outside the U_S. for a recreational
hunt or shoot.

Individuals Identifying Themselves as a Commercial Enterprise Could Jeopardize Their
Ability to Import Legally Hunted Animals

The requirement that individual hunters obtain an EIN, recognized by the IRS for business
purposes only, could potentially jeopardize the ability of hunters to import some sport-hunted
trophies from abroad. The U.S. Fish and Wildlife Service (FWS) prohibits the importation of
many sport-hunted species for commercial purposes. A hunter who registers as a business for
the purpose of leaving the country and exporting the firearms he plans to use to hunt outside the
United States, risks the FWS prohibiting the hunter from importing his trophies and otherwise
penalizing the hunter.

The AES Registration System Does Not Replace the Use of Form 4437

As mentioned above, the proposed regulations did not intend the AES registration requirement to
replace CBP Form 4457 for the temporary export and reimport of personally owned firearms.
Even with the AES registration requirement, temporary exporters of firearms and aramunition
will still need to obtain and complete Form 4457 and display it upon re-entry into the US. to
prove that they did not acquire the firearms abroad. Because (1) the AES registration
requirement and its purpose of tracking the activities of law-abiding hunters and recreational
shooters are neither necessary nor appropriate for the temporary export activities of hunters and
shooters, and (2) these individuals will continue to need to obtain and display Form 4457, the
logical solution would be to abandon the AES registration requirement, retain the Form 4457
practice, and improve the mechanisms for issuing the latter.

Future Use of Form 4457 Needs to Reflect the Greater Significance of the Document
Outside the U.S.

While CBP has used Form 4457 as primarily a mechanism for determining whether the firearm
being imported into the U.S. is the same property the individual exported when he or she left the
country, other governments attribute greater significance to the document.

South Africa, for example, treats the form as a pseudo license of a U.S. resident traveling with a

firearm. South African police have conditioned import of firearms into their country on the U.S.
resident’s possession of what South Africa considers to be a valid Form 4457. In 2017, this led

Safari Club International - Washington DC Office
501 2" Street, NE, Washington, DC 20002 « Phone 202 543 8733 + Fax 202 543 1205 » www.safariclub.org

WASHSTATEC022880
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 904 of 1059

SCI Comments on Proposed Regulations Regarding Temporary Export of Firearms
July 9, 2018
Page 6 of 6

to problems for hunters traveling to South Africa when the CBP began issuing Form 4457s with
already expired expiration dates. Although CBP explained that the agency attributes little
meaning to the form’s expiration date, South African officials considered the forms expired and
prohibited hunters from entering the country with their firearms due to the apparent expired
appearance of the forms.

The problem was exacerbated by different offices of CBP issuing different versions of the form,
which also did not match the form available from CBP’s website. After representatives of SCI
and other organizations engaged in numerous discussions on the issue with CBP personnel, CBP
adopted a temporary solution of issuing new forms with a future expiration date. CBP needs to
adopt a more permanent solution that addresses the significance of the form in other countries,
such as issuing forms without any expiration date.

SCPs Recommended Resolution and Revision of the Proposed Rules

SCI recommends that the drafters delete the AES registration requirement entirely for individuals
and make it clear that registration is not required for those who wish to temporarily export their
firearms from the United States. No tracking of the legal activities of these hunters and shooters
should be conducted and no compilation of data about these individuals should be permitted.
Instead, the drafters should formally codify the use of Form 4457 for individuals and should
identify a single consistent standard for the form that contains no date that could be interpreted or
misinterpreted by anyone as an expiration date.

Thank you for the opportunity to comment on these proposed regulations, and in particular to
advocate for the removal of a process that should not be applied to individuals who wish only to
temporarily export their firearms in order to engage in legal activities outside of the United
States. I you have any questions or need anything further, please contact Anna Seidman,
Director of Legal Advocacy Resources and International Affairs, aseidman@safariclub.org.

Sincerely,

 

Paul Babaz
President, Safari Club International

Safari Club International - Washington DC Office
501 2" Street, NE, Washington, DC 20002 « Phone 202 543 8733 + Fax 202 543 1205 » www.safariclub.org

WASHSTATEC022881
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 905 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-fice
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3081

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brian Wegener

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

This proposed policy is especially bad in a time when the US government is turning away refugees flee
violent conflict and violent gangs.

WASHSTATEC022882
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 906 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946]-t19m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3082

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betsy Lindenberg

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022883
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 907 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-mqzs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQS-2017-0046-3083

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Stenberg

 

General Comment

No! Too many guns everywhere!

WASHSTATEC022884
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 908 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946|-803m
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3084

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joshua Blank

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022885
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 909 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-311f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3085

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jessica Craven

 

General Comment

Please do not loosen the regulations on shipping guns overseas. More guns anywhere is not good! This is
a cynical attempt by the NRA and the gun lobby to boost falling sales. Don't help them! Thanks.

WASHSTATEC022886
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 910 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-8nis
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3086

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lindsay Nichols
Organization: Giffords Law Center

 

General Comment

Please see attached.

 

Attachments

Giffords Exports Letter 7-9-18

WASHSTATEC022887
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 911 of 1059

 

July 9, 2018

SUBMITTED VIA FEDERAL E-~-RULEMAKING PORTAL

Director of Defense Trade Contrals
U.S, Department of State

SVE LE EO os ory res PO eee ‘
DEYEUPunlicD ommanio@etas gov

AND

Regulatory Policy Division,

Bureau of Industry and Security,

U.S. Department of Commerce, Room 20998
14th Street and Pennsylvania Avenue NW
Washington, DC 26230

RE: Docket Nos. D0S-2017-0046, BIS-2017-0004

ITAR Amendment -- Categories |, 1], and Hl and Control of Firearms, Guns, Ammunition and Related
Articles the President Determines No Longer Warrant Control under the United States Munitions
List (USML)

This comment is submitted on behalf of Giffords and Giffords Law Center (“Giffords”) in response to the
Fropesed Rules published by the Departments of State and Commerce on May 24, 2018 regarding the
classification and administration of exports of certain firearms and ammunition. The Proposed Rules are
complex and would represent a dramatic change in the regulatory structure governing firearm exports. We
are concerned that the Proposed Rules may not adequately address our national security, foreign policy,
international crime, or terrorism threats. In sum, we are concerned about potential loss of life. We also
believe the Proposed Rules do not adequately address the need for transparency so Congress and the
oublic may understand the impact of these Rules on potential weanons exports.

Giffords is committed to advancing common-sense change that makes communities safer fram gun
violence. Operating out of offices in San Francisco, New York, and Washington, DC, our staff partners with
lawmakers and advocates at the federal, state, and local leveis to craft and enact lifesaving gun safety
laws, participate in critical gun-vielence-prevention litigation, and educate the public on the preven
solutions that reduce gun violence.

{  giffordslawcenter.org

WASHSTATEC022888
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 912 of 1059

 

THE PROPOSED RULES APPEAR DRIVEN BY THE INTERESTS OF THE GUN INDUSTRY

Even the National Rifle Association (NRA) admits that the Proposed Rules were drafted with “the goal of
increasing U.S. manufacturers’ and businesses’ worldwide competitiveness.” These Rules are “designed to
enhance the competitiveness of American companies in the firearms and ammunition sectors,” allowing
firearms and ammunition “to be subject to a more business-friendly regulatory climate.”

We are concerned that the Proposed Rules elevate the desire of American gun manufacturers to compete
with international arms dealers over the danger that exported firearms will contribute to international gun
crime and violence. The United States must not prioritize gun industry profits over human lives.

THE PROPOSED RULES WILL DRAMATICALLY CHANGE THE LAW, RISKING NEW LOOPHOLES

We are concerned that the Propased Rules, by shifting firearms and ammunition from the United States
Munitions List (USML) ta the Commerce Control List (CCL), would weaken oversight over exports of these
items. As even the NRA has acknowledged, “items on the USML controlled under ITAR are generally treated
more strictly,” whereas regulation under the CCL “is more flexible.” The NRA has also admitted that license
applications for items on the USML are subject to “more stringent vetting’ than items on the CCL?

The Departments of State and Commerce, in drafting the Proposed Rules, have made some efforts to
ensure that exports of firearms and ammunition will still be subject to oversight. But the dramatic nature of
the proposed changes, and the complexity of the Proposed Rules raise serious concerns about hidden
loopholes, Some areas of potential concern include:

e Congressional notification and the methods for Congress to disapprove of proposed firearm exports;

@ The extent to which the Commerce Department monitors the end-users of its products: and the extent to which
Congress and the public have access to information about the resuits of this monitoring;

@ The online posting of designs for the production of firearms, and their use in the 3B printing of untraceable
firearms:

* Firearms training provided to foreign security forces:

@ The reporting of political contributions by gun exporters and related entities:

@ The Commerce Department’s bandwidth to properly oversee these exports: and

@ The regulation of brokers who act as middlemen in firearms transactions, and the threat that firearms will be
diverted by these middlemen to violent ends.

 

' National Rifle Assoc lation, Trurnp Administration’s Proposed Relemakings a Win-Win for America’s Firearms industry, National
Security, } Lise propoged fT lgmsoge Gwin withing arpa ring

froarms-

* thid,

“ ae es
IBUIEORS tReet PUR eominiat

     
 

 

2 giffordslawcenter.org

WASHSTATEC022889
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 913 of 1059

 

According to the State Department’s Proposed Rules, “The Department of Commerce estimates that
4,006 of the 10,000 licenses that were required by the [State] Department will be eligible for license
exceptions or otherwise not require a separate license under the EAR.” This statement seems to directly
contradict the statement in the Commerce Department's Proposed Rules that “BIS would require licenses
to export, or reexport to any country a firearm or other weapon currently on the USML that would be added
to the CCL by the proposed rule.” The Commerce Department later clarifies, “The other 4,000 applicants
may use license exceptions under the EAR or the “na license required” designation, so these applicants
would not be required to submit license applications under the EAR.” While we recognize that other forms
of oversight may be available, this dramatic difference in the number of licenses raises our concern.

We are also particularly concerned that these changes will result in an increase in the number of
untraceable firearms in circulation. As 3D printing technology becomes more widely availiable, the
likelihood that it may be used to construct operabie firearms that are exempt from serialization
requirements increases. Under current law, the proliferation of SD printed firearms is heid in check by the
Fifth Circuit's decision in Defense Distributed v. U.S. Dep’t of State,’ which upheld the State Department's
decision that the posting of oniine data for the 3D printing of firearms fell within the USML. The Proposed
Rules would throw that determination into question.

inadequate gun safety laws cost human lives. When gun purchasers are not properly vetted and laws
against gun trafficking are not properly enforced, guns often fail into the wrong hands and are used to
perpetrate horrendous crimes and violence. The U.S. experiences this loss of life on a daily basis, with over
90 people killed each day. We do not wish ta see a similar effect on an international level from the
weakening of our laws regarding gun exports.

THIS CHANGE LACKS SUFFICIENT CONGRESSIONAL NOTIFICATION REQUIREMENTS

We have not seen anything in the Proposed Rules that would continue Congressional notification
requirements for any of the Category | firearms that are being moved to the CCL. There are several types of
sales controlled under the Arms Export Contral Act that require Congressional notification. Under current
law, a certification must be provided to Congress prior to the granting of any license or other approval for
transactions involving the export of a firearm controlled under Category | of the USML in an amount of St
million or more.’ Congress then has the ability to enact a joint resolution prohibiting the export, which
would prevent the State Department from licensing the sale. Congress generally is given 15 days or 30 days
to review the transaction before a license can be granted, depending on the items being exported and the

 

938 F.3d 451 (Sth Cir, 2016).
4 See 22 U.S.C. 8 2776, 22 CER. 123.15(a)(3).

$  gjiffordslawcenter.org

WASHSTATEC022890
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 914 of 1059

 

country to which it is being exported, While there are Congressional notification requirements for certain
products that are controlled under the CCL, it seems that such notification requirements would not be as
broad that as under the USML.

Congress should continue to receive advance notification of transactions involving firearms and to have
the opportunity to prohibit these exports when appropriate. The Proposed Rules should be strengthened to
protect Congress's authority in this area.

THE CHANGE MAY RESULT IN LESS TRANSPARENT END-USE MONITORING

We are concerned about a possible reduction in the monitoring of the end-users of exported firearms and
publicly available information about this monitoring. The State Department currently monitors the end-
users of firearm exports through its Blue Lantern program. Public reporting of Blue Lantern information is
mandatory® and there are readily available statistics about the results. While the Commerce Department
also conducts end use monitoring, there does not appear to be as fulsome a public reporting requirement
for these end use checks as under the Blue Lantern program,

The Proposed Rules do not discuss end use monitoring of the items being moved to the CCL. Itis
reasonable to assume that these items will fall under the general Bureau of Industry and Security end use
check program. This end use check program is not as well-publicized ar as formal as the Blue Lantern
program, and only a very small percentage of exparted items are reviewed. If the Proposed Rules move
forward, this program must be strengthened to address the need to monitor the end-users of exported
firearms and provide the public with information about the results.

THIS CHANGE IGNORES THE MILITARY NATURE OF MANY FIREARMS

The Proposed Rules are based on an assumption that automatic firearms are designed for and used by the
military, and semiautomatic firearms are not “inherently military.” This is inaccurate. Consequently, we
question the President's determination that semiautomatic firearms and ammunition no longer warrant
control under the USML.

infact, members of the U.S. armed forces routinely use firearms in semiautomatic mode in combat
conditions, and the designs of many semiautomatic firearms are inherently military. Assault rifles like the
AR-15 were originally designed for military use. Earlier models included a selective fire option that allowed
service members to switch easily between automatic and semiautomatic modes. The military included the
aption te fire in semiautomatic mode because military combat sometimes requires use of a firearm in

 

522 U.S.C.8§ 2785, 2394, 2394-la

4  giffordsiawcenter.org

WASHSTATEC022891
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 915 of 1059

 

semiautomatic mode. Shooting in semiautomatic mode is more accurate and hence more fethal.® tn fact,
some members of the military use the semiautomatic mode exclusively.

The fact that some gun enthusiasts “enjoy” shooting these weapons and have labeled this activity “modern
sport shooting” or “tactical shooting” does not change the design or purpose of these firearms or the
danger they pose in civilian hands. The horrendous rise in mass shootings our country has suffered and the
frequency with which these firearms are used in these shootings testify to this danger.

Military-style semiautomatic firearms were used to perpetrate the tragedies that occurred in an
elementary school in Newtown, Connecticut, at a music festival in Las Vegas, Nevada, at a workplace in San
Bernardino, California, in a movie theatre in Aurora, Colorado, and at a high school in Parkland, Florida,
among others. Because of the dangerous nature of these weapons, D.C. and seven states, including the
populous states of California and New York, ban them.’ Because of the military nature and serious lethality
of these weapons: they belong on the USML.

THERE ARE ALTERNATIVES TO THE PROPOSED RULES THAT HAVE NOT BEEN EXPLORED

The real concern that seems to be driving this significant change in the way the U.S. government regulates
firearms exports is that firearms and arnmunition manufacturers are currently required to register with the
State Department and pay a registration fee. According to the NRA, “Any ousiness that manufactures an
item on the USML, or even just a part or component of such an item, also has to register with the State
Department and pay an annual fee, which is currently set at $2,250. This registration is required even if the
manufacturer has no intent to ever export the items. .. Manufacturers of items on the CCL, or their parts or
components, do not have to pay an annual registration fee to the Commerce Department.”*

The registration fee appears to be the NRA’s primary concern with the current system for regulating the
export of firearms and ammunition. The simple salution to this problem might be to waive the fee for
manufacturers who do not, in reality, export these items. Waiving the fee would relieve industry of this
“burden” without undaing the important policy choices made by the State Department in the regulation of
these exports or requiring the Commerce Department to “reinvent the wheel” with respect to these
regulations. While we would not necessarily support this proposal Git might shift the costs of manufacturer

 

      
 

 

Py ee

“with al AR Bs, Mass Shooters Attack With the Rifle Firesower Typically Used by infantry Troops, NY Times, Feb. 28, 2018,
iiee.ce fanihe HO2t ey a ~§ unge At oh

 

Nid teas

 

singe harcdwore-airemoiing! ub-wearnons /

8 National Rifle Association, supra.

§  giffordsiawcenter.org

WASHSTATEC022892
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 916 of 1059

 

registration to the taxpayers), we urge the Administration to carefully and thoroughly consider other

alternatives to the Proposed Rules.

Sincerely,

Lindsay Nichals
Giffords Federal Policy Director

 

6  giffordslawcenter.org

WASHSTATEC022893

ABOUT GIFFORDS LAW CENTER

For nearly 25 years, the legal experts at Giffards Law Center to
Prevent Gun Violence have been fighting for a safer America by
researching, drafting, and defending the laws, policies, and programs
proven to save lives from gun violence.
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 917 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-6p5v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3087

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Klonowski

 

General Comment

Please retain the export of firearms within the State Department. Their more rigid oversight will heip
ensure that U.S. made firearms aren't used against our own servicemen and women.

WASHSTATEC022894
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 918 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-owg3
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3088

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mark Wilson

 

General Comment

[I oppose the rule change that would transfer firearms export regulations from the U.S. State Department
to the U.S. Commerce Department.

WASHSTATEC022895
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 919 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-7qzc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3089

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment
Thank you to Mom's Rising for the following information and why | am against the rule change:

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration [4]

Here are more details on how the rule change would make the world a far more dangerous place:

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking. [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

WASHSTATEC022896
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 920 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-vueo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3090

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Michael Stine

 

General Comment

This is a bad idea that will take people's lives. I oppose moving export license oversight for firearms trom
the State Department to the Commerce Department. The proposed rule change eliminates necessary
Congressional oversight for gun export deals, places the cost of processing licenses on the U.S.
taxpayers, and allows weapons to spread throughout the world.

WASHSTATEC022897
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 921 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-4giv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3091

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeremy Cronig

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022898
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 922 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-jpth
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3092

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maddy A

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022899
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 923 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-uxat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQS-2017-0046-3093

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ron Murray

 

General Comment

I SUPPORT moving the regulation regarding firearm exportation to the Commerce department.

WASHSTATEC022900
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 924 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946]-nu6i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3094

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jonathan Boyne

 

General Comment
I oppose the proposed rule for the following reasons. The proposed rule change:

Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for crvilian possession in many countries.

Eliminates Congressional oversight for important gun export deals.
Transfers the cost of processing licenses from gun manufacturers to taxpayers.
Removes statutory license requirements for brokers, increasing risk of trafficking.

Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D printing
of firearms.

The Commerce Department does not have the resources to enforce export controls, even now.
Reduces transparency and reporting on gun exports.

Transfers gun export licensing from agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
less.

WASHSTATEC022901
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 925 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-95fx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3095

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Shir A

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022902
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 926 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-qler
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3096

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Leigh Anne Jasheway

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

It's bad enough that our own children can't go to school without fear of being shot -- now we're trying to
endanger the rest of the world for profit for the rich? Not to mention all the talk about fighting crime and
drugs and now the Trump regime is attempting to make it easier for both to flourish throughout the
world.

Stop this nonsense!

WASHSTATEC022903
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 927 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946l-aswb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3097

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: jeannine coyne

 

General Comment

To Whom It May Concern:

At a time of instability in many areas of the world, this 1s a time to hold fast to the oversight role and
responsibilities of the US State Dept. with regards to export of firearms. On May 24th President Trump
proposed a new rule that would move this responsibility to the US Dept. of Commerce. This has potential
negative consequences for our national security, international crime and terrorist threats. I strongly
oppose any effort to move the monitoring of firearm exports from the State to the Commerce Dept. I
further oppose any loosening of regulations of firearm exports as it would increase the risk of guns
falling into the hands of terrorists and rogue nations.

Respectfully submitted,

Jeannine M. Coyne

WASHSTATEC022904
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 928 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9461-78ea
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and UI

Document: DOS-2017-0046-3098

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: CM Schneider

 

General Comment

The Trump administration's changes to gun regulations and its alignment with the NRA and gun
manufacturers is disgusting. | oppose the rule change that would switch the regulation of firearms exports
from the State Department to the Commerce Department would facilitate firearms exports to oppressive
regimes, remove safeguards that help keep extra-legal agents like organized crime and terrorist
organizations from obtaining weapons, and further fuel violence that destabilizes countries and causes
mass migration.

WASHSTATEC022905
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 929 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-ylc4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3099

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bill and Marie Anonymous

 

General Comment

We strongly oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The dangerous rule change increases the profits to the American gun industry
while the entire world pays the cost in lives.

WASHSTATEC022906
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 930 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-boh7
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 100

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathryn Langdon

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022907
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 931 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-khgr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3101

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

We cannot make it easier for guns to get into other countries. We already know that many of the gangs in
Mexico get their guns from the United States, and look at the problem it has caused that country. People
are afraid to live there.

L oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022908
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 932 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-2a4v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3 102

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aryeh Frankfurter

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022909
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 933 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-xtmk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3 103

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Janet Yunghans

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022910
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 934 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-43au
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3 104

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth McK anna

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce

Department.
The proposed rule change eliminates necessary Congressional oversight for gun export deals: places the
cost of

processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and allows weapons of war to
more easily

proliferate throughout the world. The rule change increases the profits to the American gun industry
while the entire

world pays the cost in lives.

We need to be a leader in the area of gun safety and set an example of how to use guns responsibly.
Moving the oversight

to the Commerce Department indicates we as Americans just makes it seem that guns are merely a
commodity for profit

instead of a product that we must use and make available to others to use judiciously, only for reasonable
and necessary

purposes. Please do not permit this change.

WASHSTATEC022911
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 935 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-plim
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 105

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. Gun sales should not be
for profit as their sole purpose is to kill, but weapons of war certainly should not be sold around the
world for profit.

WASHSTATEC022912
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 936 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-u0jm
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 106

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Gross

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. lam
concemed that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. | am also concerned that the proposed
tule fails to recognize the inherently military nature of many of the relevant firearms. Rather than moving
forward with the proposed rule, the Administration should consider other alternatives to better balance
the important interests at stake. | am opposed to the way this is being proposed.

WASHSTATEC022913
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 937 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-edgr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 107

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fern Wolkin

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022914
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 938 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-pkyl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 108

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer S

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potenttal firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022915
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 939 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-a84n
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 109

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Patricia Rowan

 

General Comment

Please do not do this. Our world is dangerous enough without flooding it with more lethal weapons.
Believe it or not, there are some things more precious than money.

WASHSTATEC022916
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 940 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-umyh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 110

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Peter Canning

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022917
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 941 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-k181
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3111

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kathleen Paty

 

General Comment

Tam Kathleen K Paty and have traveled with my father to Japan and my husband to Morocco. One of my
sons stood at the DMZ in Korea and the other watched the border between Egypt and Israel. ] am a voter
and have been for years. I support the second amendment but this is not a constitutional issue.

This rule change will make it possible for violent gangs to purchase, made in the USA, firepower, It is
possible, even likely, our failure to control sales of weapons for the gangs to take over Mexico and
threaten our southern border. We do not need to be stupid!

 

Attachments

Wepon Export

WASHSTATEC022918
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 942 of 1059

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as “non-military.” But many state
and non-state groups in importing countries use semi-automatic rifles in armed conflicts,
causing enormous damage. U.S. troops use rifles in semi-automatic mode an
overwhelming amount of the time. Regarding wide retail availability of firearms, about
which comment has been requested, many countries prolubit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the
District of Columbia, and several large retail chains also prohibit retail sale of semi-
automatic assault rifles. Many semi-automatic rifles are also easily converted to fully
automatic firearms. Because military-style assault rifles clearly have substantial military
utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

. The proposed rule would elimmate Congressional oversight for important gun export
deals. Congress will no longer be automatically informed about sizable sales of these
weapons. That will limit its ability to comment on related human rights concerns, as it
recently did on the Philippines and Turkey.[2] Congressional action in 2002 required sales
of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such
notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein,
and Patrick Leahy explicitly noted that this move would violate Congressional intent and
effectively eliminate Congress’ proper role.

. The new rules would transfer the cost of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply to
manufacturers of semi-automatic weapons, and Commerce does not charge any fee for
licensing. So the government — i.e., taxpayers — will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in
the chain of efforts to curtail trafficking of small arms and light weapons. There is good
reason for concern that firearms brokers will no longer be subject to US brokering law.
Although Commerce states it will retain rules on brokering for a State Department list that
includes assault rifles, there is no statutory basis for brokers of these weapons to register
and obtain a license, increasing the risk of trafficking. That will make it easier for
unscrupulous dealers to escape attention [3]

5. The rule reduces end-use controls for gun exports. It would eliminate the State
Department’s Blue Lantern program for gun and ammunition exports, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It also
would move license approval out of the department that compiles the U.S. Government’s
information on human rights violations, reducmg the ability to effectively deny weapons
licenses to international human rights violators.End-use controls also are weakened by
eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporter’s history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer
of licensing to Commerce will remove new exporters and brokers of these firearms from
the State Department database, weakening enforcement against arms trafficking.

ho

tad

WASHSTATEC022919
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 943 of 1059

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing
the block on 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for 3D-printing weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of
effectively condoning and enabling 3D printing of firearms in the ULS. and around the
globe. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this change
could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even
before the addition of 10,000 firearms export license applicants as a result of this rule
predicted by Commerce.[4] The BIS’s enforcement office, with no staffin Latin America,
Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed
extensive data, expertise and institutional relations to implement the Leahy Law for
security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have
these resources.

&. The proposed change will reduce transparency and reporting on gun exports. The rule
would eliminate Congressional and public awareness of the total amount (dollar value and
items) of firearms sales authorizations and deliveries around the world, since the
Commerce Department annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency ~ the Commerce Department —
whose principle mission 1s to promote trade. Firearms, both assault weapons and non-
semi-automatic weapons, are uniquely and pervasively used in criminal violence around
the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. Research
indicates that the types of weapons being transferred to Commerce control, including AR-
15, AK-47, and other milttary-style assault rifles and their ammunition, are weapons of
choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries.[5]
The export of these weapons should be subject to more controls, not less.

WASHSTATEC022920
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 944 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946m-tq5h
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 112

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022921
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 945 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-ouny
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3113

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Saba Aftab

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake

WASHSTATEC022922
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 946 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-qha4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and I

Document: DOS-2017-0046-3 114

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jack Cook

 

General Comment

As the owner of a small gunsmithing operation in rural SC | urge you to transfer control of small firearms
and ammunition from the State Department to the Commerce Department. It is imperative to my business
that we roll-back the horrible rules that you updated in July, 2016. Effective 22 July 2016, gunsmiths
suddenly found themselves subject to the regulatory authority of the Arms Export Control Act (AECA)
as administered by the State Departments Directorate of Defense Trade Controls (DDTC). Regulators
suddenly determined that traditionally routine gun repair and enhancement services now constitute
firearms "manufacturing" and mandatory registration of my small, home-based business under
International Traffic in Arms Regulations (TAR). Tis ITAR directive advises gunsmiths to stop what
they are doing and pay up or face fines and prison! (Violations under the ITAR can bring civil penalties
of $500,000 per violation and criminal penalties of up to $1 million per violation along with up to 20
years in prison).

These rules are terribly confusing. I submitted some very direct questions to you and have never received
a reply. I developed a list of typical customer service requests that raise concern with respect to ITAR
registration. Specifically, | requested your determination on these examples:

1) Drilling, threading and installing sling swivels on rifle forend (and buttstock) for sling and/or bipod
(requires drill press and screw threading)

2) Fabricating replacement parts - such as firing pins for rifles and pistols (requires lathe turning, milling,
grinding, and polishing)

3) Installation of Cominolli safety special option on Glock pistols (requires cutting of frame slot with
Foredom tool and fixture)

4) Rifle barrel setback - to correct headspace and service misfire issues (requires lathe and chambering
reamer)

5) Slide and frame milling and cuts adding cocking serrations for improved handling, chamfering and
dehorning for concealed carry, and enhanced eye appeal (requires mill, surface grinder)

6) Installation of gunsmith fit barrel - for accuracy upgrade or to address headspace issues (requires
milling and/or TIG welding of hood and foot to precise fit)

7) Installation of scope mount on early rifles - for hunting, competitive shooting, and sporterizing

WASHSTATEC022923
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 947 of 1059

(requires drilling and tapping of mounting holes)

8) Re-crowning barrel - to improve or repair rifle accuracy (using lathe)

9) Installing 1911 Beavertail - to improve comfort and aim (requires precision cutting of frame, typically
with mill)

10) Installing Sako-style extractor on Remington Model 700 rifle - primarily for improved reliability
(requires milling and drilling of rifle bolt)

The above are, I think, a typical sampling of services that might reasonably be encountered in any
gunsmith practice. Under State Department export control rulings all the above would likely constitute
manufacturing and are illegal under ITAR absent payment of a large export fee. I urge you to transfer
administration over to the Department of Commerce.

Obviously, the ITAR fee ts a significant burden on a small gunsmith shop and will be an important factor

in determining the viability and directions of my planned endeavor. | am hopeful that you will properly
transfer administration and governance to the Commerce Department.

WASHSTATEC022924
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 948 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-jc2z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3115

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rich Reiner

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022925
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 949 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-cb14
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 116

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sayre Weaver

 

General Comment

Tam a former Los Angeles County Deputy DistrictAttorney and a lawyer who has practiced law for over
30 years and represented local governments seeking to address gun violence in their jurisdictions. I serve
on the American Bar Association's Standing Committee on Gun Violence and in that capacity have
worked on nationwide gun violence prevention issues. | am opposed to the proposed rule changes
because both individually and collectively they greatly increase the risk of illegal firearms trafficking in
this country and abroad. Small arms are already trafficked at an alarming rate into embargoed countries
and into countries where they are used in conflicts in which children have been forced to be soldiers. (1)
The proposed Treatment of semi-automatic assault rifles as "non-military" despite their use by US.
troops and their use in non state and state armed conflicts, their easy conversion to fully automatic
firearms, and their prohibition under the laws of many U.S. states and other countries, is contrary to the
statutory framework enacted by Congress to regulate export of firearms. (2) The proposed rule would
eliminate Congressional oversight for important firearms export deals and removal of Congressional
oversight is directly contrary to the congressional intent of the statutes the proposed rule is meant to
implement. (3) The proposed rule changes would relieve gun manufacturers of the cost of processing
their licenses and imposed on taxpayer. (4) The proposed rule changes moving many approval functions
out of the State Department to Commerce reduces control over firearms exports by eliminating the State
Department's Blue Lantern program and the oversight that the State Department has been able to effect in
denying licenses to international human rights violators through the registration system and its database.
(5) The proposed rule changes enable unchecked firearms production in the U.S. and exports by
removing the block on 3d printing. (6) The proposed rule changes transfer firearms export regulation to
Commerce whose primary mission is to promote trade, which is contrary to congressional intent with
respect to the statutes governing export of firearms. Firearms are used to kill thousands of people every
year in acts of organized crime, drug trafficking, and human rights violations. We need more controls
over the export of these weapons, not less.

WASHSTATEC022926
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 950 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-5afq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3117

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Russell Paty

 

General Comment

tam Russell Paty and have traveled around the world three times. One of my sons stood at the DMZ in
Korea and the other watched the border between Egypt and Israel. I am a voter and have been for years. I
support the second amendment but this is not a constitutional issue.

This rule change will make it possible for violent gangs to purchase, made in the USA, firepower, It is

possible, even likely, our failure to control sales weapons for the gangs to take over Mexico and threaten
our southern border.

I oppose the proposed rule

 

Attachments

Weapon Export

WASHSTATEC022927
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 951 of 1059

I oppose the proposed rule for the following reasons:

1. The proposed rule treats semi-automatic assault rifles as “non-military.” But many state
and non-state groups in importing countries use semi-automatic rifles in armed conflicts,
causing enormous damage. U.S. troops use rifles in semi-automatic mode an
overwhelming amount of the time. Regarding wide retail availability of firearms, about
which comment has been requested, many countries prolubit civilian possession of semi-
automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S. states, the
District of Columbia, and several large retail chains also prohibit retail sale of semi-
automatic assault rifles. Many semi-automatic rifles are also easily converted to fully
automatic firearms. Because military-style assault rifles clearly have substantial military
utility, transfer of these firearms to Commerce Department control is inconsistent with the
statutory framework enacted by the Congress to regulate the export of arms.

. The proposed rule would elimmate Congressional oversight for important gun export
deals. Congress will no longer be automatically informed about sizable sales of these
weapons. That will limit its ability to comment on related human rights concerns, as it
recently did on the Philippines and Turkey.[2] Congressional action in 2002 required sales
of firearms regulated by the US Munitions List valued at $1 million or more be notified to
Congress. Items moved to Commerce control would no longer be subject to such
notification. In a September 15, 2017, letter, Senators Benjamin Cardin, Dianne Feinstein,
and Patrick Leahy explicitly noted that this move would violate Congressional intent and
effectively eliminate Congress’ proper role.

. The new rules would transfer the cost of processing licenses from gun manufacturers to
taxpayers. Registration fees that since the 1940s have been used to offset the costs to the
government of tracking who is manufacturing weapons would no longer apply to
manufacturers of semi-automatic weapons, and Commerce does not charge any fee for
licensing. So the government — i.e., taxpayers — will absorb the cost of reviewing
applications and processing licenses. Gun exporters that benefit from these sales should
shoulder this cost.

4. National laws for brokers and financiers who arrange firearm shipments are a weak link in
the chain of efforts to curtail trafficking of small arms and light weapons. There is good
reason for concern that firearms brokers will no longer be subject to US brokering law.
Although Commerce states it will retain rules on brokering for a State Department list that
includes assault rifles, there is no statutory basis for brokers of these weapons to register
and obtain a license, increasing the risk of trafficking. That will make it easier for
unscrupulous dealers to escape attention [3]

5. The rule reduces end-use controls for gun exports. It would eliminate the State
Department’s Blue Lantern program for gun and ammunition exports, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them. It also
would move license approval out of the department that compiles the U.S. Government’s
information on human rights violations, reducmg the ability to effectively deny weapons
licenses to international human rights violators.End-use controls also are weakened by
eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporter’s history whenever a
manufacturer or broker requests a license for a particular gun export sale. But the transfer
of licensing to Commerce will remove new exporters and brokers of these firearms from
the State Department database, weakening enforcement against arms trafficking.

ho

tad

WASHSTATEC022928
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 952 of 1059

6. The rule enables unchecked gun production in the U.S. and exports abroad by removing
the block on 3D printing of firearms. When Defense Distributed founder Cody Wilson
posted online instructions for 3D-printing weapons, the State Department successfully
charged him with violating arms export laws, since his open-source posting made it
possible for anyone with access to a 3D printer, anywhere, to produce a lethal weapon.
The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of
effectively condoning and enabling 3D printing of firearms in the ULS. and around the
globe. By effectively eliminating many means to detect firearms, background checks on
domestic sales and end-use controls on international exports for such weapons, this change
could generate many preventable tragedies.

7. The Commerce Department does not have resources to enforce export controls, even
before the addition of 10,000 firearms export license applicants as a result of this rule
predicted by Commerce.[4] The BIS’s enforcement office, with no staffin Latin America,
Africa, or many other parts of the world, is not equipped to take the same level of
preventive measures for end-use controls. Moreover, the State Department has developed
extensive data, expertise and institutional relations to implement the Leahy Law for
security assistance, which can serve as a critical foundation in both pre-license and post-
shipment checks to control and verify end uses and end users. Commerce does not have
these resources.

&. The proposed change will reduce transparency and reporting on gun exports. The rule
would eliminate Congressional and public awareness of the total amount (dollar value and
items) of firearms sales authorizations and deliveries around the world, since the
Commerce Department annual reports currently only cover about 20 countries.

9. This rule would transfer gun export licensing to an agency ~ the Commerce Department —
whose principle mission 1s to promote trade. Firearms, both assault weapons and non-
semi-automatic weapons, are uniquely and pervasively used in criminal violence around
the world. Controlling their export should be handled by the State Department, which is
mandated and structured to address the potential impacts in importing nations on stability,
human security, conflict, and human rights.

10. Firearms are used to kill a thousand people every day around the world in acts of
organized crime, political violence, terrorism, and human rights violations. Research
indicates that the types of weapons being transferred to Commerce control, including AR-
15, AK-47, and other milttary-style assault rifles and their ammunition, are weapons of
choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries.[5]
The export of these weapons should be subject to more controls, not less.

WASHSTATEC022929
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 953 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-gvbj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0646-3118

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kaye Exo

 

General Comment
I oppose moving export licensing of firearms from State Dept to Commerce Dept. It eliminates necessary

Congressional oversight for gun export deals; places the cost of processing licenses on US taxpayers;
enable 3-D printing of firearms; and allows weapons of war to more easily spread around the world.

WASHSTATEC022930
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 954 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-5n9x
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3119

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Helen Callison

 

General Comment

The changes that are proposed here will make it easier to transfer highly lethal weapons into the hands of
people who may use them against defenseless civilians worldwide as well as, ultimately, against the
United States and its citizens. It appears to have been written for the benefit and enrichment of
manufacturers of arms, not for the benefit of the American people. Please reject these proposed changes.

WASHSTATEC022931
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 955 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-dixo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 120

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Palmer

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022932
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 956 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-85di
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3121

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anita Sutton

 

General Comment

I oppose this rule change that would switch the regulations of firearms export from the US. State
Department to the U.S. Commerce Department.

It would eliminate the State Departments Blue Lantern program, in place since 1940, which carries out
hundreds of pre-license and post-shipment inspections and publicly reports on them.[5]

It would remove licensing requirements for brokers, increasing the risk of trafficking [6]

It would remove the State Departments block on the 3D printing of firearms. When Defense Distributed
founder Cody Wilson posted online instructions for how to 3D print weapons, the State Department
successfully charged him with violating arms export laws, since his open-source posting made it possible
for anyone with access to a 3D printer, anywhere, to produce a lethal weapon. The rule switch would
remove this block, effectively enabling 3D printing of firearms in the U.S. and around the globe.[7]

Firearms are dangerous. They are used to kill people every day around the world in acts of organized

crime, political violence, terrorism, and human rights violations. They should be subject to more controls,
not less!

WASHSTATEC022933
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 957 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-m2eg
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 122

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carson Lommers

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022934
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 958 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-7108
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and III

Document: DQS-2017-0046-3 123

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Matsumoto

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

Tam a retired teacher who had to go through numerous lock-down drills with my students. How horrible
that students and teachers now must be afraid for their safety due to the accessibility of firearms. This
never occurred when I was a child, nor when my children were young. It started in the mid-90's and it has
only grown worse. It is appalling.

WASHSTATEC022935
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 959 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-geno
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 124

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sarah Laughlin

 

General Comment

[ absolutely oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates necessary Congressional oversight for gun
export deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of
firearms; and allows weapons of war to more easily proliferate throughout the world. The rule change
increases the profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022936
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 960 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-kzi4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 125

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Cecil Prescod

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives. This is a bad change
that will make dangerous weapons more available.

WASHSTATEC022937
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 961 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-hlo4
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3 126

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam an individual who happens to work for a USML I firearms manufacturer, & am one of the principal
members of its Compliance Department. | am not authorized to speak on behalf of my company, but will
comment as an individual who has had "direct contact" with the ITAR, 7 days a week for the past 6
years.

In the years that I have interfaced with the firearms licensing unit of the DDTC for my applications, I
have had relatively few problems and have been witness to some amendments which have resulted in
positive changes. In terms of the everyday reality of working within this system, the ability to track the
status of licenses in ELISA and if need be communicate directly with the licensing agent assigned to the
application has been a productive process. I have also learned a great deal from working with the
personnel of the DDTC unit charged with handling Category I firearms and accessories applications. The
unit has proven to be both knowledgeable and helpful in achieving my licensing goals. Other than the
occasional EAR99 shipment, my involvement with the BIS regulations has been minimal and I have yet
to utilize the SNAP-R system, so I cannot directly judge exactly what real improvements would result
from this migration, if any. The devil you know is often preferable to the one you don't.

Given that the licensing process under this proposed migration from DDTC to Commerce will still
involve inter-agency review and the same staffing out to DOD and State Dept. Agencies, I don't see a
clear indication of improvement, especially not in terms of processing times. This change represents a
shift from one entity receiving an application to another. (Yes, we will save a few thousand dollars in
registration fees.) The metric cited of 43.8 minutes for a BIS application vs. 60 minutes for DDTC
application and the extrapolations of that metric to conclude a result of major savings fails to capture the
true cost of the existing process or any nuances of how the process actually works. It certainly does not
address the substantial burden created by the proposed the data capture for AES filing which will be
amended to include make, model, and serial number.

The migration of non and semi-automatic firearms from USML I to BIS 0A501 will also initially create a
substantial burden in terms of time and money for reclassifying product, retraining personal and revising
all the SOPs associated with our exporting processes. I am not seeing a demonstrated case of either
paperwork reduction or person-hour savings. Complicating the AES process at the end of the exporting
chain is going to increase burdens for companies and place more burden on an already overloaded CBP.
I do see areas where relief could and should be granted. While the change from the fee-based registration

WASHSTATEC022938
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 962 of 1059

and licensing structure of State to the no-fee structure of Commerce, will provide much needed relief for
smaller compantes, I have to believe that simply changing the definition of a manufacturer by including a
minimum size requirement for registration could easily produce the same result and reduce the number of
small businesses which are currently being caught in the net of the existing manufacturing definition and
its fees which they cannot easily aftord.

Also, major improvement could be easily achieved by raising value of the exemption in 123.17(a) from
$100 to $500. While the proposed changes within LVS do increase this amount, they then reduce it by
shifting the definition of value from wholesale to selling price, thus giving with one hand while taking
away with the other. Permitting the export of receivers and breech mechanisms could be achieved by
simply amending the "Canadian Exemption" within the ITAR. Also helpful, would be an increase in
wholesale value from $500 to $1000 for Canada. The proposed LVS change with its "selling price”
definition is not genuine relief.

I appreciate the reduced controls on technical data and the elimination of the concept of defense services
which would be achieved by the migration, but given that there has been relatively little substantive
change in basic firearms technology over the decades, a simple amendment to or exemption from the
existing controls for firearms technology within the ITAR could likely achieve the same result without
having to totally move to a new process. {I have watched competitors place manuals online-which we
believe to be in violation of ITAR regulations-without repercussion.) A change in this area would level
the playing field and eliminate an unfair competitive advantage and also improve our ability to market
and repair firearms. Likely this type of improvement could be achieved without a major overhaul of the
entire system.

In conclusion, speaking as someone who deals with ITAR functionality, am quite certain positive relief
could be achieved by judicious and minimal amendment to what already exists as opposed to a major
overhaul which is certain to create a messy transition.

WASHSTATEC022939
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 963 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946n-wkfv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 127

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Lesly Sanocki

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The mile change increases the
profits to the American gun industry while the entire world pays the cost in lives.

This is important do not make this change.

WASHSTATEC022940
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 964 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-x10i
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 128

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Bonnie Tomski

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department.

WASHSTATEC022941
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 965 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-42wq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 129

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: lan Roozrokh

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022942
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 966 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-44mo
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 130

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Maria Watson

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. lam
concemed that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. | am also concerned that the proposed
tule fails to recognize the inherently military nature of many of the relevant firearms. Rather than moving
forward with the proposed rule, the Administration should consider other alternatives to better balance
the important interests at stake.

WASHSTATEC022943
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 967 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-2whj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and III

Document: DQOS-2017-0046-3 131

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Robert Menendez

 

General Comment

We support the Export Control Reform Initiative reforms that have been implemented to date. These
changes have rationalized and streamlined a cumbersome and opaque U.S. Munitions List (USML) in
ways that make it more useful for American exporters and make non-militarily-sensitive exports easier to
process and more competitive internationally.

However, the Department of State has published draft regulations that would remove small arms, light
weapons, and associated equipment and ammunition from Categories [, I, and II of the International
Trafficking in Arms Regulations, to be subject instead to the Commerce Control List (CCL) of the
Department of Commerce. This will result in less rigorous oversight of the export of these deadly
weapons.

Small arms and associated ammunition are uniquely lethal; they are easily spread and easily modified,
and are the primary means of injury, death, and destruction in civil and military conflicts throughout the
world. As such, they should be subject to more not less rigorous export controls and oversight. We
strongly oppose any changes to Categories I, I], and II that do not adequately reflect the life-and-death
impact such changes will have, including by maintaining congressional oversight over these sales before
export. Specifically, combat rifles, including those commonly known as sniper rifles should not be
removed from the USML, nor should rifles of any type that are U.S. military-standard 5.56 (and
especially .50) caliber. Semi-automatic firearms should also not be removed, and neither should related
equipment or ammunition or associated manufacturing equipment, technology, or technical data.

The Arms Export Control Act (AECA) enables congressional review of exports of these articles to ensure
that they comport with U.S. foreign policy goals and values. Congress took action in 2002 to ensure that
the sale and export of these weapons would receive close scrutiny and oversight, including by amending
the AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for firearms on
the USML. Moving such firearms from the USML to the CCL, as is being proposed, would be directly
contrary to congressional intent, made clear in 2002, and would effectively eliminate congressional
oversight of exports of these weapons.

WASHSTATEC022944
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 968 of 1059

Congressional oversight has proven important on multiple occasions. Over the last several years, the
Executive branch has considered and proposed sales to countries and foreign entities that have engaged
in human rights abuses and atrocities. In May 2017, for example, the Administration sought to sell semi-
automatic pistols to the bodyguard unit of President Erdogan of Turkey, despite the fact that members of
that unit had viciously attacked peaceful protestors near the Turkish Embassy in Washington, DC. The
sale was only halted because congressional notification was required by law. In addition to the proposed
Turkey sale, State proposed the export of 27,000 automatic rifles to the Philippine National Police in
August 2016, some members of which have been credibly alleged to have committed extrajudicial
killings as part of President Dutertes so-called war on drugs, which has targeted mostly low-level drug
uSeTS.

The Departments of State and Commerce have noted that State will still review the sales for human rights
concerns if licensing is moved to the CCL. However, as demonstrated by the above examples, State has
at times fallen short of its responsibility to prioritize such concerns in its consideration of such sales.
Therefore, while we oppose this transfer of licensing authority to the Department of Commerce, we will
also seek to ensure that congressional oversight is maintained if the proposal is implemented.

SEN. ROBERT MENENDEZ
Ranking Member, Committee on Foreign Relations, U.S. Senate

BENJAMIN L. CARDIN
United States Senator

DIANNE FEINSTEIN
United States Senator

WASHSTATEC022945
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 969 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-0x14
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 132

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Annette Martinez

 

General Comment

Transferring the regulation of exporting firearms te the Commerce Depart makes the sale of firearms
about money rather than safety. History has shown time and again that US exported firearms will be used
against US citizens here and abroad.

Here are some of the many reasons rational people are opposed to this change:

*Transfers the cost of processing licenses from gun manufacturers to taxpayers.

*Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

*Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.
*Eliminates Congressional oversight for important gun export deals.

*Removes statutory license requirements for brokers, increasing risk of trafficking.

*Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

*The Commerce Department does not have the resources to enforce export controls.

*Reduces transparency and reporting on gun exports.

*Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

The State Department is the appropriate agency to regulate the exporting of firearms. The Commerce
Depart is not.

WASHSTATEC022946
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 970 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-xvyb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQS-2017-0046-3 133

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Spectra Myers

 

General Comment

Definitely do not want regulations weakened. All these gun sales are destabilizing other countries and
sending refugees to our boarders. We have to be very careful about any gun sales.

WASHSTATEC022947
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 971 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-cbrh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3 134

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Kris VanLith

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022948
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 972 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-n283
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 135

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Betty Brickson

 

General Comment

Please do NOT transfer export license oversight for firearms from the State Department to the Commerce
Department. This move only serves to benefit the gun industry and harm innocent people - including
women and children - throughout the world. The proposed rule change eliminates necessary
Congressional oversight for gun export deals; places the cost of processing licenses on the U.S.
taxpayers; enables 3D printing of firearms; and allows weapons of war to more easily proliferate
throughout the world. The rule change increases the profits to the American gun industry while the entire
world pays the cost in lives.

WASHSTATEC022949
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 973 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-witxm
Comments Due: July 09, 2018

 

 

 

 

 

Docket: DOS-2017-0046

Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories I,
TL, and Hi

Comment On: DOS-2017-0046-0001

International Traffic in Arms Regulations: U.S. Munitions List Categories [, U, and M1

Document: DOS-2017-0046-3136

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: James Myres

 

General Comment

Greetings from Cincinnati, Ohio

lam James A. Myres, I served in the U.S. Coast Guard (1966-70), lam currently 73 years old andl ama
Franciscan. I can not understand how you can consider transferring control of the export of firearms to the
Department of Commerces Bureau of Industry and Security. This will directly put members of the US.
mulitary in harms way and will put U.S. citizens traveling abroad in harms way. Our own sun
manufacturers will be killing U.S. citizens.

Firearms are used to kill a thousand people every day around the world, this policy will just make it easier
for the "bad guys” to get their hands on weapons that rival what our military uses. This may create
hundreds of jobs but at what cost?

Military firearms are specifically useful in acts of organized crime, political violence, terrorism, and human
rights violations. We can certainly supply these weapons but 1s it the right thing to do? I personally do not
think it is. We would be better off as individuals and as a country supporting the middle class in third world
countries, not corrupt ruling classes or lawless gangs operating in the name of the governments.

The types of weapons being transferred to Commerce control, including military-style assault rifles and
their ammunition, these are weapons of choice for criminal organizations in Latin American countries that
are responsible for most of the increasing and record levels of homicides in those countries. These weapons
and the violence they bring are driving our immigration crisis.

The export of these weapons should be subject to more controls, not less.

Peace

Jim Myres, OFS

1745 Eastwind Ct.
Cincinnati,Ohio 45230

WASHSTATEC022950
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 974 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-yyyk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 137

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jackie Spisak

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022951
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 975 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-si4z
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 138

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Debra Martin

 

General Comment

The bottom line is that switching the regulation of firearms exports from the State Department to the
Commerce Department would facilitate firearms exports to oppressive regimes, remove safeguards that
help keep extra-legal agents like organized crime and terrorist organizations from obtaining weapons,
and further fuel violence that destabilizes countries and causes mass migration

WASHSTATEC022952
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 976 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-9460-fyes
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 139

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Hannah Friedman

 

General Comment

[am against the proposed rule change to make it easier for U.S. gun manufacturers and dealers to export
guns and ammunition globally. This rule would basically be helping to arm those who want to do
Americans harm; exported guns and ammunition will almost certainly fall into the hands of terrorist
groups, criminal organizations, human rights abusers, and other dangerous groups. Given world events,
how can we even consider shipping more arms abroad? The profit gains for American gun and
ammunition manufacturers is simply not worth the risk.

WASHSTATEC022953
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 977 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-4zrv
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3 140

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Elizabeth Waldron

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022954
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 978 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-jvpn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3 141

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Looks like Teapot Dome all over again, just with international flavor. Shame!

WASHSTATEC022955
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 979 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-sgezd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 142

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Aislyn Matias

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

This change in oversight is yet another example of politicians acting as neocapitalists. Enough amoral,
irrational, and inhumane decision-making that doesn't represent an actual constituency!

WASHSTATEC022956
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 980 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-9sbp
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3 143

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Vergena Copeland

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022957
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 981 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-gzn9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 144

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jeremy Anonymous

 

General Comment

Its morally abhorrent to keep out immigrants seeking a safer life in the US while creating policies to
make tt easier for dangerous criminals in other countries to get guns and terrorize the people who only
want to be safe. This proposed nile is shameful and I ask that it not be implemented.

WASHSTATEC022958
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 982 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-or3u
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 145

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Christine Anonymous

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022959
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 983 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-2hsl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3 146

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ashley Margulis

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the civilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022960
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 984 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-9f7k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 147

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022961
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 985 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-b20k
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 148

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ellen Beier

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022962
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 986 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-rrkr
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3 149

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Dennis

 

General Comment

I oppose moving export license oversight for firearms from the state dept. to the commerce dept. The
proposed rule change eliminates important congressional oversight for gun export deals and allows
weapons of war to proliferate on the open market among other things. Now more than ever we need
sensible gun legislation; it should be about morality and safety. Not profit.

Sincerely,

Carol Dennis

WASHSTATEC022963
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 987 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-sbat
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 150

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Catherine Cortelyou

 

General Comment

It is dangerous and foolhardy to treat weapons as simple commodities to be sold on the open market. Do
we really want to arm any faction that can pay? This proposal is based rooted in greed and eliminates
sound policy assessment. While 3D printing of firearms may not be preventable in the long run, it is
wantonly careless to enable it. Nothing in this proposed rule change reflects sound judgement.

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022964
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 988 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-9f15
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3 151

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Rachel Gatwood

 

General Comment

I object to the proposed rule change. | believe the types of firearms exports currently under the control of
the U.S. Department of State should remain so, because if the new rule were to take effect, Congress
would no longer be automatically informed of the exports of large amounts of weaponry to foreign
countrieseven foreign countries with horrendous human rights records.

WASHSTATEC022965
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 989 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-hdms
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and UW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and I

Document: DOS-2017-0046-3 152

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sandra Wilder

 

General Comment

I oppose the proposed rule for the following reasons:

The proposed rule treats semi-automatic assault rifles as non-military. But many state and non-state
groups in importing countries use semi-automatic rifles in armed conflicts, causing enormous damage.
US. troops use rifles in semi-automatic mode an overwhelming amount of the time. Regarding wide
retail availability of firearms, about which comment has been requested, many countries prohibit civilian
possession of semi-automatic rifles and handguns, as well as of any larger caliber firearm. Six U.S.
states, the District of Columbia, and several large retail chains also prohibit the retail sale of semi-
automatic assault rifles. Many semi-automatic rifles are also easily converted to fully automatic firearms.
Because military-style assault rifles clearly have substantial military utility, transfer of these firearms to
Commerce Department control is inconsistent with the statutory framework enacted by the Congress to
regulate the export of arms.

The rule reduces end-use controls for gun exports. It would eliminate the State Departments Blue Lantern
program for gun and ammunition exports, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. It also would move license approval out of the department that
compiles the U.S. Governments information on human rights violations, reducing the ability to
effectively deny weapons licenses to international human rights violators. End-use controls also are
weakened by eliminating registration of firearms exporters, a requirement since the 1940s. Registration
of exporters allows the State Department to check an exporters history whenever a manufacturer or
broker requests a license for a particular gun export sale. But the transfer of licensing to Commerce will
remove new exporters and brokers of these firearms from the State Department database, weakening
enforcement against arms trafficking.

The rule enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms. When Defense Distributed founder Cody Wilson posted online instructions for 3D-
printing weapons, the State Department successfully charged him with violating arms export laws, since
his open-source posting made it possible for anyone with access to a 3D printer, anywhere, to produce a
lethal weapon. The Commerce Department is unlikely to make the same argument once those weapons
are transferred to their control. Unless corrected, the new regulations run the risk of effectively

WASHSTATEC022966
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 990 of 1059

condoning and enabling 3D printing of firearms in the U.S. and around the globe. By effectively
eliminating many means to detect firearms, background checks on domestic sales and end-use controls
on international exports for such weapons, this change could generate many preventable tragedies.

This rule would transfer gun export licensing to an agency the Commerce Department whose principle
mission is to promote trade. Firearms, both assault weapons and non-semi-automatic weapons, are
uniquely and pervasively used in criminal violence around the world. Controlling their export should be
handled by the State Department, which is mandated and structured to address the potential impacts in
importing nations on stability, human security, conflict, and human rights.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,
political violence, terrorism, and human rights violations. Research indicates that the types of weapons
being transferred to Commerce control, including AR-15, AK-47, and other military-style assault nfles
and their ammunition, are weapons of choice for criminal organizations in Mexico and other Latin
American countries that are responsible for most of the increasing and record levels of homicides in
those countries.[5] The export of these weapons should be subject to more controls, not less.

WASHSTATEC022967
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 991 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-v4fs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3 153

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022968
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 992 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-18lx
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 154

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Fran Carroll

 

General Comment

Tam opposed to loosening regulations related to the export of firearms. This is so dangerous, who could
be for this, except those who are in the gun manufacturing industry and others who stand to make money
from it? Given our national security concerns and in this age of international terrorism, loosening
regulations on the export and sale of firearms is just about the worst thing we could do. This measure
could potentially increase the chance of dangerous weapons ending up in the hands of international
criminals. I do not think this proposal adequately addresses our interests with regards to national security,
foreign policy, intemational crime and terrorist threats. The administration should NOT move forward
with this reckless proposal.

WASHSTATEC022969
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 993 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-w3od
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3 155

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara Hohlt

 

General Comment

Tam writing to oppose the proposed rule that would shift the responsibility of monitoring exports and
import of firearms and ammunition from the State Department to the Department of Commerce. The shift
would change a lot of current programs and make it far easier for weapons to be exported and divert to
areas of conflict throughout the world. The State Department has a mission to reduce arms trafficking
and promote peace and has successfully been doing this for years. The Commerce Department is by its
name interested in increasing commerce. That is important but not in the area of providing more
firearms, including semi-automatic weapons, to countries where they can be easily diverted into areas of
conflict.

For instance, taking this monitoring out of the State Department would eliminate the State Departments
Blue Lantern program, in place since 1940, which carries out hundreds of pre-license and post-shipment
inspections and publicly reports on them. And It would remove licensing requirements for brokers,
increasing the risk of trafficking.

Tt might also have an adverse effect on controlling the 3D printing of firearms. Why would we want to
make it easier for gun traffickers and terrorist to get weapons. For the safety of our armed forces and our
citizens we should keep the monitoring of exports/imports and of weapons brokers in the Department of
State.

WASHSTATEC022970
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 994 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-qOlgq
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 156

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Carol Brownrigg

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department.

The proposed rule change eliminates necessary Congressional oversight for gun export deals:

places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms,

and allows weapons of war to more easily proliferate throughout the world.

The rule change increases the profits to the American gun industry while the entire world pays the cost in
lives.

WASHSTATEC022971
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 995 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946p-fw2w
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 157

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Angie Voss

 

General Comment

I strongly oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates necessary Congressional oversight for gun
export deals; places the cost of processing licenses on the U_S. taxpayers, enables 3D printing of
firearms; and allows weapons of war to more easily proliferate throughout the world. The rule change
increases the profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022972
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 996 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946q-tojb
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 158

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laurajean Kudatzky

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022973
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 997 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946q-snub
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 159

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heidi Zollo

 

General Comment

Switching the regulation of firearms exports from the State Department to the Commerce Department
would allow firearms exports to oppressive regimes, remove safeguards that help keep extra-legal agents
like organized crime and terrorist organizations from obtaining weapons, and further fuel violence that
destabilizes countries and causes mass migration

The State Departments Blue Lantern program would be eliminated, which has been in effect since 1940.
The Blue Lantern programs carries out hundreds of pre-license and post-shipment inspections and
publicly reports on them. If Commerce were responsible for exporting of firearms, then public would
likely not know any information about these firearms -- what firearms are going to which countries,
regimes, etc. Licencing requirements would be removed for brokers increasing the risk of trafficking --
again what firearms to which countries/regimes.

Another issue is that 3D printing of firearms would be allowed, enabling 3D printing of firearms in the
US and around the world.

If firearms regulations remain with the State Department, then Congress can oversee their sales, block
sales of large batches of firearms to foreign countries. Congress would not be automatically informed
about weapons sales, could not stop exports for national security concerns or to countries where there are
serious human rights concerns.

The world would be a more dangerous place if Commerce were to have oversight of firearm exports.

WASHSTATEC022974
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 998 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946g-nnhl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 160

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Laura sauter

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms; and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022975
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 999 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946g-kwvl
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3161

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Nancy Leon

 

General Comment

The department of commerce should never have control over the exporting of weapons.

WASHSTATEC022976
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1000 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946q-f9}v
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3 162

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jean Brodahl

 

General Comment

I strongly oppose moving export license oversight for firearms from the State Department to the
Commerce Department. The proposed rule change eliminates necessary Congressional oversight for gun
export deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of
firearms; and allows weapons of war to more easily proliferate throughout the world.

The rule change increases the profits to the American gun industry while the entire world pays the cost in
lives!

If this 1s enacted, America's reputation will be further tainted from spreading violence. Please do not
move this oversight from the State Department.

Thank you.

WASHSTATEC022977
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1001 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946g-90wn
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQS-2017-0046-3 163

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Constance McConnell

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

This is important!

WASHSTATEC022978
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1002 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946q-1f31
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 164

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Ann Grover

 

General Comment

I oppose transferring regulation of firearms exports from the State Dept to the Commerce Dept. The
political and humanitarian consequences of arms sales are far too grave to not subject these sales to
foreign policy review. The free market is designed to be impervious to these important considerations,
and is therefore inadequate to protect US interests.

WASHSTATEC022979
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1003 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946g-7nuk
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3 165

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Thompson

 

General Comment

Tam against this rule. It would make the U.S. and the world a more dangerous place.

WASHSTATEC022980
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1004 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946q-nvd2
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3 166

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Anonymous Anonymous

 

General Comment

Please do not do this/ let this pass. Weapons are already getting into the hands of people who are falling
through the cracks of the current laws in place. and should not be in possession of guns..This will just
exacerbate that problem. PLEASE, no more senseless loss if human life!

WASHSTATEC022981
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1005 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946q-arvj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 167

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: P §

 

General Comment

I oppose the transfer of oversight of firearms export from the state to commerce department. Firearms are
used to kill a thousand people every day around the world in acts of organized crime, political violence,
terrorism, and human rights violations. Research indicates that the types of weapons being transferred to
Commerce control, including AR-15, AK-47, and other military-style assault rifles and their ammunition,
are weapons of choice for criminal organizations in Mexico and other Latin American countries that are
responsible for most of the increasing and record levels of homicides in those countries. The export of
these weapons should be subject to more controls, not less.

WASHSTATEC022982
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1006 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-9jqf
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 168

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Jennifer Wail

 

General Comment

Firearms are a matter of security not of commerce. Let the state department handle matters of security
and the sales of firearms rather than transferring that oversight to commerce.

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concemed that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022983
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1007 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-uusc
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 169

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Yolanda Lawas

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022984
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1008 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-8dqs
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 170

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Martinelli

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers; and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

WASHSTATEC022985
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1009 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-5b4j
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3171

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mildred Sieber

 

General Comment

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potential firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake--

including the lives of our children in the Armed Forces!!!

WASHSTATEC022986
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1010 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-lwa6
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DOS-2017-0046-3 172

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Amy Lev

 

General Comment

Arming the world is not conducive to peaceful resolution of ANYTHING.

WASHSTATEC022987
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1011 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-2p54
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQS-2017-0046-3 173

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roberta Cade

 

General Comment

I oppose moving export license oversight for firearms from the State Department to the Commerce
Department. The proposed rule change eliminates necessary Congressional oversight for gun export
deals; places the cost of processing licenses on the U.S. taxpayers; enables 3D printing of firearms: and
allows weapons of war to more easily proliferate throughout the world. The rule change increases the
profits to the American gun industry while the entire world pays the cost in lives.

WASHSTATEC022988
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1012 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-ylmj
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3 174

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: P G

 

General Comment

I

On May 24, the Trump Administration formally proposed a new rule that would loosen regulations over
gun exports, potentially increasing the risk that dangerous weapons may end up in the hands of
international criminals. The proposed rule would dramatically change the regulatory structure for firearm
exports. The proposed rule is complex and appears to be largely driven by the interests of industry. We
are concerned that the proposed rule may not adequately address our national security, foreign policy,
international crime, terrorist threats, or the need for transparency so Congress and the public may
understand the impact of these rules and potenttal firearm exports. We are also concerned that the
proposed rule fails to recognize the inherently military nature of many of the relevant firearms. Rather
than moving forward with the proposed rule, the Administration should consider other alternatives to
better balance the important interests at stake.

WASHSTATEC022989
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1013 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-ujl1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DOS-2017-0046-3175

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Roberta Dobbins

 

General Comment

I strenuously object to transferring regulation of firearms exports to the Department of Commerce. The
State Department is best equipped to handle this role. It is vitally important for Congress to restrict sales
of firearms to oppressive regimes, terrorists and crime organizations.

WASHSTATEC022990
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1014 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-wtqh
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 176

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Mary Infante

 

General Comment

For the following reasons I strongly protest the following provisions of The U.S. Department of State
(DOS) Proposed Rule: International Traffic in Arms Regulations: U.S. Munitions List Categories 1, IL
and U1: This proposal

~ Treats semi-automatic assault rifles as non-military, despite their use by U.S. troops, their use by state
and non-state groups in armed conflicts, and their prohibition for civilian possession in many countries.

- Eliminates Congressional oversight for important gun export deals.
- Transfers the cost of processing licenses from gun manufacturers to taxpayers.
- Removes statutory license requirements for brokers, increasing risk of trafficking.

- Reduces or eliminates end-use controls, such as State Depts Blue Lantern program, and by eliminating
registration of firearms exporters, a requirement since the 1940s.

- Enables unchecked gun production in the U.S. and exports abroad by removing the block on 3D
printing of firearms.

- The Commerce Department does not have the resources to enforce export controls, even now.
- Reduces transparency and reporting on gun exports.

- Transfers gun export licensing from an agency with mission to promote stability, conflict reduction, and
human rights, to an agency with mission to promote trade.

WASHSTATEC022991
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1015 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-ye2f
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3 177

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Brendan Jordan

 

General Comment

Tam writing in opposition to moving export license oversight for firearms from the Department of State
to the Department of Commerce because the proposed rule change treats semiautomatic assault rifles as
non-military. This is despite the fact that U.S. troops routinely use their military rifles in semiautomatic
mode, these weapons are used by state and non-state groups in armed conflicts, and the crvilian
possession of such weapons is prohibited in many countries. The proposed rule also: eliminates
Congressional oversight for important gun export deals; transfers the cost of processing licenses from
gun manufacturers to taxpayers, and, enables unchecked gun production in the U.S. and exports abroad
by removing the block on 3D printing of firearms. The proposal reduces transparency and reporting on
gun exports and transfers gun export licensing from an agency with a mission to promote stability,
conflict reduction, and human rights, to an agency with a mission to promote trade and which lacks the
resources to adequately enforce export controls.

Firearms are used to kill a thousand people every day around the world in acts of organized crime,

political violence, terrorism, and human rights violations. They should be subject to more controls, not
fewer,

WASHSTATEC022992
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1016 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-y7sd
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, T, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and I

Document: DQOS-2017-0046-3 178

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Andrea Doorack

 

General Comment

I object to the proposed changes in the International Traffic in Arms Regulations: U.S. Munitions List,
Categories |, Il, and 11 because I believe it will be more dangerous for our troops, U.S. Border Patrol and
our Coast Guard. I want to know what the Defense Department thinks of taking regulation of these
currently tightly restricted weapons sales and licensing of dealers away from the State Department and
transferring this responsibility to the Commerce Department whose main goal is to making it easier to
trade in these lethal weapons. For example, we now have troops in every country in Africa. We are
fighting nonstate groups, paramilitary forces, terrorist organizations, and individuals waging war on the
citizens and government security forces in Africa now. In Mexico, Central and Latin America, refugees
are fleeing violence and terror from rich and powerful Narco groups and corrupt police and ineffectual
governments. What do our neighbor countries and allies think of the changes will put more weapons into
the hands of thugs and despots internationally? Permanent wars are profitable for arms dealers. I now
understand what was at stake in keeping assault rifles and high capacity magazines available for sale in
the U.S. Domestic market.. they can now be classified as nonmilitary and trafficked internationally. That
is the payback for the $30,000,000 investment in the 2016 election. I do no agree that profits for arms
dealers supersede the security of our own children, citizens and security forces. I will continue to stand
up for the lives of my grandchildren and to build a better future for them as citizens of this country and
the world.

WASHSTATEC022993
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1017 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-fhig
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, TL, and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DOS-2017-0046-3179

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Joel VanderHoek
Organization: BORDERVIEW International Firearm Logistics

 

General Comment

BORDER VIEW appreciates the opportunity to comment on the long-awaited transition of firearms and
related items from the jurisdiction of the Department of State to the Department of Commerce. We have
closely followed the efforts since the early days of the Obama administration to complete this phase of
Export Control Reform, and applaud the publishing of these proposed rules.

Broadly speaking, we are very supportive of the proposal and would like to underscore the well-laid
justifications made in your proposed rule, and the companion Department of Commerce proposed rule, in
addition to the 'Myths vs. Facts’ release posted on your website. BORDER VIEW looks forward to your
publishing of the Final Rule and completion of these longstanding and bipartisan efforts to simplify our
nation's export control infrastructure to better control the most military-sensitive items, while maintaining
appropriate controls on Dual Use items such as firearms.

We submitted a detailed comment letter to the U.S. Department of Commerce as their proposed rules
would cover a supermajority of our sporting firearm export activity going forward. Nonetheless, we offer
here our affirmation of the broad transition affected by these companion rules. Furthermore, we
encourage a split effective date where a delayed effective date of 180 days is given so larger companies
can align IT systems, etc, and an immediate effective date is allowed for smaller companies or those
prepared to make the immediate shift to the EAR. This would directly impact smaller companies and
especially those non-exporting companies such as gunsmiths required to register under the ITAR, who
may be facing costly renewals during an extended delayed effective period. While not standard practice,
there is precedent in the July 2014 notice of FR 79 37535, which gave two effective dates for that Final
Rule.

Regardless of the effective date published in the Final Rule, we respectfully request that DDTC and BIS
complete their review of comments and publish a Final Rule as soon as is reasonably possible. Given the
long-awaited nature of these rules, prompt publishing of the Final Rule after appropriate review and
consideration of all relevant comments by impacted parties would be greatly appreciated and beneficial
to both industry and government.

WASHSTATEC022994
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1018 of 1059

The justification provided is clear and absolutely sensible. This is not a de-controlling as some are
wrongly asserting. Regardless of recent politicization by some in Congress and the media, this has truly
been an historic bipartisan effort over many years, starting in the earliest days of the Obama
administration and now coming to fruition under the current administration.

Thank you for your consideration and we look forward to review of the tinal rule.

WASHSTATEC022995
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1019 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-8wqe
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and UI

Document: DQOS-2017-0046-3 180

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Sue Grele

 

General Comment

I strongly urge the State Department to oppose relaxing rules that would make it easier for U.S. firearm
manufacturers to export assault rifles and other guns, with less oversight and accountability. With gun
violence killing one thousand people around the world every day, we certainly should be making it
harder, not easier, to export U.S. made weapons of war.

WASHSTATEC022996
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1020 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-4ry1
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories L, UL, and TI

Document: DQOS-2017-0046-3181

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Barbara MacAlpine

 

General Comment

I oppose this proposed rule that would switch the regulations of firearms export from the U.S. State
Department to the U.S. Commerce Department. Moving the regulation of firearms exports from the State
Department to the Commerce Department would facilitate firearms exports to oppressive regimes,
remove safeguards that help keep extra-legal agents like organized crime and terrorist organizations from
obtaining weapons, and further fuel violence that destabilizes countries and causes mass migration.

WASHSTATEC022997
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1021 of 1059

 

As of: November 29, 2018
Tracking No. 1k2-946r-ark9
Comments Due: July 09, 2018

 

 

 

 

Docket: DOS-2017-0046
Amendment to the International Traffic in Arms Regulations: Revision of U.S. Munitions List Categories
1, , and HW

Comment On: DOS-2017-0046-0001
International Traffic in Arms Regulations: U.S. Munitions List Categories I, UL, and TI

Document: DQOS-2017-0046-3 182

Comment on DOS-2017-0046-0001

 

Submitter Information

Name: Heather Estrella

 

General Comment
Dear U.S. Department of State,
TamaU.S. Citizen and oppose the transfer of gun exports to the Commerce Department.

This transfers the cost of license processing to taxpayers and removes statutory license requirements for
brokers, increasing The risk of trafficking and decreasing the tracking of mass weapon accumulation.
This reduces or eliminates end-use controls, such as State Department's Blue Lantern program, and by
eliminating registration of firearms exporters, a requirement since 1940's.

This says semi-automatic weapons are not military weapons yet these are the weapons used by military
around the world and are used in massive world conflicts that harm millions of people.

The Commerce Department does not have the resources nor expertise to enforce export controls, even
now. They will not be able to enforce tracking necessary for mass weapon sales.

This reduces the transparency and reporting on gun exports.

This transfers gun export licensing from agency with a mission to promote stability, conflict reduction,
and human rights, to an agency with mission to promote trade and profit.

This is not a move in the best interest of US. safety and citizens. It is in the interest of gun manufacturers
whose mission is to boost sales at the risk of lives and stability.

WASHSTATEC022998
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1022 of 1059

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 1/2/2020 3:41:20 PM

To: PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov];
Khawam, Joseph N [KhawamJN@state.gov]

Subject: A/M to S: Cats I-Il

Attachments: Tab 1 - FRN Revised USML Categories | II and Il! Full Text - 12 19 2019 (Pompeo).docx; Tab 2 - Commerce Draft Final
Rule.pdf; Tab 4 - Background on Major vs Non Major Rules.pdf; Tab 5 - February 2019 Senator Menendez Letter.pdf;
Tab 6 - December 2019 Senator Menendez Letter.pdf; AM for S - USML Cat I-lll Final FRN v9 010220.docx; Tab 3 -
Overview of State Department's Efforts to Revise USML Categories | ll and III (final) (003) 010220.docx

Staffers-

Please find attached and A/M to S for revisions to the USML. | have attached here all of the attachments to the
A/M. Mel has been working with L on the best way to get the extremely long attachments to Tab 3 into the system, so |
will defer to them on that.

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC022999
 

Case 2

  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC023000
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1024 of 1059

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign personis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be-at variance with recent law. Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should.go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC023001
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1025 of 1059

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC023002
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1026 of 1059

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC023003
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1027 of 1059

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC023004
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1028 of 1059

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 1/2/2020 3:47:52 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov];
Windecker, Melissa A [WindeckerMA@state.gov]

Subject: RE: A/M to S: Cats I-lll

Thanks, Ashley. | can send them now.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Thursday, January 2, 2020 10:47 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>;
Khawam, Joseph N <KhawamJN@state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Windecker,
Melissa A <WindeckerMA@state.gov>

Subject: RE: A/M to S: Cats I-III

Hi Sarah,
L sent the docs for attachment 5 and 7 of Tab 3, but not the others.

Can someone please send?

Thanks,
Ashley

SENSITIVE BUT UNCLASSIFIED

 

Sent: Thursday, January 2, 20 :41 AM
To: PM-Staffers Mailbox <PMé-StaffersMallbox® state sov>

 

 

Khawam, Joseph N <KhawamJNi@ state. gay>
Subject: A/M to S: Cats I-ll

 

Staffers-

Please find attached and A/M to S for revisions to the USML. | have attached here all of the attachments to the
A/M. Mel has been working with L on the best way to get the extremely long attachments to Tab 3 into the system, so |
will defer to them on that.

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC023005
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1029 of 1059

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023006
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1030 of 1059

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 1/2/2020 4:25:35 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]; Jones, Elisabeth B JonesEB@state.gov]
Subject: FW: A/M to S: Cats I-III

Attachments: Tab 1 - FRN Revised USML Categories I II and Ill Full Text - 12 19 2019 (Pompeo).docx; Tab 2 - Commerce Draft Final
Rule.pdf; Tab 4 - Background on Major vs Non Major Rules.pdf; Tab 5 - February 2019 Senator Menendez Letter.pdf;
Tab 6 - December 2019 Senator Menendez Letter.pdf; AM for S - USML Cat I-lll Final FRN v9 010220.docx; Tab 3 -
Overview of State Department's Efforts to Revise USML Categories I If and Ill (final) (003) 010220.docx

Just FYL, this is the AM package that went to the PM/FO. DDTC had to condense the AM a little to get within the 2-page
limit. I’m working with PM/FO staffers to ensure all of the
attachments are included in the package uploaded to Everest. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, January 2, 2020 10:41 AM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Ce: Hart, Robert L <HartRL@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>;
Khawam, Joseph N <KhawamJN@state.gov>

Subject: A/M to S: Cats I-lll

Staffers-

Please find attached and A/M to S for revisions to the USML. | have attached here all of the attachments to the
A/M. Mel has been working with L on the best way to get the extremely long attachments to Tab 3 into the system, so |
will defer to them on that.

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023007
 

Case 2

  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC023008
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1032 of 1059

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign personis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be-at variance with recent law. Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should.go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC023009
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1033 of 1059

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC023010
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1034 of 1059

   

 

COMBETTE

 

December 10, 2019

The Honorable Mike Pampeo
Secretary of State

U.S, Department of State
2201 C Street, NW.
Washington, D.C.

Dear Secretary Pompeo:

On February 4, 2019, | received congressional notification from the Department, pursuant to the
authority of section 38() of the Arms Export Control Act (AECA), for the proposed transfer of
responsibility for the export control of firearms and ammunition from the United States
Munitions list (USML) to the Commerce Control List (CCL). | wrote to inform you on February
22 that | was placing a hold on that congressional notification. Qn November 12, 2019, the
Department submitted a new 38(1) notification in response to a proposed regulatory change by
the Department of Commerce. I write to inform you that | am placing a hold on the November
12, 2019 notification for the reasons detailed below.

As you no doubt are aware, firearms and ammunition — especially those derived from military
models and widely in-use by military and security services ~ are uniquely dangerous. They are
easily modified, diverted, and proliferated, and are the primary means of injury. death, and
destruction im civil and military conflicts throughout the world. As such, they should be subject
to more rigorous export controls and oversight, not less.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S, military-standard 5.56 (and especially .50
caliber), Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

My hold will remain in place until such time as the issue identified below is sufficiently
addressed,

1) Removal of Firearms Exports from Congressional Information and Review

The AECA provides for congressional review of exports of lethal weapons to ensure that thev
comport with US. foreign policy interests. As you know, Congress took action in 2002 to
ensure that the sale and export of these weapons would receive closer scrutiny and oversight,
including by amending the AECA to set a lower congressional reporting threshold (from $14
million to $1 million) specifically for firearms on the USML. Moving such firearms from the
USML to the CCL would effectively eliminate congressional oversight of exports of these
weapons by eliminating this congressional reporting requirement, and would be directly contrary
to congressional intent.

 

WASHSTATEC023011
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1035 of 1059

To that end, 7 reiterate my demand from my previous letter: the Senate Foreign Relations and
House Foreign Affairs committees must be immediately informed of any proposed license to
export firearms formerly controlled on the USML at the appropriate dollar threshold mandated in
the Arms Export Control Act. This concern must be satisfactorily addressed betore I will lift my
hold,

2) Proliferation of 3 Gun Printing Technical Information

In my February letter, | expressed that there is a serious risk that this transfer will open the
floodgates of information for the 3D printing of nearly-umdetectable firearms and components by
foreign persons and terrorists that intend to harm U.S. citizens and interests. The Department of
Commerce claimed that it could not, by its own regulations, prevent the publication, including on
the Internet for global consumption, of technical information and blueprint files that would
enable this 3D production, if such information has once been published, even illegally. | wrote
that:

Climately, the specific provision of the Export Administration Regulations that is cited
as preventing Commerce from controlling the publication of 3D Printed guns in the
longer term needs ta be rewritten to permit this control. Until that occurs. or until
Commerce determines that such technical information can and will he controlled, this
technical information cannot and should not be transferred from USML to the CCL.

[understand that the Department of Commerce has now decided to alter its regulations to
address this concern: technical information related to the manufacture of firearms, to include 3D-
printing information, propesed for transfer to the CCL will be prohibited from publication or
internet posting without a license. That does seek to address my previously-expressed concern,
and I will not insist on this to lift my hold. However, I note that this improvement could easily
be undone through a simple regulatory change in the future that would not even require
congressional notification or review; a statutory authority to maintain such licensing, or

better yet, an outright prohibition, may be required. Moreover, Commerce must maintain a
policy of “presumption of denial” for any license application sought to publish or past such
information, and pursue any violations vigorously.

Sincerely,

   

Robert Menendez
Ranking Member

 

WASHSTATEC023012
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1036 of 1059

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 1/2/2020 5:52:01 PM

To: Minarich, Christine M [MinarichCM @state.gov]
Subject: FW: A/M to S: Cats F-IIl

Attachments: Tab 3 Att 1 - CAT Policy Implementation Plan Fact Sheet and CAT Policy.pdf; Tab 3 Att 2 - National Security and
Foreign Policy Analysis.docx; Tab 3 Att 3 - Department of State Proposed Rule.pdf; Tab 3 Att 4 - Department of
Commerce Proposed Rule.pdf; Tab 3 Att 6 - Congressional Correspondence (Combined).pdf; Tab 3 Att 8a - January
2019 Informal Congressional Notification.msg; Tab 3 Att 8b - February 2019 Formal Congressional Notification.pdf;
Tab 3 Att 9 - Representative Samples of Media, Civil Society, and Academia Publications.pdf; Tab 3 Att 10 - POTUS
Tweet.pdf; Tab 3 Att 11 - SOCs for Small Group on CATS I-lil (Sep-Oct 2019).pdf; Tab 3 Att 12 - DRAFT Roll-Out Plan
and Fact Sheet.docx; Tab 3 Att 13 - Section 1050 of FY2020 House NDAA Bill.pdf; Tab 3 Att 14 - IM for S on Cats I-
lil.pdf; Tab 3 Att 15 - Congressional Notification AM for S (Nov 2019).pdf; Tab 3 Att 16 - November 2019
Congressional Notification.pdf; Tab 3 Att 17 - FY20 NDAA Conference Report.pdf; Tab 3 Att 18 - Defense Distributed
Case Key Documents.pdf; Tab 3 Att 19 - Washington Case Key Documents.pdf; Tab 3 Att 20 - Readout of NGO
Roundtable (12-12-19}.docx

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N

Sent: Thursday, January 2, 2020 10:59 AM

To: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L
<HartRL@state.gov>

Subject: RE: A/M to S: Cats I-lll

Here are all of the Attachments to Tab 3, minus Attachments 5 and 7. Please let me know if you have any problems with
the documents. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: PM-Staffers Mailbox <PR-StaffersMalibox@ state .gay>
Sent: Thursday, January 2, 2020 10:47 AM
To: Heidema, Sarah J <HeidermaSl @state gsoy>

 

 

Khawam, Joseph N <KhawamJN@state.sov>; PM-Staffers Mailbox <Phi-StaffersMaillbox@state.gov>; Windecker,
Melissa A <\Windecker MAG state, gav>
Subject: RE: A/M to S: Cats [-lll

 

 

Hi Sarah,
L sent the docs for attachment 5 and 7 of Tab 3, but not the others.

Can someone please send?

WASHSTATEC023013
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1037 of 1059

Thanks,
Ashley

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaS! @state gov>
Sent: Thursday, January 2, 2020 10:41 AM
To: PM -Staffers Mailbox <PhM-StaffersMaillboxu@ state goy>

 

rentneztenenteresesteedWaececrarveceencercersbeDertnene senerinecatstceenenceneSivoncccencarcnenceceesRetectuerss

Khawam, Joseph N <KhawariuN@state.gov>
Subject: A/M to S: Cats I-lll

sneneeerurntenvarnerernencesSWececvueverctnteevecedekeveencet

 

Staffers-

Please find attached and A/M to S for revisions to the USML. | have attached here all of the attachments to the
A/M. Mel has been working with L on the best way to get the extremely long attachments to Tab 3 into the system, so |
will defer to them on that.

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC023014
9/25/2019 Case 2:20-cioO@ilidna RAs TraiseqOninolich MpenentdidtetaD Gyaaty 2 ChiteP aigies DEAbreht hOB

 

 

 

 

 

In july the Secretary of State submitted to the Fresicent the Implementation Plan requested as
part of the Conventional Arms Transfer (CAT) Policy (NSPM-10). This plan supports the U.S.
National Security Strategy through a whale-of-government approach to better align our

conventional arms transfers with our national security and economic interests.

In developing the CAT Policy Implementation Plan, anc in order to ensure that it is fully
integrated the real-world challenges we face, the Administration collected inputs from Congress,
American industry and the non-governmental community. We are grateful for their cooperation

in this process,

The Flan accounts for the increasingly competitive environment described in the National
Security Strategy, and seeks to modernize the U.S. Government's policies and processes
regarding arms transfers. [t establishes three Lines of Effort (LOE) to implement our CAT Policy
goals. Each LOE is supported by a number of tasks that will be undertaken by the relevant U.S.

Government agencies.

htips:/Awww.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/ 7

WASHSTATEC023015
9/25/2019 Case 2:20-cioW@ilidna RAs TraiseqOninolich MpdnentdidtetaD Gyaaty 2 Chite aigies DEAE eht bOBe

Line of Effort 1 - Prioritize Strategic and Economic Competition

This LOE directly addresses the challenges of increasing strategic competition, and enables the
U.S. Government to prioritize allocation of its resources to overcome those challenges. It
reorients the United States to a more proactive approach to arms transfers, and ensures these
transfers reflect the priorities articulated in the National Security Strategy (NSS), the National
Defense Strategy (NDS), the recent Report on Strengthening the Manufacturing and Defense
industrial Base and Supply Chain Resiliency of the United States that was mandated by Executive

Order 13806, and other relevant strategic guidance.

Tasks within this line of effort include:

* €ffectively compete with strategic competitors by providing allies and partners with

alternatives to foreign defense articles in order to maintain U.S. influence in key regions;

* identify critical partner capability requirements essential to achieving US. foreign policy

and national security objectives;

* Prioritize and expedite critical transfers that reflect these partner capability

requirements;

* identify and revise outdated arms transfer policies that are legacies of past international

security challenges; and

¢ Develop holistic policies in support of arms transfers by creating proactive, strategic

policy guidance to prevent ad hoc decisions on individual transfers.

Line of Effort 2 - Organize for Success

This LOE ensures that the Executive Branch is organized, staffed, and resourced to best support
efficient execution of the conventional arms transfer policy, and that its processes are similarly

aligned.

Tasks under this LOE include:

@ Streamline the international Traffic in Arms Regulations (ITAR), with the goal of

reducing regulatory burdens for US. industry and barriers to the commercial defense trade;

* Revise the United States Munitions List (USML) to ensure that it clearly describes and

adequately controls only those items that merit USML control;

htips:/Awww.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/ 217

WASHSTATEC023016
9/25/2019 Case 2:20-cioO@ilidna RAs TraiseqOnnolich MpdnentdidtetaD Gyaaty 2 Chite aigies DEvsineht bOSiae

¢ Update the Commerce Control List (CCL) to account for technological developments,
practical application issues identified by exporters and re-exporters, and changes in the

military and commercial non-military applications of controlled items;

* Facilitate exports for certain U.S. and cooperative programs so that the U.S.

government has the needed flexibility to execute its mission;

* Establish objective milestones and standard timelines for Foreign Military Sales
(FMS) to enable increased transparency, enhance the Defense acquisition system’s ability to
meet critical FMS milestones and timelines, and to assist industry planning for FMS case

execution;

* increase the competiveness of high-demand American weapons systems by identifying

and assessing challenges and developing potential solutions for those challenges;

Build exportability, coalition interoperability, and configuration standardization into the

Defense Department capability requirements develooment and approval processes;

* improve contracting for FMS through innovative and pilot programs such as those made
available in section 830(d) of the FY 2017 National Defense Authorization Act;

* Enhance U.S. Government advocacy so we can apply the full weight and influence of the

United States in support of defense exports that are in our national interest;

* Expand support for Non-Programs of Record to broadenthe scope of American defense

offerings in order to better address partner demand;

* improve FMS Letter of Offer and Acceptance (LOA) processes and policies so that U.S.

offerings will be more responsive and competitive in foreign campetitions;

*¢ Examine the U.S. Government policy on offsets to ensure that it is relevant and effective

in promoting American exports and protecting American technologies and jobs; and
* Develop financing options to support foreign partner procurements of U.S. defense

articles,

Line of Effort 3 - Create Conducive Environments
The intent of this line of effort is to ensure that Congressional, business, anc international

climates foster efficient operation of U.S. defense trade.

htips:/Awww.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/ 37

WASHSTATEC023017
9/25/2019 Case 2:20-cioO@ilidna RAs Traisecqaninolich MpenentdidtetaD Gy aaty 2 Chite? aigies DEpbitre@ht bOSBe

Tasks in this line of effort include:
* improve the FMS requirernents development approach to assist foreign partners in

better identifying desired capabilities;
* Reduce costs associated with FMS such as surcharges and fees;

¢ improve the funding flexibility associated with FMS to reduce prohibitive upfront costs

for partners;

* Request from Congress, where needed, legislative changes regarding contracting
requirements for FMS, in order to enhance the speed of the contracting processes and

lower unit costs for U.S. military services;

* €stablish an Offset Task Force to develop recommendations, in consultation with industry,
on actions that could be taken to minimize the aciverse impact of offsets in defense trade
while not hindering the flexibility of U.S. industry as it competes in the global defense

market:

* Modernize the Missile Technology Control Regime toreflect advances in technolagy while
continuing to constrain the proliferation of systems that can deliver weapons of mass

destruction

* Improve trade promotion and expand U.S. Government engagement in support of

American defense manufacturing; and

* Work with U.S. industry to incentivize increased production capacity and timely
delivery, including by developing strong and stable market signals and by utilizing

contracting approaches that reward faster delivery.

Progress and the Way Ahead

The Administration is assessing progress on a quarterly basis, and revising the plan wnere
needed, We continue to solicit input from industry, non-gavernmental organizations, and
Congress to improve the arms transfer process, as well as feedback on the results of our efforts.
To date, the Administration has made great progress in developing strategies to compete against
strategic and economic rivals, has revised numerous policies to increase U.S. cornpetitiveness,
nas reduced costs, is on track to streamline regulations and improve processes, among other

accomplishments,

For further information, please contact the Bureau of Political-Military Affairs, Office of Congressional
htips:/Awww.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/ Al?

WASHSTATEC023018
9/25/2019 Case 2:20-cioO@ilidna RAs TraisecqOnEnolich MpdnentdidtetaD Gy aaty 2 Chite? aigies DEpsitneht bOSiae

”

a”

and Public Affairs ot PM-CPA@state. gov, and follow the Bureau of Political-Military Affairs on

Twitter, @StateDeptPM.

 

TAGS

Arms Control

Policy Planning Political-Miltary Cooperation

Bureau of Political-Miltary Affairs

Office of Che Spokesperson

 

er ode

  

Related Articles

sm SEPTEMBER 24, 2678

Under Secretary Hale’s Meeting with Libyan Prime Minister Fayez al-

Sarraj

READ MORE ->

ssn SEPTEMBER 23, 2073

U.S. Department of State Concludes $13 Million Settlement of
Alleged Export Violations by L3 Harris Technologies, Inc.

htips:/Awww.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/

WASHSTATEC023019

5/7
9/25/2019 Case 2:20-cioO@ilidna RAs TraiseqOnnolich MpenentdidtetaD Gpaaty 2 Chite? aigies DEsneht bOsiae
READ MORE -->

css SEPTEMBER 21, 2078

Public Schedule — September 22, 2019

READ MORE -—>

 

 

htips:/Awww.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/ 6/7

WASHSTATEC023020
9/25/2019 Case 2:20-cioO@ilidna RAs TraiseqOninolicl MpdnentdidtetaD Gy aaty 2 Chite? aigies Devsdne@ht bOSGe

htips:/Awww.state.gov/conventional-arms-transfer-cat-policy-implementation-plan-update/ TT

WASHSTATEC023021
9/24/2019 Case 2:2Q0atineDS thi fretident rempraninikegadBg US] CoheCWa3/Rits Rage PbO brad Wie Bouse

 

PRESIDENTIAL MEMORANDA

        

National Security Presidential Memorandur
garding U.S. Conventional Arms Transfer P

     

woo NATIONAL SECURITY & DEFENSE

issued or April 19, 2018

MEMORANDUM FOR THE VICE PRESIDENT

THE SECRETARY OF STATE

THE SECRETARY OF THE TREASURY

THE SECRETARY OF DEFENSE

THE ATTORNEY GENERAL

THE SECRETARY OF COMMERCE

THE SECRETARY OF ENERGY

THE SECRETARY OF HOMELAND SECURITY

THE ASSISTANT TO THE PRESIDENT AND CHIEF OF STAFF

THE DIRECTOR OF THE OFFICE OF MANAGEMENT AND BUDGET

THE REPRESENTATIVE OF THE UNITED STATES OF AMERICA TO THE UNITED NATIONS

THE DIRECTOR OF NATIONAL INTELLIGENCE

THE DIRECTOR OF THE CENTRAL INTELLIGENCE AGENCY

THE ASSISTANT TO THE PRESIDENT FOR NATIONAL SECURITY AFFAIRS

THE ASSISTANT TO THE PRESIDENT AND COUNSEL TO THE PRESIDENT

THE ASSISTANT TO THE PRESIDENT FOR ECONOMIC POLICY AND DIRECTOR OF THE NATIONAL
ECONOMIC COUNCIL

THE ASSISTANT TO THE PRESIDENT FOR HOMELAND SECURITY AND COUNTERTERRORISM
THE ASSISTANT TO THE PRESIDENT FOR TRADE AND INDUSTRIAL POLICY AND DIRECTOR OF THE
OFFICE OF TRADE AND MANUFACTURING POLICY

htips:/Avww.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/ 7

WASHSTATEC023022
9/24/2019 Case 2:2QatineDShtubiyPrbidentad pemmreninikeGadBy US] Coheola2/ROs Tage PbOb} STad Wb Bouse
THE ASSISTANT TO THE PRESIDENT FOR SCIENCE AND TECHNOLOGY AND DIRECTOR OF THE
OFFICE OF SCIENCE AND TECHNOLOGY POLICY
THE DIRECTOR OF NATIONAL DRUG CONTROL POLICY
THE CHAIRMAN OF THE JOINT CHIEFS OF STAFF
THE ADMINISTRATOR OF THE NATIONAL AERONAUTICS AND SPACE ADMINISTRATION
THE DIRECTOR OF THE NATIONAL SECURITY AGENCY
THE DIRECTOR OF THE DEFENSE INTELLIGENCE AGENCY
THE DIRECTOR OF THE FEDERAL BUREAU OF INVESTIGATION

SUBJECT: = United States Conventional Arms Transfer Policy

Section 1. Purpose. The security of the United States and the defense of our interests require a
strong military, capable allies and partners, and a dynamic defense industrial base, which currently
employs more than 1.7 million people. Strategic conventional arms transfers lie at the Intersection
of these interests and play a critical role in achieving our national, economic security, and foreign

policy objectives.

This policy will be implemented consistent with requirements of the Arms Export Control Act of

1976, as amended (22 U.S.C. 2751 et seq.}.

By better aligning our policy regarding conventional arms transfers with our national and economic
security interests, the approach outlined in this memorandum will serve several functions. it will
heip us maintain a technological edge over potential adversaries; strengthen partnerships that
preserve and extend our global influence; bolster our economy; spur research and development;
enhance the ability of the defense industrial base to create jobs; increase our competitiveness in
key markets; protect our ability to constrain global trade in arms that Is destabilizing or that
threatens our military, allies, or partners; and better equip our allies and partners to contribute to
shared security objectives and to enhance global deterrence. These security objectives include
countering terrorism, countering narcotics, promoting regional stability, and improving maritime

and border security.

When a proposed transfer is in the national security interest, which includes our economic security,
and in our foreign policy interest, the executive branch will advocate strongly on behalf of United

States companies. The executive branch will also streamline procedures, clarify regulations,

htips:/Avww.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/ 217

WASHSTATEC023023
9/24/2019 Case 2:2Q0atineDS thi Pretidenta rempraninikegadBg US] CoheWa3/Riths Rage PbO /Tad Wit Bouse
increase contracting predictability and flexibility, and maximize the ability of the United States

industry to grow and support allies and partners,

Sec. 2. Policy. With respect to arms transfers, it shall be the policy of the executive branch to:

(a) bolster the security of the United States and our allies and partners, including by defending
against external coercion, countering terrorism, and providing capabilities in support of shared

security objectives;

(bo) maintain technological advantages of the United States military, including by ensuring that

there are appropriate protections on the transfer of United States military technologies;

(c) increase trade opportunities for United States companies, including by supporting United
States industry with appropriate advocacy and trade promotion activities and by simplifying the

United States regulatory environment;

id) strengthen the manufacturing and defense industrial base and lower unit costs for the United
States and our allies and partners, including by improving financing options and increasing

contract flexibility;

(e) facilitate ally and partner efforts, through United States sales and security cooperation efforts,

to reduce the risk of national or coalition operations causing civilian harm;

(f) strengthen relationships and enhance military interoperability where doing so serves national

security and foreign policy interests of the United States;

(gz) prevent proliferation by:

() exercising restraint in transfers that may be destabilizing, be dangerous to international
peace and security, Involve materials that may be used as delivery systerns for weapons of
mass destruction, or result in potential adversaries obtaining capabilities that could threaten

the superiority of the United States military or our allies and partners;

(i) continuing United States participation in and support for multilateral arrangements that

contribute to the objectives and interests outlined in this memorandum, including the United

htips:/Avww.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/ 37

WASHSTATEC023024
9/24/2019 Case 2:2QatireDShtulilPrbidentad pemnreninikegadBy US] Coheoa2/ROs Tage PbO}. BTad WOIB Bouse
Nations Register of Conventional Arms, the United Nations Standardized Instrument for
Reporting Military Expenditures, regional initiatives that enhance transparency in conventional
arms transactions, the Missile Technology Control Regime (MTCR), and the Wassenaar

Arrangement on Export Controls for Conventional Arms and Dual-Use Goods and Technologies;

(Hl) continuing to use multilateral arrangements to promote shared national policies of
restraint against the acquisition of armaments and sensitive dual-use goods and technologies

for military end uses by states whose behavior is cause for serious concern; and

(iv) working bilaterally and multilaterally to assist other state suppliers of conventional arms
in developing effective export control mechanisms in support of responsible export policies

that align with those of the United States; and

(h) continue to meet the requirements of all applicable statutes, including the Arms Export Control
Act, the Foreign Assistance Act, the international Emergency Economic Powers Act, and the annual
National Defense Authorization Acts. Arms transfer decisions will be consistent with the
requirements of all applicable export control regulations and international commitments and
obligations of the United States. These laws and regulations will apply, as appropriate, regardless
of whether transfers are accomplished through direct commercial sales, governmentto-
government transfers, United States assistance programs, approvals for the retransfer of arms,

changes of end use, or upgrades.

Sec. 3. Arms Transfer Decisions. In making arms transfer decisions, the executive branch shall

account for the following considerations:

(a) The National Security of the United States.

(i) The appropriateness of the transfer in responding to United States security interests.

(i) The degree to which the transfer contributes to ally and partner burden-sharing and
interoperability In support of strategic, foreign policy, and defense interests of the United

States.

(i) The transfer’s consistency with United States interests in regional stability, especially when

considering transfers that involve power projection, anti-access or area Genial capability, or

htips:/Avww.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/ Al?

WASHSTATEC023025
9/24/2019 Case 2:2Q0atireDS thi fretident remmradimikegadBg US] CoheWa3/Rits Rage PbO Tad Wie Bouse
the introduction of a capability that may increase regional tensions or contribute to an arms

race.

(iv) The transfer’s effect on the technological advantage of the United States, including the
recipient’s ability to protect sensitive technology; the risk of compromise to United States
systems and operational capabilities; and the recipient’s ability to prevent the diversion of

sensitive technology to unauthorized end users.

iv} The recipient’s nonproliferation and counterproliferation record.

(vi) The transfer’s contribution to efforts to counter terrorism, narcotics trafficking,

transnational organized crime, or similar threats to national security.

(bo) The Economic Security of the United States and innovation.

(i) The transfer’s financial or economic effect on United States industry and its effect on the
defense Industrial base, including contributions to United States manufacturing and

innovation.

{i} The recipient’s ability to obtain comparable systems from competing foreign suppliers.

(c) Relationships with Allies and Partners,

() The degree to which the transfer meets the objectives of bolstering the security and
counterterrorism capabilities of our allies and partners and contributes to international peace

and security.

(i) The degree to which the transfer increases access and influence in ways that support our

strategic, foreign policy, and defense interests.

(i) The recipient’s ability to fleid, support, and employ the requested system effectively and

appropriately in accordance with its intended end use.

(iv) The lkellhood of the transfer reducing ally and partner dependence on United States

adversaries,

htips:/Avww.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/ 57

WASHSTATEC023026
9/24/2019 Case 2:2Q0atineDS tiki Pretidenta rempraninikegadBg US] CoheWa3/Rits Rage PbO5 0Tad Wie Bouse
iv) The risk that the transfer will have adverse economic, political, or social effects within the

recipient country.

id) Human Rights and international Humanitarian Law.

(i) The risk that the transfer may be used to undermine international peace and security or
contribute to abuses of human rights, including acts of gender-based violence and acts of
violence against children, violations of international humanitarian law, terrorism, mass

atrocities, or transnational organized crime.

(i) Whether the United States has actual knowledge at the time of authorization that the
transferred arms will be used to commit: genocide; crimes against humanity; grave breaches
of the Geneva Conventions of 1949; serious violations of Common Article 3 of the Geneva
Conventions of 1949; attacks intentionally directed against civilian objects or civillans who are
legally protected from attack; or other war crimes as defined In section 2441 of title 18, United

States Code. ifthe United States has such knowledge, the transfer shall not be authorized.

{e) Nonproliferation.

The risk that the transfer could undermine the integrity of international nonproliferation
agreements and arrangements that prevent prolHerators, programs, and entities of concern from
acquiring missile technologies or other technologies that could substantially advance their ability
to deliver weapons of mass destruction, or otherwise lead to a transfer to potential adversaries of a
capability that could threaten the superiority of the United States military or our allies and

partners,

Sec. 4. Implementation. (a) Within 60 days of the date of this memorandum, the Secretary of
State, in coordination with the Secretaries of Defense, Commerce, and Energy, shall submit to the
President, through the Assistant to the President for National Security Affairs (APNSA), a proposed

action plan to implement the policy set forth in sections 2 and 3 of this memorandum.

{b}) The proposed action plan shall include actions that the United States Government should take
inthe short term and long term to improve its ability to identify, communicate, pursue, and support
arms transfers in the manner most beneficial to the national security interests of the United States,
including economic security, the broader economy, and United States foreign policy interests. The

htips:/Avww.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/ 6/7

WASHSTATEC023027
9/24/2019 Case 2:2QatireDShtubilPrbidentad memnmreninikegadBg US] Ech eRa2/ROs Tage PbO) LTad WOIB Bouse
proposed action plan should account for the competitive environment in which the United States
must operate and the need to protect and expand our technological advantages and our defense
industrial base. The proposed action plan should include an outline of the financial and personnel
resources necessary to implement the roadmap with minimal increase in the total of otherwise

budgeted funds, with offsets identified if necessary.

ic} Within 60 days of the date of this memorandum, the Secretary of State, in coordination with the
Secretaries of Defense, Commerce, and Energy, shall submit to the President, through the APNSA, a
proposed initiative to align our unmanned aerial systerns (UAS) export policy more closely with our
national and economic security interests. The initiative should address the status of, and
recommend next steps for, MTCR adoption of revised controls for MTCR Category | UAS, consistent

with the UAS export policy,

Sec. 5. Earlier Presidential Actions. This memorandum supersedes and replaces Presidential Policy

Directive-27 of January 15, 2014 (United States Conventional Arms Transfer Policy).

Sec. 6. General Provisions. (a) Nothing in this memorandum shall be construed to impair or

otherwise affect:

{i} the authority granted by law to an executive department or agency, or the head thereof; or

(ii) the functions of the Director of the Office of Management and Budget relating to budgetary,

administrative, or legislative proposals.

(b) This memorandum shail be implemented consistent with applicable law and subject to the

availability of appropriations.
ic) This memorandum is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its departments,

agencies, or entities, its officers, employees, or agents, or any other person.

DONALD J. TRUMP

htips:/Avww.whitehouse.gov/presidential-actions/national-security-presidential-memorandum-regarding-u-s-conventional-arms-transfer-policy/ TT

WASHSTATEC023028
UaPCS

eS Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1052 of 1059

“

24198

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

DEPARTMENT OF STATE

22 CFR Parts 121, 123, 124, 126, and
129

[Public Notice 10094]
RIN 1400-AE30

international Traffic in Arms
Regulations: U.S. Munitions List
Categories I, ll, and Hi

AGENCY: Department of State.
ACTION: Proposed rule.

 

SUMMARY: The Department of State (the
Department) proposes to amend the
International Traffic in Arms
Regulations (ITAR) to revise Categories
I (firearms, close assault weapons and
combat shotguns), I (guns and
armament) and Til (ammunition and
ordnance) of the U.S. Munitions List
(USML) to describe more precisely the
articles warranting export and

temporary import control on the USML.

Items removed from the USML would
become subject to the Export
Administration Regulations (EAR).

DATES: The Department will accept
comments on this proposed rule until
July 9, 2018.

ADDRESSES: Interested parties may
submit comments within 45 days of the
date of publication by one of the
following methods:

e Email: DDTCPublicComments@
state.gov with the subject line, “ITAR
Amendment—Categories I, I, and II.”

e Internet: At www.regulations.gov,
search for this notice using Docket
DOS—2017-0046.

Comments received after that date
will be considered if feasible, but
consideration cannot be assured. Those
submitting comments should not
include any personally identifying
information they do not desire to be
made public or information for which a
claim of confidentiality is asserted,
because those comments and/or
transmittal emails will be made
available for public inspection and
copying after the close of the comment
period via the Directorate of Defense
Trade Controls website at
www. pmddtc.state.gov. Parties who
wish to comment anonymously may do
so by submitting their comments via
www.regulations.gov, leaving the fields
that would identify the commenter
blank and including no identifying
information in the comment itself.

FOR FURTHER INFORMATION CONTACT:
Robert Monjay, Office of Defense Trade
Controls Policy, Department of State,
telephone (202) 663-2817; email
DDTCPublicComments@state.gov.

WASHSTATEC023029

ATTN: Regulatory Change, USML
Categories I, Tl, and TIL.

SUPPLEMENTARY INFORMATION: The
Directorate of Defense Trade Controls
(DDTC), U.S. Department of State,
administers the International Traffic in
Arms Regulations (ITAR) (22 CFR parts
120 through 130). The items subject to
the jurisdiction of the ITAR, ie.,
“defense articles,’’ are identified on the
ITAR’s U.S. Munitions List (USML) (22
CFR 121.1). With few exceptions, items
not subject to the export control
jurisdiction of the ITAR are subject to
the jurisdiction of the Export
Administration Regulations (EAR, 15
CFR parts 730 through 774, which
includes the Commerce Control List
{CCL) in Supplement No. 1 to part 774),
administered by the Bureau of Industry
and Security (BIS), U.S. Department of
Commerce. Both the ITAR and the EAR
impose license requirements on exports
and reexports. The Department of
Commerce is publishing a companion
rule in this edition of the Federal
Register.

Pursuant to section 38(a}(1) of the
Arms Export Control Act (AECA), all
defense articles controlled for export or
import are part of the United States
Munitions List under the AECA. All
references to the USML in this rule,
however, are to the list of AECA defense
articles that are controlled for purposes
of export or temporary import pursuant
to the ITAR, and not to the list of AECA
defense articles on the United States
Munitions Import List (USMIL) that are
controlled by the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF)
for purposes of permanent import under
its regulations at 27 CFR part 447.
References to the USMIL are to the list
of AECA defense articles controlled by
ATF for purposes of permanent import.

Section 38(b)(1)(A)Gi) of the AECA,
requires, with limited exceptions,
registration of persons who engage in
the business of brokering activities with
respect to the manufacture, export,
import, or transfer of any defense article
or defense service designated by the
President as such under section 38(a)(1)
and licensing for such activities.
Through Executive Order 13637, the
President delegated the responsibility
for registration and licensing of
brokering activities to the Department of
State with respect to defense articles or
defense services controlled either for
purposes of export by the Department of
State or for purposes of permanent
import by ATF. Section 129.1(b) of the
ITAR states this requirement. As such,
all defense articles described in the
USMIL or the USML are subject to the
brokering controls administered by the

U.S. Department of State in part 129 of
the ITAR. The transfer of defense
articles from the ITAR’s USML to the
EAR’s CCL for purposes of export
controls does not affect the list of
defense articles controHed on the
USMIL under the AECA for purposes of
permanent import or brokering controls
for any brokering activity, including
facilitation in their manufacture, export,
permanent import, transfer, reexport, or
retransfer. This rule proposes adding a
new paragraph (b)(2)(vii) to § 129.2 to
update the enumerated list of actions
that are not considered brokering. This
change is a conforming change and is
needed to address the movement of
items from the USML to the CCL that
will be subject to the brokering controls,
to ensure that the U.S. government does
not impose a double licensing
requirement on the export, reexport or
retransfer of such items.

The Department of State is engaged in
an effort to revise the U.S. Munitions
List so that its scope is limited to those
defense articles that provide the United
States with a critical military or
intelligence advantage or, in the case of
weapons, are inherently for military end
use. The articles now controlled by
USML Categories I, I, and II that would
be removed from the USML under this
proposed rule do not meet this standard,
including many items which are widely
available in retail outlets in the United
States and abroad.

Revision of Category I

This proposed rule revises USML
Category I, covering firearms and related
articles, to control only defense articles
that are inherently military or that are
not otherwise widely available for
commercial sale. In particular, the
revised category will not include non-
automatic and semi-automatic firearms
to caliber .50 (12.7mm) inclusive,
currently controlled under paragraph
(a), and all of the parts, components,
accessories, and attachments specially
designed for those articles. Such items
will be subject to the new controls in
Export Control Classification Numbers
0A501, 0A502, 0A503, 0A504, 0A505,
0B501, 0B505, 0D501, 00505, 0E501,
and 0E502. Such controls in Category 0
of the CCL will be published in a
separate rule by the Department of
Commerce.

Paragraph (a) of USML Category I will
cover firearms that fire caseless
ammunition. Paragraph (b) will
continue to cover fully automatic
firearms to caliber .50 (12.7mm)
inclusive. Paragraph (c) will cover
firearms specially designed to integrate
fire control, automatic tracking, or
automatic firing systems, and all
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1053 of 1059

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24199

 

 

weapons previously described in
paragraph (c) that remain on the USML
will be covered by paragraph (a), (b) or
{c) of this category or by Category I.
Paragraph (d) will cover fully automatic
shotguns. Paragraph (e) will continue to
cover silencers, mufflers, sound
suppressors, and specially designed
parts and components; flash suppressors
will be subject to the EAR. Paragraph (f)
will be reserved, as riflescopes and
other firearms sighting devices may be
controlled in USML Category XII if they
have night vison or infrared capabilities,
and other riflescopes will be subject to
the EAR. Paragraph (g) will continue to
cover barrels, receivers (frames), bolts,
bolt carriers, slides, or sears, specially
designed for the firearms in Category I.
Paragraph (h) will cover high capacity
(greater than 50 rounds) magazines, and
parts and components to convert a semi-
automatic firearm into a fully automatic
firearm, and accessories or attachments
specially designed to automatically
stabilize aim (other than gun rests) or for
automatic targeting. Paragraph (i) will
continue to cover the technical data and
defense services.

A new (x) paragraph will be added to
USML Category I, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category I and are described in the
purchase documentation submitted with
the license application.

The note to Category I will be
retained, with conforming revisions. A
new second note will be added to clarify
the terms ‘‘firearm,” ‘‘fully automatic,”
and ‘“‘caseless ammunition”.

Revision of Category I

This proposed rule revises USML
Category I], covering guns and
armament, establishing a bright line
between the USML and the CCL for the
control of these articles.

Most significantly, paragraph (j),
controlling parts and components, will
be revised to enumerate the articles
controlled therein.

Paragraph (a) will be revised to
enumerate the articles controlled in that
paragraph. The articles currently
covered in paragraph (c) (apparatus and
devices for launching or delivering
ordnance) still warranting control on the
ITAR will be included in new paragraph
(a)(4). A new paragraph (a)(5) will be
added for developmental guns and
armaments funded by the Department of
Defense and the specially designed parts
and components of those developmental
guns and armaments. The articles
currently controlled in paragraph (f),

WASHSTATEC023030

engines for self-propelled guns and
howitzers in paragraph (a), will be on
the CCL in ECCN 0A606. Tooling and
equipment for the production of articles
controlled in USML Category I,
currently in paragraph (g), will be on the
CCL in ECCN 08602. Test and
evaluation equipment, currently in
paragraph (h), will be on the CCL in
ECCN 0B602. Certain autoloading
systems controlled in paragraph (i) will
be moved to paragraphs {j)(9) and (41).

A new (x) paragraph will be added to
USML Category II, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category II and are described in the
purchase documentation submitted with
the application.

Revision of Category II

This proposed rule revises USML
Category III, covering ammunition and
ordnance, to establish a bright line
between the USML and the CCL for the
control of these articles and to be
consistent with the changes to
Category I.

Most significantly, paragraphs (a) and
(d) will be revised to remove broad
catch-alls and enumerate the articles to
be controlled therein. For example,
paragraph (a), which controls
ammunition for articles in USML
Categories I and H, will be revised to
specifically list the ammunition that it
controls. A new paragraph (a)(10) will
be added for developmental
ammunition funded by the Department
of Defense and the parts and
components specially designed for such
developmental ammunition.
Ammunition not enumerated in
paragraph (a) will be subject to the EAR.
Likewise, revised paragraph (d), which
controls parts and components, will
enumerate the articles it controls; those
articles not identified but currently
captured via the catch-all will be subject
to the EAR.

Additionally, paragraph (c), which
controls production equipment and
tooling, will be removed and placed into
reserve. The articles currently covered
by this paragraph will be subject to the
EAR.

A new (x) paragraph will be added to
USML Category IH, allowing ITAR
licensing for commodities, software, and
technology subject to the EAR, provided
those commodities, software, and
technology are to be used in or with
defense articles controlled in USML
Category II and are described in the
purchase documentation submitted with
the application.

Conforming ITAR Changes

Additionally, conforming changes
will be made to several sections of the
ITAR that refer to the current controls
in USML Category Ia). These sections
will be amended because they all refer
to firearms that will be controlled on the
CCL. Section 123.16(b)(2) will be
revised to remove reference to the
firearms exemptions at § 123.17(a)
through (e), which describe the firearms
exemptions, because the paragraphs will
be removed as a consequence of the
control of non-automatic and semi-
automatic firearms on the CCL. For the
same reason, § 123.16(b)}(6) will be
revised to describe only the remaining
exemption at § 123.17 (personal
protective gear), and § 123.16(b)(7) will
be reserved. Section 123.17 will be
amended to remove paragraphs (a)
through (e), consistent with changes
made to the USML. Section 123.18, as
it describes exemptions for firearms that
will be controlled for export by the
Department of Commerce, will be
removed and placed into reserve.
Revision of § 124.14(c)(9) will remove
the example of “sporting firearms for
commercial resale.’’ The policy
guidance on Zimbabwe in § 126.1(s) will
be revised to remove reference to the
firearms exemption in § 123.17.

Section 129.1(b) of the ITAR will be
revised to clarify that the regulations on
brokering activities in part 129 apply to
those defense articles and defense
services designated as such on the
USML and those items described on the
USMIL (27 CFR 447.21). Section 129.4
of the ITAR will also be revised to
clarify brokering requirements for items
on the USMIL that are subject to the
brokering requirements of the AECA.
The items that will move to the CCL for
export control purposes, yet are on the
USMIL for permanent import purposes,
remain subject to the brokering
requirements of part 129 with respect to
all brokering activities, including
facilitation in their manufacture, export,
permanent import, transfer, reexport, or
retransfer. The revisions also clarify that
foreign defense articles that are on the
USMIL require brokering authorizations.

Request for Comments

The Department welcomes comments
from the public and specifically
requests input on the following matters:

(1) A key goal of this rulemaking is to
ensure the USML and the CCL together
control all the items that meet
Wassenaar Arrangement commitments
embodied in its Munitions List
Categories 1, 2 and 3 (WA-ML1, WA-—
ML2 and WA-—ML3). Readers are asked
to identify any potential gap in coverage
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1054 of 1059

24200

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

brought about by the changes for USML
Categories I, II and III contained in this
notice and the new Category 0, 0x5zz
ECCNs published separately by the
Department of Commerce when
reviewed together.

(2) The Department seeks to establish
clear distinctions between the USML
and the CCL for the control of firearms,
large guns, armaments, ordnance and
ammunition. The public should provide
any specific examples of firearms (or
parts, components, accessories thereof),
large guns, armaments, ordnance or
ammunition whose jurisdiction is
unclear based on this revision.

(3) The Department has, in the past,
adopted a delayed effective date of 180
days for rules revising entire categories
of the USML and moving items to the
CCL. The Department seeks to alow
industry sufficient time to implement
this rule, including time to make
changes to IT systems, technology
controls plans, and other business
processes. The public should provide
input on the time necessary to
implement any final rule for these
categories, as well as a description of
any increased burden that, in the view
of the commenter, would be imposed on
businesses or individuals should this
rule be adopted.

Regulatory Analysis and Notices
Administrative Procedure Act

The Department of State is of the
opinion that controlling the import and
export of defense articles and services is
a foreign affairs function of the United
States government and that rules
implementing this function are exempt
from sections 553 (rulemaking) and 554
{adjudications) of the Administrative
Procedure Act (APA). Although the
Department is of the opinion that this
proposed rule is exempt from the
rulemaking provisions of the APA and
without prejudice to its determination
that controlling the import and export of
defense services is a foreign affairs
function, the Department is publishing
this proposed rule with a 45-day
provision for public comment.

Regulatory Flexibility Act

Since the Department is of the
opinion that this proposed rule is
exempt from the rulemaking provisions
of 5 U.S.C. 553, it does not require
analysis under the Regulatory
Flexibility Act.

Unfunded Mandates Reform Act of 1995

This proposed amendment does not
involve a mandate that will result in the
expenditure by State, local, and tribal
governments, in the aggregate, or by the

WASHSTATEC023031

private sector, of $100 million or more
in any year and it will not significantly
or uniquely affect small governments.
Therefore, no actions were deemed
necessary under the provisions of the
Unfunded Mandates Reform Act of
1995.

Small Business Regulatory Enforcement
Fairness Act of 1996

This rulemaking has been found not
to be a major rule within the meaning
of the Small Business Regulatory
Enforcement Fairness Act of 1996.

Executive Orders 12372 and 13132

This rulemaking will not have
substantial direct effects on the States,
on the relationship between the national
government and the States, or on the
distribution of power and
responsibilities among the various
levels of government. Therefore, in
accordance with Executive Order 13132,
it is determined that this rulemaking
does not have sufficient federalism
implications to require consultations or
warrant the preparation of a federalism
summary impact statement. The
regulations implementing Executive
Order 12372 regarding
intergovernmental consultation on
Federal programs and activities do not
apply to this rulemaking.

Executive Orders 12866 and 13563

Executive Orders 12866 and 13563
direct agencies to assess all costs and
benefits of available regulatory
alternatives and, if regulation is
necessary, to select regulatory
approaches that maximize net benefits
(including potential economic,
environmental, public health and safety
effects, distributed impacts, and equity).
The Department believes that the
benefits of this rulemaking largely
outweigh any costs, in that many items
currently controlled on the more-
restrictive USML are being moved to the
CCL. We request comment from the
public on any impact that would be
imposed on the public if this rule were
adopted.

Executive Order 13563 emphasizes
the importance of considering both
benefits and costs, both qualitative and
quantitative, of harmonizing rules, and
of promoting flexibility. This rule has
been designated a “significant
regulatory action,” although not
economically significant, under section
3(4) of Executive Order 12866.
Accordingly, the rule has been reviewed
by the Office of Management and
Budget (OMB).

The Department believes the effect of
this proposed rule would decrease the
number of license applications

submitted to the Department under
OMB Control No. 1405-0003 by
approximately 10,000 annually, for
which the average burden estimates are
one hour per form, which results in a
burden reduction of 10,000 hours per
year.

The Department of Commerce
estimates that 4,000 of the 10,000
licenses that were required by the
Department will be eligible for license
exceptions or otherwise not require a
separate license under the EAR. The
Department of Commerce estimates that
6,000 transactions will require an
individual validated license. The
Department of Commerce will be
collecting the information necessary to
process license applications under OMB
Control No. 0694-0088. The Department
of Commerce estimates that OMB
Control No. 0694-0088 takes
approximately 43.8 minutes for a
manual or electronic submission. The
Department of Commerce estimates that
the 6,000 licenses constitute a burden of
4,380 hours for this collection. The
Department estimates a reduction in
burden of 10,000 hours due to the
proposed transition of these items to the
Department of Commerce. The
Department of Commerce estimates that
the burden of submitting license
applications for these items to the
Department of Commerce will be 4,380
burden hours. Therefore, the net burden
would be reduced by 5,620 hours. The
Department estimates that the burden
hour cost for completing a license
application is $44.94 per hour.
Therefore, the estimated net reduction
of 5,620 burden hours per year is
estimated to result in annual burden
hour cost reduction of $252,562.80.
There may also be other State
Department forms that will no longer
need to be submitted and that may
further reduce the burden hours for
applicants. The Department is seeking
comments on the reduction from the
other forms, as referenced below.

In addition to the reduction in burden
hours, there will be direct cost savings
to the State Department that would
result from the 10,000 license
applications no longer being required
under the ITAR once these items are
moved to the EAR. Pursuant to the
AECA, ITAR, and associated delegations
of authority, every person who engages
in the business of brokering activities,
manufacturing, exporting, or
temporarily importing any defense
articles or defense services must register
with the Department of State and pay a
registration fee. The Department of State
adopted the current fee schedule to
align the registration fees with the cost
of licensing, compliance and other
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1055 of 1059

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24201

 

 

related activities. The Department of
Commerce would incur additional costs
to administer these controls and process
license applications. However, the
Department of Commerce does not
charge a registration fee to exporters
under the EAR and we are unable to
estimate the increase in costs to the
Department of Commerce to process the
new license applications. Therefore, we
are unable to provide an estimate of the
net change in resource costs to the
government from moving these items
from the ITAR to the EAR. It is the case,
however, that the movement of these
items from the ITAR would result ina
direct transfer of $2,500,000 per year
from the government to the exporting
public, less the increased cost to
taxpayers, because they would no longer
pay fees to the State Department and
there is no fee charged by the
Department of Commerce to apply for a
license.

The Department welcomes comments
from the public on the net reduction in
burden described within this section,
particularly if there are additional
burden reductions that are not reflected
here (please provide number of hours or
cost) or if the estimates noted here
appear otherwise inaccurate.

Estimated Cost Savings

The Department of State is of the
opinion that controlling the import and
export of defense articles and services is
a foreign affairs function of the United
States government and that rules
implementing this function are exempt
from Executive Order 13771 (82 FR
9339, February 3, 2017). Although the
Department is of the opinion that this
proposed rule is exempt from E.O.
13771 and without prejudice to its
determination that controlling the
import and export of defense services is
a foreign affairs function, this proposed
rule is expected to be an E.O. 13771
deregulatory action. The Department
has conducted this analysis in close
consultation with the Department of
Commerce. The total annual recurring
dollar cost savings is estimated to be
$1,376,281 for purposes of E.O. 13771
for the Department of State.

Executive Order 12988

The Department of State has reviewed
this rulemaking in light of sections 3(a)
and 3(b)(2) of Executive Order 12988 to
eliminate ambiguity, minimize
litigation, establish clear legal
standards, and reduce burden.

Executive Order 13175

The Department of State has
determined that this rulemaking will
not have tribal implications, will not

WASHSTATEC023032

impose substantial direct compliance
costs on Indian tribal governments, and
will not preempt tribal law.
Accordingly, Executive Order 13175
does not apply to this rulemaking.

Paperwork Reduction Act

Notwithstanding any other provision
of law, no person is required to respond
to, nor is subject to a penalty for failure
to comply with, a collection of
information, subject to the requirements
of the Paperwork Reduction Act of 1995
(44 U.S.C. 3501 et seq.) (PRA), unless
that collection of information displays a
currently valid OMB control number.

The Department of State believes
there would be a reduction in burden
for OMB Control No. 1405-0003,
Application/License for Permanent
Export of Unclassified Defense Articles
and Related Unclassified Technical
Data. This form is an application that,
when completed and approved by
Department of State, constitutes the
official record and authorization for the
commercial export of unclassified U.S.
Munitions List articles and technical
data, pursuant to the AECA and ITAR.
For an analysis of the reduction in
burden for OMB Control No. 1405-0003,
see the above Section for E.O. 12866.
The Department of State requests
comments on the collection of
information or potential reduction in
burden be sent also to the Office of
Information and Regulatory Affairs of
OMB, Attention: Desk Officer for
Department of State, at OIRA_
Submission@omb.eop.gov or Attention:
Desk Officer for Department of State,
Office of Information and Regulatory
Affairs of OMB, 725 17th St. NW,
Washington, DC 20503.

List of Subjects in 22 CFR Parts 121,
123, 124, 126, and 129

Arms and munitions, Exports.

Accordingly, for the reasons set forth
above, title 22, chapter I, subchapter M,
parts 121, 123, 124, 126, and 129 are
proposed to be amended as follows:

PART 121—THE UNITED STATES
MUNITIONS LIST

@ 1. The authority citation for part 121
continues to read as follows:

Authority: Secs. 2,38, and 71, Pub. L. 90—
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2797); 22 U.S.C. 2651a; Pub. L. 105-261, 112
Stat. 1920; Section 1261, Pub. L. 112-239;
E.O. 13637, 78 FR 16129.

@ 2. Section 121.1 is amended by
revising U.S. Munitions List Categories
I, II, and II] to read as follows:

§121.1 The United States Munitions List.

* * * * *

Category I—Firearms and Related
Articles

*(a) Firearms using caseless
ammunition.

*(b) Fully automatic firearms to .50
caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to
integrate fire control, automatic
tracking, or automatic firing (e.g.,
Precision Guided Firearms (PGFs)}, and
specially designed parts and
components therefor.

Note to paragraph (c): Integration does not
include only attaching to the firearm or rail.

*(d) Fully automatic shotguns
regardless of gauge.

*(e) Silencers, mufflers, and sound
suppressors, and specially designed
parts and components therefor.

(f} [Reserved]

(g) Barrels, receivers (frames), bolts,
bolt carriers, slides, or sears specially
designed for the articles in paragraphs
(a), (b), and (d) of this category.

(h) Parts, components, accessories,
and attachments, as follows:

(1) Drum and other magazines for
firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50
rounds, regardless of jurisdiction of the
firearm, and specially designed parts
and components therefor;

(2) Parts and components specially
designed for conversion of a semi-
automatic firearm to a fully automatic
firearm.

(3) Accessories or attachments
specially designed to automatically
stabilize aim (other than gun rests) or for
automatic targeting, and specially
designed parts and components
therefor.

(i) Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles described
in paragraphs (a), (b), (d), (e), (g), and (h)
of this category and classified technical
data directly related to items controlled
in ECCNs 06A501, 0B501, 0D501, and
0E501 and defense services using the
classified technical data. (See § 125.4 of
this subchapter for exemptions.)

(j)-(w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter} used in or
with defense articles.

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,

software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Note 1 to Category I: Paragraphs (a), (b),
(d), (e), (g), (hb), and (i) of this category
exclude: Any non-automatic or semi-
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1056 of 1059

24202

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

automatic firearms to .50 caliber (12.7 mm)
inclusive; non-automatic shotguns; BB,
pellet, and muzzle loading (e.g., black
powder) firearms; and parts, components,
accessories, and attachments of firearms and
shotguns in paragraphs (a), (b), (d), and (g) of
this category that are common to non-
automatic firearms and shotguns. The
Department of Commerce regulates the
export of such items. See the Export
Administration Regulations (15 CFR parts
730 through 774).

Note 2 to Category I: The following
interpretations explain and amplify the terms
used in this category:

(1) A firearm is a weapon not over .50
caliber (12.7 mm) which is designed to expel
a projectile by the deflagration of propellant.

(2) A fully automatic firearm or shotgun is
any firearm or shotgun which shoots, is
designed to shoot, or can readily be restored
to shoot, automatically more than one shot,
without manual reloading, by a single
function of the trigger.

(3) Caseless ammunition is firearm
ammunition without a cartridge case that
holds the primer, propellant, and projectile
together as a unit.

Category II—Guns and Armament

(a) Guns and armament greater than
.50 caliber (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and
cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and
armament greater than .50 caliber (12.7
mim) funded by the Department of
Defense and specially designed parts
and components therefor.

Note 1 to paragraph (a)(5): This paragraph
does not control guns and armament greater
than .50 caliber (12.7 mm) (a) in production,
(b) determined to be subject to the EAR via
a commodity jurisdiction determination (see
§ 120.4 of this subchapter), or (c) identified
in the relevant Department of Defense
contract or other funding authorization as
being developed for both civil and military
applications.

Note 2 to paragraph (a)(5): Note 1 does not
apply to defense articles enumerated on the
U.S. Munitions List, whether in production
or development.

Note 3 to paragraph (a)(3): This provision
is applicable to those contracts or other
funding authorizations that are dated (one
year after publication of the final rule), or
later.

Note 1 to paragraph (a): This paragraph
does not include: Non-automatic and non-
semi-automatic rifles, carbines, and pistols
between .50 (12.7 mm) and .72 caliber
(18.288 mm) that are controlled on the CCL
under ECCN 0A501; shotguns controlled on
the CCL under ECCN 0A502; or black powder
guns and armaments manufactured between
1890 and 1919 controlled on the CCL under
ECCN 0A602.

WASHSTATEC023033

Note 2 to paragraph (a): Guns and
armament when integrated into their carrier
{e.g., ships, ground vehicles, or aircraft) are
controlled in the category associated with the
carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed
guns and armament and stand-alone guns
and armament are controlled under this
category.

(b) Flame throwers with a minimum
effective range of 20 meters.

(c}) [Reserved]

*(d} Kinetic energy weapon systems
specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy
weapons systems include but are not limited
to launch systems and subsystems capable of
accelerating masses larger than 0.1g to
velocities in excess of 1.6 km/s, in single or
rapid fire modes, using methods such as:
Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include
launch systems and subsystems used for
research and testing facilities subject to the
EAR, which are controlled on the CCL under
ECCN 2B232.

(e) Signature reduction devices
specially designed for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category (e.g., muzzle
flash suppression devices).

()}\—(G) [Reserved]

(j) Parts, components, accessories, and
attachments, as follows:

(1) Gun barrels, rails, tubes, and
receivers specially designed for the
weapons controlled in paragraphs (a)
and (d) of this category;

(2) Sights specially designed to orient
indirect fire weapons;

(3) Breech blocks for the weapons
controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the
weapons controlled in paragraphs (a)
and (d) of this category and specially
designed parts and components
therefor;

(5) Systems for firing superposed or
stacked ammunition and specially
designed parts and components
therefor;

(6) Servo-electronic and hydraulic
elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independently powered
ammunition handling systems and
platform interface components as
follows:

(i) Mounts;

(ii) Carriages;

(iii) Gun pallets;

(iv) Hydro-pneumatic equilibration
cylinders; or

(v) Hydro-pneumatic systems capable
of scavenging recoil energy to power
howitzer functions:

Note to paragraph (j)(9): For weapons
mounts specially designed for ground
vehicles, see Category VII.

(10) Recoil systems to mitigate the
shock associated with the firing process
of guns integrated into air platforms and
specially designed parts and
components therefor;

(11) Independent ammunition
handling systems for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category;

(12) Ammunition containers/drums,
ammunition chutes, ammunition
conveyor elements, and ammunition
container/drum entrance and exit units,
specially designed for the guns and
armament controlled in paragraphs (a),
(b), and (d) of this category;

(13) Aircraft/gun interface units to
support gun systems with a designed
rate of fire greater than 100 rounds per
minute and specially designed parts and
components therefor;

(14) Prime power generation, energy
storage, thermal management,
conditioning, switching, and fuel-
handling equipment, and the electrical
interfaces between the gun power
supply and other turret electric drive
components specially designed for
kinetic weapons controlled in paragraph
(d) of this category;

(15) Kinetic energy weapon target
acquisition, tracking fire control, and
damage assessment systems and
specially designed parts and
components therefor; or

*(16) Any part, component, accessory,
attachment, equipment, or system that:

(i) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using
classified information.

“Classified’’ means classified
pursuant to Executive Order 13526, or
predecessor order, and a security
classification guide developed pursuant
thereto or equivalent, or to the
corresponding classification rules of
another government or
intergovernmental organization.

(k) Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles described
in paragraphs (a), (b), (d), (e), and (j) of
this category and classified technical
data directly related to items controlled
in ECCNs 0A602, 0B602, 0D602, and
0E602 and defense services using the
classified technical data. (See § 125.4 of
this subchapter for exemptions.)

(i)-(w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter) used in or
with defense articles.
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1057 of 1059

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24203

 

 

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Category III—Ammunition and
Ordnance

*(a) Ammunition, as follows:

(14) Ammunition that incorporates a
projectile controlled in paragraph (d)(1)
or (3) of this category;

(2) Ammunition preassembled into
links or belts;

(3) Shotgun ammunition that
incorporates a projectile controlled in
paragraph (d){2) of this category;

(4) Caseless ammunition
manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless
ammunition is ammunition without a
cartridge case that holds the primer,
propellant, and projectile together as a unit.

(5) Ammunition, except shotgun
ammunition, based on non-metallic
cases, or non-metallic cases that have
only a metallic base, which result in a
total cartridge mass 80% or less than the
mass of a brass- or steel-cased cartridge
that provides comparable ballistic
performance;

(6) Ammunition employing
pyrotechnic material in the projectile
base and any ammunition employing a
projectile that incorporates tracer
materials of any type having peak
radiance above 710 nm and designed to
be observed primarily with night vision
optical systems;

(7) Ammunition for fully automatic
firearms or guns that fire superposed or
stacked projectiles;

(8) Electromagnetic armament
projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

(9) Ammunition, not specified above,
for the guns and armaments controlled
in Category H; or

(10) Developmental ammunition
funded by the Department of Defense
and specially designed parts and
components therefor.

Note 1 to paragraph (a)(10): This
paragraph does not control ammunition (a) in
production, {b) determined to be subject to
the EAR via a commodity jurisdiction
determination (see § 120.4 of this
subchapter), or (c) identified in the relevant
Department of Defense contract or other
funding authorization as being developed for
both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does
not apply to defense articles enumerated on
the U.S. Munitions List, whether in
preduction or development.

Note 3 to paragraph (a)(10): This provision
is applicable to those contracts or other

WASHSTATEC023034

funding authorizations that are dated (one
year after publication of the final rule), or
later.

(b) Ammunition/ordnance handling
equipment specially designed for the
articles controlled in this category, as
follows:

(1) Belting, linking, and de-linking
equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the
articles in this category, as follows:

(1) Projectiles that use pyrotechnic
tracer materials that incorporate any
material having peak radiance above
710 nm or are incendiary, explosive,
steel tipped, or contain a core or solid
projectile produced from one ora
combination of the following: tungsten,
steel, or beryllium copper alloys:

(2) Shotgun projectiles that are
flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2}: This paragraph
does not include explosive projectiles
specially designed to produce noise for
scaring birds or other pests (e.g., bird bombs,
whistlers, crackers).

(3) Projectiles of any caliber produced
from depleted uranium;

(4) Projectiles not specified above,
guided or unguided, for the items
controlled in USML Category 1, and
specially designed parts and
components therefor (e.g., fuzes,
rotating bands, cases, liners, fins,
boosters);

(5) Canisters or sub-munitions (e.g.,
bomblets or minelets), and specially
designed parts and components
therefor, for the guns or armament
controlled in USML Category TI;

(6) Hardened cores, regardless of
caliber, produced from one or a
combination of the following: tungsten,
steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or
combustible cases for the items
controlled in USML Category 1;

(8) Non-metallic cases, including
cases that have only a metallic base, for
the ammunition controlled in paragraph
{a}(5) of this category;

(9) Cartridge links and belts for fully
automatic firearms and guns controlled
in USML Categories I or TI;

(10) Primers other than Boxer, Berdan,
or shotshell types;

Note to paragraph (d)(10): This paragraph
does not control caps or primers of any type
in use prior to 1890.

(11) Safing, arming, and fuzing
components (to include target detection
and proximity sensing devices) for the
ammunition in this category and
specially designed parts therefor;

(12) Guidance and control
components for the ammunition in this

category and specially designed parts
therefor;

(13) Terminal seeker assemblies for
the ammunition in this category and
specially designed parts and
components therefor;

(14) Mluminating flares or target
practice projectiles for the ammunition
controlled in paragraph (a)(9) of this
category; or

*(15) Any part, component, accessory,
attachment, equipment, or system that:

(i) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using
classified information.

“Classified”? means classified
pursuant to Executive Order 13526, or
predecessor order, and a security
classification guide developed pursuant
thereto or equivalent, or to the
corresponding classification rules of
another government or
intergovernmental organization.

(e} Technical data (see § 120.10 of this
subchapter) and defense services (see
§ 120.9 of this subchapter) directly
related to the defense articles
enumerated in paragraphs (a), (b), and
(d) of this category and classified
technical data directly related to items
controlled in ECCNs 04505, 0B505,
0D505, and 0E505 and defense services
using the classified technical data. (See
§ 125.4 of this subchapter for
exemptions.).

(H—{w) [Reserved]

(x) Commodities, software, and
technology subject to the EAR (see
§ 120.42 of this subchapter) used in or
with defense articles.

Note to paragraph (x): Use of this
paragraph is limited to license applications
for defense articles where the purchase
documentation includes commodities,
software, or technology subject to the EAR
(see § 123.1(b) of this subchapter).

Notes to Category IIE: 1. This category does
not control ammunition crimped without a
projectile (blank star) and dummy
ammunition with a pierced powder chamber.

2. This category does not control cartridge
and shell casings that, prior to export, have
been rendered useless beyond the possibility
of restoration for use as a cartridge or shell
casing by means of heating, flame treatment,
mangling, crushing, cutting, or popping.

3. Grenades containing non-lethal or less
lethal projectiles are under the jurisdiction of
the Department of Commerce.

* * * * *

PART 123—LICENSES FOR THE
EXPORT OF DEFENSE ARTICLES

# 3. The authority citation for part 123
continues to read as follows:

Authority: Secs. 2, 38, and 71, Pub. L. 90—
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1058 of 1059

24204

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

 

 

2797); 22 U.S.C. 2753; 22 U.S.C. 26514; 22
U.S.C. 2776; Pub. L. 105-261, 112 Stat. 1920;
Sec 1205(a), Pub. L. 107-228; Sec. 520, Pub.
L. 112-55; Section 1261, Pub. L. 112-239;
E.O. 13637, 78 FR 16129.

w 4. Section 123.15 is amended by
revising paragraph (a)(3) to read as
follows:

§ 123.15 Congressional certification
pursuant to Section 36(c) of the Arms
Export Control Act.

(a) kK KOK

(3) A license for export of defense
articles controlled under Category I
paragraphs (a) through (g) of the United
States Munitions List, § 121.1 of this
subchapter, in an amount of $1,000,000

or more.
* x * * *

@ 5. Section 123.16 is amended by
revising paragraphs (b)(2) introductory
text and (b)(6) and removing and
reserving paragraph (b)(7) to read as
follows:

§ 123.16 Exemptions of general

applicability.
* * * * *
(b) wk Kk O*

(2) Port Directors of U.S. Customs and
Border Protection shall permit the
export of parts or components without
a license when the total value does not
exceed $500 in a single transaction and:
* * * * *

(6) For exemptions for personal
protective gear, refer to § 123.17.

* * * * *

@ 6. Section 123.17 is amended by
revising the section heading, removing
and reserving paragraphs (a) through (e),
and revising paragraph (j) to read as
follows:

§123.17 Exemption for personal protective
gear.
* * * * *

(j) Ifthe articles temporarily exported
pursuant to paragraphs (f) through (i) of
this section are not returned to the
United States, a detailed report must be
submitted to the Office of Defense Trade
Controls Compliance in accordance
with the requirements of § 127.12(c)(2)
of this subchapter.

* * * * *

§ 123.18 [Removed and Reserved]

@ 7. Section 123.18 is removed and
reserved,

WASHSTATEC023035

PART 124—AGREEMENTS, OFF-
SHORE PROCUREMENT, AND OTHER
DEFENSE SERVICES

@ 8. The authority citation for part 124
continues to read as follows:

Authority: Secs. 2, 38, and 71, Pub. L. 90—
629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2797); 22 U.S.C. 2651a; 22 U.S.C. 2776;
Section 1514, Pub. L. 105-261; Pub. L. 111—
266; Section 1261, Pub. L. 112-239; E.O.
13637, 78 FR 16129.

@ 9. Section 124.14 is amended by
revising paragraph (c)(9) to read as
follows:

§124.14 Exports to warehouses or
distribution points outside the United
States.

* * * * *

(9) Unless the articles covered by the
agreement are in fact intended to be
distributed to private persons or entities
(e.g., cryptographic devices and
software for financial and business
applications), the following clause must
be included in all warehousing and
distribution agreements: ‘Sales or other
transfers of the licensed article shall be
limited to governments of the countries
in the distribution territory and to
private entities seeking to procure the
licensed article pursuant to a contract
with a government within the
distribution territory, unless the prior
written approval of the U.S. Department
of State is obtained.”

* * * * *

PART 126—GENERAL POLICIES AND
PROVISIONS

@ 10. The authority citation for part 126
continues to read as follows:

Authority: Secs. 2, 38, 40, 42 and 71, Pub.
L. 90-629, 90 Stat. 744 (22 U.S.C. 2752, 2778,
2780, 2791 and 2797); 22 U.S.C. 2651a; 22
U.S.C. 287; E.O. 12918, 59 FR 28205; 3 CFR,
1994 Comp., p. 899; Sec. 1225, Pub. L. 108—
375; Sec. 7089, Pub. L. 111-117; Pub. L. 111-
266; Section 7045, Pub. L. 112—74; Section
7046, Pub. L. 112-74; E.O. 13637, 78 FR
16129.

w@ 11. Section 126.1 is amended by
revising paragraph(s) to read as follows:

§126.1 Prohibited exports, imports, and
sales to or from certain countries.
* * * * *

(s) Zimbabwe. It is the policy of the
United States to deny licenses or other
approvals for exports or imports of
defense articles and defense services
destined for or originating in Zimbabwe,

except that a license or other approval
may be issued, on a case-by-case basis,
for the temporary export of firearms and
ammunition for personal use by
individuals (not for resale or retransfer,
including to the Government of
Zimbabwe).

* * * * *

PART 129—REGISTRATION AND
LICENSING OF BROKERS

@ 12. The authority citation for part 129
continues to read as follows:

Authority: Section 38, Pub. L. 104-164,
110 Stat. 1437, (22 U.S.C. 2778); E.O. 13637,
78 FR 16129.

# 13. Section 129.1 is amended by
revising paragraph (b) to read as follows:

§129.1 Purpose.

* * * * *

(b) All brokering activities identified
in this subchapter apply equally to
those defense articles and defense
services designated in § 121.1 of this
subchapter and those items designated
in 27 CFR 447.21 (U.S. Munitions
Import List).
@ 14. Section 129.2 is amended by:
@ a. In paragraph (b)(2)(v), removing the
word “or” at the end of the paragraph;
# b. Removing the period at the end of
paragraph (b)(2)(vi) and adding “‘; or” in
its place; and
@ c. Adding paragraph (b)(2)(vii).

The addition reads as follows:

§ 129.2 Definitions.

* * * * *

(b) * *

(2) kK O*

(vii) Activities by persons to facilitate
the export, reexport, or transfer of an
item subject to the EAR that has been
approved pursuant to a license or
license exception under the EAR or a
license or other approval under this
subchapter.

* * * * *

m@ 15. Section 129.4 is amended by
revising paragraphs (a)(1) and (a)(2)(i) to
read as follows:

§ 129.4 Requirement for approval.

(a) kK KO O*

(1) Any foreign defense article or
defense service enumerated in part 121
of this subchapter (see § 120.44 of this
subchapter, and § 129.5 for exemptions)
and those foreign origin items on the
U.S. Munitions Import List (see 27 CFR
447.21); or
Case 2:20-cv-00111-RAJ Document 106-28 Filed 09/23/20 Page 1059 of 1059

Federal Register/Vol. 83, No. 101/Thursday, May 24, 2018/Proposed Rules

24205

 

 

(2) kK Ke *

(i) Firearms and other weapons of a
nature described by Category I{a}
through (d), Category (a) and (d}, and
Category III(a) of § 121.1 of this
subchapter or Category I(a) through (c),
Category (a), and Category III(a) of the

WASHSTATEC023036

U.S. Munitions Import List (see 27 CFR
447,21);

* * * * *

@ 16. Section 129.6 is amended by
revising paragraph (b)(3)(i) to read as
follows:

§ 129.6 Procedures for obtaining approval.
* * * * *

(b) * * O*

(3) wk Ke O*

(i) The U.S. Munitions List (see
§ 121.1 of this subchapter) or U.S.
Munitions Import List (see 27 CFR
447.21) category and sub-category for
each article;
* * * * *
[FR Doc. 2018-10366 Filed 5-21-18; 8:45 am]
BILLING CODE 4710-25-P
